

116 S1169 RS: Strategic Competition Act of 2021
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 54117th CONGRESS1st SessionS. 1169IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Menendez (for himself, Mr. Risch, Mr. Cardin, Mr. Coons, Mr. Kaine, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsMay 10, 2021Reported by Mr. Menendez (for himself and Mr. Risch), with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo address issues involving the People's Republic of China.1.Short title; table of contents(a)Short titleThis Act may be cited as the Strategic Competition Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Statement of policy.Sec. 5. Sense of Congress.Sec. 6. Rules of construction.TITLE I—Investing in a competitive futureSubtitle A—Science and technologySec. 101. Authorization to assist United States companies with global supply chain diversification and management.Subtitle B—Global infrastructure developmentSec. 111. Appropriate committees of Congress defined.Sec. 112. Sense of Congress on international quality infrastructure investment standards.Sec. 113. United States support for infrastructure.Sec. 114. Infrastructure Transaction and Assistance Network.Sec. 115. Strategy for advanced and reliable energy infrastructure.Sec. 116. Report on China’s investments in foreign energy development.Subtitle C—Digital technology and connectivitySec. 121. Sense of Congress on digital technology issues.Sec. 122. Digital connectivity and cybersecurity partnership.Subtitle D—Countering Chinese Communist Party influenceSec. 131. Short title.Sec. 132. Authorization.Sec. 133. Findings on Chinese information warfare and malign influence operations.Sec. 134. Authorization of appropriations for the Fulbright-Hays Program.Sec. 135. Sense of Congress condemning anti-Asian racism and discrimination.Sec. 136. Supporting independent media and countering disinformation.Sec. 137. Global engagement center.Sec. 138. Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.TITLE II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 201. Appropriate congressional committees defined.Sec. 202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 203. Sense of Congress on cooperation with the Quad.Sec. 204. Statement of policy on cooperation with ASEAN.Sec. 205. Sense of Congress on enhancing United States-ASEAN cooperation on technology issues with respect to the People’s Republic of China.Sec. 206. Report on Chinese influence in international organizations.Sec. 207. Regulatory exchanges with allies and partners.Sec. 208. Technology partnership office at the Department of State.Sec. 209. United States representation in standards-setting bodies.Sec. 210. Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China.Sec. 211. Sense of Congress on negotiations with G7 countries on the People’s Republic of China.Sec. 212. Enhancing the United States-Taiwan partnership.Sec. 213. Treatment of Taiwan government.Sec. 214. Report on origins of the COVID–19 pandemic.Sec. 215. Enhancement of diplomatic support and economic engagement with Pacific island countries.Sec. 216. Increasing Department of State personnel and resources devoted to the Indo-Pacific.Sec. 217. Advancing United States leadership in the United Nations System.Subtitle B—International security mattersSec. 221. Definitions.Sec. 222. Findings.Sec. 223. Sense of Congress regarding bolstering security partnerships in the Indo-Pacific.Sec. 224. Statement of policy.Sec. 225. Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities.Sec. 226. Foreign military financing compact pilot program in the Indo-Pacific.Sec. 227. Additional funding for international military education and training in the Indo-Pacific.Sec. 228. Prioritizing excess defense article transfers for the Indo-Pacific.Sec. 229. Prioritizing excess naval vessel transfers for the Indo-Pacific.Sec. 230. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 231. Report on capability development of Indo-Pacific allies and partners.Sec. 232. Report on national technology and industrial base.Sec. 233. Report on diplomatic outreach with respect to Chinese military installations overseas.Sec. 234. Statement of policy regarding universal implementation of United Nations sanctions on North Korea.Sec. 235. Limitation on assistance to countries hosting Chinese military installations.Subtitle C—Regional strategies To counter the People’s Republic of ChinaSec. 241. Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of China.Part I—Western HemisphereSec. 245. Sense of Congress regarding United States-Canada relations.Sec. 246. Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizens.Sec. 247. Strategy to enhance cooperation with Canada.Sec. 248. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 249. Engagement in regional and international organizations in Latin America and the Caribbean.Sec. 250. Addressing China’s sovereign lending practices in Latin America and the Caribbean.Sec. 251. Defense cooperation in Latin America and the Caribbean.Sec. 252. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.Part II—Transatlantic allianceSec. 255. Sense of Congress on the Transatlantic Alliance.Sec. 256. Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China.Sec. 257. Enhancing transatlantic cooperation on promoting private sector finance.Sec. 258. Report and briefing on cooperation between China and Iran and between China and Russia.Part III—South and Central AsiaSec. 261. Sense of Congress on South and Central Asia.Sec. 262. Strategy to enhance cooperation with South and Central Asia.Part IV—AfricaSec. 271. Assessment of political, economic, and security activity of the People’s Republic of China in Africa.Sec. 272. Increasing the competitiveness of the United States in Africa.Sec. 273. Digital security cooperation with respect to Africa.Sec. 274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 275. Support for Young African Leaders Initiative.Sec. 276. Africa broadcasting networks.Part V—Middle East and North AfricaSec. 281. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 282. Sense of Congress on Middle East and North Africa engagement.Part VI—Arctic RegionSec. 285. Arctic diplomacy.Part VII—OceaniaSec. 291. Statement of policy on United States engagement in Oceania.Sec. 292. Oceania strategic roadmap.TITLE III—Investing in our valuesSec. 301. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 302. Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region.Sec. 303. Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region.TITLE IV—Investing in our economic statecraftSec. 401. Findings and sense of Congress regarding the PRC’s industrial policy.Sec. 402. Intellectual property violators list.Sec. 403. Government of the People’s Republic of China subsidies list.Sec. 404. Countering foreign corrupt practices.Sec. 405. Debt relief for countries eligible for assistance from the International Development Association.Sec. 406. Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections.Sec. 407. Annual review on the presence of Chinese companies in United States capital markets.TITLE V—Ensuring strategic securitySec. 501. Findings on strategic security and arms control.Sec. 502. Cooperation on a strategic nuclear dialogue.Sec. 503. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.2.FindingsCongress makes the following findings:(1)The People’s Republic of China (PRC) is leveraging its political, diplomatic, economic, military, technological, and ideological power to become a strategic, near-peer, global competitor of the United States. The policies increasingly pursued by the PRC in these domains are contrary to the interests and values of the United States, its partners, and much of the rest of the world.(2)The current policies being pursued by the PRC—(A)threaten the future character of the international order and are shaping the rules, norms, and institutions that govern relations among states;(B)will put at risk the ability of the United States to secure its national interests; and(C)will put at risk the future peace, prosperity, and freedom of the international community in the coming decades.(3)After normalizing diplomatic relations with the PRC in 1979, the United States actively worked to advance the PRC’s economic and social development to ensure that it participated in, and benefitted from, the free and open international order. The United States pursued these goals and contributed to the welfare of the Chinese people by—(A)increasing the PRC’s trade relations and access to global capital markets;(B)promoting the PRC’s accession to the World Trade Organization;(C)providing development finance and technical assistance;(D)promoting research collaboration;(E)educating the PRC’s top students;(F)permitting transfers of cutting-edge technologies and scientific knowledge; and(G)providing intelligence and military assistance.(4)It is now clear that the PRC has chosen to pursue state-led, mercantilist economic policies, an increasingly authoritarian governance model at home through increased restrictions on personal freedoms, and an aggressive and assertive foreign policy. These policies frequently and deliberately undermine United States interests and are contrary to core United States values and the values of other nations, both in the Indo-Pacific and beyond. In response to this strategic decision of the CCP, the United States has been compelled to reexamine and revise its strategy towards the PRC.(5)The General Secretary of the Chinese Communist Party and the President of the People’s Republic of China, Xi Jinping, has elevated the Great Rejuvenation of the Chinese Nation as central to the domestic and foreign policy of the PRC. His program demands—(A)strong, centralized CCP leadership;(B)concentration of military power;(C)a strong role for the CCP in the state and the economy;(D)an aggressive foreign policy seeking control over broadly asserted territorial claims; and(E)the denial of any universal values and individual rights that are deemed to threaten the CCP.(6)The PRC views its Leninist model of governance, socialism with Chinese characteristics, as superior to, and at odds with, the constitutional models of the United States and other democracies. This approach to governance is lauded by the CCP as essential to securing the PRC’s status as a global leader, and to shaping the future of the world. In a 2013 speech, President Xi said, We firmly believe that as socialism with Chinese characteristics develops further … it is … inevitable that the superiority of our socialist system will be increasingly apparent … [and] our country’s road of development will have increasingly greater influence on the world..(7)The PRC’s objectives are to first establish regional hegemony over the Indo-Pacific and then to use that dominant position to propel the PRC to become the leading world power, shaping an international order that is conducive to the CCP’s interests. Achieving these objectives requires turning the PRC into a wealthy nation under strict CCP rule by using a strong military and advanced technological capability to pursue the PRC’s objectives, regardless of other countries’ interests.(8)The PRC is reshaping the current international order, which is built upon the rule of law and free and open ideals and principles, by conducting global information and influence operations, seeking to redefine international laws and norms to align with the objectives of the CCP, rejecting the legitimacy of internationally recognized human rights, and seeking to co-opt the leadership and agenda of multinational organizations for the benefit of the PRC and other authoritarian regimes at the expense of the interests of the United States and the international community. In December 2018, President Xi suggested that the CCP views its historic mission as not only to govern China, but also to profoundly influence global governance to benefit the CCP.(9)The PRC is encouraging other countries to follow its model of socialism with Chinese characteristics. During the 19th Party Congress in 2017, President Xi said that the PRC could serve as a model of development for other countries by utilizing Chinese wisdom and a Chinese approach to solving problems.(10)The PRC is promoting its governance model and attempting to weaken other models of governance by—(A)undermining democratic institutions;(B)subverting financial institutions;(C)coercing businesses to accommodate the policies of the PRC; and(D)using disinformation to disguise the nature of the actions described in subparagraphs (A) through (C).(11)The PRC is close to its goal of becoming the global leader in science and technology. In May 2018, President Xi said that for the PRC to reach prosperity and rejuvenation, it needs to endeavor to be a major world center for science and innovation. The PRC has invested the equivalent of billions of dollars into education and research and development and established joint scientific research centers and science universities.(12)The PRC’s drive to become a manufacturing and technological superpower and to promote innovation with Chinese characteristics is coming at the expense of human rights and longstanding international rules and norms with respect to economic competition, and presents a challenge to United States national security and the security of allies and like-minded countries. In particular, the PRC advances its illiberal political and social policies through mass surveillance, social credit systems, and a significant role of the state in internet governance. Through these means, the PRC increases direct and indirect government control over its citizens’ everyday lives. Its national strategy of civil-military fusion mandates that civil and commercial research, which increasingly drives global innovation, is leveraged to develop new military capabilities.(13)The PRC is using legal and illegal means to achieve its objective of becoming a manufacturing and technological superpower. The PRC uses state-directed industrial policies in anticompetitive ways to ensure the dominance of PRC companies. The CCP engages in and encourages actions that actively undermine a free and open international market, such as intellectual property theft, forced technology transfers, regulatory and financial subsidies, and mandatory CCP access to proprietary data as part of business and commercial agreements between Chinese and foreign companies.(14)The policies referred to in paragraph (13) are designed to freeze United States and other foreign firms out of the PRC market, while eroding competition in other important markets. The heavy subsidization of Chinese companies includes potential violation of its World Trade Organization commitments. In May 2018, President Xi said that the PRC aims to keep the initiatives of innovation and development security … in [China's] own hands.(15)The PRC is advancing its global objectives through a variety of avenues, including its signature initiative, the Belt and Road Initiative (referred to in this section as BRI), which is enshrined in the Chinese Constitution and includes the Digital Silk Road and Health Silk Road. The PRC describes BRI as a straightforward and wholly beneficial plan for all countries. Eventually, it seeks to advance an economic system with the PRC at its center, making it the most concrete geographical representation of the PRC’s global ambitions. BRI increases the economic influence of state-owned Chinese firms in global markets, enhances the PRC’s political leverage with government leaders around the world, and provides greater access to strategic nodes such as ports and railways. Through BRI, the PRC seeks political deference through economic dependence.(16)The PRC is executing a plan to establish regional hegemony over the Indo-Pacific and displace the United States from the region. As a Pacific power, the United States has built and supported enduring alliances and economic partnerships that secure peace and prosperity and promote the rule of law and political pluralism in a free and open Indo-Pacific. In contrast, the PRC uses economic and military coercion in the region to secure its own interests.(17)The PRC’s military strategy seeks to keep the United States military from operating in the Western Pacific and erodes United States security guarantees.(18)The PRC is aggressively pursuing exclusive control of critical land routes, sea lanes, and air space in the Indo-Pacific in the hopes of eventually exercising greater influence beyond the region. This includes lanes crucial to commercial activity, energy exploration, transport, and the exercise of security operations in areas permitted under international law.(19)The PRC seeks so-called reunification with Taiwan through whatever means may ultimately be required. The CCP’s insistence that so-called reunification is Taiwan’s only option makes this goal inherently coercive. In January 2019, President Xi stated that the PRC make[s] no promise to renounce the use of force and reserve[s] the option of taking all necessary means. Taiwan’s embodiment of democratic values and economic liberalism challenges President Xi’s goal of achieving national rejuvenation. The PRC plans to exploit Taiwan’s dominant strategic position in the First Island Chain and to project power into the Second Island Chain and beyond.(20)In the South China Sea, the PRC has executed an illegal island-building campaign that threatens freedom of navigation and the free-flow of commerce, damages the environment, bolsters the PLA power projection capabilities, and coerces and intimidates other regional claimants in an effort to advance its unlawful claims and control the waters around neighboring countries. Despite President Xi’s September 2015 speech, in which he said the PRC was not militarizing the South China Sea, during the 2017 19th Party Congress, President Xi announced that construction on islands and reefs in the South China Sea have seen steady progress.(21)The PRC is rapidly modernizing the PLA to attain a level of capacity and capability superior to the United States in terms of equipment and conduct of modern military operations by shifting its military doctrine from having a force adequate [for] China’s defensive needs to having a force commensurate with China’s international status. Ultimately, this transformation could enable China to impose its will in the Indo-Pacific region through the threat of military force. In 2017, President Xi established the following developmental benchmarks for the advancement of the PLA:(A)A mechanized force with increased informatized and strategic capabilities by 2020.(B)The complete modernization of China’s national defense by 2035.(C)The full transformation of the PLA into a world-class force by 2050.(22)The PRC’s strategy and supporting policies described in this section undermine United States interests, such as—(A)upholding a free and open international order;(B)maintaining the integrity of international institutions with liberal norms and values;(C)preserving a favorable balance of power in the Indo-Pacific;(D)ensuring the defense of its allies;(E)preserving open sea and air lanes;(F)fostering the free flow of commerce through open and transparent markets; and(G)promoting individual freedom and human rights.(23)The global COVID–19 pandemic has intensified and accelerated these trends in the PRC’s behavior and therefore increased the need for United States global leadership and a competitive posture. The PRC has capitalized on the world’s focus on the COVID–19 pandemic by—(A)moving rapidly to undermine Hong Kong’s autonomy, including imposing a so-called national security law on Hong Kong;(B)aggressively imposing its will in the East and South China Seas;(C)contributing to increased tensions with India; and(D)engaging in a widespread and government-directed disinformation campaign to obscure the PRC Government’s efforts to cover up the seriousness of COVID–19, sow confusion about the origination of the outbreak, and discredit the United States, its allies, and global health efforts.(24)In response to the PRC’s strategy and policies, the United States must adopt a policy of strategic competition with the PRC to protect and promote our vital interests and values.(25)The United States policy of strategic competition with respect to the People’s Republic of China is part of a broader strategic approach to the Indo-Pacific and the world which centers with United States allies and partners to advance shared values and interests and to preserve and enhance a free, open, democratic, inclusive, rules-based, stable, and diverse region.3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives. (2)CCPThe term CCP means the Chinese Communist Party.(3)Indo-pacific regionThe terms Indo-Pacific and Indo-Pacific region mean the 36 countries and the surrounding waterways that are under the area of responsibility of the U.S. Indo-Pacific Command. These countries are: Australia, Bangladesh, Bhutan, Brunei, Burma, Cambodia, China, Fiji, India, Indonesia, Japan, Kiribati, Laos, Malaysia, Maldives, Marshall Islands, Micronesia, Mongolia, Nauru, Nepal, New Zealand, North Korea, Palau, Papua New Guinea, Philippines, Republic of Korea, Samoa, Singapore, Solomon Islands, Sri Lanka, Taiwan, Thailand, Timor-Leste, Tonga, Tuvalu, Vanuatu, and Vietnam. (4)People’s liberation army; PLAThe terms People’s Liberation Army and PLA mean the armed forces of the People’s Republic of China.(5)PRC; ChinaThe terms PRC and China mean the People’s Republic of China. 4.Statement of policy(a)ObjectivesIt is the policy of the United States, in pursuing strategic competition with the PRC, to pursue the following objectives:(1)The United States global leadership role is sustained and its political system and major foundations of national power are postured for long-term political, economic, technological, and military competition with the PRC.(2)The balance of power in the Indo-Pacific remains favorable to the United States and its allies. The United States and its allies maintain unfettered access to the region, including through freedom of navigation and the free flow of commerce, consistent with international law and practice, and the PRC neither dominates the region nor coerces its neighbors.(3)The allies and partners of the United States—(A)maintain confidence in United States leadership and its commitment to the Indo-Pacific region;(B)can withstand and combat subversion and undue influence by the PRC; and(C)align themselves with the United States in setting global rules, norms, and standards that benefit the international community.(4)The combined weight of the United States and its allies and partners is strong enough to demonstrate to the PRC that the risks of attempts to dominate other states outweigh the potential benefits.(5)The United States leads the free and open international order, which is comprised of resilient states and institutions that uphold and defend principles, including sovereignty, rule of law, individual freedom, and human rights. The international order is strengthened to defeat attempts at destabilization by illiberal and authoritarian actors.(6)The key rules, norms, and standards of international engagement in the 21st century are maintained, including the—(A)protection of human rights, commercial engagement and investment, and technology; and(B)that such rules, norms, and standards are in alignment with the values and interests of the United States, its allies and partners, and the free world.(7)Assure that the CCP does not—(A)subvert open and democratic societies;(B)distort global markets;(C)manipulate the international trade system;(D)coerce other nations via economic and military means; or(E)use its technological advantages to undermine individual freedoms or other states’ national security interests.(8)The United States deters military confrontation with the PRC and both nations work to reduce the risk of conflict.(b)PolicyIt is the policy of the United States, in pursuit of the objectives set forth in subsection (a)—(1)to strengthen the United States domestic foundation by reinvesting in market-based economic growth, education, scientific and technological innovation, democratic institutions, and other areas that improve the United States ability to pursue its vital economic, foreign policy, and national security interests;(2)to pursue a strategy of strategic competition with the PRC in the political, diplomatic, economic, development, military, informational, and technological realms that maximizes United States strengths and increases the costs for the PRC of harming United States interests and values of those of United States allies and partners;(3)to lead a free, open, and secure international system characterized by freedom from coercion, rule of law, open markets and the free flow of commerce, and a shared commitment to security and peaceful resolution of disputes, human rights, and good and transparent governance;(4)to strengthen and deepen United States alliances and partnerships, prioritizing the Indo-Pacific and Europe, by pursuing greater bilateral and multilateral cooperative initiatives that advance shared interests and values and bolster partner countries’ confidence that the United States is and will remain a strong, committed, and constant partner;(5)to encourage and aid United States allies and partners in boosting their own capabilities and resiliency to pursue, defend, and protect shared interests and values, free from coercion and external pressure;(6)to pursue fair, reciprocal treatment and healthy competition in United States-China economic relations by—(A)advancing policies that harden the United States economy against unfair and illegal commercial or trading practices and the coercion of United States businesses; and(B)tightening United States laws and regulations as necessary to prevent the PRC’s attempts to harm United States economic competitiveness;(7)to demonstrate the value of private sector-led growth in emerging markets around the world, including through the use of United States Government tools that—(A)support greater private sector investment and advance capacity-building initiatives that are grounded in the rule of law;(B)promote open markets;(C)establish clear policy and regulatory frameworks;(D)improve the management of key economic sectors;(E)combat corruption; and(F)foster and support greater collaboration with and among partner countries and the United States private sector to develop secure and sustainable infrastructure;(8)to lead in the advancement of international rules and norms that foster free and reciprocal trade and open and integrated markets;(9)to conduct vigorous commercial diplomacy in support of United States companies and businesses in partner countries that seek fair competition;(10)to ensure that the United States leads in the innovation of critical and emerging technologies, such as next-generation telecommunications, artificial intelligence, quantum computing, semiconductors, and biotechnology, by—(A)providing necessary investment and concrete incentives for the private sector to accelerate development of such technologies;(B)modernizing and harmonizing with allies and partners export controls and investment screening regimes and associated policies and regulations;(C)enhancing United States leadership in technical standards-setting bodies and avenues for developing norms regarding the use of emerging critical technologies;(D)reducing United States barriers and increasing incentives for collaboration with allies and partners on the research and codevelopment of critical technologies;(E)collaborating with allies and partners to protect critical technologies by—(i)crafting multilateral export control measures;(ii)building capacity for defense technology security;(iii)safeguarding chokepoints in the supply chains; and(iv)ensuring diversification; and(F)designing major defense capabilities for export to allies and partners;(11)to enable the people of the United States, including the private sector, civil society, universities and other academic institutions, State and local legislators, and other relevant actors to identify and remain vigilant to the risks posed by undue influence of the CCP in the United States;(12)to implement measures to mitigate the risks referred to in paragraph (11), while still preserving opportunities for economic engagement, academic research, and cooperation in other areas where the United States and the PRC share interests;(13)to collaborate with advanced democracies and other willing partners to promote ideals and principles that—(A)advance a free and open international order;(B)strengthen democratic institutions;(C)protect and promote human rights; and(D)uphold a free press and fact-based reporting;(14)to demonstrate effective leadership at the United Nations, its associated agencies, and other multilateral organizations and defend the integrity of these organizations against co-optation by illiberal and authoritarian nations;(15)to prioritize the defense of fundamental freedoms and human rights in the United States relationship with the PRC;(16)to cooperate with allies, partners, and multilateral organizations, leveraging their significant and growing capabilities to build a network of like-minded states that sustains and strengthens a free and open order and addresses regional and global challenges to hold the Government of the PRC accountable for—(A)violations and abuses of human rights;(B)restrictions on religious practices; and,(C)undermining and abrogating treaties, other international agreements, and other international norms related to human rights;(17)to expose the PRC’s use of corruption, repression, coercion, and other malign behavior to attain unfair economic advantage and deference of other nations to its political and strategic objectives;(18)to maintain United States access to the Western Pacific, including by—(A)increasing United States forward-deployed forces in the Indo-Pacific region;(B)modernizing the United States military through investments in existing and new platforms, emerging technologies, critical in-theater force structure and enabling capabilities, joint operational concepts, and a diverse, operationally resilient and politically sustainable posture; and(C)operating and conducting exercises with allies and partners—(i)to mitigate the PLA’s ability to project power and establish contested zones within the First and Second Island Chains;(ii)to diminish the ability of the PLA to coerce its neighbors;(iii)to maintain open sea and air lanes, particularly in the Taiwan Strait, the East China Sea, and the South China Sea; and(iv)to project power from the United States and its allies and partners to demonstrate the ability to conduct contested logistics;(19)to deter the PRC from—(A)coercing Indo-Pacific nations, including by developing more combat-credible forces that are integrated with allies and partners in contact, blunt, and surge layers and able to defeat any PRC theory of victory in the First or Second Island Chains of the Western Pacific and beyond, as called for in the 2018 National Defense Strategy;(B)using gray-zone tactics below the level of armed conflict; or(C)initiating armed conflict;(20)to strengthen United States-PRC military-to-military communication and improve de-escalation procedures to deconflict operations and reduce the risk of unwanted conflict, including through high-level visits and recurrent exchanges between civilian and military officials and other measures, in alignment with United States interests; and(21)to cooperate with the PRC if interests align, including through bilateral or multilateral means and at the United Nations, as appropriate.5.Sense of CongressIt is the sense of Congress that the execution of the policy described in section 4(b) requires the following actions:(1)Strategic competition with the PRC will require the United States—(A)to marshal sustained political will to protect its vital interests, promote its values, and advance its economic and national security objectives for decades to come; and(B)to achieve this sustained political will, persuade the American people and United States allies and partners of—(i)the challenges posed by the PRC; and(ii)the need for long-term competition to defend shared interests and values.(2)The United States must coordinate closely with allies and partners to compete effectively with the PRC, including to encourage allies and partners to assume, as appropriate, greater roles in balancing and checking the aggressive and assertive behavior of the PRC.(3)The President of the United States must lead and direct the entire executive branch to make the People’s Republic of China as the greatest geopolitical and geoeconomic challenge for United States foreign policy, increasing the prioritization of strategic competition with the PRC and broader United States interests in the Indo-Pacific region in the conduct of foreign policy and assuring the allocation of appropriate resources adequate to the challenge.(4)The head of every Federal department and agency should designate a senior official at the level of Under Secretary or above to coordinate the department’s or agency’s policies with respect to strategic competition with the PRC.(5)The ability of the United States to execute a strategy of strategic competition with the PRC will be undermined if our attention is repeatedly diverted to challenges that are not vital to United States economic and national security interests.(6)In the coming decades, the United States must prevent the PRC from—(A)establishing regional hegemony in the Indo-Pacific; and(B)using that position to advance its assertive political, economic, and foreign policy goals around the world.(7)The United States must ensure that the Federal budget is properly aligned with the strategic imperative to compete with the PRC by—(A)ensuring sufficient levels of funding to resource all instruments of United States national power; and(B)coherently prioritizing how such funds are used.(8)Sustained prioritization of the challenge posed by the PRC requires—(A)bipartisan cooperation within Congress; and(B)frequent, sustained, and meaningful collaboration and consultation between the executive branch and Congress.(9)The United States must ensure close integration among economic and foreign policymakers, the private sector, civil society, universities and academic institutions, and other relevant actors in free and open societies affected by the challenges posed by the PRC to enable such actors—(A)to collaborate to advance common interests; and(B)to identify appropriate policies—(i)to strengthen the United States and its allies;(ii)to promote a compelling vision of a free and open order; and(iii)to push back against detrimental policies pursued by the CCP.(10)The United States must ensure that all Federal departments and agencies are organized to reflect the fact that strategic competition with the PRC is the United States top foreign policy priority, including through the assigned missions and location of United States Government personnel, by—(A)dedicating more personnel in the Indo-Pacific region, at posts around the world, and in Washington DC, with priorities directly relevant to advancing competition with the People’s Republic of China;(B)placing greater numbers of foreign service officers, international development professionals, members of the foreign commercial service, intelligence professionals, and other United States Government personnel in the Indo-Pacific region; and(C)ensuring that this workforce, both civilian and military, has the training in language, technical skills, and other competencies required to advance a successful competitive strategy with the PRC.(11)The United States must place renewed emphasis on strengthening the nonmilitary instruments of national power, including diplomacy, information, technology, economics, foreign assistance and development finance, commerce, intelligence, and law enforcement, which are crucial for addressing the unique economic, political, and ideological challenges posed by the PRC.(12)The United States must sustain resourcing for a Pacific Deterrence Initiative, which shall be aligned with the overarching political and diplomatic objectives articulated in the Asia Reassurance Initiative Act (Public Law 115–409), and must prioritize the military investments necessary to achieve United States political objectives in the Indo-Pacific, including—(A)promoting regional security in the Indo-Pacific;(B)reassuring allies and partners while protecting them from coercion; and(C)deterring conflict with the PRC.(13)Competition with the PRC requires the United States skillful adaptation to the information environment of the 21st century. United States public diplomacy and messaging efforts must effectively—(A)promote the value of partnership with the United States;(B)highlight the risks and costs of enmeshment with the PRC; and(C)counter CCP propaganda and disinformation.6.Rules of construction(a)Applicability of existing restrictions on assistance to foreign security forcesNothing in this Act shall be construed to diminish, supplant, supersede, or otherwise restrict or prevent responsibilities of the United States Government under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) or section 362 of title 10, United States Code. (b)No authorization for the use of military forceNothing in this Act may be construed as authorizing the use of military force.IInvesting in a competitive futureAScience and technology101.Authorization to assist United States companies with global supply chain diversification and management(a)Authorization To contract servicesThe Secretary of State, in coordination with the Secretary of Commerce, is authorized to establish a program to facilitate the contracting by United States embassies for the professional services of qualified experts, on a reimbursable fee for service basis, to assist interested United States persons and business entities with supply chain management issues related to the PRC, including—(1)exiting from the PRC market or relocating certain production facilities to locations outside the PRC;(2)diversifying sources of inputs, and other efforts to diversify supply chains to locations outside of the PRC;(3)navigating legal, regulatory, or other challenges in the course of the activities described in paragraphs (1) and (2); and(4)identifying alternative markets for production or sourcing outside of the PRC, including through providing market intelligence, facilitating contact with reliable local partners as appropriate, and other services.(b)Chief of mission oversightThe persons hired to perform the services described in subsection (a) shall—(1)be under the authority of the United States Chief of Mission in the country in which they are hired, in accordance with existing United States laws;(2)coordinate with Department of State and Department of Commerce officers; and(3)coordinate with United States missions and relevant local partners in other countries as needed to carry out the services described in subsection (a).(c)Prioritization of micro-, small-, and medium-Sized enterprisesThe services described in subsection (a) shall be prioritized to assisting micro-, small-, and medium-sized enterprises.(d)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2027 for the purposes of carrying out this section. (e)Prohibition on access to assistance by foreign adversariesNone of the funds appropriated pursuant to this section may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of China or the Chinese Communist Party, or other foreign adversary; or(2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries.(f)DefinitionsThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document. BGlobal infrastructure development111.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.112.Sense of Congress on international quality infrastructure investment standards(a)Sense of congressIt is the sense of Congress that the United States should initiate collaboration among governments, the private sector, and civil society to encourage the adoption of the standards for quality global infrastructure development advanced by the G20 at Osaka in 2018, including with respect to the following issues:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Rule of law.(4)Human rights and labor rights.(5)Fiscal and debt sustainability.(6)Social and governance safeguards.(7)Transparency.(8)Environmental and energy standards.(b)Sense of CongressIt is the sense of Congress that the United States should launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to the issues as described in subsection (a).113.United States support for infrastructure(a)FindingsThe Global Infrastructure Coordinating Committee (GICC) was established to coordinate the efforts of the Department of State, the Department of Commerce, the Department of the Treasury, the Department of Energy, the Department of Transportation, the United States Agency for International Development, the United States Trade and Development Agency, the Development Finance Corporation, the Export-Import Bank of the United States, and other agencies to catalyze private sector investments around the world and the deployment of United States Government technical assistance and development finance tools, including project preparation services and commercial advocacy.(b)Sense of congressIt is the sense of Congress that—(1)the world’s infrastructure needs, including in the transport, energy, and digital sectors, are vast and growing;(2)total or partial acquisition of, or a significant financial stake or physical presence in, certain types of infrastructure, including ports, energy grids, 5G telecommunications networks, and undersea cables, can provide an advantage to countries that do not share the interests and values of the United States and its allies and partners, and could therefore be deleterious to the interests and values of the United States and its allies and partners;(3)the United States must continue to prioritize support for infrastructure projects that are physically secure, financially viable, economically sustainable, and socially responsible;(4)achieving the objective outlined in paragraph (3) requires the coordination of all United States Government economic tools across the interagency, so that such tools are deployed way to maximize United States interests and that of its allies and partners;(5)the GICC represents an important and concrete step toward better communication and coordination across the United States Government of economic tools relevant to supporting infrastructure that is physically secure, financially viable, economically sustainable, and socially responsible, and should be continued; and(6)the executive branch and Congress should have consistent consultations on United States support for strategic infrastructure projects, including how the Congress can support such initiatives in the future.(c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and semi-annually thereafter, the Secretary of State, in coordination with other Federal agencies that participate in the GICC, and, as appropriate, the Director of National Intelligence, shall submit to the appropriate committees of Congress a report that identifies—(1)current and pending or future infrastructure projects, particularly in the transport, energy, and digital sectors, that the United States is supporting or will support through financing, foreign assistance, technical assistance, or other means; (2)a detailed explanation of the United States and partner country interests served by the United States providing support to such projects; and(3)a detailed description of any support provided by other United States allies and partners to such projects.(d)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.114.Infrastructure Transaction and Assistance Network(a)AuthorityThe Secretary of State is authorized to establish a program, to be known as the Infrastructure Transaction and Assistance Network, under which the Secretary of State, in consultation with other relevant Federal agencies, including those represented on the Global Infrastructure Coordinating Committee, may advance the development of sustainable, transparent, and high-quality infrastructure, in the Indo-Pacific region by—(1)strengthening capacity-building programs to improve project evaluation processes, regulatory and procurement environments, and project preparation capacity of countries that are partners of the United States in such development;(2)providing transaction advisory services and project preparation assistance to support sustainable infrastructure; and(3)coordinating the provision of United States assistance for the development of infrastructure, including infrastructure that utilizes United States-manufactured goods and services, and catalyzing investment led by the private sector.(b)Transaction Advisory FundAs part of the Infrastructure Transaction and Assistance Network described under subsection (a), the Secretary of State is authorized to provide support, including through flexible financing mechanisms such as the Transaction Advisory Fund, for advisory services to help boost the capacity of partner countries to evaluate contracts and assess the financial and environmental impacts of potential infrastructure projects, including through providing services such as—(1)legal services;(2)pre-feasibility studies;(3)debt sustainability analyses;(4)bid or proposal evaluation; and(5)other services relevant to advancing the development of sustainable, transparent, and high-quality infrastructure.(c)Authorization of appropriationsThere is authorized to be appropriated $75,000,000 to the Infrastructure Transaction and Assistance Network, of which $20,000,000 is to be provided for the Transaction Advisory Fund.115.Strategy for advanced and reliable energy infrastructure(a)In generalThe President shall direct a comprehensive, multi-year, whole of government effort, in consultation with the private sector, to counter predatory lending and financing by the Government of China, including support to companies incorporated in the PRC that engage in such activities, in the energy sectors of developing countries.(b)PolicyIt is the policy of the United States to—(1)regularly evaluate current and forecasted energy needs and capacities of developing countries and analyze the presence and involvement of PRC state-owned industries and other companies incorporated in the PRC, Chinese nationals providing labor, and financing of energy projects, including direct financing by the Government of China, PRC financial institutions, or direct state support to state-owned enterprises and other companies incorporated in the PRC;(2)pursue strategic support and investment opportunities, and diplomatic engagement on power sector reforms, to expand the development and deployment of advanced energy technologies in developing countries;(3)offer financing, loan guarantees, grants, and other financial products on terms that advance domestic economic and local employment opportunities, utilize advanced energy technologies, encourage private sector growth, and when appropriate United States equity and sovereign lending products as alternative to the predatory lending tools offered by Chinese international finance institutions;(4)pursue partnerships with likeminded international financing and multilateral institutions to leverage investment in advanced energy technologies in developing countries; and(5)pursue bilateral partnerships focused on the cooperative development of advanced energy technologies with countries of strategic significance, particularly in the Indo-Pacific region, to address the effects of energy engagement by the PRC through predatory lending or other actions that negatively impact other countries.(c)Advanced energy technologies exportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Energy, shall establish a United States Government strategy to increase United States exports of advanced energy technologies to—(1)improve energy security in allied and developing countries;(2)create open, efficient, rule-based, and transparent energy markets;(3)improve free, fair, and reciprocal energy trading relationships; and(4)expand access to affordable, reliable energy. 116.Report on China’s investments in foreign energy development(a)In generalNo later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Administrator of the United States Agency for International Development, in consultation with the Assistant Secretary for Energy Resources, shall submit to the appropriate congressional committees a report that—(1)identifies priority countries for deepening United States engagement on energy matters, in accordance with the economic and national security interests of the United States and where deeper energy partnerships are most achievable;(2) describes the involvement of the PRC government and companies incorporated in the PRC in the development, operation, financing, or ownership of energy generation facilities, transmission infrastructure or energy resources in the countries identified in paragraph (1);(3)evaluates strategic or security concerns and implications for United States national interests and the interests of the countries identified in paragraph (1), with respect to the PRC’s involvement and influence in developing country energy production or transmission; and(4)outlines current and planned efforts by the United States to partner with the countries identified in paragraph (1) on energy matters that support shared interests between the United States and such countries. (b)TransmittalThe assessment required in subsection (a) shall be published on the United States Agency for International Development's website and transmitted to the appropriate committees of Congress, the Secretary of State, and the Chief Executive Officer of the United States International Development Finance Corporation.CDigital technology and connectivity121.Sense of Congress on digital technology issues(a)Statement of policy on leadership in international standards settingIt is the sense of Congress that the United States must lead in international standard-setting bodies that set the governance norms and rules for critical digitally enabled technologies in order to ensure that these technologies operate within a free, secure, interoperable, and stable digital domain.(b)Sense of CongressIt is the sense of Congress that the United States, along with allies and partners, should lead an international effort that utilizes all of the economic and diplomatic tools at its disposal to combat the expanding use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital authoritarianism).(c)Negotiations for digital trade agreementIt is the sense of Congress that the United States Trade Representative should negotiate bilateral and plurilateral agreements relating to digital goods with the European Union, Japan, Taiwan, the member countries of the Five Eyes intelligence-sharing alliance, and other nations, as appropriate.(d)Freedom of information in the digital ageIt is the sense of Congress that the United States should lead a global effort to ensure that freedom of information, including the ability to safely consume or publish information without fear of undue reprisals, is maintained as the digital domain becomes an increasingly integral mechanism for communication.(e)Efforts to ensure technological development does not threaten democratic governance or human rightsIt is the sense of Congress that the United States should lead a global effort to develop and adopt a set of common principles and standards for critical technologies to ensure that the such technologies cannot be abused by malign actors, whether they are governments or other entities, and that they do not threaten democratic governance or human rights.(f)Formation of digital technology trade allianceIt is the sense of Congress that the United States should examine opportunities for diplomatic negotiations regarding the formation of mutually beneficial alliances relating to digitally enabled technologies and services.122.Digital connectivity and cybersecurity partnership(a)Digital connectivity and cybersecurity partnershipThe Secretary of State is authorized to establish a program, to be known as the Digital Connectivity and Cybersecurity Partnership to help foreign countries—(1)expand and increase secure Internet access and digital infrastructure in emerging markets;(2)protect technological assets, including data;(3)adopt policies and regulatory positions that foster and encourage open, interoperable, reliable, and secure internet, the free flow of data, multi-stakeholder models of internet governance, and pro-competitive and security information communications technology policies and regulations; (4)promote exports of United States information and communications technology (ICT) goods and services and increase United States company market share in target markets;(5)promote the diversification of ICT goods and supply chain services to be less reliant on Chinese imports; and(6)build cybersecurity capacity, expand interoperability, and promote best practices for a national approach to cybersecurity. (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress an implementation plan for the coming year to advance the goals identified in subsection (a).(c)ConsultationIn developing the strategy required by subsection (b), the Secretary of State shall consult with—(1)leaders of the United States industry;(2)other relevant technology experts, including the Open Technology Fund;(3)representatives from relevant United States Government agencies; and(4)representatives from like-minded allies and partners.(d)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a briefing on the implementation of the plan required by subsection (b).(e)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026.DCountering Chinese Communist Party influence131.Short titleThis subtitle may be cited as the Countering Chinese Communist Party Malign Influence Act.132.Authorization(a)Countering chinese influence fundThere is authorized to be appropriated $300,000,000 for each of fiscal years 2022 through 2026 for the Countering Chinese Influence Fund to counter the malign influence of the Chinese Communist Party globally. Amounts appropriated pursuant to this authorization are authorized to remain available until expended and shall supplement, not supplant, amounts otherwise authorized to be appropriated to counter such influence.(b)Consultation requiredThe obligation of funds appropriated or otherwise made available to counter the malign influence of the Chinese Communist Party globally, including pursuant to the authorization under subsection (a), shall be subject to prior consultation with, and consistent with section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394-1), the regular notification procedures of— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(c)Policy guidance, coordination, and approval(1)CoordinatorThe Secretary of State shall designate an existing senior official of the Department at the rank of Assistant Secretary or above to provide policy guidance, coordination, and approval for the obligation of funds authorized pursuant to subsection (a).(2)DutiesThe senior official designated pursuant to paragraph (1) shall be responsible for—(A)on an annual basis, the identification of specific strategic priorities for using the funds authorized to be appropriated by subsection (a), such as geographic areas of focus or functional categories of programming that funds are to be concentrated within, consistent with the national interests of the United States and the purposes of this Act;(B)the coordination and approval of all programming conducted using the funds authorized to be appropriated by subsection (a), based on a determination that such programming directly counters the malign influence of the Chinese Communist Party, including specific activities or policies advanced by the Chinese Communist Party, pursuant to the strategic objectives of the United States, as established in the 2017 National Security Strategy, the 2018 National Defense Strategy, and other relevant national and regional strategies as appropriate;(C)ensuring that all programming approved bears a sufficiently direct nexus to such acts by the Chinese Communist Party described in subsection (d) and adheres to the requirements outlined in subsection (e); and(D)conducting oversight, monitoring, and evaluation of the effectiveness of all programming conducted using the funds authorized to be appropriated by subsection (a) to ensure that it advances United States interests and degrades the ability of the Chinese Communist Party, to advance activities that align with subsection (d) of this section.(3)Interagency coordinationThe senior official designated pursuant to paragraph (1) shall, in coordinating and approving programming pursuant to paragraph (2), seek to—(A)conduct appropriate interagency consultation; and(B)ensure, to the maximum extent practicable, that all approved programming functions in concert with other Federal activities to counter the malign influence and activities of the Chinese Communist Party.(4)Assistant coordinatorThe Administrator of the United States Agency for International Development shall designate a senior official at the rank of Assistant Administrator or above to assist and consult the senior official designated pursuant to paragraph (1). (d)Malign influenceIn this section, the term malign influence with respect to the Chinese Communist Party should be construed to include acts conducted by the Chinese Communist Party or entities acting on its behalf that—(1)undermine a free and open international order;(2)advance an alternative, repressive international order that bolsters the Chinese Communist Party’s hegemonic ambitions and is characterized by coercion and dependency;(3)undermine the national security or sovereignty of the United States or other countries; or(4)undermine the economic security of the United States or other countries, including by promoting corruption.(e)Countering malign influenceIn this section countering malign influence through the use of funds authorized to be appropriated by subsection (a) shall include efforts to—(1)promote transparency and accountability, and reduce corruption, including in governance structures targeted by the malign influence of the Chinese Communist Party;(2)support civil society and independent media to raise awareness of and increase transparency regarding the negative impact of activities related to the Belt and Road Initiative; (3)counter transnational criminal networks that benefit, or benefit from, the malign influence of the Chinese Communist Party;(4)encourage economic development structures that help protect against predatory lending schemes, including support for market-based alternatives in key economic sectors, such as digital economy, energy, and infrastructure; (5)counter activities that provide undue influence to the security forces of the People’s Republic of China;(6)expose misinformation and disinformation of the Chinese Communist Party’s propaganda, including through programs carried out by the Global Engagement Center; and(7)counter efforts by the Chinese Communist Party to legitimize or promote authoritarian ideology and governance models. 133.Findings on Chinese information warfare and malign influence operations(a)FindingsCongress makes the following findings:(1)In the report to Congress required under section 1261(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the President laid out a broad range of malign activities conducted by the Government of China and its agents and entities, including—(A)propaganda and disinformation, in which Beijing communicates its narrative through state-run television, print, radio, and online organizations whose presence is proliferating in the United States and around the world;(B)malign political influence operations, in which front organizations and agents which target businesses, universities, think tanks, scholars, journalists, and local state and Federal officials in the United States and around the world, attempting to influence discourse; and(C)malign financial influence operations, characterized as misappropriation of technology and intellectual property, failure to appropriately disclose relationships with foreign government sponsored entities, breaches of contract and confidentiality, and manipulation of processes for fair and merit-based allocation of Federal research and development funding.(2)Chinese information warfare and malign influence operations are ongoing. In January 2019, the Director of National Intelligence, Dan Coats, stated, China will continue to use legal, political, and economic levers—such as the lure of Chinese markets—to shape the information environment. It is also capable of using cyber attacks against systems in the United States to censor or suppress viewpoints it deems politically sensitive..(3)In February 2020, the Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Committee on the Judiciary of the House of Representatives that the People’s Republic of China has very active [malign] foreign influence efforts in this country, with the goal of trying to shift our policy and our public opinion to be more pro-China on a variety of issues.(4)The People’s Republic of China’s information warfare and malign influence operations continue to adopt new tactics and evolve in sophistication. In May 2020, the Special Envoy and Coordinator of the Global Engagement Center (GEC), Lea Gabrielle, stated that there was a convergence of Russian and Chinese narratives surrounding COVID–19 and that the GEC had uncovered a new network of inauthentic Twitter accounts that it assessed was created with the intent to amplify Chinese propaganda and disinformation. In June 2020, Google reported that Chinese hackers attempted to access email accounts of the campaign staff of a presidential candidate.(5)Chinese information warfare and malign influence operations are a threat to the national security, democracy and the economic systems of the United States, its allies and partners. In October 2018, Vice President Mike Pence warned that Beijing is employing a whole-of-government approach, using political, economic, and military tools, as well as propaganda, to advance its influence and benefit its interests in the United States..(6)In February 2018, the Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Select Committee on Intelligence of the Senate that the People’s Republic of China is taking advantage of and exploiting the open research and development environments of United States institutions of higher education to utilize professors, scientists and students as nontraditional collectors of information.(b)Presidential dutiesThe President shall—(1)protect our democratic institutions and processes from malign influence from the People’s Republic of China and other foreign adversaries; and(2)consistent with the policy specified in paragraph (1), direct the heads of the appropriate Federal departments and agencies to implement Acts of Congress to counter and deter Chinese and other foreign information warfare and malign influence operations without delay, including—(A)section 1043 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), which authorizes a coordinator position within the National Security Council for countering malign foreign influence operations and campaigns;(B)section 228 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), which authorizes additional research of foreign malign influence operations on social media platforms;(C)section 847 of such Act, which requires the Secretary of Defense to modify contracting regulations regarding vetting for foreign ownership, control and influence in order to mitigate risks from malign foreign influence;(D)section 1239 of such Act, which requires an update of the comprehensive strategy to counter the threat of malign influence to include the People’s Republic of China;(E)section 5323 of such Act, which authorizes the Director of National Intelligence to facilitate the establishment of Social Media Data and Threat Analysis Center to detect and study information warfare and malign influence operations across social media platforms; and(F)section 119C of the National Security Act of 1947 (50 U.S.C. 3059), which authorizes the establishment of a Foreign Malign Influence Response Center inside the Office of the Director of National Intelligence. 134.Authorization of appropriations for the Fulbright-Hays ProgramThere are authorized to be appropriated, for the 6-year period beginning on September 30, 2021, $105,500,000, which shall be expended to promote education, training, research, and foreign language skills through the Fulbright-Hays Program, in accordance with section 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)).135.Sense of Congress condemning anti-Asian racism and discrimination(a)FindingsCongress makes the following findings:(1)Since the onset of the COVID–19 pandemic, crimes and discrimination against Asians and those of Asian descent have risen dramatically worldwide. In May 2020, United Nations Secretary-General Antonio Guterres said the pandemic continues to unleash a tsunami of hate and xenophobia, scapegoating and scare-mongering and urged governments to act now to strengthen the immunity of our societies against the virus of hate.(2)Asian American and Pacific Island (AAPI) workers make up a large portion of the essential workers on the frontlines of the COVID–19 pandemic, making up 8.5 percent of all essential healthcare workers in the United States. AAPI workers also make up a large share—between 6 percent and 12 percent based on sector—of the biomedical field.(3)The United States Census notes that Americans of Asian descent alone made up nearly 5.9 percent of the United States population in 2019, and that Asian Americans are the fastest-growing racial group in the United States, projected to represent 14 percent of the United States population by 2065. (b)Sense of CongressIt is the sense of Congress that—(1)the reprehensible attacks on people of Asian descent and concerning increase in anti-Asian sentiment and racism in the United States and around the world have no place in a peaceful, civilized, and tolerant world;(2)the United States is a diverse nation with a proud tradition of immigration, and the strength and vibrancy of the United States is enhanced by the diverse ethnic backgrounds and tolerance of its citizens, including Asian Americans and Pacific Islanders;(3)the United States Government should encourage other foreign governments to use the official and scientific names for the COVID–19 pandemic, as recommended by the World Health Organization and the Centers for Disease Control and Prevention; and(4)the United States Government and other governments around the world must actively oppose racism and intolerance, and use available and appropriate tools to combat the spread of anti-Asian racism and discrimination. 136.Supporting independent media and countering disinformation(a)FindingsCongress makes the following findings:(1)China is increasing its spending on public diplomacy including influence campaigns, advertising, and investments into state-sponsored media publications outside of China. These include, for example, more than $10,000,000,000 in foreign direct investment in communications infrastructure, platforms, and properties, as well as bringing journalists to China for training programs.(2)The PRC, through the Voice of China, the United Front Work Department, and UFWD’s many affiliates and proxies, has obtained unfettered access to radio, television, and digital dissemination platforms in numerous languages targeted at citizens in other regions where China has an interest in promoting public sentiment in support of the Chinese Communist Party and expanding the reach of its misleading narratives and propaganda.(3)Even in Western countries, China spends extensively on influence operations, such as a $500,000,000 advertising campaign to attract cable viewers in Australia and a more than $20,000,000 campaign to influence United States public opinion via the China Daily newspaper supplement.(b)The united states agency for global mediaThe United States Agency for Global Media (USAGM) and affiliate Federal and non-Federal entities shall undertake the following actions to support independent journalism, countering disinformation, and breaking the firewall and combatting surveillance in countries where the Chinese Communist Party and other malign actors are promoting disinformation, propaganda, and manipulated media markets:(1)Radio Free Asia shall expand domestic coverage and digital programming for all RFA China services and other affiliate language broadcasting services.(2)USAGM shall increase funding for Radio Free Asia’s Mandarin, Tibetan, Uyghur, and Cantonese language services.(3)Voice of America shall establish a real-time disinformation tracking tool similar to Polygraph for Russian language propaganda and misinformation.(4)USAGM shall expand existing training and partnership programs that promote journalistic standards, investigative reporting, cybersecurity, and digital analytics to help expose and counter false CCP narratives.(5)The Open Technology Fund shall continue and expand work to support tools and technology to circumvent censorship and surveillance by the CCP, both inside China as well as abroad where China has exported censorship technology, and increase secure peer to peer connectivity and privacy tools.(c)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 through 2026 for the United States Agency for Global Media, $100,000,000 for ongoing and new programs to support local media, build independent media, combat Chinese disinformation inside and outside of China, invest in technology to subvert censorship, and monitor and evaluate these programs.(d)Support for local mediaThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and in coordination with the Administrator of the United States Agency for International Development, shall support and train journalists on investigative techniques necessary to ensure public accountability related to the Belt and Road Initiative, the PRC’s surveillance and digital export of technology, and other influence operations abroad direct or directly supported by the Communist Party or the Chinese government.(e)Internet freedom programsThe Bureau of Democracy, Human Rights, and Labor shall continue to support internet freedom programs.(f)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 through 2026, $170,000,000 for ongoing and new programs in support of press freedom, training, and protection of journalists. 137.Global engagement center(a)FindingCongress established the Global Engagement Center to direct, lead, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation globally.(b)ExtensionSection 1287(j) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended by striking the date that is 8 years after the date of the enactment of this Act and inserting December 31, 2027.(c)Sense of CongressIt is the sense of Congress that the Global Engagement Center should expand its coordinating capacity through the exchange of liaison officers with Federal departments and agencies that manage aspects of identifying and countering foreign disinformation, including the National Counterterrorism Center at the Office of the Director of National Intelligence and from combatant commands.(d)Hiring authorityNotwithstanding any other provision of law, the Secretary of State, during the five year period beginning on the date of the enactment of this Act and solely to carry out functions of the Global Engagement Center, may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates. 138.Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education(a)Amendments to Defense Production Act of 1950(1)Definition of covered transactionSubsection (a)(4) of section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended—(A)in subparagraph (A)—(i)in clause (i), by striking ; and and inserting a semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending after the date of the enactment of the Strategic Competition Act of 2021.;(B)in subparagraph (B), by adding at the end the following:(vi)Any gift to an institution of higher education from a foreign person, or the entry into a contract by such an institution with a foreign person, if—(I)(aa)the value of the gift or contract equals or exceeds $1,000,000; or (bb)the institution receives, directly or indirectly, more than one gift from or enters into more than one contract, directly or indirectly, with the same foreign person for the same purpose the aggregate value of which, during the period of 2 consecutive calendar years, equals or exceeds $1,000,000; and(II)the gift or contract—(aa)relates to research, development, or production of critical technologies and provides the foreign person potential access to any material nonpublic technical information (as defined in subparagraph (D)(ii)) in the possession of the institution; or(bb)is a restricted or conditional gift or contract (as defined in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 2011f(h))) that establishes control.; and(C)by adding at the end the following:(G)Foreign gifts to and contracts with institutions of higher educationFor purposes of subparagraph (B)(vi):(i)ContractThe term contract means any agreement for the acquisition by purchase, lease, or barter of property or services by a foreign person, for the direct benefit or use of either of the parties.(ii)GiftThe term gift means any gift of money or property.(iii)Institution of higher educationThe term institution of higher education means any institution, public or private, or, if a multicampus institution, any single campus of such institution, in any State—(I)that is legally authorized within such State to provide a program of education beyond secondary school;(II)that provides a program for which the institution awards a bachelor's degree (or provides not less than a 2-year program which is acceptable for full credit toward such a degree) or a more advanced degree; (III)that is accredited by a nationally recognized accrediting agency or association; and (IV)to which the Federal Government extends Federal financial assistance (directly or indirectly through another entity or person), or that receives support from the extension of Federal financial assistance to any of the institution's subunits..(2)Mandatory declarationsSubsection (b)(1)(C)(v)(IV)(aa) of such section is amended by adding at the end the following: Such regulations shall require a declaration under this subclause with respect to a covered transaction described in subsection (a)(4)(B)(vi)(II)(aa)..(3)Factors to be consideredSubsection (f) of such section is amended—(A)in paragraph (10), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following:(11)as appropriate, and particularly with respect to covered transactions described in subsection (a)(4)(B)(vi), the importance of academic freedom at institutions of higher education in the United States; and.(4)Membership of CFIUSSubsection (k)(2) of such section is amended—(A)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and(B)by inserting after subparagraph (G) the following:(G)In the case of a covered transaction involving an institution of higher education (as defined in subsection (a)(4)(G)), the Secretary of Education..(5)Contents of annual report relating to critical technologiesSubsection (m)(3) of such section is amended—(A)in subparagraph (B), by striking ; and and inserting a semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)an evaluation of whether there are foreign malign influence or espionage activities directed or directly assisted by foreign governments against institutions of higher education (as defined in subsection (a)(4)(G)) aimed at obtaining research and development methods or secrets related to critical technologies; and(E)an evaluation of, and recommendation for any changes to, reviews conducted under this section that relate to institutions of higher education, based on an analysis of disclosure reports submitted to the chairperson under section 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a))..(b)Inclusion of CFIUS in reporting on foreign gifts under Higher Education Act of 1965Section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (a), by inserting after the Secretary the following: and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))); and(2) in subsection (d)—(A)in paragraph (1)—(i)by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury; and(ii)by striking to the Secretary and inserting to each such Secretary; and(B)in paragraph (2), by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury.(c)Effective date; applicabilityThe amendments made by subsection (a) shall— (1)take effect on the date of the enactment of this Act, subject to the requirements of subsections (d) and (e); and(2)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after that date. (d)Regulations(1)In generalThe Committee on Foreign Investment in the United States, which shall include the Secretary of Education for purposes of this subsection, shall prescribe regulations as necessary and appropriate to implement the amendments made by subsection (a).(2)ElementsThe regulations prescribed under paragraph (1) shall include—(A)regulations accounting for the burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a), structuring penalties and filing fees to reduce such burdens, and implementing any procedures necessary to protect academic freedom; and(B)guidance with respect to the meaning of control, as defined in section 721(a) of the Defense Production Act of 1950 (50 U.S.C. 4565(a)), as that term applies to covered transactions described in clause (vi) of paragraph (4)(B) of that section, as added by subsection (a)(1).(3)Issuance of final ruleThe Committee shall issue a final rule to carry out the amendments made by subsection (a) after assessing the findings of the pilot program required by subsection (e).(e)Pilot program(1)In generalBeginning on the date that is 30 days after the publication in the Federal Register of the matter required by paragraph (2) and ending on the date that is 570 days thereafter, the Committee on Foreign Investment in the United States shall conduct a pilot program to assess methods for implementing the review of covered transactions described in clause (vi) of section 721(a)(4)(B) of the Defense Production Act of 1950, as added by subsection (a)(1). (2)Proposed determinationNot later than 270 days after the date of the enactment of this Act, the Committee shall, in consultation with the Secretary of Education, publish in the Federal Register—(A)a proposed determination of the scope of and procedures for the pilot program required by paragraph (1); (B)an assessment of the burden on institutions of higher education likely to result from compliance with the pilot program; (C)recommendations for addressing any such burdens, including structuring penalties and filing fees to reduce such burdens; and (D)any procedures necessary to ensure that the pilot program does not infringe upon academic freedom. IIInvesting in alliances and partnershipsAStrategic and diplomatic matters201.Appropriate congressional committees definedIn this subtitle, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.202.United States commitment and support for allies and partners in the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that—(1)the United States treaty alliances in the Indo-Pacific provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation among like-minded countries, prevent the domination of the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;(2)the Governments of the United States, Japan, the Republic of Korea, the Philippines, Australia, and Thailand are critical allies in advancing a free and open order in the Indo-Pacific region and tackling challenges with unity purpose, and have collaborated to advance specific efforts of shared interest in areas such as defense and security, economic prosperity, infrastructure connectivity, and fundamental freedoms;(3)the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam as well as regional architecture such as the Quad, the Association of Southeast Asian Nations (ASEAN), and the Asia-Pacific Economic Community (APEC), which are essential to further shared interests;(4)the security environment in the Indo-Pacific demands consistent United States and allied commitment to strengthening and advancing our alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, and technological cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion;(5)fissures in the United States alliance relationships and partnerships benefit United States adversaries and weaken collective ability to advance shared interests; and(6)the United States will work with allies to prioritize promoting human rights throughout the region.(b)Statement of policyIt shall be the policy of the United States—(1)to deepen diplomatic, economic, and security cooperation between and among the United States, Japan, the Republic of Korea, the Philippines, Thailand, and Australia, including through diplomatic engagement, regional development, energy security and development, scientific and health partnerships, educational and cultural exchanges, missile defense, intelligence-sharing, space, cyber, and other diplomatic and defense-related initiatives;(2)to uphold our multilateral and bilateral treaty obligations, including—(A)defending Japan, including all areas under the administration of Japan, under article V of the Treaty of Mutual Cooperation and Security Between the United States of America and Japan;(B)defending the Republic of Korea under article III of the Mutual Defense Treaty Between the United States and the Republic of Korea;(C)defending the Philippines under article IV of the Mutual Defense Treaty Between the United States and the Republic of the Philippines;(D)defending Thailand under the 1954 Manila Pact and the Thanat-Rusk communique of 1962; and(E)defending Australia under article IV of the Australia, New Zealand, United States Security Treaty;(3)to strengthen and deepen our bilateral and regional partnerships, including with India, Taiwan, ASEAN, and New Zealand;(4)to cooperate with Japan, the Republic of Korea, the Philippines, Thailand, and Australia to promote human rights bilaterally and through regional and multilateral fora and pacts; and(5)to strengthen and advance diplomatic, economic, and security cooperation with regional partners, such as Taiwan, Vietnam, Malaysia, Singapore, Indonesia, and India.203.Sense of Congress on cooperation with the QuadIt is the sense of Congress that—(1)the United States should reaffirm our commitment to quadrilateral cooperation among Australia, India, Japan, and the United States (the Quad) to enhance and implement a shared vision to meet shared regional challenges and to promote a free, open, inclusive, resilient, and healthy Indo-Pacific that is characterized by democracy, rule-of-law, and market-driven economic growth and is free from undue influence and coercion;(2)the United States should seek to expand sustained dialogue and cooperation through the Quad with a range of partners to support the rule of law, freedom of navigation and overflight, peaceful resolution of disputes, democratic values, and territorial integrity, and to uphold peace and prosperity and strengthen democratic resilience;(3)the United States should seek to expand avenues of cooperation with the Quad, including more regular military-to-military dialogues, joint exercises, and coordinated policies related to shared interests such as protecting cyberspace and advancing maritime security; and(4)the recent pledge from the first-ever Quad leaders meeting on March 12, 2021, to respond to the economic and health impacts of COVID–19, including expanding safe, affordable, and effective vaccine production and equitable access, and to address shared challenges, including in cyberspace, critical technologies, counterterrorism, quality infrastructure investment, and humanitarian assistance and disaster relief, as well as maritime domains, further advances the important cooperation among Quad nations that is so critical to the Indo-Pacific region.204.Statement of policy on cooperation with ASEANIt is the policy of the United States to—(1)stand with the nations of Association of Southeast Asian Nations (ASEAN) as they respond to COVID–19 and support greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges;(2)support high-level United States participation in the annual ASEAN Summit held each November;(3)reaffirm the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and support the ASEAN Economic Community’s (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN’s poorest countries;(4)urge ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, Taiwan, and India;(5)recognize the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region;(6)support ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region;(7)urge all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of China—(A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force;(B)to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment;(C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and(D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;(8)urge parties to refrain from unilateral actions that cause permanent physical damage to the marine environment and support the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(9)urge ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration’s 2016 ruling in favor of the Republic of the Philippines in the case against the People’s Republic of China’s excessive maritime claims;(10)reaffirm the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urge ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;(11)support the Lower Mekong Initiative;(12)support newly created initiatives with ASEAN countries, including the Mekong-United States partnership, the United States-ASEAN Smart Cities Partnership, the ASEAN Policy Implementation Project, the United States-ASEAN Innovation Circle, and the United States-ASEAN Health Futures;(13)encourage the President to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, and safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression;(14)support efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN-USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA-PAC);(15)support the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation that will create and fill jobs, foster cross-border cooperation and partnerships, and rise to solve the regional and global challenges of the future;(16)support creating initiatives similar to the Young Southeast Asian Leaders for other parts of the Indo-Pacific to foster people-to-people partnerships with an emphasis on civil society leaders;(17)acknowledge those ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to the Democratic People’s Republic of Korea’s nuclear and ballistic missile programs and encourage all other ASEAN governments to do the same; and(18)allocate appropriate resources across the United States Government to articulate and implement an Indo-Pacific strategy that respects and supports ASEAN centrality and supports ASEAN as a source of well-functioning and problem-solving regional architecture in the Indo-Pacific community.205.Sense of Congress on enhancing United States-ASEAN cooperation on technology issues with respect to the People’s Republic of ChinaIt is the sense of Congress that—(1)the United States and ASEAN should complete a joint analysis on risks of overreliance on Chinese equipment critical to strategic technologies and critical infrastructure;(2)the United States and ASEAN should share information about and collaborate on screening Chinese investments in strategic technology and critical infrastructure;(3)the United States and ASEAN should work together on appropriate import restriction regimes regarding Chinese exports of surveillance technologies;(4)the United States should urge ASEAN to adopt its March 2019 proposed sanctions regime targeting cyber attacks;(5)the United States should urge ASEAN to commit to the September 2019 principles signed by 28 countries regarding Advancing Responsible State Behavior in Cyberspace, a set of commitments that support the rules-based international order, affirm the applicability of international law to state-on-state behavior, adherence to voluntary norms of responsible state behavior in peacetime, and the development and implementation of practical confidence building measures to help reduce the risk of conflict stemming from cyber incidents; and(6)the United States and ASEAN should explore how Chinese investments in critical technology, including artificial intelligence, will impact Indo-Pacific security over the coming decades.206.Report on Chinese influence in international organizations(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives a report on the expanded influence of the Government of the People’s Republic of China and the Chinese Communist Party in international organizations.(b)ContentsThe report required by subsection (a) shall include analysis of the following:(1)The influence of the PRC and Chinese Communist Party in international organizations and how that influence has expanded over the last 10 years, including—(A)tracking countries’ voting patterns that align with Chinese government voting patterns;(B)the number of PRC nationals in leadership positions at the D–1 level or higher;(C)changes in PRC voluntary and mandatory funding by organization;(D)adoption of Chinese Communist Party phrases and initiatives in international organization language and programming;(E)efforts by the PRC to secure legitimacy for its own foreign policy initiatives, including the Belt and Road Initiative;(F)the number of Junior Professional Officers that the Government of China has funded by organization;(G)tactics used by the Government of China or the CCP to manipulate secret or otherwise non-public voting measures, voting bodies, or votes;(H)the extent to which technology companies incorporated in the PRC, or which have PRC or CCP ownership interests, provide equipment and services to international organizations; and(I)efforts by China’s United Nations Mission to generate criticism of the United States in the United Nations, including any efforts to highlight delayed United States payments or to misrepresent total United States voluntary and assessed financial contributions to the United Nations and its specialized agencies and programs. (2)The purpose and ultimate goals of the expanded influence of the PRC and the Chinese Communist Party in international organizations, including an analysis of PRC Government- and Chinese Communist Party strategic documents and rhetoric.(3)The tactics and means employed by the PRC and the Chinese Communist Party to achieve expanded influence in international organizations, including—(A)incentive programs for PRC nationals to join and run for leadership positions in international organizations;(B)coercive economic and other practices against other members in the organization; and(C)economic or other incentives provided to international organizations, including donations of technologies or goods.(4)The successes and failures of PRC and CCP influence efforts in international organizations.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionIn this section, the term international organizations means the following:(1)The African Development Bank.(2)The Asian Development Bank.(3)The Asia Pacific Economic Cooperation.(4)The Bank of International Settlements.(5)The Caribbean Development Bank.(6)The Food and Agriculture Organization.(7)The International Atomic Energy Agency.(8)The International Bank for Reconstruction and Development.(9)The International Bureau of Weights and Measures.(10)The International Chamber of Commerce.(11)The International Civil Aviation Organization.(12)The International Criminal Police Organization.(13)The International Finance Corporation.(14)The International Fund for Agricultural Development.(15)The International Hydrographic Organization.(16)The International Labor Organization.(17)The International Maritime Organization.(18)The International Monetary Fund.(19)The International Olympic Committee.(20)The International Organization for Migration.(21)The International Organization for Standardization.(22)The International Renewable Energy Agency.(23)The International Telecommunications Union.(24)The Organization for Economic Cooperation and Development.(25)The Organization for the Prohibition of Chemical Weapons.(26)The United Nations.(27)The United Nations Conference on Trade and Development.(28)The United Nations Educational, Scientific, and Cultural Organization.(29)The United Nations Industrial Development Organization.(30)The United Nations Institute for Training and Research.(31)The United Nations Truce Supervision Organization.(32)The Universal Postal Union.(33)The World Customs Organization.(34)The World Health Organization.(35)The World Intellectual Property Organization.(36)The World Meteorological Organization.(37)The World Organization for Animal Health.(38)The World Tourism Organization.(39)The World Trade Organization.(40)The World Bank Group.207.Regulatory exchanges with allies and partners(a)In generalThe Secretary of State, in coordination with the heads of other participating executive branch agencies, shall establish and develop a program to facilitate and encourage regular dialogues between United States Government regulatory and technical agencies and their counterpart organizations in allied and partner countries, both bilaterally and in relevant multilateral institutions and organizations—(1)to promote best practices in regulatory formation and implementation;(2)to collaborate to achieve optimal regulatory outcomes based on scientific, technical, and other relevant principles;(3)to seek better harmonization and alignment of regulations and regulatory practices;(4)to build consensus around industry and technical standards in emerging sectors that will drive future global economic growth and commerce; and(5)to promote United States standards regarding environmental, labor, and other relevant protections in regulatory formation and implementation, in keeping with the values of free and open societies, including the rule of law.(b)Prioritization of activitiesIn facilitating expert exchanges under subsection (a), the Secretary shall prioritize—(1)bilateral coordination and collaboration with countries where greater regulatory coherence, harmonization of standards, or communication and dialogue between technical agencies is achievable and best advances the economic and national security interests of the United States;(2)multilateral coordination and coordination where greater regulatory coherence, harmonization of standards, or dialogue on other relevant regulatory matters is achievable and best advances the economic and national security interests of the United States, including with—(A)the European Union;(B)the Asia-Pacific Economic Cooperation;(C)the Association of Southeast Asian Nations (ASEAN);(D)the Organization for Economic Cooperation and Development (OECD); and(E)multilateral development banks; and(3)regulatory practices and standards setting bodies focused on key economic sectors and emerging technologies.(c)Participation by non-Governmental entitiesWith regard to the program described in subsection (a), the Secretary may facilitate, including through the use of amounts appropriated pursuant to subsection (e), the participation of private sector representatives, and other relevant organizations and individuals with relevant expertise, as appropriate and to the extent that such participation advances the goals of such program.(d)Delegation of authority by the SecretaryThe Secretary of State is authorized to delegate the responsibilities described in this section to the Under Secretary of State for Economic Growth, Energy, and the Environment.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated $2,500,000 for each of fiscal years 2022 through 2026 to carry out this section.(2)Use of fundsThe Secretary may obligate amounts appropriated pursuant to paragraph (1) in a manner that—(A)facilities participation by representatives from technical agencies within the United States Government and their counterparts; and(B)complies with applicable procedural requirements under the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).208.Technology partnership office at the Department of State(a)Statement of policyIt shall be the policy of the United States to lead new technology policy partnerships focused on the shared interests of the world’s technology-leading democracies.(b)EstablishmentThe Secretary of State shall establish an interagency-staffed Technology Partnership Office (referred to in this section as the Office), which shall be housed in the Department of State.(c)Leadership(1)Ambassador-at-largeThe Office shall be headed by an Ambassador-at-Large for Technology, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate;(B)have the rank and status of ambassador; and(C)report to the Secretary of State, unless otherwise directed.(2)Office liaisonsThe Secretary of Commerce and the Secretary of Treasury shall each appoint, from within their respective departments at the level of GS–14 or higher, liaisons between the Office and the Department of Commerce or the Department of the Treasury, as applicable, to perform the following duties:(A)Collaborate with the Department of State on relevant technology initiatives and partnerships.(B)Provide technical and other relevant expertise to the Office, as appropriate.(d)MembershipIn addition to the liaisons referred to in subsection (c), the Office shall include a representative or expert detailee from key Federal agencies, as determined by the Ambassador-at-Large for Technology.(e)PurposesThe purposes of the Office shall include responsibilities such as—(1)creating, overseeing, and carrying out technology partnerships with countries and relevant political and economic unions that are committed to—(A)the rule of law, freedom of speech, and respect for an promotion of human rights;(B)the safe and responsible development and use of new and emerging technologies and the establishment of related norms and standards;(C)a secure internet architecture governed by a multi-stakeholder model instead of centralized government control;(D)robust international cooperation to promote an open internet and interoperable technological products and services that are necessary to freedom, innovation, transparency, and privacy; and(E)multilateral coordination, including through diplomatic initiatives, information sharing, and other activities, to defend the principles described in subparagraphs (A) through (C) against efforts by state and non-state actors to undermine them;(2)harmonizing technology governance regimes with partners, coordinating on basic and pre-competitive research and development initiatives, and collaborating to pursue such opportunities in key technologies, including—(A)artificial intelligence and machine learning;(B)5G telecommunications and other advanced wireless networking technologies;(C)semiconductor manufacturing;(D)biotechnology;(E)quantum computing;(F)surveillance technologies, including facial recognition technologies and censorship software; and(G)fiber optic cables;(3)coordinating with such countries regarding shared technology strategies, including technology controls and standards, as well as strategies with respect to the development and acquisition of key technologies to provide alternatives for those countries utilizing systems supported by authoritarian regimes; (4)supporting and expanding adherence to international treaties and frameworks governing the responsible use of new and emerging technologies;(5)coordinating the adoption of shared data privacy, data sharing, and data archiving standards among the United States and partner countries and relevant economic and political unions, including complementary data protection regulations;(6)coordinating with other technology partners on export control policies, including as appropriate through the Wassenaar Arrangement On Export Controls for Conventional Arms and Dual-Use Goods and Technologies, done at The Hague December 1995, the Nuclear Suppliers Group, the Australia Group, and the Missile Technology Control Regime; supply chain security; and investment in or licensing of critical infrastructure and dual-use technologies;(7)coordinating with members of technology partnerships on other policies for the use and control of emerging and foundational technologies through appropriate restrictions, investment screening, and appropriate measures with respect to technology transfers;(8)coordinating policies, in coordination with the Department of Commerce, around the resiliency of supply chains in critical technology areas and explore possible diversification of supply chain components to countries involved in technology partnerships with the United States, while also maintaining transparency surrounding subsidies and product origins;(9)sharing information regarding the technology transfer threat posed by authoritarian governments and the ways in which autocratic regimes are utilizing technology to erode individual freedoms and other foundations of open, democratic societies;(10)administering the establishment of—(A)the common funding mechanism for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains created in and in accordance with the requirements of section 9905 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and (B)the multilateral telecommunications security fund created in and in accordance with the requirements of section 9202 of such Act; and(11)collaborating with private companies, trade associations, and think tanks to realize the purposes of paragraphs (1) through (10).(f)Special hiring authoritiesThe Secretary of State may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates.(g)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for the next three years, the Secretary of State shall submit an unclassified report to the appropriate congressional committees, with a classified index, if necessary, about the activities of the Office, including any cooperative initiatives and partnerships pursued with United States allies and partners, and the results of those activities, initiatives, and partnerships.(h)Sense of Congress on establishing international technology partnershipIt is the sense of Congress that the Ambassador-at-Large for Technology should seek to establish an International Technology Partnership for the purposes described in this section with foreign countries that have— (1)democratic national government and a strong commitment to democratic values, including an adherence to the rule of law, freedom of speech, and respect for and promotion of human rights;(2)an economy with advanced technology sectors; and(3)a demonstrated record of trust or an expressed interest in international cooperation and coordination with the United States on important defense and intelligence issues.209.United States representation in standards-setting bodies(a)Short titleThis section may be cited as the Promoting United States International Leadership in 5G Act of 2021.(b)Sense of CongressIt is the sense of Congress that—(1)the United States and its allies and partners should maintain participation and leadership at international standards-setting bodies for 5th and future generation mobile telecommunications systems and infrastructure;(2)the United States should work with its allies and partners to encourage and facilitate the development of secure supply chains and networks for 5th and future generation mobile telecommunications systems and infrastructure; and(3)the maintenance of a high standard of security in telecommunications and cyberspace between the United States and its allies and partners is a national security interest of the United States.(c)Enhancing representation and leadership of United States at international standards-setting bodies(1)In generalThe President shall—(A)establish an interagency working group to provide assistance and technical expertise to enhance the representation and leadership of the United States at international bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure, such as the International Telecommunication Union and the 3rd Generation Partnership Project; and(B)work with allies, partners, and the private sector to increase productive engagement.(2)Interagency working groupThe interagency working group described in paragraph (1)—(A)shall be chaired by the Secretary of State or a designee of the Secretary of State; and(B)shall consist of the head (or designee) of each Federal department or agency the President determines appropriate.(3)Briefings(A)In generalNot later than 180 days after the date of the enactment of this Act, and subsequently thereafter as provided under subparagraph (B), the interagency working group described in paragraph (1) shall provide a strategy to the appropriate congressional committees that addresses—(i)promotion of United States leadership at international standards-setting bodies for equipment, systems, software, and virtually defined networks relevant to 5th and future generation mobile telecommunications systems and infrastructure, taking into account the different processes followed by the various international standard-setting bodies;(ii)diplomatic engagement with allies and partners to share security risk information and findings pertaining to equipment that supports or is used in 5th and future generation mobile telecommunications systems and infrastructure and cooperation on mitigating such risks;(iii)China’s presence and activities at international standards-setting bodies relevant to 5th and future generation mobile telecommunications systems and infrastructure, including information on the differences in the scope and scale of China’s engagement at such bodies compared to engagement by the United States or its allies and partners and the security risks raised by Chinese proposals in such standards-setting bodies; and(iv)engagement with private sector communications and information service providers, equipment developers, academia, Federally funded research and development centers, and other private-sector stakeholders to propose and develop secure standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure.(B)Subsequent briefingsUpon receiving a request from the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, or as determined appropriate by the chair of the interagency working group established pursuant to paragraph (1), the interagency working group shall provide the requesting committee an updated briefing that covers the matters described in clauses (i) through (iv) of subparagraph (A). 210.Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China(a)FindingsCongress makes the following findings:(1)Sanctions and other restrictions, when used as part of a coordinated and comprehensive strategy, are a powerful tool to advance United States foreign policy and national security interests.(2)Congress has authorized and mandated broad range of sanctions and other restrictions to address malign behavior and incentivize behavior change by individuals and entities in the PRC.(3)The sanctions and other restrictions authorized and mandated by Congress address a range of malign PRC behavior, including—(A)intellectual property theft;(B)cyber-related economic espionage;(C)repression of ethnic minorities;(D)other human rights abuses;(E)abuses of the international trading system;(F)illicit assistance to and trade with the Government of North Korea; and(G)drug trafficking, including trafficking in fentanyl and other opioids;(4)The sanctions and other restrictions described in this section include the following:(A)The Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(B)Section 1637 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 1708).(C)The Fentanyl Sanctions Act (21 U.S.C. 2301 et seq.).(D)The Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note).(E)Section 7 of the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note).(F)Section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note).(G)The Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.).(H)Export control measures required to be maintained with respect to entities in the telecommunications sector of the People’s Republic of China, including under section 1260I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(I)Section 311 of the Countering America’s Adversaries Through Sanctions Act of 2018 (Public Law 115–44; 131 Stat. 942).(5)Full implementation of the authorities described in paragraph (4) is required under the respective laws described therein and pursuant to the Take Care Clause of the Constitution (article II, section 3).(b)Sense of CongressIt is the sense of Congress that—(1)the executive branch has not fully implemented the sanctions and other restrictions described in subsection (a)(4) despite the statutory and constitutional requirements to do so; and(2)the President’s full implementation and execution of the those authorities is a necessary and essential component to the success of the United States in the strategic competition with China.211.Sense of Congress on negotiations with G7 countries on the People’s Republic of China(a)In generalIt is the sense of Congress that the President, acting through the Secretary of State, should initiate an agenda with G7 countries on matters relevant to economic and democratic freedoms, including the following:(1)Trade and investment issues and enforcement.(2)Building support for international infrastructure standards, including those agreed to at the G20 summit in Osaka in 2018.(3)The erosion of democracy and human rights.(4)The security of 5G telecommunications.(5)Anti-competitive behavior, such as intellectual property theft, massive subsidization of companies, and other policies and practices.(6)Predatory international sovereign lending that is inconsistent with OECD and Paris Club principles.(7)International influence campaigns.(8)Environmental standards.(9)Coordination with like-minded regional partners that are not in the G7.212.Enhancing the United States-Taiwan partnershipIt is the policy of the United States—(1)to recognize Taiwan as a vital part of the United States Indo-Pacific strategy;(2)to advance the security of Taiwan and its democracy as key elements for the continued peace and stability of the greater Indo-Pacific region, and a vital national security interest of the United States;(3)to reinforce its commitments to Taiwan under the Taiwan Relations Act (Public Law 96–8) and the Six Assurances and in accordance with the United States One China policy;(4)to support Taiwan’s implementation of its asymmetric defense strategy, including the priorities identified in Taiwan’s Overall Defense Concept;(5)to urge Taiwan to increase its defense spending in order to fully resource its defense strategy; (6)to conduct regular transfers of defense articles to Taiwan in order to enhance Taiwan’s self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities, into its military forces;(7)to advocate and actively advance Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate; and(8)to promote meaningful cooperation among the United States, Taiwan, and other like-minded partners.213.Treatment of Taiwan government(a)In generalThe Department of State and other United States Government agencies shall engage with the democratically elected government of Taiwan on the same basis, and using the same nomenclature and protocol, as the United States Government engages with other foreign governments. Notwithstanding the continued supporting role of the American Institute in Taiwan in carrying out United States foreign policy and protecting United States interests in Taiwan, the United States Government shall not place any restrictions on the ability of officials of the Department of State and other United States Government agencies to interact directly and routinely with counterparts in the Taiwan government.(b)Rule of constructionNothing in this paragraph shall be construed as entailing restoration of diplomatic relations with the Republic of China (Taiwan) or altering the United States Government’s position on Taiwan’s international status.214.Report on origins of the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)it is critical to understand the origins of the COVID–19 pandemic so the United States can better prepare, prevent, and respond to pandemic health threats in the future;(2)given the impact of the COVID–19 pandemic on all Americans, the American people deserve to know what information the United States Government possesses about the origins of COVID–19, as appropriate;(3)Congress shares the concerns expressed by the United States Government and 13 other foreign governments that the international team of experts dispatched to the People’s Republic of China by the World Health Organization (WHO) to study the origins of the SARS–CoV–2 virus was significantly delayed and lacked access to complete, original data and samples;(4)the March 30, 2021, statement by the Director-General of the WHO, Dr. Tedros Adhanom Ghebreyesus, further affirms that the investigative team had encountered difficulties in accessing necessary raw data, that we have not yet found the source of the virus, and that all hypotheses remain on the table; and(5)it is critical for independent experts to have full access to all pertinent human, animal, and environmental data, live virus samples, research, and personnel involved in the early stages of the outbreak relevant to determining how this pandemic emerged.(b)Report requiredNot later than 180 days after enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, the Secretary of Health and Human Services, the Secretary of Energy, and other relevant executive departments, shall submit to the appropriate committees of Congress a report consisting of—(1)an assessment of the most likely source or origin of the SARS–CoV–2 virus, including a detailed review of all information the United States possesses that it has identified as potentially relevant to the source or origin of the SARS–CoV–2 virus, including zoonotic transmission and spillover, the Wuhan Institute of Virology (WIV), or other sources of origin, transmission, or spillover, based on the information the United States Government has to date;(2)an identification of the leading credible theories of the etiology of the SARS–CoV–2 virus by the United States Government, the steps the United States has taken to validate those theories, and any variance in assessment or dissent among or between United States intelligence agencies, executive agencies, and executive offices of the most likely source or origin of the SARS–CoV–2 virus, and the basis for such variance or dissent;(3)a description of all steps the United States Government has taken to identify and investigate the source of the SARS–CoV–2 virus, including a timeline of such efforts;(4)a detailed description of the data to which the United States and the WHO have requested and have access to in order to determine the origin of the source of the SARS–CoV–2 virus;(5)an account of efforts by the PRC to cooperate with, impede, or obstruct any inquiry or investigation to determine the source and transmission of SARS–CoV–2 virus, including into a possible lab leak, or to create or spread misinformation or disinformation regarding the source and transmission of SARS–CoV–2 virus by the PRC or CCP, including by national and local governmental and health entities;(6)a detailed account of information known to the United States Government regarding the WIV and associated facilities, including research activities on coronaviruses and gain-of-function research, any reported illnesses of persons associated with the laboratory with symptoms consistent with COVID–19 and the ultimate diagnosis, and a timeline of research relevant to coronaviruses;(7)a list of any known obligations on the PRC that require disclosure and cooperation in the event of a viral outbreak like SARS–CoV–2; and(8)an overview of United States engagement with the PRC with respect to coronaviruses that includes—(A)a detailed accounting of United States engagement with the WIV and similar labs in the PRC specific to coronaviruses, including a detailed accounting United States Government-sponsored research and funding and diplomatic engagements such as track 1.5 and track 2 engagements; and(B)an assessment of any additional scrutiny of United States Government funding to support gain-of-function research in the PRC after the moratorium on such funding was lifted in 2017, and whether United States Government funding was used to support gain-of-function research in China, during the moratorium on gain-of-function research (2014–2017).(c)FormThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Health, Education, Labor, and Pensions of the Senate;(4)the Committee on Armed Services of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Permanent Select Committee on Intelligence of the House of Representatives;(7)the Committee on Energy and Commerce of the House of Representatives; and(8)the Committee on Armed Services of the House of Representatives. 215.Enhancement of diplomatic support and economic engagement with Pacific island countries(a)AuthorityThe Secretary of State and Secretary of Commerce are authorized to hire Locally Employed Staff in Pacific island countries for the purpose of providing increased diplomatic support and promoting increased economic and commercial engagement between the United States and Pacific Island countries.(b)Availability of funds(1)In generalOf the amounts authorized to be appropriated to the Department of State and the Department of Commerce for fiscal year 2022, not more than $10,000,000 , respectively, shall be available to carry out the purposes of this section.(2)TerminationThe availability of funds in paragraph (1) shall expire on December 31, 2026.(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State and the Secretary of Commerce shall provide to the appropriate committees of Congress a report on the activities of the Department of State and Department of Commerce Locally Employed Staff in Pacific island countries, which shall include—(1)a detailed description of the additional diplomatic, economic, and commercial engagement and activities in the Pacific island countries provided by Locally Employed Staff; and(2)an assessment of the impact of the activities with respect to the diplomatic, economic, and security interests of the United States.(d)Exception for American SamoaThe Secretary of State may, as appropriate, treat the territory of American Samoa as a foreign country for purposes of carrying out this section.(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Appropriations of the House of Representatives.216.Increasing Department of State personnel and resources devoted to the Indo-Pacific(a)FindingsCongress makes the following findings:(1)In fiscal year 2020, the Department of State allocated $1,500,000,000 to the Indo-Pacific region in bilateral and regional foreign assistance (FA) resources and $798,000,000 in the fiscal year 2020 diplomatic engagement (DE) budget. These amounts represent only 5 percent of the DE budget and only 4 percent of the total Department of State-USAID budget.(2)Over the last 5 years the DE budget and personnel levels in the Indo-Pacific averaged only 5 percent of the total, while FA resources averaged only 4 percent of the total.(3)In 2020, the Department of State began a process to realign certain positions at posts to ensure that its personnel footprint matches the demands of great-power competition, including in the Indo-Pacific.(b)Statement of policy(1)It shall be the policy of the United States to ensure Department of State funding levels and personnel footprint in the Indo-Pacific reflect the region’s high degree of importance and significance to United States political, economic, and security interests.(2)It shall be the policy of the United States to increase DE and FA funding and the quantity of personnel dedicated to the Indo-Pacific region respective to the Department of State’s total budget.(3)It shall be the policy of the United States to increase the number of Defense attaches in the Indo-Pacific region number of to assure coverage of all appropriate Posts.(c)Action planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall provide to the appropriate committees of Congress an action plan with the following elements:(1)Identification of requirements and the personnel budgetary resources needed to meet them, assuming an unconstrained resource environment.(2)A plan to increase the portion of the Department’s budget dedicated to the Indo-Pacific in terms of DE and FA focused on development, economic, and security assistance.(3)A plan to increase the number of positions at posts in the Indo-Pacific region and bureaus with responsibility for the Indo-Pacific region, including a description of increases at each post or bureau, a breakdown of increases by cone, and a description of what each new officer will do to advance United States strategic objectives in the Indo-Pacific region.(4)Defined concrete and annual benchmarks that the Department will meet in implementing the action plan.(5)A description of any barriers to implementing the action plan.(d)Updates to report and briefingEvery 90 days after the submission of the action plan described in subsection (c), the Secretary shall submit an update and brief the appropriate committees of Congress on the implementation of such action plan, with supporting data and including a detailed assessment of benchmarks reached.(e)Authorization of appropriationsThere is authorized to be appropriated $2,000,000,000 in bilateral and regional foreign assistance resources to the Indo-Pacific region and $1,250,000,000 in diplomatic engagement resources to the Indo-Pacific region.(f)Secretary of State certificationNot later than two years after the date of the enactment of this Act, the Secretary of State shall certify whether or not the benchmarks described in the action plan in subsection (c) have been met. This certification is non-delegable. (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.217.Advancing United States leadership in the United Nations System(a)Establishment(1)In generalThe Secretary of State shall establish, within the Bureau of International Organization Affairs of the Department of State, a Special Representative for Advancing United States Leadership in the United Nations (referred to in this section as the Special Representative). The Special Representative shall serve concurrently as a Deputy Assistant Secretary in the Bureau of International Organization Affairs of the Department of State. The Special Representative shall report directly to the Assistant Secretary for the Bureau of International Organization Affairs, in coordination and consultation with the Representative of the United States to the United Nations.(b)ResponsibilitiesThe Special Representative shall assume responsibility for—(1)promoting United States leadership and participation in the United Nations system, with a focus on issue areas where authoritarian nations are exercising increased influence in and determining the agenda of the United Nations system;(2)highlighting how investments in the United Nations advance United States interests and enable stronger coalitions to hold authoritarian regimes to account;(3)ensuring United States emphasis on the need for United Nations employees to uphold the principals of impartiality enshrined in the United Nations charter, rules, and regulations;(4)monitoring and developing and implementing plans to counter undue influence, especially by authoritarian nations, within the United Nations system;(5)assessing how United States decisions to withdraw from United Nations bodies impacts United States influence at the United Nations and multilateral global initiatives;(6)promoting participation and inclusion of Taiwan in the United Nations system;(7)monitoring the pipeline of United Nations jobs and identifying qualified Americans and other qualified nationals to promote for these positions;(8)tracking leadership changes in United Nations secretariat, funds, programs and agencies, and developing strategies to ensure that coalitions of like-minded states are assembled to ensure leadership races are not won by countries that do not share United States interests; and(9)advancing other priorities deemed relevant by the Secretary of State to ensuring the integrity of the United Nations system.(c)SupportThe Secretary of State shall make any necessary adjustments to the current structure of the Bureau of International Organization Affairs, including the respective roles and responsibilities of offices in that Bureau, to ensure appropriate support for the mission and work of the Special Representative.(d)Authorization of appropriationsThere is authorized to be appropriated not less than $5,000,000 for fiscal year 2022 and for each subsequent fiscal year to carry out the responsibilities under subsection (b). BInternational security matters221.DefinitionsIn this subtitle:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives.(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Other security forcesThe term other security forces—(A)includes national security forces that conduct maritime security; and(B)does not include self-described militias or paramilitary organizations.222.FindingsCongress makes the following findings:(1)The People’s Republic of China aims to use its growing military might in concert with other instruments of its national power to displace the United States in the Indo-Pacific and establish hegemony over the region.(2)The military balance of power in the Indo-Pacific region is growing increasingly unfavorable to the United States because—(A)the PRC is rapidly modernizing and expanding the capabilities of the PLA to project power and create contested areas across the entire Indo-Pacific region;(B)PLA modernization has largely focused on areas where it possesses operational advantages and can exploit weaknesses in the United States suite of capabilities; and(C)current United States force structure and presence do not sufficiently counter threats in the Indo-Pacific, as United States allies, bases, and forces at sea in the Indo-Pacific region are concentrated in large bases that are highly vulnerable to the PRC’s strike capabilities.(3)This shift in the regional military balance and erosion of conventional deterrence in the Indo-Pacific region—(A)presents a substantial and imminent risk to the security of the United States; and(B)left unchecked, could embolden the PRC to take actions, including the use of military force, to change the status quo before the United States can mount an effective response.(4)The PRC sees an opportunity to diminish confidence among United States allies and partners in the strength of United States commitments, even to the extent that these nations feel compelled to bandwagon with the PRC to protect their interests. The PRC is closely monitoring the United States reaction to PRC pressure and coercion of United States allies, searching for indicators of United States resolve.(5)Achieving so-called reunification of Taiwan to mainland China is a key step for the PRC to achieve its regional hegemonic ambitions. The PRC has increased the frequency and scope of its exercises and operations targeting Taiwan, such as amphibious assault and live-fire exercises in the Taiwan Strait, PLA Air Force flights that encircle Taiwan, and flights across the unofficial median line in the Taiwan Strait. The Government of the PRC’s full submission of Hong Kong potentially accelerates the timeline of a Taiwan scenario, and makes the defense of Taiwan an even more urgent priority.(6)The defense of Taiwan is critical to—(A)defending the people of Taiwan;(B)limiting the PLA’s ability to project power beyond the First Island Chain, including to United States territory, such as Guam and Hawaii;(C)defending the territorial integrity of Japan;(D)preventing the PLA from diverting military planning, resources, and personnel to broader military ambitions; and(E)retaining the United States credibility as a defender of the democratic values and free-market principles embodied by Taiwan’s people and government;(7)The PRC capitalized on the world’s attention to COVID–19 to advance its military objectives in the South China Sea, intensifying and accelerating trends already underway. The PRC has sent militarized survey vessels into the Malaysian Exclusive Economic Zone, announced the establishment of an administrative district in the Spratly and Paracel Islands under the Chinese local government of Sansha, aimed a fire control radar at a Philippine navy ship, encroached on Indonesia’s fishing grounds, sunk a Vietnamese fishing boat, announced new research stations on Fiery Cross Reef and Subi Reef, landed special military aircraft on Fiery Cross Reef to routinize such deployments, and sent a flotilla of over 200 militia vessels to Whitsun Reef, a feature within the exclusive economic zone of the Philippines. (8)On July 13, 2020, the Department of State clarified United States policy on the South China Sea and stated that Beijing’s claims to offshore resources across most of the South China Sea are completely unlawful.(9)These actions in the South China Sea enable the PLA to exert influence and project power deeper into Oceania and the Indian Ocean. As Admiral Phil Davidson, Commander of Indo-Pacific Command, testified in 2019, In short, China is now capable of controlling the South China Sea in all scenarios short of war with the United States..(10)The PLA also continues to advance its claims in the East China Sea, including through a high number of surface combatant patrols and frequent entry into the territorial waters of the Senkaku Islands, over which the United States recognizes Japan’s administrative control. In April 2014, President Barack Obama stated, Our commitment to Japan’s security is absolute and article five [of the U.S.-Japan security treaty] covers all territory under Japan’s administration, including the Senkaku islands..(11)On March 1, 2019, Secretary of State Michael R. Pompeo stated, As the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft, or public vessels in the South China Sea will trigger mutual defense obligations under Article 4 of our Mutual Defense Treaty..(12)The PLA is modernizing and gaining critical capability in every branch and every domain, including—(A)positioning the PLA Navy to become a great maritime power or blue-water navy that can completely control all activity within the First Island Chain and project power beyond it with a fleet of 425 battle force ships by 2030;(B)increasing the size and range of its strike capabilities, including approximately 1,900 ground-launched short- and intermediate-range missiles capable of targeting United States allies and partners in the First and Second Island chains, United States bases in the Indo-Pacific, and United States forces at sea;(C)boosting capabilities for air warfare, including with Russian-origin Su–35 fighters and S–400 air defense systems, new J–20 5th generation stealth fighters, advanced H–6 bomber variants, a long-range stealth bomber, and Y–20 heavy lift aircraft; and(D)making critical investments in new domains of warfare, such as cyber warfare, electronic warfare, and space warfare.(13)The PRC is pursuing this modernization through all means at its disposal, including its Military-Civil Fusion initiative, which enlists the whole of PRC society in developing and acquiring technology with military applications to pursue technological advantage over the United States in artificial intelligence, hypersonic glide vehicles, directed energy weapons, electromagnetic railguns, counter-space weapons, and other emerging capabilities.(14)The United States lead in the development of science and technology relevant to defense is eroding in the face of competition from the PRC. United States research and development spending on defense capabilities has declined sharply as a share of global research and development. The commercial sector’s leading role in innovation presents certain unique challenges to the Department of Defense’s reliance on technology for battlefield advantage.(15)The PRC has vastly increased domestic research and development expenditures, supported the growth of new cutting-edge industries and tapped into a large workforce to invest in fostering science and engineering talent.(16)The PRC is increasing exports of defense and security capabilities to build its defense technology and industrial base and improve its own military capabilities, as well as its influence with countries that purchase and become dependent on its military systems.223.Sense of Congress regarding bolstering security partnerships in the Indo-PacificIt is the Sense of Congress that steps to bolster United States security partnership in the Indo-Pacific must include—(1)supporting Japan in its development of long-range precision fires, munitions, air and missile defense capacity, interoperability across all domains, maritime security, and intelligence, and surveillance and reconnaissance capabilities;(2)launching a United States-Japan national security innovation fund to solicit and support private sector cooperation for new technologies that could benefit the United States and Japan’s mutual security objectives;(3)promoting a deeper defense relationship between Japan and Australia, including supporting reciprocal access agreements and trilateral United States-Japan-Australia intelligence sharing;(4)encouraging and facilitating Taiwan’s accelerated acquisition of asymmetric defense capabilities, which are crucial to defending the islands of Taiwan from invasion, including long-range precision fires, munitions, anti-ship missiles, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance and reconnaissance (C4ISR), and resilient command and control capabilities, and increasing the conduct of relevant and practical training and exercises with Taiwan’s defense forces; and(5)prioritizing building the capacity of United States allies and partners to protect defense technology.224.Statement of policyIt shall be the policy of the United States to—(1)prioritize the Indo-Pacific region in United States foreign policy, and prioritize resources for achieving United States political and military objectives in the region;(2)exercise freedom of operations in the international waters and airspace in the Indo-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Indo-Pacific region;(3)maintain forward-deployed forces in the Indo-Pacific region, including a rotational bomber presence, integrated missile defense capabilities, long-range precision fires, undersea warfare capabilities, and diversified and resilient basing and rotational presence, including support for pre-positioning strategies;(4)strengthen and deepen the alliances and partnerships of the United States to build capacity and capabilities, increase multilateral partnerships, modernize communications architecture, address anti-access and area denial challenges, and increase joint exercises and security cooperation efforts;(5)reaffirm the commitment and support of the United States for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding—(A)Article V of the Treaty of Mutual Cooperation and Security between the United States and Japan, signed at Washington January 19, 1960;(B)Article III of the Mutual Defense Treaty between the United States and the Republic of Korea, signed at Washington October 1, 1953;(C)Article IV of the Mutual Defense Treaty between the United States and the Republic of the Philippines, signed at Washington August 30, 1951, including that, as the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft or public vessels in the South China Sea will trigger mutual defense obligations under Article IV of our mutual defense treaty;(D)Article IV of the Australia, New Zealand, United States Security Treaty, done at San Francisco September 1, 1951; and(E)the Southeast Asia Collective Defense Treaty, done at Manila September 8, 1954, together with the Thanat-Rusk Communique of 1962; and(6)collaborate with United States treaty allies in the Indo-Pacific to foster greater multilateral security and defense cooperation with other regional partners;(7)ensure the continuity of operations by the United States Armed Forces in the Indo-Pacific region, including, as appropriate, in cooperation with partners and allies, in order to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law;(8)sustain the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.);(9)sustain theSix Assurances provided by the United States to Taiwan in July 1982 as the foundations for United States-Taiwan relations, and to deepen, to the fullest extent possible, the extensive, close, and friendly relations of the United States and Taiwan, including cooperation to support the development of capable, ready, and modern forces necessary for the defense of Taiwan;(10)enhance security partnerships with India, across Southeast Asia, and with other nations of the Indo-Pacific;(11)deter acts of aggression or coercion by the PRC against United States and allies’ interests, especially along the First Island Chain and in the Western Pacific, by showing PRC leaders that the United States can and is willing to deny them the ability to achieve their objectives, including by—(A)consistently demonstrating the political will of the United States to deepening existing treaty alliances and growing new partnerships as a durable, asymmetric, and unmatched strategic advantage to the PRC’s growing military capabilities and reach;(B)maintaining a system of forward-deployed bases in the Indo-Pacific region as the most visible sign of United States resolve and commitment to the region, and as platforms to ensure United States operational readiness and advance interoperability with allies and partners;(C)adopting a more dispersed force posture throughout the region, particularly the Western Pacific, and pursuing maximum access for United States mobile and relocatable launchers for long-range cruise, ballistic, and hypersonic weapons throughout the Indo-Pacific region;(D)fielding long-range, precision-strike networks to United States and allied forces, including ground-launched cruise missiles, undersea and naval capabilities, and integrated air and missile defense in the First Island Chain and the Second Island Chain, in order to deter and prevent PRC coercion and aggression, and to maximize the United States ability to operate;(E)strengthening extended deterrence to ensure that escalation against key United States interests would be costly, risky, and self-defeating; and(F)collaborating with allies and partners to accelerate their roles in more equitably sharing the burdens of mutual defense, including through the acquisition and fielding of advanced capabilities and training that will better enable them to repel PRC aggression or coercion; and(12)maintain the capacity of the United States to impose prohibitive diplomatic, economic, financial, reputational, and military costs on the PRC for acts of coercion or aggression, including to defend itself and its allies regardless of the point of origin of attacks against them.225.Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities(a)Foreign Military Financing fundingIn addition to any amount appropriated pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for activities in the Indo-Pacific region in accordance with this section—(1)$110,000,000 for fiscal year 2022;(2)$125,000,000 for fiscal year 2023;(3)$130,000,000 for fiscal year 2024;(4)$140,000,000 for fiscal year 2025; and(5)$150,000,000 for fiscal year 2026.(b)Southeast Maritime Law Enforcement InitiativeThere is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026 for the Department of State for International Narcotics Control and Law Enforcement (INCLE) for the support of the Southeast Asia Maritime Law Enforcement Initiative.(c)Diplomatic outreach activitiesThere is authorized to be appropriated to the Department of State, $1,000,000 for each of fiscal years 2022 through 2026, which shall be used—(1)to conduct, in coordination with the Department of Defense, outreach activities, including conferences and symposia, to familiarize partner countries, particularly in the Indo-Pacific region, with the United States interpretation of international law relating to freedom of the seas; and(2)to work with allies and partners in the Indo-Pacific region to better align respective interpretations of international law relating to freedom of the seas, including on the matters of operations by military ships in exclusive economic zones, innocent passage through territorial seas, and transits through international straits.(d)Program authorization and purposeUsing amounts appropriate pursuant to subsection (a), the Secretary of State, in coordination with the Secretary of Defense, is authorized to provide assistance, for the purpose of increasing maritime security and domain awareness for countries in the Indo-Pacific region—(1)to provide assistance to national military or other security forces of such countries that have maritime security missions among their functional responsibilities;(2)to provide training to ministry, agency, and headquarters level organizations for such forces; and(3)to provide assistance to and training to other relevant foreign affairs, maritime, or security-related ministries, agencies, departments, or offices that manage and oversee maritime activities and policy that the Secretary of State may so designate.(e)Designation of assistanceAssistance provided by the Secretary of State under this section shall be known as the Indo-Pacific Maritime Security Initiative (in this section referred to as the Initiative). (f)Program objectivesAssistance provided through the Initiative may be used to accomplish the following objectives: (1)Retaining unhindered access to and use of international waterways in the Indo-Pacific region that are critical to ensuring the security and free flow of commerce and achieving United States national security objectives.(2)Improving maritime domain awareness in the Indo-Pacific region.(3)Countering piracy in the Indo-Pacific region.(4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Indo-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.(5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Indo-Pacific region.(6)Strengthening United States alliances and partnerships in Southeast Asia and other parts of the Indo-Pacific region. (g)Authorization of appropriations(1)In generalOf the amount appropriated pursuant to subsection(a) and section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated to the Department of State for the Indo-Pacific Maritime Security Initiative and other related regional programs exactly—(A)$70,000,000 for fiscal year 2022;(B)$80,000,000 for fiscal year 2023;(C)$90,000,000 for fiscal year 2024;(D)$100,000,000 for fiscal year 2025; and(E)$110,000,000 for fiscal year 2026.(2)Rule of constructionThe Indo-Pacific Maritime Security Initiative and funds authorized for the Initiative shall include existing regional programs related to maritime security, including the Southeast Asia Maritime Security Initiative.(h)Eligibility and priorities for assistance(1)In generalThe Secretary of State shall use the following considerations when selecting which countries in the Indo-Pacific region should receive assistance pursuant to the Initiative:(A)Assistance may be provided to a country in the Indo-Pacific region to enhance the capabilities of that country according to the objectives outlined in (f), or of a regional organization that includes that country, to conduct—(i)maritime intelligence, surveillance, and reconnaissance;(ii)littoral and port security;(iii)Coast Guard operations;(iv)command and control; and(v)management and oversight of maritime activities.(B)Priority shall be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Indo-Pacific region that have maritime missions and the government agencies responsible for such forces.(2)Types of assistance and training(A)Authorized elements of assistanceAssistance provided under paragraph (1)(A) may include the provision of equipment, training, and small-scale military construction.(B)Required elements of assistance and trainingAssistance and training provided under subparagraph (A) shall include elements that promote—(i)the observance of and respect for human rights; and(ii)respect for legitimate civilian authority within the country to which the assistance is provided.(i)Joint task forceThe Department of Defense shall establish a joint, interagency task force to assess, respond to, and coordinate with allies and partners in response to the use of grey zone tactics by state and non-state actors in the Indo-Pacific maritime domain, including—(1)conducting domain awareness operations, intelligence fusion, and multi-sensor correlation to detect, monitor, and hand off suspected grey zone activities;(2)promoting security, cooperation, and capacity building; and(3)coordinating country team and partner nation initiatives in order to counter the use of grey zone tactics by adversaries.(j)Annual reportThe Secretary of State and the Secretary of Defense shall jointly submit to the appropriate committees of Congress each year a report on the status of the provision of equipment, training, supplies, or other services provided pursuant to the Initiative during the preceding 12 months.(k)Notice to Congress on assistance and trainingNot later than 15 days before exercising the authority under subsection (a) with respect to a recipient foreign country, the Secretary of State shall submit a notification in writing to the appropriate committees of Congress.226.Foreign military financing compact pilot program in the Indo-Pacific(a)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2022 and 2023 for the creation of a pilot program for foreign military financing compacts.(b)Assistance(1)In generalThe Secretary of State is authorized to create a pilot program, for a duration of two years, with an assessment for any additional or permanent programming, to provide assistance under this section for each country that enters into an FMF Challenge Compact with the United States pursuant to subsection (d) to support policies and programs that advance the progress of the country in achieving lasting security and civilian-military governance through respect for human rights, good governance (including transparency and free and fair elections), and cooperation with United States and international counter-terrorism, anti-trafficking, and counter-crime efforts and programs.(2)Form of assistanceAssistance under this subsection may be provided in the form of grants, cooperative agreements, contracts, or no-interest loans to the government of an eligible country described in subsection (c).(c)Eligible countries(1)In generalA country shall be a candidate country for purposes of eligibility for assistance for fiscal year 2022 and 2023 if—(A)the country is classified as a lower middle income country in the then most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development and has an income greater than the historical ceiling for International Development Association eligibility for the fiscal year involved; and(B)the Secretary of State determines that the country is committed to seeking just and democratic governance, including with a demonstrated commitment to—(i)the promotion of political pluralism, equality, and the rule of law;(ii)respect for human and civil rights;(iii)protection of private property rights;(iv)transparency and accountability of government;(v)anti-corruption; and(vi)the institution of effective civilian control, professionalization, respect for human rights by, and accountability of the armed forces.(2)Identification of eligible countriesNot later than 90 days prior to the date on which the Secretary of State determines eligible countries for an FMF Challenge Compact, the Secretary—(A)shall prepare and submit to the appropriate congressional committees a report that contains a list of all eligible countries identified that have met the requirements under paragraph (1) for the fiscal year; and(B)shall consult with the appropriate congressional committees on the extent to which such countries meet the criteria described in paragraph (1).(d)FMF challenge compact(1)CompactThe Secretary of State may provide assistance for an eligible country only if the country enters into an agreement with the United States, to be known as an FMF Challenge Compact (in this subsection referred to as aCompact) that establishes a multi-year plan for achieving shared security objectives in furtherance of the purposes of this title.(2)ElementsThe elements of the Compact shall be those listed in subsection (c)(1)(B) for determining eligibility, and be designed to significantly advance the performance of those commitments during the period of the Compact.(3)In generalThe Compact should take into account the national strategy of the eligible country and shall include—(A)the specific objectives that the country and the United States expect to achieve during the term of the Compact, including both how the foreign military financing under the Compact will advance shared security interests and advance partner capacity building efforts as well as to advance national efforts towards just and democratic governance;(B)the responsibilities of the country and the United States in the achievement of such objectives;(C)regular benchmarks to measure, where appropriate, progress toward achieving such objectives; and(D)the strategy of the eligible country to sustain progress made toward achieving such objectives after expiration of the Compact.(e)Congressional consultation prior to compact negotiationsNot later than 15 days before commencing negotiations of a Compact with an eligible country, the Secretary of State shall consult with the appropriate congressional committees with respect to the proposed Compact negotiation and shall identify the objectives and mechanisms to be used for the negotiation of the Compact.(f)Assessment of pilot program and recommendationsNot later than 90 days after the conclusion of the pilot program, the Secretary of State shall provide a report to the appropriate congressional committees with respect to the pilot program, including an assessment of the success and utility of the pilot program established under this subsection in meeting United States objectives and a recommendation with respect to whether to continue on a pilot or permanent basis a further foreign military financing compact program. 227.Additional funding for international military education and training in the Indo-PacificThere is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training (IMET) assistance), $45,000,000 for activities in the Indo-Pacific region in accordance with this Act.228.Prioritizing excess defense article transfers for the Indo-Pacific(a)Sense of congressIt is the sense of Congress that the United States Government should prioritize the review of excess defense article transfers to Indo-Pacific partners.(b)Five-Year planNot later than 90 days after the date of the enactment of this Act, the President shall develop a five-year plan to prioritize excess defense article transfers to the Indo-Pacific and provide a report describing such plan to the appropriate congressional committees.(c)Transfer authoritySection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended by inserting , Thailand, Indonesia, Vietnam, and Malaysia after and to the Philippines.(d)Required coordinationThe United States Government shall coordinate and align excess defense article transfers with capacity building efforts of regional allies and partners.229.Prioritizing excess naval vessel transfers for the Indo-Pacific(a)AuthorityThe President is authorized to transfer to a government of a country listed pursuant to the amendment made under section 228(c) two OLIVER HAZARD PERRY class guided missile frigates on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(b)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to another country on a grant basis pursuant to authority provided by this section shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(c)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).(d)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this subsection, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that recipient, performed at a shipyard located in the United States.(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period beginning on the date of the enactment of this Act.230.Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea(a)Sense of congressCongress—(1)condemns coercive and threatening actions or the use of force to impede freedom of operations in international airspace by military or civilian aircraft, to alter the status quo, or to destabilize the Indo-Pacific region;(2)urges the Government of China to refrain from implementing the declared East China Sea Air Defense Identification Zone (ADIZ), or an ADIZ in the South China Sea, which is contrary to freedom of overflight in international airspace, and to refrain from taking similar provocative actions elsewhere in the Indo-Pacific region;(3)reaffirms that the 2016 Arbitral Tribunal’s decision is final and legally binding on both parties and that the People’s Republic of China’s claims to offshore resources across most of the South China Sea are unlawful; and(4)condemns the People’s Republic of China for failing to abide by the 2016 Arbitral Tribunal’s ruling, despite Chinese obligations as a state party to the United Nations Convention on the Law of the Sea.(b)Statement of policyIt shall be the policy of the United States to—(1)reaffirm its commitment and support for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty and reaffirm its position that Article V of the United States-Japan Mutual Defense Treaty applies to the Japanese-administered Senkaku Islands;(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea, or the airspace above it, that belong to all nations, and oppose the militarization of new and reclaimed land features in the South China Sea;(3)continue certain policies with respect to the PRC claims in the South China Sea, namely—(A)that PRC claims in the South China Sea, including to offshore resources across most of the South China Sea, are unlawful;(B)that the PRC cannot lawfully assert a maritime claim vis-à-vis the Philippines in areas that the Tribunal found to be in the Philippines’ Exclusive Economic Zone (EEZ) or on its continental shelf;(C)to reject any PRC claim to waters beyond a 12 nautical mile territorial sea derived from islands its claims in the Spratly Islands; and(D)that the PRC has no lawful territorial or maritime claim to James Shoal;(4)urge all parties to refrain from engaging in destabilizing activities, including illegal occupation or efforts to unlawfully assert administration over disputed claims;(5)ensure that disputes are managed without intimidation, coercion, or force;(6)call on all claimants to clarify or adjust claims in accordance with international law;(7)uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law;(8)oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, regulations which have raised tensions in the region;(9)support an effective Code of Conduct, if that Code of Conduct reflects the interests of Southeast Asian claimant states and does not serve as a vehicle for the People’s Republic of China to advance its unlawful maritime claims; (10)reaffirm that an existing body of international rules and guidelines, including the International Regulations for Preventing Collisions at Sea, done at London October 12, 1972 (COLREGs), is sufficient to ensure the safety of navigation between the United States Armed Forces and the forces of other countries, including the People’s Republic of China;(11)support the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to build practical cooperation in the region and reinforce the role of international law;(12)encourage the deepening of partnerships with other countries in the region for maritime domain awareness and capacity building, as well as efforts by the United States Government to explore the development of appropriate multilateral mechanisms for a common operating picture in the South China Sea among Southeast Asian countries that would serve to help countries avoid destabilizing behavior and deter risky and dangerous activities;(13)oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law; and(14)assure the continuity of operations by the United States in the Indo-Pacific region, including, when appropriate, in cooperation with partners and allies, to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.231.Report on capability development of Indo-Pacific allies and partners(a)Sense of CongressIt is the sense of Congress that—(1)the Secretary of State should expand and strengthen existing measures under the United States Conventional Arms Transfer Policy to provide capabilities to allies and partners consistent with agreed-on division of responsibility for alliance roles, missions and capabilities, prioritizing allies and partners in the Indo-Pacific region in accordance with United States strategic imperatives;(2)the United States should design for export to Indo-Pacific allies and partners capabilities critical to maintaining a favorable military balance in the region, including long-range precision fires, air and missile defense systems, anti-ship cruise missiles, land attack cruise missiles, conventional hypersonic systems, intelligence, surveillance, and reconnaissance capabilities, and command and control systems;(3)the United States should pursue, to the maximum extent possible, anticipatory technology security and foreign disclosure policy on the systems described in paragraph (2); and(4)the Secretary of State, in coordination with the Secretary of Defense, should—(A)urge allies and partners to invest in sufficient quantities of munitions to meet contingency requirements and avoid the need for accessing United States stocks in wartime; and(B)cooperate with allies to deliver such munitions, or when necessary, to increase allies’ capacity to produce such munitions.(b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Armed Services of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Armed Services of the House of Representatives.(c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit a report to the appropriate committees of Congress that describes United States priorities for building more capable security partners in the Indo-Pacific region.(2)Matters to be includedThe report required under paragraph (1) shall—(A)provide a priority list of defense and military capabilities that Indo-Pacific allies and partners must possess for the United States to be able to achieve its military objectives in the Indo-Pacific region;(B)identify, from the list referred to in subparagraph (A), the capabilities that are best provided, or can only be provided, by the United States;(C)identify—(i)actions required to prioritize United States Government resources and personnel to expedite fielding the capabilities identified in subparagraph (B); and(ii)steps needed to fully account for and a plan to integrate all means of United States foreign military sales, direct commercial sales, security assistance, and all applicable authorities of the Department of State and the Department of Defense;(D)assess the requirements for United States security assistance, including International Military Education and Training, in the Indo-Pacific region, as a part of the means to deliver critical partner capability requirements identified in subparagraph (B);(E)assess the resources necessary to meet the requirements for United States security assistance, and identify resource gaps;(F)assess the major obstacles to fulfilling requirements for United States security assistance in the Indo-Pacific region, including resources and personnel limits, foreign legislative and policy barriers, and factors related to specific partner countries;(G)identify limitations on the United States ability to provide such capabilities, including those identified under subparagraph (B), because of existing United States treaty obligations, United States policies, or other regulations;(H)recommend improvements to the process for developing requirements for partners capabilities; and(I)identify required jointly agreed recommendations for infrastructure and posture, based on any ongoing mutual dialogues.(3)FormThe report required under this subsection shall be unclassified, but may include a classified annex.232.Report on national technology and industrial base(a)Sense of congressIt is the sense of Congress that—(1)a more streamlined, shared, and coordinated approach, which leverages economies of scale with major allies, is necessary for the United States to retain its lead in defense technology;(2)allowing for the export, re-export, or transfer of defense-related technologies and services to members of the national technology and industrial base (as defined in section 2500 of title 10, United States Code) would advance United States security interests by helping to leverage the defense-related technologies and skilled workforces of trusted allies to reduce the dependence on other countries, including countries that pose challenges to United States interests around the world, for defense-related innovation and investment; and(3)it is in the interest of the United States to continue to increase cooperation with Australia, Canada, and the United Kingdom of Great Britain and Northern Ireland to protect critical defense-related technology and services and leverage the investments of like-minded, major ally nations in order to maximize the strategic edge afforded by defense technology innovation.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)describes the Department of State’s efforts to facilitate access among the national technology and industrial base to defense articles and services subject to the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and(B)identifies foreign legal, regulatory, foreign policy, or other challenges or considerations that prevent or frustrate these efforts, to include any gaps in the respective export control regimes implemented by United Kingdom of Great Britain and Northern Ireland, Australia, or Canada.(2)FormThis report required under paragraph (1) shall be unclassified, but may include a classified annex.233.Report on diplomatic outreach with respect to Chinese military installations overseas(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit a report to the appropriate congressional committees regarding United States diplomatic engagement with other nations that host or are considering hosting any military installation of the Government of the People’s Republic of China.(b)Matters To be includedThe report required under subsection (a) shall include—(1)a list of countries that currently host or are considering hosting any military installation of the Government of the People’s Republic of China;(2)a detailed description of United States diplomatic and related efforts to countries that are considering hosting a military installation of the Government of the People’s Republic of China, and the results of such efforts;(3)an assessment on the adverse impact on United States interests of the Government of the People’s Republic of China successfully establishing a military installation at any of the locations it is currently considering;(4)a description and list of any commercial ports outside of the People’s Republic of China that the United States Government assesses could be used by the Government of the People’s Republic of China for military purposes, and any diplomatic efforts with the governments of the countries where such ports are located;(5)the impact of the military installations of the Government of the People’s Republic of China on United States interests; and(6)lessons learned from the diplomatic experience of addressing the PRC’s first overseas base in Djibouti.(c)Form of reportThe report required under subsection (a) shall be classified, but may include a unclassified summary.234.Statement of policy regarding universal implementation of United Nations sanctions on North KoreaIt is the policy of the United States to sustain maximum economic pressure on the Government of the Democratic People’s Republic of Korea (referred to in this section as the DPRK) until the regime undertakes complete, verifiable, and irreversible actions toward denuclearization, including by—(1)pressing all nations, including the PRC, to implement and enforce existing United Nations sanctions with regard to the DPRK;(2)pressing all nations, including the PRC, and in accordance with United Nations Security Council resolutions, to end the practice of hosting DPRK citizens as guest workers, recognizing that such workers are demonstrated to constitute an illicit source of revenue for the DPRK regime and its nuclear ambitions;(3)pressing all nations, including the PRC, to pursue rigorous interdiction of shipments to and from the DPRK, including ship-to-ship transfers, consistent with United Nations Security Council resolutions;(4)pressing the PRC and PRC entities—(A)to cease business activities with United Nations-designated entities and their affiliates in the DPRK; and(B)to expel from the PRC individuals who enable the DPRK to acquire materials for its nuclear and ballistic missile programs; and(5)enforcing United Nations Security Council resolutions with respect to the DPRK and United States sanctions, including those pursuant to the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of division F of Public Law 116–92), and relevant United States executive orders.235.Limitation on assistance to countries hosting Chinese military installations(a)Sense of CongressIt is the sense of Congress that—(1)although it casts the Belt and Road Initiative (BRI) as a development initiative, the People’s Republic of China is also utilizing the BRI to advance its own security interests, including to expand its power projection capabilities and facilitate greater access for the People’s Liberation Army through overseas military installations; and(2)the expansion of the People’s Liberation Army globally through overseas military installations will undermine the medium- and long-term security of the United States and the security and development of strategic partners in critical regions around the world, which is at odds with United States goals to promote peace, prosperity, and self-reliance among partner nations, including through the Millennium Challenge Corporation. (b)Limitation on assistanceExcept as provided in subsection (c), for fiscal years 2022 through 2031, the government of a country that is hosting on its territory a military installation of the Government of the People’s Republic of China or facilitates the expansion of the presence of the People’s Liberation Army for purposes other than participating in United Nations peacekeeping operations or for temporary humanitarian, medical, and disaster relief operations in such country shall not be eligible for assistance under sections 609 or 616 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708, 7715). (c)National interest waiverThe President may, on a case by case basis, waive the limitation in subsection (b) if the President submits to the appropriate congressional committees—(1)a written determination that the waiver is important to the national interests of the United States; and(2)a detailed explanation of how the waiver is important to those interests. CRegional strategies To counter the People’s Republic of China241.Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of ChinaIt is the policy of the United States—(1)to strengthen alliances and partnerships Europe and with like-minded countries around the globe to effectively compete with the People’s Republic of China; and(2)to work in collaboration with such allies and partners—(A)to address significant diplomatic, economic, and military challenges posed by the People’s Republic of China;(B)to deter the People’s Republic of China from pursuing military aggression;(C)to promote the peaceful resolution of territorial disputes in accordance with international law;(D)to promote private sector-led long-term economic development while countering efforts by the Government of the People’s Republic of China to leverage predatory economic practices as a means of political and economic coercion in the Indo-Pacific region and beyond;(E)to promote the values of democracy and human rights, including through efforts to end the repression by the Chinese Communist Party of political dissidents and Uyghurs and other ethnic Muslim minorities, Tibetan Buddhists, Christians, and other minorities;(F)to respond to the crackdown by the Chinese Communist Party, in contravention of the commitments made under the Sino-British Joint Declaration of 1984 and the Basic Law of Hong Kong, on the legitimate aspirations of the people of Hong Kong; and(G)to counter the Chinese Communist Party efforts to spread disinformation in the People’s Republic of China and beyond with respect to the response of the Chinese Communist Party to COVID–19. IWestern Hemisphere245.Sense of Congress regarding United States-Canada relationsIt is the sense of Congress that—(1)the United States and Canada have a unique relationship based on shared geography, extensive personal connections, deep economic ties, mutual defense commitments, and a shared vision to uphold democracy, human rights, and the rules based international order established after World War II; (2)the United States and Canada can better address China’s economic, political, and security influence through closer cooperation on counternarcotics, environmental stewardship, transparent practices in public procurement and infrastructure planning, the Arctic, energy and connectivity issues, trade and commercial relations, bilateral legal matters, and support for democracy, good governance, and human rights;(3)amidst the COVID–19 pandemic, the United States and Canada should maintain joint initiatives to address border management, commercial and trade relations, a shared approach with respect to the People’s Republic of China, and transnational challenges, including pandemics and climate change;(4)the United States and Canada should enhance cooperation to counter Chinese disinformation, influence operations, economic espionage, and propaganda efforts;(5)the People’s Republic of China’s infrastructure investments, particularly in 5G telecommunications technology, extraction of natural resources, and port infrastructure, pose national security risks for the United States and Canada;(6)the United States should share, as appropriate, intelligence gathered regarding—(A)Huawei’s 5G capabilities; and(B)the Chinese Government’s intentions with respect to 5G expansion;(7)the United States and Canada should continue to advance collaborative initiatives to implement the January 9, 2020, United States-Canada Joint Action Plan on Critical Minerals Development Collaboration; and(8)the United States and Canada must prioritize cooperation on continental defense and in the Arctic, including by modernizing the North American Aerospace Defense Command (NORAD) to effectively defend the Northern Hemisphere against the range of threats by peer competitors, including long range missiles and high-precision weapons. 246.Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizensIt is the sense of Congress that—(1)the Government of the People’s Republic of China’s apparent arbitrary detention and abusive treatment of Canadian nationals Michael Spavor and Michael Kovrig in apparent retaliation for the Government of Canada’s arrest of Meng Wanzhou is deeply concerning; (2)the Government of Canada has shown international leadership by—(A)upholding the rule of law and complying with its international legal obligations, including those pursuant to the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971; and(B)launching the Declaration Against Arbitrary Detention in State-to-State Relations, which has been endorsed by 57 countries and the European Union and reaffirms well-established prohibitions under international human rights conventions against the arbitrary detention of foreign nationals to be used as leverage in state-to-state relations; and (3)the United States continues to join the Government of Canada in calling for the immediate release of Michael Spavor and Michael Kovrig and for due process for Canadian national Robert Schellenberg.247.Strategy to enhance cooperation with Canada(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a strategy to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives that describes how the United States will enhance cooperation with the Government of Canada in managing relations with the Government of China.(b)ElementsThe strategy required under subsection (a) shall—(1)identify key policy points of convergence and divergence between the United States and Canada in managing relations with the People’s Republic of China in the areas of technology, trade, economic practices, cyber security, secure supply chains and critical minerals, and illicit narcotics; (2)include the development coordination efforts with Canadian counterparts to enhance the cooperation between the United States and Canada with respect to—(A)managing economic relations with the People’s Republic of China;(B)democracy and human rights in the People’s Republic of China;(C)technology issues involving the People’s Republic of China;(D)defense issues involving the People’s Republic of China; and(E)international law enforcement and transnational organized crime issues. (3)detail diplomatic efforts and future plans to work with Canada to counter Chinese projection of an authoritarian governing model around the world;(4)detail diplomatic, defense, and intelligence cooperation to date and future plans to support Canadian efforts to identify cost-effective alternatives to Huawei’s 5G technology;(5)detail diplomatic and defense collaboration—(A)to advance joint United States-Canadian priorities for responsible stewardship in the Arctic Region; and(B)to counter Chinese efforts to project political, economic, and military influence into the Arctic Region; and(6)detail diplomatic efforts to work with Canada to track and counter Chinese attempts to exert influence across the multilateral system, including at the World Health Organization.(c)FormThe strategy required under this section shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex, if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the strategy required under this section.248.Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting good governance, human rights, and the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, equitable and sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Armed Services of the Senate;(4)the Committee on Appropriations of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Committee on Armed Services of the House of Representatives;(7)the Committee on Ways and Means of the House of Representatives; and(8)the Committee on Appropriations of the House of Representatives.(b)Additional elementsThe strategy required under subsection (a) shall include a plan of action, including benchmarks to achieve measurable progress, to—(1)enhance the technical capacity of countries in the region to advance the sustainable development of equitable economies;(2)reduce trade and non-tariff barriers between the countries of the Americas;(3)facilitate a more open, transparent, and competitive environment for United States businesses in the region;(4)establish frameworks or mechanisms to review long term financial sustainability and security implications of foreign investments in strategic sectors or services, including transportation, communications, natural resources, and energy;(5)establish competitive and transparent infrastructure project selection and procurement processes that promote transparency, open competition, financial sustainability, adherence to robust global standards, and the employment of the local workforce;(6)strengthen legal structures critical to robust democratic governance, fair competition, combat corruption, and end impunity;(7)identify and mitigate obstacles to private sector-led economic growth in Latin America and the Caribbean; and(8)maintain transparent and affordable access to the internet and digital infrastructure in the Western Hemisphere. (c)Reporting requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, after consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) regarding the implementation of this part, including examples of successes and challenges.249.Engagement in regional and international organizations in Latin America and the Caribbean(a)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Reporting requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, working through the Assistant Secretary of State for Intelligence and Research, and in coordination with the Director of National Intelligence and the Director of the Central Intelligence Agency, shall submit a report to the appropriate committees of Congress that assesses the nature, intent, and impact to United States strategic interests of Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations in Latin America and the Caribbean, including the World Bank, International Monetary Fund, Organization of American States, and the Inter-American Development Bank.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form and shall include classified annexes.250.Addressing China’s sovereign lending practices in Latin America and the Caribbean(a)Sense of CongressIt is the sense of Congress that—(1)since 2005, the Government of China has expanded sovereign lending to governments in Latin America and the Caribbean with loans that are repaid or collateralized with natural resources or commodities;(2)several countries in Latin American and the Caribbean that have received a significant amount of sovereign lending from the Government of China face challenges in repaying such loans;(3)the Government of China’s predatory economic practices and sovereign lending practices in Latin America and the Caribbean negatively influence United States national interests in the Western Hemisphere;(4)the Inter-American Development Bank, the premier multilateral development bank dedicated to the Western Hemisphere, should play a significant role supporting the countries of Latin America and the Caribbean in achieving sustainable and serviceable debt structures; and(5)a tenth general capital increase for the Inter-American Development Bank would strengthen the Bank’s ability to help the countries of Latin America and the Caribbean achieve sustainable and serviceable debt structures.(b)Support for a general capital increaseThe President shall take steps to support a tenth general capital increase for the Inter-American Development Bank, including advancing diplomatic engagement to build support among member countries of the Bank for a tenth general capital increase for the Bank(c)Tenth capital increaseThe Inter-American Development Bank Act (22 U.S.C. 283 et seq.) is amended by adding at the end the following:42.Tenth capital increase(a)Vote authorizedThe United States Governor of the Bank is authorized to vote in favor of a resolution to increase the capital stock of the Bank by $80,000,000,000 over a period not to exceed 5 years.(b)Subscription authorized(1)In generalThe United States Governor of the Bank may subscribe on behalf of the United States to 1,990,714 additional shares of the capital stock of the Bank.(2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.(c)Limitations on authorization of appropriations(1)In generalIn order to pay for the increase in the United States subscription to the Bank under subsection (b), there is authorized to be appropriated $24,014,857,191 for payment by the Secretary of the Treasury.(2)Allocation of fundsOf the amount authorized to be appropriated under paragraph (1)—(A)$600,371,430 shall be for paid in shares of the Bank; and(B)$23,414,485,761 shall be for callable shares of the Bank..(d)Addressing China’s sovereign lending in the AmericasThe Secretary of the Treasury and the United States Executive Director to the Inter-American Development Bank shall use the voice, vote, and influence of the United States—(1)to advance efforts by the Bank to help countries restructure debt resulting from sovereign lending by the Government of China in order to achieve sustainable and serviceable debt structures; and(2)to establish appropriate safeguards and transparency and conditionality measures to protect debt-vulnerable member countries of the Inter-American Development Bank that borrow from the Bank for the purposes of restructuring Chinese bilateral debt held by such countries and preventing such countries from incurring subsequent Chinese bilateral debt.(e)Briefings(1)ImplementationNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President shall provide to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a briefing detailing efforts to carry out subsection (b) and (d) and the amendment made by subsection (c).(2)Progress in achieving sustainable and serviceable debt structuresNot later than 180 days after the successful completion of a tenth general capital increase for the Inter-American Development Bank, and every 180 days thereafter for a period of 3 years, the President shall provide to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a briefing on efforts by the Bank to support countries in Latin American and the Caribbean in their efforts to achieve sustainable and serviceable debt structures. 251.Defense cooperation in Latin America and the Caribbean(a)In generalThere is authorized to be appropriated to the Department of State $12,000,000 for the International Military Education and Training Program for Latin America and the Caribbean for each of fiscal years 2021 through 2026. (b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a) to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.(c)Required elementsThe programs referred to in subsection (a) shall—(1)provide training and capacity-building opportunities to Latin American and Caribbean security services;(2)provide practical skills and frameworks for—(A)improving the functioning and organization of security services in Latin America and the Caribbean;(B)creating a better understanding of the United States and its values; and(C)using technology for maximum efficiency and organization; and(3)promote and ensure that security services in Latin America and the Caribbean respect civilian authority and operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights.(d)LimitationSecurity assistance under this section is subject to limitations as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).252.Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies(a)Sense of congressIt is the sense of Congress that—(1)the Government of China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and(2)the inclusion of communication networks and communications supply chains with equipment and services from companies with close ties to or susceptible to pressure from governments or security services without reliable legal checks on governmental powers can lead to breaches of citizens’ private information, increased censorship, violations of human rights, and harassment of political opponents. (b)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments and civil society organizations in Latin America and the Caribbean to—(1)help identify and mitigate the risks to civil liberties posed by technologies and services described in subsection (a); and(2)offer recommendations on ways to mitigate such risks.(c)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom and Business and Human Rights Section, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists in Latin America and the Caribbean, in order to enhance their ability to safely access or share digital news and information.(d)Support for civil societyThe Secretary of State, in coordination with the Assistant Secretary of State for Democracy, Human Rights, and Labor and the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations to—(1)support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;(2)protect open, interoperable, secure, and reliable access to internet in Latin America and the Caribbean;(3)provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;(4)train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere;(5)assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics;(6)provide training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector;(7)provide training on investigative reporting of incidents of corruption and unfair trade, business and commercial practices related to China, including the role of the Government of China in such practices; (8)assist nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraph (7); and(9)identify local resources to support the preponderance of activities that would be carried out under this subsection. (e)Briefing requirementNot more than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Agency for Global Media shall provide a briefing regarding the efforts described in subsections (c), (d), and (e) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.IITransatlantic alliance255.Sense of Congress on the Transatlantic AllianceIt is the sense of Congress that—(1)the United States, the European Union, and countries of Europe are close partners, sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common approach by the United States, European Union, and countries of Europe on connectivity, trade, transnational problems, and support for democracy and human rights, the People’s Republic of China will continue to increase its economic, political and security leverage in Europe;(3)the People’s Republic of China’s deployment of assistance to European countries following the COVID–19 outbreak showcased a coercive approach to aid, but it also highlighted Europe’s deep economic ties to China;(4)as European states seek to recover from the economic toll of the COVID–19 outbreak, the United States must stand in partnership with Europe to support our collective economic recovery and reinforce our collective national security and defend these shared values;(5)the United States, European Union, and other European countries should coordinate on joint strategies to diversify reliance on supply chains away from the People’s Republic of China, especially in the medical and pharmaceutical sectors;(6)the United States, European Union, United Kingdom, and the countries of Europe should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the centralized economy of the People’s Republic of China;(7)the United States and European Union should accelerate efforts to de-escalate their trade disputes, including negotiating a United States-European Union trade agreement that benefits workers and the broader economy in both the United States and European Union; (8)the United States, European Union, and Japan should continue trilateral efforts to address economic challenges posed by the People’s Republic of China;(9)the United States, European Union, and countries of Europe should enhance cooperation to counter Chinese disinformation, influence operations, and propaganda efforts;(10)the United States and European nations share serious concerns with the repressions being supported and executed by the Government of China, and should continue implementing measures to address the Government of China’s specific abuses in Tibet, Hong Kong, and Xinjiang, and should build joint mechanisms and programs to prevent the export of China’s authoritarian governance model to countries around the world;(11)the United States and European nations should remain united in their shared values against attempts by the Government of China at the United Nations and other multilateral organizations to promote efforts that erode the Universal Declaration of Human Rights, like the community of a shared future for mankind and democratization of international relations;(12)the People’s Republic of China’s infrastructure investments around the world, particularly in 5G telecommunications technology and port infrastructure, could threaten democracy across Europe and the national security of key countries;(13)as appropriate, the United States should share intelligence with European allies and partners on Huawei’s 5G capabilities and the intentions of the Government of China with respect to 5G expansion in Europe;(14)the European Union’s Investment Screening Regulation, which came into force in October 2020, is a welcome development, and member states should closely scrutinize Chinese investments in their countries through their own national investment screening measures;(15)the President should actively engage the European Union on the implementation of the Export Control Reform Act regulations and work to align the law’s regulations with European Union priorities;(16)the President should strongly advocate for the listing of more items and technologies to restrict dual use exports controlled at the National Security and above level to the People’s Republic of China under the Wassenaar Arrangement; (17)the United States should explore the value of establishing a body akin to the Coordinating Committee for Multilateral Export Controls (CoCom) that would specifically coordinate the export of United States and European Union sensitive technologies to the People’s Republic of China; and(18)the United States should work with counterparts in Europe to—(A)evaluate United States and European overreliance on Chinese goods, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains;(B)counter Chinese efforts to use COVID–19-related assistance as a coercive tool to pressure developing countries by offering relevant United States and European expertise and assistance; and(C)leverage the United States and European private sectors to advance the post-COVID–19 economic recovery. 256.Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives on a strategy for how the United States will enhance cooperation with the European Union, NATO, and European partner countries on managing relations with the People’s Republic of China.(b)ElementsThe briefing required by subsection (a) shall do the following:(1)Identify the senior Senate-confirmed Department of State official that leads United States efforts to cooperate with the European Union, NATO, and European partner countries to advance a shared approach with respect to the People’s Republic of China.(2)Identify key policy points of convergence and divergence between the United States and European partners with respect to the People’s Republic of China in the areas of technology, trade, and economic practices.(3)Describe efforts to advance shared interests with European counterparts on—(A)economic challenges with the People’s Republic of China;(B)democracy and human rights challenges with respect to the People’s Republic of China;(C)technology issues with respect to the People’s Republic of China;(D)defense issues with respect to the People’s Republic of China; and(E)developing a comprehensive strategy to respond to the Belt and Road Initiative (BRI) established by the Government of the People’s Republic of China.(4)Describe the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with European partners on the People’s Republic of China.(5)Detail diplomatic efforts made up to the date on which the date of the briefing and future plans to work with European partners to counter Chinese advancement of an authoritarian governing model around the world. (6)Detail the diplomatic efforts made up to the date on which the strategy is submitted and future plans to support European efforts to identify cost-effective alternatives to Huawei’s 5G technology.(7)Detail how United States public diplomacy tools, including the Global Engagement Center of the Department of State, will coordinate efforts with counterpart entities within the European Union to counter Chinese propaganda.(8)Describe the staffing and budget resources the Department of State dedicates to engagement between the United States and the European Union on the People’s Republic of China and provide an assessment of out-year resource needs to execute the strategy.(9)Detail diplomatic efforts to work with European partners to track and counter Chinese attempts to exert influence across multilateral fora, including at the World Health Organization.(c)FormThe briefing required by section (a) shall be classified.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the strategy.257.Enhancing transatlantic cooperation on promoting private sector finance(a)In generalThe President should work with transatlantic partners to build on the agreement among the Development Finance Corporation, FinDev Canada, and the European Development Finance Institutions (called the DFI Alliance) to enhance coordination on shared objectives to foster private sector-led development and provide market-based alternatives to state-directed financing in emerging markets, particularly as related to the People’s Republic of China's Belt and Road Initiative (BRI), including by integrating efforts such as—(1)the European Union Strategy on Connecting Europe and Asia;(2)the Three Seas Initiative and Three Seas Initiative Fund;(3)the Blue Dot Network among the United States, Japan, and Australia; and(4)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards.(b)Cooperation at the United NationsThe United States and Europe should coordinate efforts to address the Government of China’s use of the United Nations to advance and legitimize BRI as a global good, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs on BRI implementation. (c)StandardsThe United States and the European Union should coordinate and develop a strategy to enhance transatlantic cooperation with the OECD and the Paris Club on ensuring the highest possible standards for Belt and Road Initiative contracts and terms with developing countries. 258.Report and briefing on cooperation between China and Iran and between China and Russia(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.(b)Report and briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Secretary of State, the Secretary of Defense, the Secretary of Commerce, the Secretary of Energy, the Secretary of the Treasury, and such other heads of Federal agencies as the Director considers appropriate, submit to the appropriate committees of Congress a report and brief the appropriate committees of Congress on cooperation between China and Iran and between China and Russia.(2)ContentsThe report submitted under paragraph (1) shall include the following elements:(A)An identification of major areas of diplomatic energy, infrastructure, banking, financial, economic, military, and space cooperation—(i)between China and Iran; and(ii)between China and Russia.(B)An assessment of the effect of the Coronavirus Disease 2019 (COVID–19) pandemic on such cooperation.(3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Sense of congress on sharing with allies and partnersIt is the sense of Congress that the Director of National Intelligence and the heads of other appropriate Federal departments and agencies should share the findings of the report submitted under subsection (b) with important allies and partners of the United States, as appropriate. IIISouth and Central Asia261.Sense of Congress on South and Central AsiaIt is the sense of Congress that—(1)the United States should continue to stand with friends and partners in South and Central Asia as they contend with efforts by the Government of China to interfere in their respective political systems and encroach upon their sovereign territory; and(2)the United States should reaffirm its commitment to the Comprehensive Global Strategic Partnership with India and further deepen bilateral defense consultations and collaboration with India commensurate with its status as a major defense partner. 262.Strategy to enhance cooperation with South and Central Asia(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will engage with the countries of South and Central Asia, including through the C5+1 mechanism, with respect to the People’s Republic of China.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the People’s Republic of China poses to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border China, Chinese investments in land and sea ports, transportation infrastructure, and energy projects across the region.(2)A detailed description of United States efforts to provide alternatives to Chinese investment in infrastructure and other sectors in South and Central Asia.(3)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against Chinese efforts to interfere in their political systems and economies.(4)A detailed description of United States diplomatic efforts to work with the Government of Afghanistan on addressing the challenges posed by Chinese investment in the Afghan mineral sector.(5)A detailed description of United States diplomatic efforts with the Government of Pakistan with respect to matters relevant to the People’s Republic of China, including investments by the People’s Republic of China in Pakistan through the Belt and Road Initiative. (6)In close consultation with the Government of India, identification of areas where the United States Government can provide diplomatic and other support as appropriate for India’s efforts to address economic and security challenges posed by the People’s Republic of China in the region.(7)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the countries of South and Central Asia on issues relating to the People’s Republic of China.(8)A description of the efforts being made by Federal departments agencies, including the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Energy, and the Office of the United States Trade Representative, to help the nations of South and Central Asia develop trade and commerce links that will help those nations diversify their trade away from China. (c)FormThe strategy required under section (a) shall be submitted in unclassified form that can be made available to the public, but may include a classified annex as necessary.(d)ConsultationNot later than 120 days after the date of the enactment of this Act, and not less than annually thereafter, the Secretary of State shall consult with the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy required under subsection (a).IVAfrica271.Assessment of political, economic, and security activity of the People’s Republic of China in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Intelligence assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Director of National Intelligence, submit to the appropriate committees of Congress a report that assesses the nature and impact of Chinese political, economic, and security sector activity in Africa, and its impact on United States strategic interests, including—(1)the amount and impact of direct investment, loans, development financing, oil-for-loans deals, and other preferential trading arrangements;(2)the involvement of Chinese state-owned enterprises in Africa; (3)the amount of African debt held by the People’s Republic of China;(4)the involvement of Chinese private security, technology and media companies in Africa; (5)the scale and impact of Chinese arms sales to African countries;(6)the methods, tools, and tactics used to facilitate illegal and corrupt activity, including trade in counterfeit and illicit goods, to include smuggled extractive resources and wildlife products, from Africa to China;(7)the methods and techniques that China uses to exert undue influence on African governments and facilitate corrupt activity in Africa, and to influence African multilateral organizations; and(8)an analysis of the soft power, cultural and educational activities undertaken by the PRC and CCP to seek to expand influence in Africa. 272.Increasing the competitiveness of the United States in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.(b)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the leadership of the United States International Development Finance Corporation, submit to the appropriate committees of Congress a report setting forth a multi-year strategy for increasing United States economic competitiveness and promoting improvements in the investment climate in Africa, including through support for democratic institutions, the rule of law, including property rights, and for improved transparency, anti-corruption and governance.(c)ElementsThe strategy submitted pursuant to subsection (a) shall include—(1)a description and assessment of barriers to United States investment in Africa for United States businesses, including a clear identification of the different barriers facing small-sized and medium-sized businesses, and an assessment of whether existing programs effectively address such barriers;(2)a description and assessment of barriers to African diaspora investment in Africa, and recommendations to overcome such barriers; (3)an identification of the economic sectors in the United States that have a comparative advantage in Africa markets;(4)a determination of priority African countries for promoting two-way trade and investment and an assessment of additional foreign assistance needs, including democracy and governance and rule of law support, to promote a conducive operating environment in priority countries;(5)an identification of opportunities for strategic cooperation with European allies on trade and investment in Africa, and for establishing a dialogue on trade, security, development, and environmental issues of mutual interest; and(6)a plan to regularly host a United States-Africa Leaders Summit to promote two-way trade and investment, strategic engagement, and security in Africa (d)Assessment of united states government human resources capacityThe Comptroller General of the United States shall—(1)conduct a review of the number of Foreign Commercial Service Officers and Department of State Economic Officers at United States embassies in sub-Saharan Africa; and(2)develop an assessment of whether human resource capacity in such embassies is adequate to meet the goals of the various trade and economic programs and initiatives in Africa, including the African Growth and Opportunity Act and Prosper Africa.273.Digital security cooperation with respect to Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Interagency working group To counter Chinese cyber aggression in Africa(1)In generalThe President shall establish an interagency Working Group, which shall include representatives of the Department of State, the Department of Defense, the Office of the Director of National Intelligence, and such other agencies of the United States Government as the President considers appropriate, on means to counter Chinese cyber aggression with respect to Africa.(2)DutiesThe Working Group established pursuant to this subsection shall develop a set of recommendations for—(A)bolstering the capacity of governments in Africa to ensure the integrity of their data networks and critical infrastructure where applicable;(B)providing alternatives to Huawei;(C)an action plan for United States embassies in Africa to offer to provide assistance to host-country governments with protecting their vital digital networks and infrastructure from Chinese espionage, including an assessment of staffing resources needed to implement the action plan in embassies in Africa;(D)utilizing interagency resources to counter Chinese disinformation and propaganda in traditional and digital media targeted to African audiences; and(E)helping civil society in Africa counter digital authoritarianism and identifying tools and assistance to enhance and promote digital democracy.274.Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of ChinaThe Secretary of State may station on a permanent basis Department of State personnel at such United States embassies in sub-Saharan Africa as the Secretary considers appropriate focused on the activities, policies and investments of the People’s Republic of China in Africa. 275.Support for Young African Leaders Initiative(a)FindingCongress finds that youth in Africa can have a positive impact on efforts to foster economic growth, improve public sector transparency and governance, and counter extremism, and should be an area of focus for United States outreach on the continent.(b)PolicyIt is the policy of the United States, in cooperation and collaboration with private sector companies, civic organizations, nongovernmental organizations, and national and regional public sector entities, to commit resources to enhancing the entrepreneurship and leadership skills of African youth with the objective of enhancing their ability to serve as leaders in the public and private sectors in order to help them spur growth and prosperity, strengthen democratic governance, and enhance peace and security in their respective countries of origin and across Africa.(c)Young african leaders initiative(1)In generalThere is hereby established the Young African Leaders Initiative, to be carried out by the Secretary of State.(2)FellowshipsThe Secretary is authorized to support the participation in the Initiative established under this paragraph, in the United States, of fellows from Africa each year for such education and training in leadership and professional development through the Department of State as the Secretary of State considers appropriate. The Secretary shall establish and publish criteria for eligibility for participation as such a fellow, and for selection of fellows among eligible applicants for a fellowship.(3)Reciprocal exchangesUnder the Initiative, United States citizens may engage in such reciprocal exchanges in connection with and collaboration on projects with fellows under paragraph (1) as the Secretary considers appropriate.(4)Regional centers and networksThe Administrator of the United States Agency for International Development shall establish each of the following:(A)Not fewer than four regional centers in Africa to provide in-person and online training throughout the year in business and entrepreneurship, civic leadership, and public management.(B)An online network that provides information and online courses on, and connections with leaders in, the private and public sectors in Africa.(d)Sense of CongressIt is the sense of Congress that the Secretary of State should increase the number of fellows from Africa in the Young African Leaders Initiative above the number that participated in the Initiative in fiscal year 2020 . 276.Africa broadcasting networksNot later than 180 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report on the resources and timeline needed to establish within the Agency an organization whose mission shall be to promote democratic values and institutions in Africa by providing objective, accurate, and relevant news and information to the people of Africa, especially in countries where a free press is banned by the government or not fully established, about the region, the world, and the United States through uncensored news, responsible discussion, and open debate.VMiddle East and North Africa281.Strategy to counter Chinese influence in, and access to, the Middle East and North Africa(a)Sense of CongressIt is the sense of Congress that—(1)the economic influence of the People’s Republic of China through its oil and gas imports from the Middle East, infrastructure investments, technology transfer, and arms sales provide influence and leverage that runs counter to United States interests in the region; (2)the People’s Republic of China seeks to erode United States influence in the Middle East and North Africa through the sale of Chinese arms, associated weapons technology, and joint weapons research and development initiatives;(3)the People’s Republic of China seeks to establish military or dual use facilities in geographically strategic locations in the Middle East and North Africa to further the Chinese Communist Party’s Belt and Road Initiative at the expense of United States national security interests; and(4)the export of certain communications infrastructure from the People’s Republic of China degrades the security of partner networks, exposes intellectual property to theft, threatens the ability of the United States to conduct security cooperation with compromised regional partners, and furthers China’s authoritarian surveillance model.(b)Strategy required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees a strategy for countering and limiting Chinese influence in, and access to, the Middle East and North Africa.(2)ElementsThe strategy required under paragraph (1) shall include—(A)an assessment of China’s intent with regards to increased cooperation with Middle East and North African countries and how these activities fit into their broader global strategic objectives;(B)an assessment of how governments across the region are responding to Chinese efforts to increase Chinese military presence in their countries;(C)efforts to improve regional cooperation through foreign military sales, financing, and efforts to build partner capacity and increase interoperability with the United States;(D)an assessment of Chinese joint research and development with the Middle East, North Africa, impacts on United States’ national security interests, and recommended steps to mitigate Chinese influence;(E)an assessment of arms sales and weapons technology transfers from the People’s Republic of China to the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate Chinese influence;(F)an assessment of Chinese military sales to the region including lethal and non lethal unmanned aerial systems;(G)an assessment of People’s Republic of China military basing and dual-use facility initiatives across the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate Chinese influence; (H)efforts to improve regional security cooperation with United States allies and partners with a focus on—(i)maritime security in the Arabian Gulf, the Red Sea, and the Eastern Mediterranean;(ii)integrated air and missile defense; (iii)cyber security; (iv)border security; and(v)critical infrastructure security, to include energy security;(I)increased support for government-to-government engagement on critical infrastructure development projects including ports and water infrastructure;(J)efforts to encourage United States private sector and public-private partnerships in healthcare technology and foreign direct investment in non-energy sectors;(K)efforts to expand youth engagement and professional education exchanges with key partner countries;(L)specific steps to counter increased Chinese investment in telecommunications infrastructure and diplomatic efforts to stress the political, economic, and social benefits of a free and open internet;(M)efforts to promote United States private sector engagement in and public-private partnerships on renewable energy development;(N)the expansion of public-private partnership efforts on water, desalination, and irrigation projects; and(O)efforts to warn United States partners in the Middle East and North Africa of the risks associated with Chinese telecommunications infrastructure and provide alternative clean paths to Chinese technology. 282.Sense of Congress on Middle East and North Africa engagement(a)FindingsCongress makes the following findings:(1)The United States and the international community have long-term interests in the stability, security, and prosperity of the people of the Middle East and North Africa.(2)In addition to and apart from military and security efforts, the United States should harness a whole of government approach, including bilateral and multilateral statecraft, economic lines of effort, and public diplomacy to compete with and counter Chinese Communist Party influence.(3)A clearly articulated positive narrative of United States engagement, transparent governance structures, and active civil society engagement help counter predatory foreign investment and influence efforts. (b)Statement of policyIt is the policy of the United States that the United States and the international community should, continue diplomatic and economic efforts throughout the Middle East and North Africa that support reform efforts to—(1)promote greater economic opportunity;(2)foster private sector development;(3)strengthen civil society; and(4)promote transparent and democratic governance and the rule of law.VIArctic Region285.Arctic diplomacy(a)Sense of Congress on Arctic securityIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risk of the Arctic emerging as a major theater of conflict in ongoing strategic competition; (C)threatens maritime safety as Arctic littoral nations have inadequate capacity to patrol the increased vessel traffic in this remote region, which is a result of diminished annual levels of sea ice; (D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating the wide variety and dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations to mitigate and respond to threats and risks in the Arctic, including by continuing to work with allies and partners in the Arctic region to deter potential aggressive activities and build Arctic competencies; (C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on the time scales necessary to ensure regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; (E)pursuing diplomatic engagements with all nations in the Arctic region for—(i)maintaining peace and stability in the Arctic region; and(ii)fostering cooperation on stewardship and safety initiatives in the Arctic region; and (F)examining the possibility of reconvening the Arctic Chiefs of Defense Forum. (b)Statement of policyIt is the policy of the United States—(1)to recognize only the nations enumerated in subsection (c)(1) as Arctic nations, and to reject all other claims to this status; and(2)that the militarization of the Arctic poses a serious threat to Arctic peace and stability, and the interests of United States allies and partners. (c)DefinitionsIn this section:(1)Arctic nationsThe term Arctic nations means the 8 nations with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator, namely Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland.(2)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator. (d)DesignationThe Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs (OES) shall designate a deputy assistant secretary serving within the Bureau of Oceans and International Environmental and Scientific Affairs as Deputy Assistant Secretary for Arctic Affairs, who shall be responsible for OES affairs in the Arctic Region.(e)DutiesThe Deputy Assistant Secretary for Arctic Affairs shall—(1)facilitate the development and coordination of United States foreign policy in the Arctic Region relating to—(A)strengthening institutions for cooperation among the Arctic nations;(B)enhancing scientific monitoring and research on local, regional, and global environmental issues; (C)protecting the Arctic environment and conserving its biological resources;(D)promoting responsible natural resource management and economic development; and(E)involving Arctic indigenous people in decisions that affect them.(2)coordinate the diplomatic objectives with respect to the activities described in paragraph (1), and, as appropriate, represent the United States within multilateral fora that address international cooperation and foreign policy matters in the Arctic Region;(3)help inform, in coordination with the Bureau of Economic and Business Affairs, transnational commerce and commercial maritime transit in the Arctic Region;(4)coordinate the integration of scientific data on the current and projected effects of emerging environmental changes on the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(5)make available the methods and approaches on the integration of climate, data, and environmental science to regional security planning programs in the Department of State to better ensure that broader decision-making processes may more adequately account for the effects of climate change;(6)assist with the development of, and facilitate the implementation of, an Arctic Region Security Policy in accordance with subsection (f);(7)use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the Arctic Region Security Policy implemented pursuant to subsection (f); and(8)perform such other duties and exercise such powers as the Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs shall prescribe.(f)Rank and statusThe Secretary of State may change the title of the Deputy Assistant Secretary for Arctic Affairs designated under subsection (c) to Special Representative or Special Envoy with the rank of Ambassador if—(1)the President nominates the person so designated to that rank and status; and(2)the Senate confirms such person to such rank and status. (g)Arctic region security policyThe Bureau of European and Eurasian Affairs shall be the lead bureau for developing and implementing the United States’ Arctic Region Security Policy, in coordination with the Bureau of Oceans and International Environmental and Scientific Affairs, the Bureau of Political-Military Affairs, embassies, other regional bureaus, and relevant offices to advance United States national security interests, including through conflict prevention efforts, security assistance, humanitarian disaster response and prevention, and economic and other relevant assistance programs. The Arctic Region Security Policy shall assess, develop, budget for, and implement plans, policies, and actions— (1)to bolster the diplomatic presence of the United States in Arctic nations, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners;(2)to enhance the resilience capacities of Arctic nations to the effects of environmental change and increased civilian and military activity from Arctic nations and other nations that may result from increased accessibility of the Arctic Region; (3)to assess specific added risks to the Arctic Region and Arctic nations that—(A)are vulnerable to the changing Arctic environment; and(B)are strategically significant to the United States;(4)to coordinate the integration of environmental change and national security risk and vulnerability assessments into the decision making process on foreign assistance awards to Arctic nations;(5)to advance principles of good governance by encouraging and cooperating with Arctic nations on collaborative approaches—(A)to responsibly manage natural resources in the Arctic Region;(B)to share the burden of ensuring maritime safety in the Arctic Region;(C)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(D)to develop mutually agreed upon multilateral policies among Arctic nations on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic nations; and(E)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and(6)to evaluate the vulnerability, security, survivability, and resiliency of United States interests and nondefense assets in the Arctic Region. VIIOceania291.Statement of policy on United States engagement in OceaniaIt shall be the policy of the United States—(1)to elevate the countries of Oceania as a strategic national security and economic priority of the United States Government;(2)to promote civil society, the rule of law, and democratic governance across Oceania as part of a free and open Indo-Pacific region;(3)to broaden and deepen relationships with the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia through robust defense, diplomatic, economic, and development exchanges that promote the goals of individual states and the entire region;(4)to work with the governments of Australia, New Zealand, and Japan to advance shared alliance goals of the Oceania region concerning health, environmental protection, disaster resilience and preparedness, illegal, unreported and unregulated fishing, maritime security, and economic development;(5)to participate, wherever possible and appropriate, in existing regional organizations and international structures to promote the national security and economic goals of the United States and countries of the Oceania region;(6)to invest in a whole-of-government United States strategy that will enhance youth engagement and advance long-term growth and development throughout the region, especially as it relates to protecting marine resources that are critical to livelihoods and strengthening the resilience of the countries of the Oceania region against current and future threats resulting from extreme weather and severe changes in the environment;(7)to deter and combat acts of malign foreign influence and corruption aimed at undermining the political, environmental, social, and economic stability of the people and governments of the countries of Oceania;(8)to improve the local capacity of the countries of Oceania to address public health challenges and improve global health security;(9)to help the countries of Oceania access market-based private sector investments that adhere to best practices regarding transparency, debt sustainability, and environmental and social safeguards as an alternative to state-directed investments by authoritarian governments;(10)to ensure the people and communities of Oceania remain safe from the risks of old and degrading munitions hazards and other debris that threaten health and livelihoods; and(11)to work cooperatively with all governments in Oceania to promote the dignified return of the remains of members of the United States Armed Forces that are missing in action from previous conflicts in the Indo-Pacific region.292.Oceania strategic roadmap(a)Oceania strategic roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic roadmap for strengthening United States engagement with the countries of Oceania, including an analysis of opportunities to cooperate with Australia, New Zealand, and Japan, to address shared concerns and promote shared goals in pursuit of security and resiliency in the countries of Oceania.(b)ElementsThe strategic roadmap required by subsection (a) shall include the following:(1)A description of United States regional goals and concerns with respect to Oceania and increasing engagement with the countries of Oceania.(2)An assessment, based on paragraph (1), of United States regional goals and concerns that are shared by Australia, New Zealand, and Japan, including a review of issues related to anticorruption, maritime and other security issues, environmental protection, fisheries management, economic growth and development, and disaster resilience and preparedness.(3)A review of ongoing programs and initiatives by the governments of the United States, Australia, New Zealand, and Japan in pursuit of those shared regional goals and concerns, including with respect to the issues described in paragraph (1).(4)A review of ongoing programs and initiatives by regional organizations and other related intergovernmental structures aimed at addressing the issues described in paragraph (1).(5)A plan for aligning United States programs and resources in pursuit of those shared regional goals and concerns, as appropriate.(6)Recommendations for additional United States authorities, personnel, programs, or resources necessary to execute the strategic roadmap.(7)Any other elements the Secretary considers appropriate.IIIInvesting in our values301.Authorization of appropriations for promotion of democracy in Hong Kong(a)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2022 for the Bureau of Democracy, Human Rights, and Labor of the Department of State to promote democracy in Hong Kong.(b)AdministrationThe Secretary of State shall designate an office with the Department of State to administer and coordinate the provision of such funds described in subsection (a) within the Department of State and across the United States Government.302.Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) is amended—(1)by redesignating subparagraphs (E) as subparagraph (F); and(2)by inserting after subparagraph (D) the following: (E)Serious human rights abuses in connection with forced labor..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment.303.Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note), as amended by section 302, is further amended—(1)by redesignating subparagraphs (F) as subparagraph (G); and(2)by inserting after subparagraph (E) the following:(F)Systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation policies and practices..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment. IVInvesting in our economic statecraft401.Findings and sense of Congress regarding the PRC’s industrial policy(a)FindingsCongress makes the following findings:(1)The People’s Republic of China, at the direction of the Chinese Communist Party, is advancing an ecosystem of anticompetitive economic and industrial policies that—(A)distort global markets;(B)limit innovation;(C)unfairly advantage PRC firms at the expense of the United States and other foreign firms; and(D)unfairly and harmfully prejudice consumer choice.(2)Of the extensive and systemic economic and industrial policies pursued by the PRC, the mass subsidization of Chinese firms, intellectual property theft, and forced technology transfer are among the most damaging to the global economy.(3)Through regulatory interventions and direct financial subsidies, the CCP, for the purposes of advancing national political and economic objectives, directs, coerces, and influences in anti-competitive ways the commercial activities of firms that are directed, financed, influenced, or otherwise controlled by the state, including state-owned enterprises, and ostensibly independent and private Chinese companies, such as technology firms in strategic sectors.(4)The PRC Government, at the national and subnational levels, grants special privileges or status to certain PRC firms in key sectors designated as strategic, such as telecommunications, oil, power, aviation, banking, and semiconductors. Enterprises receive special state preferences in the form of favorable loans, tax exemptions, and preferential land access from the CCP.(5)The subsidization of PRC companies, as described in paragraphs (3) and (4)—(A)enables these companies to sell goods below market prices, allowing them to outbid and crowd out market-based competitors and thereby pursue global dominance of key sectors;(B)distorts the global market economy by undermining longstanding and generally accepted market-based principles of fair competition, leading to barriers to entry and forced exit from the market for foreign or private firms, not only in the PRC, but in markets around the world;(C)creates government-sponsored or supported de facto monopolies, cartels, and other anti-market arrangements in key sectors, limiting or removing opportunities for other firms; and(D)leads to, as a result of the issues described in paragraphs (A) through (C), declines in profits and revenue needed by foreign and private firms for research and development.(6)The CCP incentivizes and empowers Chinese actors to steal critical technologies and trade secrets from private and foreign competitors operating in the PRC and around the world, particularly in areas that the CCP has identified as critical to advancing PRC objectives. The PRC, as directed by the CCP, also continues to implement anti-competitive regulations, policies, and practices that coerce the handover of technology and other propriety or sensitive data from foreign enterprises to domestic firms in exchange for access to the PRC market.(7)Companies in the United States and in foreign countries compete with state-subsidized PRC companies that enjoy the protection and power of the state in third-country markets around the world. The advantages granted to PRC firms, combined with significant restrictions to accessing the PRC market itself, severely hamper the ability of United States and foreign firms to compete, innovate, and pursue the provision of best value to customers. The result is an unbalanced playing field. Such an unsustainable course, if not checked, will over time lead to depressed competition around the world, reduced opportunity, and harm to both producers and consumers.(8)As stated in the United States Trade Representative’s investigation of the PRC’s trade practices under section 301 of the Trade Act of 1974 (19 U.S.C. 2411), conducted in March 2018, When U.S. companies are deprived of fair returns on their investment in IP, they are unable to achieve the growth necessary to reinvest in innovation. In this sense, China’s technology transfer regime directly burdens the innovation ecosystem that is an engine of economic growth in the United States and similarly-situated economies..(9)In addition to forced technology described in this subsection, the United States Trade Representative’s investigation of the PRC under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) also identified requirements that foreign firms license products at less than market value, government-directed and government-subsidized acquisition of sensitive technology for strategic purposes, and cyber theft as other key PRC technology and industrial policies that are unreasonable and discriminatory. These policies place at risk United States intellectual property rights, innovation and technological development, and jobs in dozens of industries.(10)Other elements of the PRC’s ecosystem of industrial policies that harm innovation and distort global markets include—(A)advancement of policies that encourage local production over imports;(B)continuation of policies that favor unique technical standards in use by Chinese firms rather than globally accepted standards, which often force foreign firms to alter their products and manufacturing chains to compete;(C)requirements that foreign companies disclose proprietary information to qualify for the adoption of their standards for use in the PRC domestic market; and(D)maintenance of closed procurement processes, which limit participation by foreign firms, including by setting terms that require such firms to use domestic suppliers, transfer know-how to firms in the PRC, and disclose proprietary information.(11)The Belt and Road Initiative (BRI) and associated industry-specific efforts under this initiative, such as the Digital Silk Road, are key vectors to advance the PRC’s mercantilist policies and practices globally. The resulting challenges do not only affect United States firms. As the European Chamber of Commerce reported in a January 2020 report, the combination of concessional lending to Chinese state-owned enterprises, nontransparent procurement and bidding processes, closed digital standards, and other factors severely limit European and other participation in BRI and make competition [with Chinese companies] in third-country markets extremely challenging. This underscores a key objective of BRI, which is to ensure the reliance of infrastructure, digital technologies, and other important goods on PRC supply chains and technical standards.(b)Sense of congressIt is the sense of Congress that—(1)the challenges presented by a nonmarket economy like the PRC’s economy, which has captured such a large share of global economic exchange, are in many ways unprecedented and require sufficiently elevated and sustained long-term focus and engagement;(2)in order to truly address the most detrimental aspects of CCP-directed mercantilist economic strategy, the United States must adopt policies that—(A)expose the full scope and scale of intellectual property theft and mass subsidization of Chinese firms, and the resulting harm to the United States, foreign markets, and the global economy;(B)ensure that PRC companies face costs and consequences for anticompetitive behavior;(C)provide options for affected United States persons to address and respond to unreasonable and discriminatory CCP-directed industrial policies; and(D)strengthen the protection of critical technology and sensitive data, while still fostering an environment that provides incentives for innovation and competition;(3)the United States must work with its allies and partners through the Organization for Economic Cooperation and Development (OECD), the World Trade Organization, and other venues and fora—(A)to reinforce long-standing generally accepted principles of fair competition and market behavior and address the PRC’s anticompetitive economic and industrial policies that undermine decades of global growth and innovation;(B)to ensure that the PRC is not granted the same treatment as that of a free-market economy until it ceases the implementation of laws, regulations, policies, and practices that provide unfair advantage on PRC firms in furtherance of national objectives and impose unreasonable, discriminatory, and illegal burdens on market-based international commerce; and(C)to align policies with respect to curbing state-directed subsidization of the private sector, such as advocating for global rules related to transparency and adherence to notification requirements, including through the efforts currently being advanced by the United States, Japan, and the European Union; and(4)the United States and its allies and partners must collaborate to provide incentives to their respective companies to cooperate in areas such as—(A)advocating for protection of intellectual property rights in markets around the world;(B)fostering open technical standards; and(C)increasing joint investments in overseas markets.402.Intellectual property violators list(a)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, shall create a list (referred to in this section as the intellectual property violators list), which identifies all state-owned enterprises that have benefitted from—(1)a significant act or series of acts of intellectual property theft that subjected a United States economic sector or particular company incorporated in the United States to harm; or(2)an act or government policy of involuntary or coerced technology transfer of intellectual property ultimately owned by a company incorporated in the United States.(b)Rules for identificationTo determine whether there is a credible basis for determining that a company should be included on the intellectual property violators list, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, shall consider—(1)any finding by a United States court that the company has violated relevant United States laws intended to protect intellectual property rights; or(2)substantial and credible information received from any entity described in subsection (c) or other interested persons.(c)ConsultationIn carrying out this section, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, may consult, as necessary and appropriate, with—(1)other Federal agencies, including independent agencies;(2)the private sector; and(3)civil society organizations with relevant expertise.(d)Report(1)In generalThe Secretary of State shall publish, in the Federal Register, an annual report that—(A)lists the companies engaged in the activities described in subsection (a)(1); and(B)describes the circumstances surrounding actions described in subsection (a)(2), including any role of the Government of the PRC; and(C)assesses, to the extent practicable, the economic advantage derived by the companies engaged in the activities described in subsection (a)(1).(2)FormThe report published under paragraph (1) shall be unclassified, but may include a classified annex.(e)Declassification and releaseThe Director of National Intelligence may authorize the declassification of information, as appropriate, to inform the contents of the report published pursuant to subsection (d).(f)Requirement To protect business-Confidential information(1)In generalThe Secretary of State and the heads of all other Federal agencies involved in the production of the intellectual property violators list shall protect from disclosure any proprietary information submitted by a private sector participant and marked as business-confidential information, unless the party submitting the confidential business information—(A)had notice, at the time of submission, that such information would be released by the Secretary; or(B)subsequently consents to the release of such information.(2)Nonconfidential version of reportIf confidential business information is provided by a private sector participant, a nonconfidential version of the report under subsection (d) shall be published in the Federal Register that summarizes or deletes, if necessary, the confidential business information.(3)Treatment as trade secretsProprietary information submitted by a private party under this section—(A)shall be considered to be trade secrets and commercial or financial information (as defined under section 552(b)(4) of title 5, United States Code); and(B)shall be exempt from disclosure without the express approval of the private party.403.Government of the People’s Republic of China subsidies list(a)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the United States Trade Representative and the Secretary of Commerce, shall publish an unclassified report in the Federal Register that identifies—(1)subsidies provided by the Government of the PRC to enterprises in the PRC; and(2)discriminatory treatment favoring enterprises in the PRC over foreign market participants.(b)Subsidies and discriminatory treatment describedIn compiling the report under subsection (a), the Secretary of State shall consider—(1)regulatory and other policies enacted or promoted by the Government of the PRC that—(A)discriminate in favor of enterprises in the PRC at the expense of foreign market participants;(B)shield centrally administered, state-owned enterprises from competition; or(C)otherwise suppress market-based competition;(2)financial subsidies, including favorable lending terms, from or promoted by the Government of the PRC or centrally administered, state-owned enterprises that materially benefit PRC enterprises over foreign market participants in contravention of generally accepted market principles; and(3)any subsidy that meets the definition of subsidy under article 1 of the Agreement on Subsidies and Countervailing Measures referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).”. (c)ConsultationThe Secretary of State, in coordination with the Secretary of Commerce and the United States Trade Representative, may, as necessary and appropriate, consult with—(1)other Federal agencies, including independent agencies;(2)the private sector; and(3)civil society organizations with relevant expertise.404.Countering foreign corrupt practices(a)In generalThe Secretary of State, in coordination with the Attorney General, shall offer to provide technical assistance to establish legislative and regulatory frameworks to combat the bribery of foreign public officials consistent with the principles of the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions to the governments of countries—(1)that are partners of the United States;(2)that have demonstrated a will to combat foreign corrupt practices responsibly; and(3)for which technical assistance will have the greatest opportunity to achieve measureable results.(b)Strategy requirementNot later than 90 days after the date of enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (a) to the appropriate congressional committees.(c)CoordinationIn formulating the strategy described in subsection (b), the Secretary of State shall coordinate with the Attorney General.(d)Semiannual briefing requirementNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for five years, the Secretary of State shall provide a briefing regarding the activities described in subsection (a) and the strategy submitted under subsection (b) to the appropriate congressional committees.405.Debt relief for countries eligible for assistance from the International Development Association(a)Policy statementIt is the policy of the United States to coordinate with the international community to provide debt relief for debt that is held by countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic.(b)Debt reliefThe Secretary of the Treasury, in consultation with the Secretary of State, shall engage with international financial institutions and other bilateral official creditors to advance policy discussions on restructuring, rescheduling, or canceling the sovereign debt of countries eligible for assistance from the International Development Association, as necessary, to respond to the COVID–19 pandemic.(c)Reporting requirementNot later than 45 days after the date of the enactment of this Act, and every 90 days thereafter until the end of the COVID–19 pandemic, as determined by the World Health Organization, or until two years after the date of the enactment of this Act, whichever is earlier, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit to the committees specified in subsection (d) a report that describes—(1)actions that have been taken to advance debt relief for countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic in coordination with international financial institutions, the Group of 7 (G7), the Group of 20 (G20), Paris Club members, and the Institute of International Finance;(2)mechanisms that have been utilized and mechanisms that are under consideration to provide the debt relief described in paragraph (1);(3)any United States policy concerns regarding debt relief to specific countries;(4)the balance and status of repayments on all loans from the People’s Republic of China to countries eligible for assistance from the International Development Association, including—(A)loans provided as part of the Belt and Road Initiative of the People’s Republic of China;(B)loans made by the Export-Import Bank of China;(C)loans made by the China Development Bank; and(D)loans made by the Asian Infrastructure Investment Bank; and(5)the transparency measures established or proposed to ensure that funds saved through the debt relief described in paragraph (1) will be used for activities—(A)that respond to the health, economic, and social consequences of the COVID–19 pandemic; and(B)that are consistent with the interests and values of the United States.(d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives.406.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protectionsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following:303.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of State shall submit to the appropriate congressional committees a report on the manner and extent to which the Government of China uses the status of Hong Kong to circumvent the laws and protections of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of China uses Hong Kong to circumvent United States export controls; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such controls during the reporting period.(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce—(A)an assessment of how the Government of China uses Hong Kong to circumvent duties on merchandise exported to the United States from the People’s Republic of China; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such duties during the reporting period.(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; and(B)a list of all significant incidents in which the Government of China used Hong Kong to circumvent such sanctions during the reporting period.(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence, an assessment of how the Government of China uses formal or informal means to extradite or coercively move individuals, including United States persons, from Hong Kong to the People’s Republic of China.(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security—(A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals, including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; and(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period.(c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives.(2)Foreign nationalThe term foreign national means a person that is neither—(A)an individual who is a citizen or national of the People’s Republic of China; or(B)an entity organized under the laws of the People’s Republic of China or of a jurisdiction within the People’s Republic of China.(3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report required by subsection (a).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..407.Annual review on the presence of Chinese companies in United States capital markets(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Banking, Housing, and Urban Affairs of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Financial Services of the House of Representatives.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for the following 5 years, the Secretary of State, in consultation with the Director of National Intelligence and the Secretary of the Treasury, shall submit an unclassified report to the appropriate committees of Congress that describes the risks posed to the United States by the presence in United States capital markets of companies incorporated in the PRC.(2)Matters to be includedThe report required under paragraph (1) shall—(A)identify companies incorporated in the PRC that—(i)are listed or traded on one or several stock exchanges within the United States, including over-the-counter market and A Shares added to indexes and exchange-traded funds out of mainland exchanges in the PRC; and(ii)based on the factors for consideration described in paragraph (3), have knowingly and materially contributed to—(I)activities that undermine United States national security;(II)serious abuses of internationally recognized human rights; or(III)a substantially increased financial risk exposure for United States-based investors;(B)describe the activities of the companies identified pursuant to subparagraph (A), and their implications for the United States; and(C)develop policy recommendations for the United States Government, State governments, United States financial institutions, United States equity and debt exchanges, and other relevant stakeholders to address the risks posed by the presence in United States capital markets of the companies identified pursuant to subparagraph (A).(3)Factors for considerationIn completing the report under paragraph (1), the President shall consider whether a company identified pursuant to paragraph (2)(A)—(A)has materially contributed to the development or manufacture, or sold or facilitated procurement by the PLA, of lethal military equipment or component parts of such equipment;(B)has contributed to the construction and militarization of features in the South China Sea;(C)has been sanctioned by the United States or has been determined to have conducted business with sanctioned entities;(D)has engaged in an act or a series of acts of intellectual property theft;(E)has engaged in corporate or economic espionage;(F)has contributed to the proliferation of nuclear or missile technology in violation of United Nations Security Council resolutions or United States sanctions;(G)has contributed to the repression of religious and ethnic minorities within the PRC, including in Xinjiang Uyghur Autonomous Region or Tibet Autonomous Region;(H)has contributed to the development of technologies that enable censorship directed or directly supported by the Government of the PRC;(I)has failed to comply fully with Federal securities laws (including required audits by the Public Company Accounting Oversight Board) and material risk disclosure requirements of the Securities and Exchange Commission; or(J)has contributed to other activities or behavior determined to be relevant by the President.(c)Report formThe report required under subsection (b)(1) shall be submitted in unclassified form, but may include a classified annex.(d)PublicationThe unclassified portion of the report under subsection (b)(1) shall be made accessible to the public online through relevant United States Government websites.VEnsuring strategic security501.Findings on strategic security and arms controlCongress makes the following findings:(1)The United States and the PRC have a shared interest in strategic security through enforceable arms control and non-proliferation agreements.(2)The United States has long pursued and continues to seek effective, verifiable, and enforceable arms control and non-proliferation agreements that support United States and allied security by—(A)controlling the spread of nuclear materials and technology;(B)placing limits on the production, stockpiling, and deployment of nuclear weapons;(C)decreasing misperception and miscalculation; and(D)avoiding destabilizing nuclear arms competition.(3)In May 2019, Director of the Defense Intelligence Agency Lieutenant General Robert Ashley stated, China is likely to at least double the size of its nuclear stockpile in the course of implementing the most rapid expansion and diversification of its nuclear arsenal in China’s history.. The PLA is building a full triad of modernized fixed and mobile ground-based launchers and new capabilities for nuclear-armed bombers and submarine-launched ballistic missiles.(4)In June 2020, the Department of State raised concerns in its annual Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments report to Congress that the PRC is not complying with the zero-yield nuclear testing ban and accused the PRC of blocking the flow of data from the monitoring stations in China.(5)The Department of Defense 2020 Report on Military and Security Developments Involving the People’s Republic of China states that China intends to increase peacetime readiness of its nuclear forces by moving to a launch on warning posture with an expanded silo-based force.(6)The Department of Defense report also states that, over the next decade, China’s nuclear stockpile—currently estimated in the low 200s—is projected to least double in size as China expands and modernizes its nuclear force.(7)The PRC is conducting research on its first potential early warning radar, with technical cooperation from Russia. This radar could indicate that the PRC is moving to a launch-on warning posture.(8)The PRC plans to use its increasingly capable space, cyber, and electronic warfare capabilities against United States early warning systems and critical infrastructure in a crisis scenario. This poses great risk to strategic security, as it could lead to inadvertent escalation.(9)The PRC’s nuclear expansion comes as a part of a massive modernization of the PLA which, combined with the PLA’s aggressive actions, has increasingly destabilized the Indo-Pacific region.(10)The PLA Rocket Force (PLARF), which was elevated in 2015 to become a separate branch within the PLA, has formed 11 new missile brigades since May 2017, some of which are capable of both conventional and nuclear strikes. Unlike the United States, which separates its conventional strike and nuclear capabilities, the PLARF appears to not only co-locate conventional and nuclear forces, including dual-use missiles like the DF–26, but to task the same unit with both nuclear and conventional missions. Such intermingling could lead to inadvertent escalation in a crisis. The United States Defense Intelligence Agency determined in March 2020 that the PLA tested more ballistic missiles than the rest of the world combined in 2019.(11)A January 2021 report from the Institute for Defense Analysis found that many United States and international observers viewed China’s no first-use policy with skepticism, especially in the wake of the expansion and modernization of its nuclear capabilities.(12)The long-planned United States nuclear modernization program will not increase the United States nuclear weapons stockpile, predates China’s conventional military and nuclear expansion, and is not an arms race against China.(13)The United States extended nuclear deterrence—(A)provides critical strategic security around the world;(B)is an essential element of United States military alliances; and(C)serves a vital non-proliferation function.(14)As a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, the PRC is obligated under Article Six of the treaty to pursue arms control negotiations in good faith.(15)The United States has, on numerous occasions, called on the PRC to participate in strategic arms control negotiations, but the PRC has thus far declined.(16)The Governments of Poland, Slovenia, Denmark, Norway, Latvia, Lithuania, Estonia, the Netherlands, Romania, Austria, and Albania, as well as the Deputy Secretary General of the North Atlantic Treaty Organization, have all encouraged the PRC to join arms control discussions.502.Cooperation on a strategic nuclear dialogue(a)Statement of policyIt is the policy of the United States—(1)to pursue, in coordination with United States allies, arms control negotiations and sustained and regular engagement with the PRC—(A)to enhance understanding of each other’s respective nuclear policies, doctrine, and capabilities;(B)to improve transparency; and(C)to help manage the risks of miscalculation and misperception;(2)to formulate a strategy to engage the Government of China on relevant bilateral issues that lays the groundwork for bringing the People’s Republic of China into an arms control framework, including—(A)fostering bilateral dialogue on arms control leading to the convening of bilateral strategic security talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency;(3)to pursue relevant capabilities in coordination with our allies and partners to ensure the security of United States and allied interests in the face of the PRC’s military modernization and expansion, including—(A)ground-launched cruise and ballistic missiles;(B)integrated air and missile defense;(C)hypersonic missiles;(D)intelligence, surveillance, and reconnaissance;(E)space-based capabilities;(F)cyber capabilities; and(G)command, control, and communications;(4)to maintain sufficient force structure, posture, and capabilities to provide extended nuclear deterrence to United States allies and partners;(5)to maintain appropriate missile defense capabilities to protect threats to the United States homeland and our forces across the theater from rogue intercontinental ballistic missiles from the Indo-Pacific region; and(6)to ensure that the United States declaratory policy reflects the requirements of extended deterrence, to both assure allies and to preserve its non-proliferation benefits.(b)Sense of CongressIt is the sense of Congress that—(1)in the midst of growing competition between the United States and the PRC, it is in the interest of both nations to cooperate in reducing risks of conventional and nuclear escalation;(2)a physical, cyber, electronic, or any other PLA attack on United States early warning satellites, other portions of the nuclear command and control enterprise, or critical infrastructure poses a high risk to inadvertent but rapid escalation;(3)the United States and its allies should promote international norms on military operations in space, the employment of cyber capabilities, and the military use of artificial intelligence, as an element of risk reduction regarding nuclear command and control; and(4)United States allies and partners should share the burden of promoting and protecting such norms by voting against the PRC’s proposals regarding the weaponization of space, highlighting unsafe behavior by the PRC that violates international norms, such as in rendezvous and proximity operations, and promoting responsible behavior in space and all other domains.503.Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues(a)Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report, and if necessary a separate classified annex, that examines the approaches and strategic effects of engaging the Government of China on arms control and risk reduction, including—(1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on ballistic, hypersonic glide, and cruise missiles, conventional forces, nuclear, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific;(2)how the United States Government can incentivize the Government of China to engage in a constructive arms control dialogue;(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests;(4)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; and(5)opportunities and methods to encourage transparency from the People’s Republic of China.(b)Report on arms control talks with the Russian Federation and the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report that describes—(1)a concrete plan for arms control talks that includes both the People’s Republic of China and the Russian Federation;(2)if a trilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring the security of the United States and its allies security from Russian and Chinese nuclear weapons;(3)effects on the credibility of United States extended deterrence assurances to allies and partners if the United States is faced with two nuclear-armed peer competitors and any likely corresponding implications for regional security architectures;(4)efforts at engaging the People’s Republic of China to join arms control talks, whether on a bilateral or multilateral basis; and(5)the interest level of the Government of China in joining arms control talks, whether on a bilateral or multilateral basis.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives.1.Short title; table of contents(a)Short titleThis Act may be cited as the Strategic Competition Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.Sec. 4. Statement of policy.Sec. 5. Sense of Congress.Sec. 6. Rules of construction.TITLE I—Investing in a competitive futureSubtitle A—Science and technologySec. 101. Authorization to assist United States companies with global supply chain diversification and management.Subtitle B—Global infrastructure and energy developmentSec. 111. Appropriate committees of Congress defined.Sec. 112. Sense of Congress on international quality infrastructure investment standards.Sec. 113. United States support for infrastructure.Sec. 114. Infrastructure Transaction and Assistance Network.Sec. 115. Strategy for advanced and reliable energy infrastructure.Sec. 116. Report on the People’s Republic of China’s investments in foreign energy development.Subtitle C—Digital technology and connectivitySec. 121. Sense of Congress on digital technology issues.Sec. 122. Digital connectivity and cybersecurity partnership.Sec. 123. Strategy for digital investment by United States International Development Finance Corporation.Subtitle D—Countering Chinese Communist Party malign influenceSec. 131. Short title.Sec. 132. Authorization of appropriations for countering Chinese Influence Fund.Sec. 133. Findings on Chinese information warfare and malign influence operations.Sec. 134. Authorization of appropriations for the Fulbright-Hays Program.Sec. 135. Sense of Congress condemning anti-Asian racism and discrimination.Sec. 136. Supporting independent media and countering disinformation.Sec. 137. Global engagement center.Sec. 138. Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education.Sec. 139. Post-employment restrictions on Senate-confirmed officials at the Department of State.Sec. 140. Sense of Congress on prioritizing nomination of qualified ambassadors to ensure proper diplomatic positioning to counter Chinese influence.Sec. 141. China Censorship Monitor and Action Group.TITLE II—Investing in alliances and partnershipsSubtitle A—Strategic and diplomatic mattersSec. 201. Appropriate committees of Congress defined.Sec. 202. United States commitment and support for allies and partners in the Indo-Pacific.Sec. 203. Sense of Congress on cooperation with the Quad.Sec. 204. Establishment of Quad Intra-Parliamentary Working Group.Sec. 205. Statement of policy on cooperation with ASEAN.Sec. 206. Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People’s Republic of China.Sec. 207. Report on Chinese influence in international organizations.Sec. 208. Regulatory exchanges with allies and partners.Sec. 209. Technology partnership office at the Department of State.Sec. 210. United States representation in standards-setting bodies.Sec. 211. Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China.Sec. 212. Sense of Congress on negotiations with G7 and G20 countries.Sec. 213. Enhancing the United States-Taiwan partnership.Sec. 214. Taiwan Fellowship Program.Sec. 215. Treatment of Taiwan government.Sec. 216. Taiwan symbols of sovereignty.Sec. 217. Report on origins of the COVID–19 pandemic.Sec. 218. Enhancement of diplomatic support and economic engagement with Pacific island countries.Sec. 219. Increasing Department of State personnel and resources devoted to the Indo-Pacific.Sec. 219A. Advancing United States leadership in the United Nations System.Sec. 219B. Asia Reassurance Initiative Act of 2018.Sec. 219C. Statement of policy on need for reciprocity in the relationship between the United States and the People’s Republic of China.Sec. 219D. Opposition to provision of assistance to People's Republic of China by Asian Development Bank.Sec. 219E. Opposition to provision of assistance to People's Republic of China by International Bank for Reconstruction and Development.Sec. 219F. United States policy on Chinese and Russian government efforts to undermine the United Nations Security Council action on human rights.Sec. 219G. Deterring PRC use of force against Taiwan.Sec. 219H. Strategy to respond to sharp power operations targeting Taiwan.Sec. 219I. Study and report on bilateral efforts to address Chinese fentanyl trafficking.Sec. 219J. Investment, trade, and development in Africa and Latin America and the Caribbean.Sec. 219K. Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018.Subtitle B—International security mattersSec. 221. Definitions.Sec. 222. Findings.Sec. 223. Sense of Congress regarding bolstering security partnerships in the Indo-Pacific.Sec. 224. Statement of policy.Sec. 225. Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities.Sec. 226. Foreign military financing compact pilot program in the Indo-Pacific.Sec. 227. Additional funding for international military education and training in the Indo-Pacific.Sec. 228. Prioritizing excess defense article transfers for the Indo-Pacific.Sec. 229. Prioritizing excess naval vessel transfers for the Indo-Pacific.Sec. 230. Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea.Sec. 231. Report on capability development of Indo-Pacific allies and partners.Sec. 232. Report on national technology and industrial base.Sec. 233. Report on diplomatic outreach with respect to Chinese military installations overseas.Sec. 234. Statement of policy regarding universal implementation of United Nations sanctions on North Korea.Sec. 235. Limitation on assistance to countries hosting Chinese military installations.Subtitle C—Regional strategies to counter the People’s Republic of ChinaSec. 241. Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of China.PART I—Western HemisphereSec. 245. Sense of Congress regarding United States-Canada relations.Sec. 246. Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizens.Sec. 247. Strategy to enhance cooperation with Canada.Sec. 248. Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean.Sec. 249. Engagement in international organizations and the defense sector in Latin America and the Caribbean.Sec. 250. Addressing China’s sovereign lending practices in Latin America and the Caribbean.Sec. 251. Defense cooperation in Latin America and the Caribbean.Sec. 252. Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies.PART II—Transatlantic allianceSec. 255. Sense of Congress on the Transatlantic alliance.Sec. 256. Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China.Sec. 257. Enhancing Transatlantic cooperation on promoting private sector finance.Sec. 258. Report and briefing on cooperation between China and Iran and between China and Russia.Sec. 259. Promoting responsible development alternatives to the belt and road initiative.PART III—South and Central AsiaSec. 261. Sense of Congress on South and Central Asia.Sec. 262. Strategy to enhance cooperation with South and Central Asia.PART IV—AfricaSec. 271. Assessment of political, economic, and security activity of the People’s Republic of China in Africa.Sec. 272. Increasing the competitiveness of the United States in Africa.Sec. 273. Digital security cooperation with respect to Africa.Sec. 274. Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of China.Sec. 275. Support for Young African Leaders Initiative.Sec. 276. Africa broadcasting networks.PART V—Middle East and North AfricaSec. 281. Strategy to counter Chinese influence in, and access to, the Middle East and North Africa.Sec. 282. Sense of Congress on Middle East and North Africa engagement.PART VI—Arctic RegionSec. 285. Arctic diplomacy.PART VII—OceaniaSec. 291. Statement of policy on United States engagement in Oceania.Sec. 292. Oceania strategic roadmap.Sec. 293. Review of USAID programming in Oceania.Sec. 294. Oceania Security Dialogue.Sec. 295. Report on countering illegal, unreported, and unregulated fishing in Oceania.Sec. 296. Oceania Peace Corps partnerships.TITLE III—Investing in our valuesSec. 301. Authorization of appropriations for promotion of democracy in Hong Kong.Sec. 302. Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region.Sec. 303. Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region.Sec. 304. Report on corrupt activities of senior officials of Government of the People’s Republic of China.Sec. 305. Removal of members of the United Nations Human Rights Council that commit human rights abuses.Sec. 306. Policy with respect to Tibet.Sec. 307. United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists.Sec. 308. Sense of Congress on treatment of Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region.Sec. 309. Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong.Sec. 310. Enhancing transparency on international agreements and qualifying non-binding instruments.Sec. 311. Authorization of appropriations for protecting human rights in the People’s Republic of China.Sec. 312. Diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games.Sec. 313. Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability Act.TITLE IV—Investing in our economic statecraftSec. 401. Findings and sense of Congress regarding the PRC’s industrial policy.Sec. 402. Intellectual property violators list.Sec. 403. Government of the People’s Republic of China subsidies list.Sec. 404. Countering foreign corrupt practices.Sec. 405. Debt relief for countries eligible for assistance from the International Development Association.Sec. 406. Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections.Sec. 407. Annual review on the presence of Chinese companies in United States capital markets.Sec. 408. Economic defense response teams.TITLE V—Ensuring strategic securitySec. 501. Findings on strategic security and arms control.Sec. 502. Cooperation on a strategic nuclear dialogue.Sec. 503. Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues.Sec. 504. Countering China’s proliferation of ballistic missiles and nuclear technology to the Middle-East.2.FindingsCongress makes the following findings:(1)The People’s Republic of China (PRC) is leveraging its political, diplomatic, economic, military, technological, and ideological power to become a strategic, near-peer, global competitor of the United States. The policies increasingly pursued by the PRC in these domains are contrary to the interests and values of the United States, its partners, and much of the rest of the world.(2)The current policies being pursued by the PRC—(A)threaten the future character of the international order and are shaping the rules, norms, and institutions that govern relations among states;(B)will put at risk the ability of the United States to secure its national interests; and(C)will put at risk the future peace, prosperity, and freedom of the international community in the coming decades.(3)After normalizing diplomatic relations with the PRC in 1979, the United States actively worked to advance the PRC’s economic and social development to ensure that the PRC participated in, and benefitted from, the free and open international order. The United States pursued these goals and contributed to the welfare of the Chinese people by—(A)increasing the PRC’s trade relations and access to global capital markets;(B)promoting the PRC’s accession to the World Trade Organization;(C)providing development finance and technical assistance;(D)promoting research collaboration;(E)educating the PRC’s top students;(F)permitting transfers of cutting-edge technologies and scientific knowledge; and(G)providing intelligence and military assistance.(4)It is now clear that the PRC has chosen to pursue state-led, mercantilist economic policies, an increasingly authoritarian governance model at home through increased restrictions on personal freedoms, and an aggressive and assertive foreign policy. These policies frequently and deliberately undermine United States interests and are contrary to core United States values and the values of other nations, both in the Indo-Pacific and beyond. In response to this strategic decision of the Chinese Communist Party (CCP), the United States has been compelled to reexamine and revise its strategy towards the PRC.(5)The General Secretary of the CCP and the President of the PRC, Xi Jinping, has elevated the Great Rejuvenation of the Chinese Nation as central to the domestic and foreign policy of the PRC. His program demands—(A)strong, centralized CCP leadership;(B)concentration of military power;(C)a strong role for the CCP in the state and the economy;(D)an aggressive foreign policy seeking control over broadly asserted territorial claims; and(E)the denial of any values and individual rights that are deemed to threaten the CCP.(6)The PRC views its Leninist model of governance, socialism with Chinese characteristics, as superior to, and at odds with, the constitutional models of the United States and other democracies. This approach to governance is lauded by the CCP as essential to securing the PRC’s status as a global leader, and to shaping the future of the world. In a 2013 speech, President Xi said, We firmly believe that as socialism with Chinese characteristics develops further … it is … inevitable that the superiority of our socialist system will be increasingly apparent … [and] our country’s road of development will have increasingly greater influence on the world..(7)The PRC’s objectives are to first establish regional hegemony over the Indo-Pacific and then to use that dominant position to propel the PRC to become the leading world power, shaping an international order that is conducive to the CCP’s interests. Achieving these objectives require turning the PRC into a wealthy nation under strict CCP rule and using a strong military and advanced technological capability to pursue the PRC’s objectives, regardless of other countries’ interests.(8)The PRC is reshaping the current international order, which is built upon the rule of law and free and open ideals and principles, by conducting global information and influence operations, seeking to redefine international laws and norms to align with the objectives of the CCP, rejecting the legitimacy of internationally recognized human rights, and seeking to co-opt the leadership and agenda of multinational organizations for the benefit of the PRC and other authoritarian regimes at the expense of the interests of the United States and the international community. In December 2018, President Xi suggested that the CCP views its historic mission as not only to govern China, but also to profoundly influence global governance to benefit the CCP.(9)The PRC is encouraging other countries to follow its model of socialism with Chinese characteristics. During the 19th Party Congress in 2017, President Xi said that the PRC could serve as a model of development for other countries by utilizing Chinese wisdom and a Chinese approach to solving problems.(10)The PRC is promoting its governance model and attempting to weaken other models of governance by—(A)undermining democratic institutions;(B)subverting financial institutions;(C)coercing businesses to accommodate the policies of the PRC; and(D)using disinformation to disguise the nature of the actions described in subparagraphs (A) through (C).(11)The PRC is close to its goal of becoming the global leader in science and technology. In May 2018, President Xi said that for the PRC to reach prosperity and rejuvenation, it needs to endeavor to be a major world center for science and innovation. The PRC has invested the equivalent of billions of dollars into education, research and development, and established joint scientific research centers and science universities.(12)The PRC’s drive to become a manufacturing and technological superpower and to promote innovation with Chinese characteristics is coming at the expense of human rights and longstanding international rules and norms with respect to economic competition, and presents a challenge to United States national security and the security of allies and like-minded countries. In particular, the PRC advances its illiberal political and social policies through mass surveillance, social credit systems, and a significant role of the state in internet governance. Through these means, the PRC increases direct and indirect government control over its citizens’ everyday lives. Its national strategy of Military-Civil Fusion mandates that civil and commercial research, which increasingly drives global innovation, is leveraged to develop new military capabilities.(13)The PRC and the CCP are committing crimes against humanity and are engaged in an ongoing genocide, in violation of the Convention on the Prevention and Punishment of the Crime of Genocide, done at Paris December 9, 1948, against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in the Xinjiang Uyghur Autonomous Region, including through campaigns of imprisonment, torture, rape, and coercive birth prevention policies. (14)The PRC is using legal and illegal means to achieve its objective of becoming a manufacturing and technological superpower. The PRC uses state-directed industrial policies in anticompetitive ways to ensure the dominance of PRC companies. The CCP engages in and encourages actions that actively undermine a free and open international market, such as intellectual property theft, forced technology transfers, regulatory and financial subsidies, and mandatory CCP access to proprietary data as part of business and commercial agreements between Chinese and foreign companies.(15)The policies referred to in paragraph (14) are designed to freeze United States and other foreign firms out of the PRC market, while eroding competition in other important markets. The heavy subsidization of Chinese companies includes potential violation of its World Trade Organization commitments. In May 2018, President Xi said that the PRC aims to keep the initiatives of innovation and development security … in [China's] own hands.(16)The PRC is advancing its global objectives through a variety of avenues, including its signature initiative, the Belt and Road Initiative (BRI), which is enshrined in the Chinese Constitution and includes the Digital Silk Road and Health Silk Road. The PRC describes BRI as a straightforward and wholly beneficial plan for all countries. However, it eventually seeks to advance an economic system with the PRC at its center, making it the most concrete geographical representation of the PRC’s global ambitions. BRI increases the economic influence of state-owned Chinese firms in global markets, enhances the PRC’s political leverage with government leaders around the world, and provides greater access to strategic nodes such as ports and railways. Through BRI, the PRC seeks political deference through economic dependence.(17)The PRC is executing a plan to establish regional hegemony over the Indo-Pacific and displace the United States from the region. As a Pacific power, the United States has built and supported enduring alliances and economic partnerships that secure peace and prosperity and promote the rule of law and political pluralism in a free and open Indo-Pacific. In contrast, the PRC uses economic and military coercion in the region to secure its own interests.(18)The PRC’s military strategy seeks to keep the United States military from operating in the Western Pacific and to erode United States security guarantees.(19)The PRC is aggressively pursuing exclusive control of critical land routes, sea lanes, and air space in the Indo-Pacific in the hopes of eventually exercising greater influence beyond the region. This includes lanes crucial to commercial activity, energy exploration, transport, and the exercise of security operations in areas permitted under international law.(20)The PRC seeks so-called reunification with Taiwan through whatever means may ultimately be required. The CCP’s insistence that so-called reunification is Taiwan’s only option makes this goal inherently coercive. In January 2019, President Xi stated that the PRC make[s] no promise to renounce the use of force and reserve[s] the option of taking all necessary means. Taiwan’s embodiment of democratic values and economic liberalism challenges President Xi’s goal of achieving national rejuvenation. The PRC plans to exploit Taiwan’s dominant strategic position in the First Island Chain and to project power into the Second Island Chain and beyond.(21)In the South China Sea, the PRC has executed an illegal island-building campaign that threatens freedom of navigation and the free-flow of commerce, damages the environment, bolsters PLA power projection capabilities, and coerces and intimidates other regional claimants in an effort to advance its unlawful claims and control the waters around neighboring countries. Despite President Xi’s September 2015 speech, in which he said the PRC did not intend to militarize the South China Sea, during the 2017 19th Party Congress, President Xi announced that construction on islands and reefs in the South China Sea have seen steady progress.(22)The PRC is rapidly modernizing the PLA to attain a level of capacity and capability superior to the United States in terms of equipment and conduct of modern military operations by shifting its military doctrine from having a force adequate [for] China’s defensive needs to having a force commensurate with China’s international status. Ultimately, this transformation could enable China to impose its will in the Indo-Pacific region through the threat of military force. In 2017, President Xi established the following developmental benchmarks for the advancement of the PLA:(A)A mechanized force with increased informatized and strategic capabilities by 2020.(B)The complete modernization of China’s national defense by 2035.(C)The full transformation of the PLA into a world-class force by 2050.(23)The PRC’s strategy and supporting policies described in this section undermine United States interests, such as—(A)upholding a free and open international order;(B)maintaining the integrity of international institutions with liberal norms and values;(C)preserving a favorable balance of power in the Indo-Pacific;(D)ensuring the defense of its allies;(E)preserving open sea and air lanes;(F)fostering the free flow of commerce through open and transparent markets; and(G)promoting individual freedom and human rights.(24)The global COVID–19 pandemic has intensified and accelerated these trends in the PRC’s behavior and therefore increased the need for United States global leadership and a competitive posture. The PRC has capitalized on the world’s focus on the COVID–19 pandemic by—(A)moving rapidly to undermine Hong Kong’s autonomy, including imposing a so-called national security law on Hong Kong;(B)aggressively imposing its will in the East and South China Seas;(C)contributing to increased tensions with India; and(D)engaging in a widespread and government-directed disinformation campaign to obscure the PRC government’s efforts to cover up the seriousness of COVID–19, sow confusion about the origination of the outbreak, and discredit the United States, its allies, and global health efforts.(25)The CCP’s disinformation campaign referred to in paragraph (24)(D) has included—(A)concerted efforts, in the early days of the pandemic, to downplay the nature and scope of the outbreak in Wuhan in the PRC, as well as cases of person-to-person transmission;(B)claims that the virus originated in United States biological defense research at Fort Detrick, Maryland;(C)Chinese state media reports insinuating a possible link between the virus and other United States biological facilities; and(D)efforts to block access to qualified international infectious disease experts who might contradict the CCP’s narrative. (26)In response to the PRC’s strategy and policies, the United States must adopt a policy of strategic competition with the PRC to protect and promote our vital interests and values.(27)The United States’ policy of strategic competition with respect to the PRC is part of a broader strategic approach to the Indo-Pacific and the world which centers around cooperation with United States allies and partners to advance shared values and interests and to preserve and enhance a free, open, democratic, inclusive, rules-based, stable, and diverse region.(28)The Asia Reassurance Initiative Act of 2018 (Public Law 115–409) contributed to a comprehensive framework for promoting United State security interests, economic interests, and values in the Indo-Pacific region, investing $7,500,000,000 over 5 years—(A) to support greater security and defense cooperation between the United States and allies and partners in the Indo-Pacific region; (B)to advance democracy and the protection and promotion of human rights in the Indo-Pacific region; (C)to enhance cybersecurity cooperation between the United States and partners in the Indo-Pacific; (D)to deepen people-to-people engagement through programs such as the Young Southeast Asian Leaders Initiative and the ASEAN Youth Volunteers program; and (E)to enhance energy cooperation and energy security in the Indo-Pacific region. 3.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives. (2)CCPThe term CCP means the Chinese Communist Party.(3)Indo-pacific regionThe terms Indo-Pacific and Indo-Pacific region mean the 37 countries and the surrounding waterways that are under the area of responsibility of the U.S. Indo-Pacific Command. These countries are: Australia, Bangladesh, Bhutan, Brunei, Burma, Cambodia, China, Fiji, India, Indonesia, Japan, Kiribati, Laos, Malaysia, Maldives, Marshall Islands, Micronesia, Mongolia, Nauru, Nepal, New Zealand, North Korea, Palau, Papua New Guinea, Philippines, Republic of Korea, Samoa, Singapore, Solomon Islands, Sri Lanka, Taiwan, Thailand, Timor-Leste, Tonga, Tuvalu, Vanuatu, and Vietnam. (4)People’s liberation army; PLAThe terms People’s Liberation Army and PLA mean the armed forces of the People’s Republic of China.(5)PRC; ChinaThe terms PRC and China mean the People’s Republic of China. 4.Statement of policy(a)ObjectivesIt is the policy of the United States, in pursuing strategic competition with the PRC, to pursue the following objectives:(1)The United States global leadership role is sustained and its political system and major foundations of national power are postured for long-term political, economic, technological, and military competition with the PRC.(2)The balance of power in the Indo-Pacific remains favorable to the United States and its allies. The United States and its allies maintain unfettered access to the region, including through freedom of navigation and the free flow of commerce, consistent with international law and practice, and the PRC neither dominates the region nor coerces its neighbors.(3)The allies and partners of the United States—(A)maintain confidence in United States leadership and its commitment to the Indo-Pacific region;(B)can withstand and combat subversion and undue influence by the PRC; and(C)align themselves with the United States in setting global rules, norms, and standards that benefit the international community.(4)The combined weight of the United States and its allies and partners is strong enough to demonstrate to the PRC that the risks of attempts to dominate other states outweigh the potential benefits.(5)The United States leads the free and open international order, which is comprised of resilient states and institutions that uphold and defend principles, such as sovereignty, rule of law, individual freedom, and human rights. The international order is strengthened to defeat attempts at destabilization by illiberal and authoritarian actors.(6)The key rules, norms, and standards of international engagement in the 21st century are maintained, including—(A)the protection of human rights, commercial engagement and investment, and technology; and(B)that such rules, norms, and standards are in alignment with the values and interests of the United States, its allies and partners, and the free world.(7)Assures that the CCP does not—(A)subvert open and democratic societies;(B)distort global markets;(C)manipulate the international trade system;(D)coerce other nations via economic and military means; or(E)use its technological advantages to undermine individual freedoms or other states’ national security interests.(8)The United States deters military confrontation with the PRC and both nations work to reduce the risk of conflict.(b)PolicyIt is the policy of the United States, in pursuit of the objectives set forth in subsection (a)—(1)to strengthen the United States domestic foundation by reinvesting in market-based economic growth, education, scientific and technological innovation, democratic institutions, and other areas that improve the ability of the United States to pursue its vital economic, foreign policy, and national security interests;(2)to pursue a strategy of strategic competition with the PRC in the political, diplomatic, economic, development, military, informational, and technological realms that maximizes the United States’ strengths and increases the costs for the PRC of harming United States interests and the values of United States allies and partners;(3)to lead a free, open, and secure international system characterized by freedom from coercion, rule of law, open markets and the free flow of commerce, and a shared commitment to security and peaceful resolution of disputes, human rights, and good and transparent governance;(4)to strengthen and deepen United States alliances and partnerships, prioritizing the Indo-Pacific and Europe, by pursuing greater bilateral and multilateral cooperative initiatives that advance shared interests and values and bolster partner countries’ confidence that the United States is and will remain a strong, committed, and constant partner;(5)to encourage and collaborate with United States allies and partners in boosting their own capabilities and resiliency to pursue, defend, and protect shared interests and values, free from coercion and external pressure;(6)to pursue fair, reciprocal treatment and healthy competition in United States-China economic relations by—(A)advancing policies that harden the United States economy against unfair and illegal commercial or trading practices and the coercion of United States businesses; and(B)tightening United States laws and regulations as necessary to prevent the PRC’s attempts to harm United States economic competitiveness;(7)to demonstrate the value of private sector-led growth in emerging markets around the world, including through the use of United States Government tools that—(A)support greater private sector investment and advance capacity-building initiatives that are grounded in the rule of law;(B)promote open markets;(C)establish clear policy and regulatory frameworks;(D)improve the management of key economic sectors;(E)combat corruption; and(F)foster and support greater collaboration with and among partner countries and the United States private sector to develop secure and sustainable infrastructure;(8)to lead in the advancement of international rules and norms that foster free and reciprocal trade and open and integrated markets;(9)to conduct vigorous commercial diplomacy in support of United States companies and businesses in partner countries that seek fair competition;(10)to ensure that the United States leads in the innovation of critical and emerging technologies, such as next-generation telecommunications, artificial intelligence, quantum computing, semiconductors, and biotechnology, by—(A)providing necessary investment and concrete incentives for the private sector to accelerate development of such technologies;(B)modernizing export controls and investment screening regimes and associated policies and regulations;(C)enhancing United States leadership in technical standards-setting bodies and avenues for developing norms regarding the use of emerging critical technologies;(D)reducing United States barriers and increasing incentives for collaboration with allies and partners on the research and co-development of critical technologies;(E)collaborating with allies and partners to protect critical technologies by—(i)crafting multilateral export control measures;(ii)building capacity for defense technology security;(iii)safeguarding chokepoints in supply chains; and(iv)ensuring diversification; and(F)designing major defense capabilities for export to allies and partners;(11)to enable the people of the United States, including the private sector, civil society, universities and other academic institutions, State and local legislators, and other relevant actors to identify and remain vigilant to the risks posed by undue influence of the CCP in the United States;(12)to implement measures to mitigate the risks referred to in paragraph (11), while still preserving opportunities for economic engagement, academic research, and cooperation in other areas where the United States and the PRC share interests;(13)to collaborate with advanced democracies and other willing partners to promote ideals and principles that—(A)advance a free and open international order;(B)strengthen democratic institutions;(C)protect and promote human rights; and(D)uphold a free press and fact-based reporting;(14)to develop comprehensive and holistic strategies and policies to counter PRC disinformation campaigns; (15)to demonstrate effective leadership at the United Nations, its associated agencies, and other multilateral organizations and defend the integrity of these organizations against co-optation by illiberal and authoritarian nations;(16)to prioritize the defense of fundamental freedoms and human rights in the United States relationship with the PRC;(17)to cooperate with allies, partners, and multilateral organizations, leveraging their significant and growing capabilities to build a network of like-minded states that sustains and strengthens a free and open order and addresses regional and global challenges to hold the Government of the PRC accountable for—(A)violations and abuses of human rights;(B)restrictions on religious practices; and(C)undermining and abrogating treaties, other international agreements, and other international norms related to human rights;(18)to expose the PRC’s use of corruption, repression, coercion, and other malign behavior to attain unfair economic advantages and to pressure other nations to defer to its political and strategic objectives;(19)to maintain United States access to the Western Pacific, including by—(A)increasing United States forward-deployed forces in the Indo-Pacific region;(B)modernizing the United States military through investments in existing and new platforms, emerging technologies, critical in-theater force structure and enabling capabilities, joint operational concepts, and a diverse, operationally resilient and politically sustainable posture; and(C)operating and conducting exercises with allies and partners—(i)to mitigate the PLA’s ability to project power and establish contested zones within the First and Second Island Chains;(ii)to diminish the ability of the PLA to coerce its neighbors;(iii)to maintain open sea and air lanes, particularly in the Taiwan Strait, the East China Sea, and the South China Sea; and(iv)to project power from the United States and its allies and partners to demonstrate the ability to conduct contested logistics;(20)to deter the PRC from—(A)coercing Indo-Pacific nations, including by developing more combat-credible forces that are integrated with allies and partners in contact, blunt, and surge layers and able to defeat any PRC theory of victory in the First or Second Island Chains of the Western Pacific and beyond, as called for in the 2018 National Defense Strategy;(B)using grey-zone tactics below the level of armed conflict; or(C)initiating armed conflict;(21)to strengthen United States-PRC military-to-military communication and improve de-escalation procedures to de-conflict operations and reduce the risk of unwanted conflict, including through high-level visits and recurrent exchanges between civilian and military officials and other measures, in alignment with United States interests; and(22)to cooperate with the PRC if interests align, including through bilateral or multilateral means and at the United Nations, as appropriate.5.Sense of CongressIt is the sense of Congress that the execution of the policy described in section 4(b) requires the following actions:(1)Strategic competition with the PRC will require the United States—(A)to marshal sustained political will to protect its vital interests, promote its values, and advance its economic and national security objectives for decades to come; and(B)to achieve this sustained political will, persuade the American people and United States allies and partners of—(i)the challenges posed by the PRC; and(ii)the need for long-term competition to defend shared interests and values.(2)The United States must coordinate closely with allies and partners to compete effectively with the PRC, including to encourage allies and partners to assume, as appropriate, greater roles in balancing and checking the aggressive and assertive behavior of the PRC.(3)The President of the United States must lead and direct the entire executive branch to treat the People’s Republic of China as the greatest geopolitical and geoeconomic challenge for United States foreign policy, increasing the prioritization of strategic competition with the PRC and broader United States interests in the Indo-Pacific region in the conduct of foreign policy and assuring the allocation of appropriate resources adequate to the challenge.(4)The head of every Federal department and agency should designate a senior official at the level of Under Secretary or above to coordinate the department’s or agency’s policies with respect to strategic competition with the PRC.(5)The ability of the United States to execute a strategy of strategic competition with the PRC will be undermined if our attention is repeatedly diverted to challenges that are not vital to United States economic and national security interests.(6)In the coming decades, the United States must prevent the PRC from—(A)establishing regional hegemony in the Indo-Pacific; and(B)using that position to advance its assertive political, economic, and foreign policy goals around the world.(7)The United States must ensure that the Federal budget is properly aligned with the strategic imperative to compete with the PRC by—(A)ensuring sufficient levels of funding to resource all instruments of United States national power; and(B)coherently prioritizing how such funds are used.(8)Sustained prioritization of the challenge posed by the PRC requires—(A)bipartisan cooperation within Congress; and(B)frequent, sustained, and meaningful collaboration and consultation between the executive branch and Congress.(9)The United States must ensure close integration among economic and foreign policymakers, the private sector, civil society, universities and academic institutions, and other relevant actors in free and open societies affected by the challenges posed by the PRC to enable such actors—(A)to collaborate to advance common interests; and(B)to identify appropriate policies—(i)to strengthen the United States and its allies;(ii)to promote a compelling vision of a free and open order; and(iii)to push back against detrimental policies pursued by the CCP.(10)The United States must ensure that all Federal departments and agencies are organized to reflect the fact that strategic competition with the PRC is the United States’ greatest geopolitical and geoeconomic challenge, including through the assigned missions and location of United States Government personnel, by—(A)dedicating more personnel in the Indo-Pacific region, at posts around the world, and in Washington DC, with priorities directly relevant to advancing competition with the People’s Republic of China;(B)placing greater numbers of foreign service officers, international development professionals, members of the foreign commercial service, intelligence professionals, and other United States Government personnel in the Indo-Pacific region; and(C)ensuring that this workforce, both civilian and military, has the training in language, technical skills, and other competencies required to advance a successful competitive strategy with the PRC.(11)The United States must place renewed emphasis on strengthening the nonmilitary instruments of national power, including diplomacy, information, technology, economics, foreign assistance and development finance, commerce, intelligence, and law enforcement, which are crucial for addressing the unique economic, political, and ideological challenges posed by the PRC.(12)The United States must sustain resourcing for a Pacific Deterrence Initiative, which shall be aligned with the overarching political and diplomatic objectives articulated in the Asia Reassurance Initiative Act (Public Law 115–409), and must prioritize the military investments necessary to achieve United States political objectives in the Indo-Pacific, including—(A)promoting regional security in the Indo-Pacific;(B)reassuring allies and partners while protecting them from coercion; and(C)deterring conflict with the PRC.(13)Competition with the PRC requires the United States’ skillful adaptation to the information environment of the 21st century. United States public diplomacy and messaging efforts must effectively—(A)promote the value of partnership with the United States;(B)highlight the risks and costs of enmeshment with the PRC; and(C)counter CCP propaganda and disinformation.6.Rules of construction(a)Applicability of existing restrictions on assistance to foreign security forcesNothing in this Act shall be construed to diminish, supplant, supersede, or otherwise restrict or prevent responsibilities of the United States Government under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) or section 362 of title 10, United States Code. (b)No authorization for the use of military forceNothing in this Act may be construed as authorizing the use of military force.IInvesting in a competitive futureAScience and technology101.Authorization to assist United States companies with global supply chain diversification and management(a)Authorization to contract servicesThe Secretary of State, in coordination with the Secretary of Commerce, is authorized to establish a program to facilitate the contracting by the Department of State for the professional services of qualified experts, on a reimbursable fee for service basis, to assist interested United States persons and business entities with supply chain management issues related to the PRC, including—(1)exiting from the PRC market or relocating certain production facilities to locations outside the PRC;(2)diversifying sources of inputs, and other efforts to diversify supply chains to locations outside of the PRC;(3)navigating legal, regulatory, or other challenges in the course of the activities described in paragraphs (1) and (2); and(4)identifying alternative markets for production or sourcing outside of the PRC, including through providing market intelligence, facilitating contact with reliable local partners as appropriate, and other services.(b)Chief of mission oversightThe persons hired to perform the services described in subsection (a) shall—(1)be under the authority of the United States Chief of Mission in the country in which they are hired, in accordance with existing United States laws;(2)coordinate with Department of State and Department of Commerce officers; and(3)coordinate with United States missions and relevant local partners in other countries as needed to carry out the services described in subsection (a).(c)Prioritization of micro-, small-, and medium-sized enterprisesThe services described in subsection (a) shall be prioritized for assisting micro-, small-, and medium-sized enterprises with regard to the matters described in subsection (a).(d)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 for each of fiscal years 2022 through 2026 for the purposes of carrying out this section. (e)Prohibition on access to assistance by foreign adversariesNone of the funds appropriated pursuant to this section may be provided to an entity—(1)under the foreign ownership, control, or influence of the Government of the People’s Republic of China or the Chinese Communist Party, or other foreign adversary; (2)determined to have beneficial ownership from foreign individuals subject to the jurisdiction, direction, or influence of foreign adversaries; and(3)that has any contract in effect at the time of the receipt of such funds, or has had a contract within the previous one year that is no longer in effect, with—(A)the Government of the People’s Republic of China;(B)the Chinese Communist Party;(C)the Chinese military;(D)an entity majority-owned, majority-controlled, or majority-financed by the Government of the People’s Republic of China, the CCP, or the Chinese military; or(E)a parent, subsidiary, or affiliate of an entity described in subparagraph (D). (f)DefinitionsThe terms foreign ownership, control, or influence and FOCI have the meanings given those terms in the National Industrial Security Program Operating Manual (DOD 5220.22–M), or a successor document. BGlobal infrastructure and energy development111.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.112.Sense of Congress on international quality infrastructure investment standards(a)Sense of CongressIt is the sense of Congress that the United States should initiate collaboration among governments, the private sector, and civil society to encourage the adoption of the standards for quality global infrastructure development advanced by the G20 at Osaka in 2018, including with respect to the following issues:(1)Respect for the sovereignty of countries in which infrastructure investments are made.(2)Anti-corruption.(3)Rule of law.(4)Human rights and labor rights.(5)Fiscal and debt sustainability.(6)Social and governance safeguards.(7)Transparency.(8)Environmental and energy standards.(b)Sense of CongressIt is the sense of Congress that the United States should launch a series of fora around the world showcasing the commitment of the United States and partners of the United States to high-quality development cooperation, including with respect to the issues described in subsection (a).113.United States support for infrastructure(a)FindingsThe Global Infrastructure Coordinating Committee (GICC) was established to coordinate the efforts of the Department of State, the Department of Commerce, the Department of the Treasury, the Department of Energy, the Department of Transportation, the United States Agency for International Development, the United States Trade and Development Agency, the Development Finance Corporation, the Export-Import Bank of the United States, and other agencies to catalyze private sector investments around the world and to coordinate the deployment of United States Government technical assistance and development finance tools, including project preparation services and commercial advocacy.(b)Sense of CongressIt is the sense of Congress that—(1)the world’s infrastructure needs, including in the transport, energy, and digital sectors, are vast and growing;(2)total or partial ownership or acquisition of, or a significant financial stake or physical presence in, certain types of infrastructure, including ports, energy grids, 5G telecommunications networks, and undersea cables, can provide an advantage to countries that do not share the interests and values of the United States and its allies and partners, and could therefore be deleterious to the interests and values of the United States and its allies and partners;(3)the United States must continue to prioritize support for infrastructure projects that are physically secure, financially viable, economically sustainable, and socially responsible;(4)achieving the objective outlined in paragraph (3) requires the coordination of all United States Government economic tools across the interagency, so that such tools are deployed in a way to maximize United States interests and that of its allies and partners;(5)the GICC represents an important and concrete step towards better communication and coordination across the United States Government of economic tools relevant to supporting infrastructure that is physically secure, financially viable, economically sustainable, and socially responsible, and should be continued; and(6)the executive branch and Congress should have consistent consultations on United States support for strategic infrastructure projects, including how Congress can support such initiatives in the future.(c)Reporting requirementNot later than 180 days after the date of the enactment of this Act, and semi-annually thereafter for 5 years, the Secretary of State, in coordination with other Federal agencies that participate in the GICC, and, as appropriate, the Director of National Intelligence, shall submit to the appropriate committees of Congress a report that identifies—(1)current, pending, and future infrastructure projects, particularly in the transport, energy, and digital sectors, that the United States is supporting or will support through financing, foreign assistance, technical assistance, or other means; (2)a detailed explanation of the United States and partner country interests served by the United States providing support to such projects; and(3)a detailed description of any support provided by other United States allies and partners to such projects.(d)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.114.Infrastructure Transaction and Assistance Network(a)AuthorityThe Secretary of State is authorized to establish an initiative, to be known as the Infrastructure Transaction and Assistance Network, under which the Secretary of State, in consultation with other relevant Federal agencies, including those represented on the Global Infrastructure Coordinating Committee, may carry out various programs to advance the development of sustainable, transparent, and high-quality infrastructure in the Indo-Pacific region by—(1)strengthening capacity-building programs to improve project evaluation processes, regulatory and procurement environments, and project preparation capacity of countries that are partners of the United States in such development;(2)providing transaction advisory services and project preparation assistance to support sustainable infrastructure; and(3)coordinating the provision of United States assistance for the development of infrastructure, including infrastructure that utilizes United States-manufactured goods and services, and catalyzing investment led by the private sector.(b)Transaction Advisory FundAs part of the Infrastructure Transaction and Assistance Network described under subsection (a), the Secretary of State is authorized to provide support, including through the Transaction Advisory Fund, for advisory services to help boost the capacity of partner countries to evaluate contracts and assess the financial and environmental impacts of potential infrastructure projects, including through providing services such as—(1)legal services;(2)project preparation and feasibility studies;(3)debt sustainability analyses;(4)bid or proposal evaluation; and(5)other services relevant to advancing the development of sustainable, transparent, and high-quality infrastructure.(c)Strategic Infrastructure Fund—(1)In generalAs part of the Infrastructure Transaction and Assistance Network described under subsection (a), the Secretary of State is authorized to provide support, including through the Strategic Infrastructure Fund, for technical assistance, project preparation, pipeline development, and other infrastructure project support.(2)Joint infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used in coordination with the Department of Defense, the International Development Finance Corporation, like-minded donor partners, and multilateral banks, as appropriate, to support joint infrastructure projects in the Indo-Pacific region.(3)Strategic infrastructure projectsFunds authorized for the Strategic Infrastructure Fund should be used to support strategic infrastructure projects that are in the national security interest of the United States and vulnerable to strategic competitors. (d)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 to 2026, $75,000,000 to the Infrastructure Transaction and Assistance Network, of which $20,000,000 is to be provided for the Transaction Advisory Fund.115.Strategy for advanced and reliable energy infrastructure(a)In generalThe President shall direct a comprehensive, multi-year, whole of government effort, in consultation with the private sector, to counter predatory lending and financing by the Government of the People’s Republic of China, including support to companies incorporated in the PRC that engage in such activities, in the energy sectors of developing countries.(b)PolicyIt is the policy of the United States to—(1)regularly evaluate current and forecasted energy needs and capacities of developing countries, and analyze the presence and involvement of PRC state-owned industries and other companies incorporated in the PRC, Chinese nationals providing labor, and financing of energy projects, including direct financing by the PRC government, PRC financial institutions, or direct state support to state-owned enterprises and other companies incorporated in the PRC;(2)pursue strategic support and investment opportunities, and diplomatic engagement on power sector reforms, to expand the development and deployment of advanced energy technologies in developing countries;(3)offer financing, loan guarantees, grants, and other financial products on terms that advance domestic economic and local employment opportunities, utilize advanced energy technologies, encourage private sector growth, and, when appropriate United States equity and sovereign lending products as alternatives to the predatory lending tools offered by Chinese financial institutions;(4)pursue partnerships with likeminded international financial and multilateral institutions to leverage investment in advanced energy technologies in developing countries; and(5)pursue bilateral partnerships focused on the cooperative development of advanced energy technologies with countries of strategic significance, particularly in the Indo-Pacific region, to address the effects of energy engagement by the PRC through predatory lending or other actions that negatively impact other countries.(c)Advanced energy technologies exportsNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in consultation with the Secretary of Energy, shall submit to the appropriate congressional committees a United States Government strategy to increase United States exports of advanced energy technologies to—(1)improve energy security in allied and developing countries;(2)create open, efficient, rules-based, and transparent energy markets;(3)improve free, fair, and reciprocal energy trading relationships; and(4)expand access to affordable, reliable energy. 116.Report on the People’s Republic of China’s investments in foreign energy development(a)In generalNo later than 180 days after the date of the enactment of this Act, and annually thereafter for five years, the Administrator of the United States Agency for International Development, in consultation with the Secretary of State through the Assistant Secretary for Energy Resources, shall submit to the appropriate congressional committees a report that—(1)identifies priority countries for deepening United States engagement on energy matters, in accordance with the economic and national security interests of the United States and where deeper energy partnerships are most achievable;(2)describes the involvement of the PRC government and companies incorporated in the PRC in the development, operation, financing, or ownership of energy generation facilities, transmission infrastructure, or energy resources in the countries identified in paragraph (1);(3)evaluates strategic or security concerns and implications for United States national interests and the interests of the countries identified in paragraph (1), with respect to the PRC’s involvement and influence in developing country energy production or transmission; and(4)outlines current and planned efforts by the United States to partner with the countries identified in paragraph (1) on energy matters that support shared interests between the United States and such countries. (b)PublicationThe assessment required in subsection (a) shall be published on the United States Agency for International Development's website.CDigital technology and connectivity121.Sense of Congress on digital technology issues(a)Leadership in international standards settingIt is the sense of Congress that the United States must lead in international bodies that set the governance norms and rules for critical digitally enabled technologies in order to ensure that these technologies operate within a free, secure, interoperable, and stable digital domain.(b)Countering digital authoritarianismIt is the sense of Congress that the United States, along with allies and partners, should lead an international effort that utilizes all of the economic and diplomatic tools at its disposal to combat the expanding use of information and communications technology products and services to surveil, repress, and manipulate populations (also known as digital authoritarianism).(c)Negotiations for digital trade agreements or arrangementsIt is the sense of Congress that the United States Trade Representative should negotiate bilateral and plurilateral agreements or arrangements relating to digital goods with the European Union, Japan, Taiwan, the member countries of the Five Eyes intelligence-sharing alliance, and other nations, as appropriate.(d)Freedom of information in the digital ageIt is the sense of Congress that the United States should lead a global effort to ensure that freedom of information, including the ability to safely consume or publish information without fear of undue reprisals, is maintained as the digital domain becomes an increasingly integral mechanism for communication.(e)Efforts to ensure technological development does not threaten democratic governance or human rightsIt is the sense of Congress that the United States should lead a global effort to develop and adopt a set of common principles and standards for critical technologies to ensure that the use of such technologies cannot be abused by malign actors, whether they are governments or other entities, and that they do not threaten democratic governance or human rights.(f)Formation of digital technology trade allianceIt is the sense of Congress that the United States should examine opportunities for diplomatic negotiations regarding the formation of mutually beneficial alliances relating to digitally-enabled technologies and services.122.Digital connectivity and cybersecurity partnership(a)Digital connectivity and cybersecurity partnershipThe Secretary of State is authorized to establish a program, to be known as the Digital Connectivity and Cybersecurity Partnership to help foreign countries—(1)expand and increase secure Internet access and digital infrastructure in emerging markets;(2)protect technological assets, including data;(3)adopt policies and regulatory positions that foster and encourage open, interoperable, reliable, and secure internet, the free flow of data, multi-stakeholder models of internet governance, and pro-competitive and secure information and communications technology (ICT) policies and regulations; (4)promote exports of United States ICT goods and services and increase United States company market share in target markets;(5)promote the diversification of ICT goods and supply chain services to be less reliant on PRC imports; and(6)build cybersecurity capacity, expand interoperability, and promote best practices for a national approach to cybersecurity. (b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress an implementation plan for the coming year to advance the goals identified in subsection (a).(c)ConsultationIn developing the action plan required by subsection (b), the Secretary of State shall consult with—(1)the appropriate congressional committees;(2)leaders of the United States industry;(3)other relevant technology experts, including the Open Technology Fund;(4)representatives from relevant United States Government agencies; and(5)representatives from like-minded allies and partners.(d)Semiannual briefing requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State shall provide the appropriate congressional committees a briefing on the implementation of the plan required by subsection (b).(e)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026 to carry out this section.123.Strategy for digital investment by United States International Development Finance Corporation(a)In generalNot later than one year after the date of the enactment of this Act, the United States International Development Finance Corporation, in consultation with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy for support of private sector digital investment that—(1)includes support for information-connectivity projects, including projects relating to telecommunications equipment, mobile payments, smart cities, and undersea cables;(2)in providing such support, prioritizes private sector projects—(A)of strategic value to the United States;(B)of mutual strategic value to the United States and allies and partners of the United States; and(C)that will advance broader development priorities of the United States; and(3)helps to bridge the digital gap in less developed countries and among women and minority communities within those countries;(4)facilitates coordination, where appropriate, with multilateral development banks and development finance institutions of other countries with respect to projects described in paragraph (1), including through the provision of co-financing and co-guarantees; and(5)identifies the human and financial resources available to dedicate to such projects and assesses any constraints to implementing such projects.(b)Limitation(1)In generalThe Corporation may not provide support for projects in which entities described in paragraph (2) participate.(2)Entities describedAn entity described in this subparagraph is an entity based in, or owned or controlled by the government of, a country, including the People’s Republic of China, that does not protect internet freedom of expression and privacy. DCountering Chinese Communist Party malign influence131.Short titleThis subtitle may be cited as the Countering Chinese Communist Party Malign Influence Act.132.Authorization of appropriations for countering Chinese Influence Fund(a)Countering Chinese influence fundThere is authorized to be appropriated $300,000,000 for each of fiscal years 2022 through 2026 for the Countering Chinese Influence Fund to counter the malign influence of the Chinese Communist Party globally. Amounts appropriated pursuant to this authorization are authorized to remain available until expended and shall be in addition to amounts otherwise authorized to be appropriated to counter such influence.(b)Consultation requiredThe obligation of funds appropriated or otherwise made available to counter the malign influence of the Chinese Communist Party globally shall be subject to prior consultation with, and consistent with section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394-1), the regular notification procedures of— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(c)Policy guidance, coordination, and approval(1)CoordinatorThe Secretary of State shall designate an existing senior official of the Department at the rank of Assistant Secretary or above to provide policy guidance, coordination, and approval for the obligation of funds authorized pursuant to subsection (a).(2)DutiesThe senior official designated pursuant to paragraph (1) shall be responsible for—(A)on an annual basis, the identification of specific strategic priorities for using the funds authorized to be appropriated by subsection (a), such as geographic areas of focus or functional categories of programming that funds are to be concentrated within, consistent with the national interests of the United States and the purposes of this Act;(B)the coordination and approval of all programming conducted using the funds authorized to be appropriated by subsection (a), based on a determination that such programming directly counters the malign influence of the Chinese Communist Party, including specific activities or policies advanced by the Chinese Communist Party, pursuant to the strategic objectives of the United States, as established in the 2017 National Security Strategy, the 2018 National Defense Strategy, and other relevant national and regional strategies as appropriate;(C)ensuring that all programming approved bears a sufficiently direct nexus to such acts by the Chinese Communist Party described in subsection (d) and adheres to the requirements outlined in subsection (e); and(D)conducting oversight, monitoring, and evaluation of the effectiveness of all programming conducted using the funds authorized to be appropriated by subsection (a) to ensure that it advances United States interests and degrades the ability of the Chinese Communist Party, to advance activities that align with subsection (d) of this section.(3)Interagency coordinationThe senior official designated pursuant to paragraph (1) shall, in coordinating and approving programming pursuant to paragraph (2), seek to—(A)conduct appropriate interagency consultation; and(B)ensure, to the maximum extent practicable, that all approved programming functions in concert with other Federal activities to counter the malign influence and activities of the Chinese Communist Party.(4)Assistant coordinatorThe Administrator of the United States Agency for International Development shall designate a senior official at the rank of Assistant Administrator or above to assist and consult with the senior official designated pursuant to paragraph (1). (d)Malign influenceIn this section, the term malign influence with respect to the Chinese Communist Party should be construed to include acts conducted by the Chinese Communist Party or entities acting on its behalf that—(1)undermine a free and open international order;(2)advance an alternative, repressive international order that bolsters the Chinese Communist Party’s hegemonic ambitions and is characterized by coercion and dependency;(3)undermine the national security or sovereignty of the United States or other countries; or(4)undermine the economic security of the United States or other countries, including by promoting corruption.(e)Countering malign influenceIn this section, countering malign influence through the use of funds authorized to be appropriated by subsection (a) shall include efforts to—(1)promote transparency and accountability, and reduce corruption, including in governance structures targeted by the malign influence of the Chinese Communist Party;(2)support civil society and independent media to raise awareness of and increase transparency regarding the negative impact of activities related to the Belt and Road Initiative and associated initiatives; (3)counter transnational criminal networks that benefit, or benefit from, the malign influence of the Chinese Communist Party;(4)encourage economic development structures that help protect against predatory lending schemes, including support for market-based alternatives in key economic sectors, such as digital economy, energy, and infrastructure; (5)counter activities that provide undue influence to the security forces of the People’s Republic of China;(6)expose misinformation and disinformation of the Chinese Communist Party’s propaganda, including through programs carried out by the Global Engagement Center; and(7)counter efforts by the Chinese Communist Party to legitimize or promote authoritarian ideology and governance models. 133.Findings on Chinese information warfare and malign influence operations(a)FindingsCongress makes the following findings:(1)In the report to Congress required under section 1261(b) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), the President laid out a broad range of malign activities conducted by the Government of the People’s Republic of China and its agents and entities, including—(A)propaganda and disinformation, in which Beijing communicates its narrative through state-run television, print, radio, and online organizations whose presence is proliferating in the United States and around the world;(B)malign political influence operations, particularly front organizations and agents which target businesses, universities, think tanks, scholars, journalists, and local state and Federal officials in the United States and around the world, attempting to influence discourse; and(C)malign financial influence operations, characterized as the misappropriation of technology and intellectual property, failure to appropriately disclose relationships with foreign government sponsored entities, breaches of contract and confidentiality, and manipulation of processes for fair and merit-based allocation of Federal research and development funding.(2)Chinese information warfare and malign influence operations are ongoing. In January 2019, then-Director of National Intelligence, Dan Coats, stated, China will continue to use legal, political, and economic levers—such as the lure of Chinese markets—to shape the information environment. It is also capable of using cyber attacks against systems in the United States to censor or suppress viewpoints it deems politically sensitive..(3)In February 2020, then-Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Committee on the Judiciary of the House of Representatives that the People’s Republic of China has very active [malign] foreign influence efforts in this country, with the goal of trying to shift our policy and our public opinion to be more pro-China on a variety of issues.(4)The PRC’s information warfare and malign influence operations continue to adopt new tactics and evolve in sophistication. In May 2020, then-Special Envoy and Coordinator of the Global Engagement Center (GEC), Lea Gabrielle, stated that there was a convergence of Russian and Chinese narratives surrounding COVID–19 and that the GEC had uncovered a new network of inauthentic Twitter accounts that it assessed was created with the intent to amplify Chinese propaganda and disinformation. In June 2020, Google reported that Chinese hackers attempted to access email accounts of the campaign staff of a presidential candidate.(5)Chinese information warfare and malign influence operations are a threat to the national security, democracy, and economic systems of the United States and its allies and partners. In October 2018, Vice President Michael R. Pence warned that Beijing is employing a whole-of-government approach, using political, economic, and military tools, as well as propaganda, to advance its influence and benefit its interests in the United States..(6)In February 2018, then-Director of the Federal Bureau of Investigation, Christopher Wray, testified to the Select Committee on Intelligence of the Senate that the People’s Republic of China is taking advantage of and exploiting the open research and development environments of United States institutions of higher education to utilize professors, scientists and students as nontraditional collectors of information.(b)Presidential dutiesThe President shall—(1)protect our democratic institutions and processes from malign influence from the People’s Republic of China and other foreign adversaries; and(2)consistent with the policy specified in paragraph (1), direct the heads of the appropriate Federal departments and agencies to implement Acts of Congress to counter and deter PRC and other foreign information warfare and malign influence operations without delay, including—(A)section 1043 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), which authorizes a coordinator position within the National Security Council for countering malign foreign influence operations and campaigns;(B)section 228 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), which authorizes additional research of foreign malign influence operations on social media platforms;(C)section 847 of such Act, which requires the Secretary of Defense to modify contracting regulations regarding vetting for foreign ownership, control and influence in order to mitigate risks from malign foreign influence;(D)section 1239 of such Act, which requires an update of the comprehensive strategy to counter the threat of malign influence to include the People’s Republic of China;(E)section 5323 of such Act, which authorizes the Director of National Intelligence to facilitate the establishment of Social Media Data and Threat Analysis Center to detect and study information warfare and malign influence operations across social media platforms; and(F)section 119C of the National Security Act of 1947 (50 U.S.C. 3059), which authorizes the establishment of a Foreign Malign Influence Response Center inside the Office of the Director of National Intelligence. 134.Authorization of appropriations for the Fulbright-Hays ProgramThere are authorized to be appropriated, for the 5-year period beginning on October 1, 2021, $105,500,000, to promote education, training, research, and foreign language skills through the Fulbright-Hays Program, in accordance with section 102(b) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2452(b)). 135.Sense of Congress condemning anti-Asian racism and discrimination(a)FindingsCongress makes the following findings:(1)Since the onset of the COVID–19 pandemic, crimes and discrimination against Asians and those of Asian descent have risen dramatically worldwide. In May 2020, United Nations Secretary-General Antonio Guterres said the pandemic continues to unleash a tsunami of hate and xenophobia, scapegoating and scare-mongering and urged governments to act now to strengthen the immunity of our societies against the virus of hate.(2)Asian American and Pacific Island (AAPI) workers make up a large portion of the essential workers on the frontlines of the COVID–19 pandemic, making up 8.5 percent of all essential healthcare workers in the United States. AAPI workers also make up a large share—between 6 percent and 12 percent based on sector—of the biomedical field.(3)The United States Census notes that Americans of Asian descent alone made up nearly 5.9 percent of the United States population in 2019, and that Asian Americans are the fastest-growing racial group in the United States, projected to represent 14 percent of the United States population by 2065. (b)Sense of CongressIt is the sense of Congress that—(1)the reprehensible attacks on people of Asian descent and concerning increase in anti-Asian sentiment and racism in the United States and around the world have no place in a peaceful, civilized, and tolerant world;(2)the United States is a diverse nation with a proud tradition of immigration, and the strength and vibrancy of the United States is enhanced by the diverse ethnic backgrounds and tolerance of its citizens, including Asian Americans and Pacific Islanders;(3)the United States Government should encourage other foreign governments to use the official and scientific names for the COVID–19 pandemic, as recommended by the World Health Organization and the Centers for Disease Control and Prevention; and(4)the United States Government and other governments around the world must actively oppose racism and intolerance, and use all available and appropriate tools to combat the spread of anti-Asian racism and discrimination. 136.Supporting independent media and countering disinformation(a)FindingsCongress makes the following findings:(1)The PRC is increasing its spending on public diplomacy including influence campaigns, advertising, and investments into state-sponsored media publications outside of the PRC. These include, for example, more than $10,000,000,000 in foreign direct investment in communications infrastructure, platforms, and properties, as well as bringing journalists to the PRC for training programs.(2)The PRC, through the Voice of China, the United Front Work Department (UFWD), and UFWD’s many affiliates and proxies, has obtained unfettered access to radio, television, and digital dissemination platforms in numerous languages targeted at citizens in other regions where the PRC has an interest in promoting public sentiment in support of the Chinese Communist Party and expanding the reach of its misleading narratives and propaganda.(3)Even in Western democracies, the PRC spends extensively on influence operations, such as a $500,000,000 advertising campaign to attract cable viewers in Australia and a more than $20,000,000 campaign to influence United States public opinion via the China Daily newspaper supplement.(4)Radio Free Asia (referred to in this subsection as RFA), a private nonprofit multimedia news corporation, which broadcasts in 9 East Asian languages including Mandarin, Uyghur, Cantonese, and Tibetan, has succeeded in its mission to reach audiences in China and in the Central Asia region despite the Chinese Government’s—(A)efforts to practice media sovereignty, which restricts access to the free press within China; and (B)campaign to spread disinformation to countries abroad.(5)In 2019, RFA’s Uyghur Service alerted the world to the human rights abuses of Uyghur and other ethnic minorities in China’s Xinjiang Uyghur Autonomous Region.(6)Gulchehra Hoja, a Uyghur journalist for RFA, received the International Women’s Media Foundation’s Courage in Journalism Award and a 2019 Magnitsky Human Rights Award for her coverage of Xinjiang, while the Chinese Government detained and harassed Ms. Hoja’s China-based family and the families of 7 other RFA journalists in retaliation for their role in exposing abuses. (7)In 2019 and 2020, RFA provided widely disseminated print and digital coverage of the decline in freedom in Hong Kong and the student-led protests of the extradition law.(8)In March 2020, RFA exposed efforts by the Chinese Government to underreport the number of fatalities from the novel coronavirus outbreak in Wuhan Province, China. (b)The United States Agency for Global MediaThe United States Agency for Global Media (USAGM) and affiliate Federal and non-Federal entities shall undertake the following actions to support independent journalism, counter disinformation, and combat surveillance in countries where the Chinese Communist Party and other malign actors are promoting disinformation, propaganda, and manipulated media markets:(1)Radio Free Asia (RFA) shall expand domestic coverage and digital programming for all RFA China services and other affiliate language broadcasting services.(2)USAGM shall increase funding for RFA’s Mandarin, Tibetan, Uyghur, and Cantonese language services.(3)Voice of America shall establish a real-time disinformation tracking tool similar to Polygraph for Russian language propaganda and misinformation.(4)USAGM shall expand existing training and partnership programs that promote journalistic standards, investigative reporting, cybersecurity, and digital analytics to help expose and counter false CCP narratives.(5)The Open Technology Fund shall continue and expand its work to support tools and technology to circumvent censorship and surveillance by the CCP, both inside the PRC as well as abroad where the PRC has exported censorship technology, and increase secure peer-to-peer connectivity and privacy tools.(6)Voice of America shall continue and review opportunities to expand its mission of providing timely, accurate, and reliable news, programming, and content about the United States, including news, culture, and values. (7)The networks and grantees of the United States Agency for Global Media shall continue their mission of providing credible and timely news coverage inclusive of the People’s Republic of China’s activities in Xinjiang, including China’s ongoing genocide and crimes against humanity with respect to Uyghurs and other Turkic Muslims, including through strategic amplification of Radio Free Asia’s coverage, in its news programming in majority-Muslim countries. (c)Authorization of appropriationsThere is authorized to be appropriated, for each of fiscal years 2022 through 2026 for the United States Agency for Global Media, $100,000,000 for ongoing and new programs to support local media, build independent media, combat Chinese disinformation inside and outside of China, invest in technology to subvert censorship, and monitor and evaluate these programs, of which—(1)not less than $70,000,000 shall be directed to a grant to Radio Free Asia language services;(2)not less than $20,000,000 shall be used to serve populations in China through Mandarin, Cantonese, Uyghur, and Tibetan language services; and(3)not less than $5,500,000 shall be used for digital media services—(A)to counter propaganda of non-Chinese populations in foreign countries; and(B)to counter propaganda of Chinese populations in China through Global Mandarin programming. (d)Reporting requirement(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 5 years, the Chief Executive Office of the United States Agency for Global Media, in consultation with the President of the Open Technology Fund, shall submit a report to the appropriate congressional committees that outlines—(A)the amount of funding appropriated pursuant to subsection (c) that was provided to the Open Technology Fund for purposes of circumventing Chinese Communist Party censorship of the internet within the borders of the People's Republic of China;(B)the progress that has been made in developing the technology referred to in subparagraph (A), including an assessment of whether the funding provided was sufficient to achieve meaningful penetration of People's Republic of China's censors; and(C)the impact of Open Technology Fund tools on piercing Chinese Communist Party internet censorship efforts, including the metrics used to measure that impact and the trajectory of that impact over the previous 5 years. (2)Form of reportThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (e)Support for local mediaThe Secretary of State, acting through the Assistant Secretary of State for Democracy, Human Rights, and Labor and in coordination with the Administrator of the United States Agency for International Development, shall support and train journalists on investigative techniques necessary to ensure public accountability related to the Belt and Road Initiative, the PRC’s surveillance and digital export of technology, and other influence operations abroad direct or directly supported by the Communist Party or the Chinese government.(f)Internet freedom programsThe Bureau of Democracy, Human Rights, and Labor shall continue to support internet freedom programs.(f)Authorization of appropriationsThere is authorized to be appropriated to the Department of State, for each of fiscal years 2022 through 2026, $170,000,000 for ongoing and new programs in support of press freedom, training, and protection of journalists. 137.Global engagement center(a)FindingCongress established the Global Engagement Center to direct, lead, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter foreign state and non-state propaganda and disinformation globally.(b)ExtensionSection 1287(j) of the National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) is amended by striking the date that is 8 years after the date of the enactment of this Act and inserting December 31, 2027.(c)Sense of CongressIt is the sense of Congress that the Global Engagement Center should expand its coordinating capacity through the exchange of liaison officers with Federal departments and agencies that manage aspects of identifying and countering foreign disinformation, including the National Counterterrorism Center at the Office of the Director of National Intelligence and from combatant commands.(d)Hiring authorityNotwithstanding any other provision of law, the Secretary of State, during the five year period beginning on the date of the enactment of this Act and solely to carry out functions of the Global Engagement Center, may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates. (e)Authorization of appropriationsThere is authorized to be appropriated $150,000,000 for fiscal year 2022 for the Global Engagement Center to counter foreign state and non-state sponsored propaganda and disinformation. 138.Review by Committee on Foreign Investment in the United States of certain foreign gifts to and contracts with institutions of higher education(a)Amendments to Defense Production Act of 1950(1)Definition of covered transactionSubsection (a)(4) of section 721 of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended—(A)in subparagraph (A)—(i)in clause (i), by striking ; and and inserting a semicolon;(ii)in clause (ii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(iii)any transaction described in subparagraph (B)(vi) proposed or pending after the date of the enactment of the China Strategic Competition Act of 2021.;(B)in subparagraph (B), by adding at the end the following:(vi)Any gift to an institution of higher education from a foreign person, or the entry into a contract by such an institution with a foreign person, if—(I)(aa)the value of the gift or contract equals or exceeds $1,000,000; or (bb)the institution receives, directly or indirectly, more than one gift from or enters into more than one contract, directly or indirectly, with the same foreign person for the same purpose the aggregate value of which, during the period of 2 consecutive calendar years, equals or exceeds $1,000,000; and(II)the gift or contract—(aa)relates to research, development, or production of critical technologies and provides the foreign person potential access to any material nonpublic technical information (as defined in subparagraph (D)(ii)) in the possession of the institution; or(bb)is a restricted or conditional gift or contract (as defined in section 117(h) of the Higher Education Act of 1965 (20 U.S.C. 1011f(h))) that establishes control.; and(C)by adding at the end the following:(G)Foreign gifts to and contracts with institutions of higher educationFor purposes of subparagraph (B)(vi):(i)ContractThe term contract means any agreement for the acquisition by purchase, lease, or barter of property or services by a foreign person, for the direct benefit or use of either of the parties.(ii)GiftThe term gift means any gift of money or property.(iii)Institution of higher educationThe term institution of higher education means any institution, public or private, or, if a multicampus institution, any single campus of such institution, in any State—(I)that is legally authorized within such State to provide a program of education beyond secondary school;(II)that provides a program for which the institution awards a bachelor's degree (or provides not less than a 2-year program which is acceptable for full credit toward such a degree) or a more advanced degree; (III)that is accredited by a nationally recognized accrediting agency or association; and (IV)to which the Federal Government extends Federal financial assistance (directly or indirectly through another entity or person), or that receives support from the extension of Federal financial assistance to any of the institution's subunits..(2)Mandatory declarationsSubsection (b)(1)(C)(v)(IV)(aa) of such section is amended by adding at the end the following: Such regulations shall require a declaration under this subclause with respect to a covered transaction described in subsection (a)(4)(B)(vi)(II)(aa)..(3)Factors to be consideredSubsection (f) of such section is amended—(A)in paragraph (10), by striking ; and and inserting a semicolon;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following:(11)as appropriate, and particularly with respect to covered transactions described in subsection (a)(4)(B)(vi), the importance of academic freedom at institutions of higher education in the United States; and.(4)Membership of CFIUSSubsection (k) of such section is amended—(A)in paragraph (2)—(i)by redesignating subparagraphs (H), (I), and (J) as subparagraphs (I), (J), and (K), respectively; and(ii)by inserting after subparagraph (G) the following:(H)In the case of a covered transaction involving an institution of higher education (as defined in subsection (a)(4)(G)), the Secretary of Education.; and(B)by adding at the end the following:(8)Inclusion of other agencies on committeeIn considering including on the Committee under paragraph (2)(K) the heads of other executive departments, agencies, or offices, the President shall give due consideration to the heads of relevant research and science agencies, departments, and offices, including the Secretary of Health and Human Services, the Director of the National Institutes of Health, and the Director of the National Science Foundation..(5)Contents of annual report relating to critical technologiesSubsection (m)(3) of such section is amended—(A)in subparagraph (B), by striking ; and and inserting a semicolon;(B)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(D)an evaluation of whether there are foreign malign influence or espionage activities directed or directly assisted by foreign governments against institutions of higher education (as defined in subsection (a)(4)(G)) aimed at obtaining research and development methods or secrets related to critical technologies; and(E)an evaluation of, and recommendation for any changes to, reviews conducted under this section that relate to institutions of higher education, based on an analysis of disclosure reports submitted to the chairperson under section 117(a) of the Higher Education Act of 1965 (20 U.S.C. 1011f(a))..(b)Inclusion of CFIUS in reporting on foreign gifts under Higher Education Act of 1965Section 117 of the Higher Education Act of 1965 (20 U.S.C. 1011f) is amended—(1)in subsection (a), by inserting after the Secretary the following: and the Secretary of the Treasury (in the capacity of the Secretary as the chairperson of the Committee on Foreign Investment in the United States under section 721(k)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(k)(3))); and(2) in subsection (d)—(A)in paragraph (1)—(i)by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury; and(ii)by striking to the Secretary and inserting to each such Secretary; and(B)in paragraph (2), by striking with the Secretary and inserting with the Secretary and the Secretary of the Treasury.(c)Effective date; applicabilityThe amendments made by subsection (a) shall— (1)take effect on the date of the enactment of this Act, subject to the requirements of subsections (d) and (e); and(2)apply with respect to any covered transaction the review or investigation of which is initiated under section 721 of the Defense Production Act of 1950 on or after the date that is 30 days after the publication in the Federal Register of the notice required under subsection (e)(2). (d)Regulations(1)In generalThe Committee on Foreign Investment in the United States (in this section referred to as the Committee), which shall include the Secretary of Education for purposes of this subsection, shall prescribe regulations as necessary and appropriate to implement the amendments made by subsection (a).(2)ElementsThe regulations prescribed under paragraph (1) shall include—(A)regulations accounting for the burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a), including structuring penalties and filing fees to reduce such burdens, shortening timelines for reviews and investigations, allowing for simplified and streamlined declaration and notice requirements, and implementing any procedures necessary to protect academic freedom; and(B)guidance with respect to—(i)which gifts and contracts described in described in clause (vi)(II)(aa) of subsection (a)(4)(B) of section 721 of the Defense Production Act of 1950, as added by subsection (a)(1), would be subject to filing mandatory declarations under subsection (b)(1)(C)(v)(IV) of that section; and(ii)the meaning of control, as defined in subsection (a) of that section, as that term applies to covered transactions described in clause (vi) of paragraph (4)(B) of that section, as added by subsection (a)(1). (3)Issuance of final ruleThe Committee shall issue a final rule to carry out the amendments made by subsection (a) after assessing the findings of the pilot program required by subsection (e).(e)Pilot program(1)In generalBeginning on the date that is 30 days after the publication in the Federal Register of the matter required by paragraph (2) and ending on the date that is 570 days thereafter, the Committee shall conduct a pilot program to assess methods for implementing the review of covered transactions described in clause (vi) of section 721(a)(4)(B) of the Defense Production Act of 1950, as added by subsection (a)(1). (2)Proposed determinationNot later than 270 days after the date of the enactment of this Act, the Committee shall, in consultation with the Secretary of Education, publish in the Federal Register—(A)a proposed determination of the scope of and procedures for the pilot program required by paragraph (1); (B)an assessment of the burden on institutions of higher education likely to result from compliance with the pilot program; (C)recommendations for addressing any such burdens, including shortening timelines for reviews and investigations, structuring penalties and filing fees, and simplifying and streamlining declaration and notice requirements to reduce such burdens; and (D)any procedures necessary to ensure that the pilot program does not infringe upon academic freedom. (3)Report on findingsUpon conclusion of the pilot program required by paragraph (1), the Committee shall submit to Congress a report on the findings of that pilot program that includes—(A)a summary of the reviews conducted by the Committee under the pilot program and the outcome of such reviews;(B)an assessment of any additional resources required by the Committee to carry out this section or the amendments made by subsection (a);(C)findings regarding the additional burden on institutions of higher education likely to result from compliance with the amendments made by subsection (a) and any additional recommended steps to reduce those burdens; and(D)any recommendations for Congress to consider regarding the scope or procedures described in this section or the amendments made by subsection (a). 139.Post-employment restrictions on Senate-confirmed officials at the Department of State(a)Sense of congressIt is the sense of Congress that—(1)Congress and the executive branch have recognized the importance of preventing and mitigating the potential for conflicts of interest following government service, including with respect to senior United States officials working on behalf of foreign governments; and(2)Congress and the executive branch should jointly evaluate the status and scope of post-employment restrictions.(b)RestrictionsSection 841 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:(i)Extended post-employment restrictions for certain Senate-confirmed officials(1)Secretary of State and Deputy Secretary of StateWith respect to a person serving as the Secretary of State or Deputy Secretary of State, the restrictions described in section 207(f)(1) of title 18, United States Code, shall apply to representing, aiding, or advising a foreign governmental entity before an officer or employee of the executive branch of the United States at any time after the termination of that person’s service as Secretary or Deputy Secretary.(2)Under Secretaries, Assistant Secretaries, and AmbassadorsWith respect to a person serving as an Under Secretary, Assistant Secretary, or Ambassador at the Department of State or the United States Permanent Representative to the United Nations, the restrictions described in section 207(f)(1) of title 18, United States Code, shall apply to representing, aiding, or advising a foreign governmental entity before an officer or employee of the executive branch of the United States for 3 years after the termination of that person’s service in a position described in this paragraph, or the duration of the term or terms of the President who appointed that person to their position, whichever is longer.(3)Penalties and injunctionsAny violations of the restrictions in paragraphs (1) or (2) shall be subject to the penalties and injunctions provided for under section 216 of title 18, United States Code.(4)DefinitionsIn this subsection:“(A)The term foreign governmental entity includes any person employed by—(i)any department, agency, or other entity of a foreign government at the national, regional, or local level;(ii)any governing party or coalition of a foreign government at the national, regional, or local level; or(iii)any entity majority-owned or majority-controlled by a foreign government at the national, regional, or local level. (B)The term representation does not include representation by an attorney, who is duly licensed and authorized to provide legal advice in a United States jurisdiction, of a person or entity in a legal capacity or for the purposes of rendering legal advice.(5)Effective dateThe restrictions in this subsection shall apply only to persons who are appointed by the President to the positions referenced in this subsection on or after 120 days after the date of the enactment of the Strategic Competition Act of 2021.(6)Notice of restrictionsAny person subject to the restrictions of this subsection shall be provided notice of these restrictions by the Department of State upon appointment by the President, and subsequently upon termination of service with the Department of State..140.Sense of Congress on prioritizing nomination of qualified ambassadors to ensure proper diplomatic positioning to counter Chinese influenceIt is the sense of Congress that it is critically important for the President to nominate qualified ambassadors as quickly as possible, especially for countries in Central and South America, to ensure that the United States is diplomatically positioned to counter Chinese influence efforts in foreign countries. 141.China Censorship Monitor and Action Group(a)DefinitionsIn this section:(1)Qualified research entityThe term qualified research entity means an entity that—(A)is a nonpartisan research organization or a federally funded research and development center;(B)has appropriate expertise and analytical capability to write the report required under subsection (c); and(C)is free from any financial, commercial, or other entanglements, which could undermine the independence of such report or create a conflict of interest or the appearance of a conflict of interest, with—(i)the Government of the People’s Republic of China;(ii)the Chinese Communist Party;(iii)any company incorporated in the People’s Republic of China or a subsidiary of such company; or(iv)any company or entity incorporated outside of the People’s Republic of China that is believed to have a substantial financial or commercial interest in the People’s Republic of China.(2)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. (b)China Censorship Monitor and Action Group(1)In generalThe President shall establish an interagency task force, which shall be known as the China Censorship Monitor and Action Group (referred to in this subsection as the Task Force).(2)MembershipThe President shall—(A)appoint the chair of the Task Force from among the staff of the National Security Council; (B)appoint the vice chair of the Task Force from among the staff of the National Economic Council; and(C)direct the head of each of the following executive branch agencies to appoint personnel to participate in the Task Force:(i)The Department of State.(ii)The Department of Commerce.(iii)The Department of the Treasury.(iv)The Department of Justice.(v)The Office of the United States Trade Representative.(vi)The Office of the Director of National Intelligence, and other appropriate elements of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).(vii)The Federal Communications Commission.(viii)The United States Agency for Global Media.(ix)Other agencies designated by the President.(3)ResponsibilitiesThe Task Force shall—(A)oversee the development and execution of an integrated Federal Government strategy to monitor and address the impacts of efforts directed, or directly supported, by the Government of the People’s Republic of China to censor or intimidate, in the United States or in any of its possessions or territories, any United States person, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech; and(B)submit the strategy developed pursuant to subparagraph (A) to the appropriate congressional committees not later than 120 days after the date of the enactment of this Act. (4)MeetingsThe Task Force shall meet not less frequently than twice per year.(5)ConsultationsThe Task Force should regularly consult, to the extent necessary and appropriate, with—(A)Federal agencies that are not represented on the Task Force; (B)independent agencies of the United States Government that are not represented on the Task Force;(C)relevant stakeholders in the private sector and the media; and(D)relevant stakeholders among United States allies and partners facing similar challenges related to censorship or intimidation by the Government of the People’s Republic of China.(6)Reporting requirements(A)Annual reportThe Task Force shall submit an annual report to the appropriate congressional committees that describes, with respect to the reporting period—(i)the strategic objectives and policies pursued by the Task Force to address the challenges of censorship and intimidation of United States persons while in the United States or any of its possessions or territories, which is directed or directly supported by the Government of the People’s Republic of China;(ii)the activities conducted by the Task Force in support of the strategic objectives and policies referred to in clause (i); and(iii)the results of the activities referred to in clause (ii) and the impact of such activities on the national interests of the United States. (B)Form of reportEach report submitted pursuant to subparagraph (A) shall be unclassified, but may include a classified annex.(C)Congressional briefingsNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Task Force shall provide briefings to the appropriate congressional committees regarding the activities of the Task Force to execute the strategy developed pursuant to paragraph (3)(A).(c)Report on censorship and intimidation of United States persons by the Government of the People’s Republic of China(1)Report(A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall select and seek to enter into an agreement with a qualified research entity that is independent of the Department of State to write a report on censorship and intimidation in the United States and its possessions and territories of United States persons, including United States companies that conduct business in the People’s Republic of China, which is directed or directly supported by the Government of the People’s Republic of China.(B)Matters to be includedThe report required under subparagraph (A) shall—(i)assess major trends, patterns, and methods of the Government of the People’s Republic of China’s efforts to direct or directly support censorship and intimidation of United States persons, including United States companies that conduct business in the People’s Republic of China, which are exercising their right to freedom of speech;(ii)assess, including through the use of illustrative examples, as appropriate, the impact on and consequences for United States persons, including United States companies that conduct business in the People’s Republic of China, that criticize—(I)the Chinese Communist Party;(II)the Government of the People’s Republic of China;(III)the authoritarian model of government of the People’s Republic of China; or (IV)a particular policy advanced by the Chinese Communist Party or the Government of the People’s Republic of China;(iii)identify the implications for the United States of the matters described in clauses (i) and (ii);(iv)assess the methods and evaluate the efficacy of the efforts by the Government of the People’s Republic of China to limit freedom of expression in the private sector, including media, social media, film, education, travel, financial services, sports and entertainment, technology, telecommunication, and internet infrastructure interests; (v)include policy recommendations for the United States Government, including recommendations regarding collaboration with United States allies and partners, to address censorship and intimidation by the Government of the People’s Republic of China; and(vi)include policy recommendations for United States persons, including United States companies that conduct business in China, to address censorship and intimidation by the Government of the People’s Republic of China.(C)Applicability to united states allies and partnersTo the extent practicable, the report required under subparagraph (A) should identify implications and policy recommendations that are relevant to United States allies and partners facing censorship and intimidation directed or directly supported by the Government of the People’s Republic of China. (2)Submission of report(A)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit the report written by the qualified research entity selected pursuant to paragraph (1)(A) to the appropriate congressional committees.(B)PublicationThe report referred to in subparagraph (A) shall be made accessible to the public online through relevant United States Government websites.(3)Federal government supportThe Secretary of State and other Federal agencies selected by the President shall provide the qualified research entity selected pursuant to paragraph (1)(A) with timely access to appropriate information, data, resources, and analyses necessary for such entity to write the report described in paragraph (1)(A) in a thorough and independent manner. (d)SunsetThis section shall terminate on the date that is 5 years after the date of the enactment of this Act. IIInvesting in alliances and partnershipsAStrategic and diplomatic matters201.Appropriate committees of Congress definedIn this subtitle, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.202.United States commitment and support for allies and partners in the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that—(1)the United States treaty alliances in the Indo-Pacific provide a unique strategic advantage to the United States and are among the Nation’s most precious assets, enabling the United States to advance its vital national interests, defend its territory, expand its economy through international trade and commerce, establish enduring cooperation among like-minded countries, prevent the domination of the Indo-Pacific and its surrounding maritime and air lanes by a hostile power or powers, and deter potential aggressors;(2)the Governments of the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand are critical allies in advancing a free and open order in the Indo-Pacific region and tackling challenges with unity of purpose, and have collaborated to advance specific efforts of shared interest in areas such as defense and security, economic prosperity, infrastructure connectivity, and fundamental freedoms;(3)the United States greatly values other partnerships in the Indo-Pacific region, including with India, Singapore, Indonesia, Taiwan, New Zealand, and Vietnam as well as regional architecture such as the Quad, the Association of Southeast Asian Nations (ASEAN), and the Asia-Pacific Economic Community (APEC), which are essential to further shared interests;(4)the security environment in the Indo-Pacific demands consistent United States and allied commitment to strengthening and advancing our alliances so that they are postured to meet these challenges, and will require sustained political will, concrete partnerships, economic, commercial, and technological cooperation, consistent and tangible commitments, high-level and extensive consultations on matters of mutual interest, mutual and shared cooperation in the acquisition of key capabilities important to allied defenses, and unified mutual support in the face of political, economic, or military coercion;(5)fissures in the United States alliance relationships and partnerships benefit United States adversaries and weaken collective ability to advance shared interests;(6)the United States must work with allies to prioritize human rights throughout the Indo-Pacific region;(7)as the report released in August 2020 by the Expert Group of the International Military Council on Climate and Security (IMCCS), titled Climate and Security in the Indo-Asia Pacific noted, the Indo-Pacific region is one of the regions most vulnerable to climate impacts and as former Deputy Under Secretary of Defense for Installations and Environment Sherri Goodman, Secretary General of IMCCS, noted, climate shocks act as a threat multiplier in the Indo-Pacific region, increasing humanitarian response costs and impacting security throughout the region as sea levels rise, fishing patterns shift, food insecurity rises, and storms grow stronger and more frequent;(8)the United State should continue to engage on and deepen cooperation with allies and partners of the United States in the Indo-Pacific region, as laid out in the Asia Reassurance Initiative Act (Public Law 115–409), in the areas of—(A)forecasting environmental challenges;(B)assisting with transnational cooperation on sustainable uses of forest and water resources with the goal of preserving biodiversity and access to safe drinking water;(C)fisheries and marine resource conservation; and(D)meeting environmental challenges and developing resilience; and(9)the Secretary of State, in coordination with the Secretary of Defense and the Administrator of the United States Agency for International Development, should facilitate a robust interagency Indo-Pacific climate resiliency and adaptation strategy focusing on internal and external actions needed—(A)to facilitate regional early recovery, risk reduction, and resilience to weather-related impacts on strategic interests of the United States and partners and allies of the United States in the region; and(B)to address humanitarian and food security impacts of weather-related changes in the region. (b)Statement of policyIt shall be the policy of the United States—(1)to deepen diplomatic, economic, and security cooperation between and among the United States, Japan, the Republic of Korea, Australia, the Philippines, and Thailand, including through diplomatic engagement, regional development, energy security and development, scientific and health partnerships, educational and cultural exchanges, missile defense, intelligence-sharing, space, cyber, and other diplomatic and defense-related initiatives;(2)to uphold our multilateral and bilateral treaty obligations, including—(A)defending Japan, including all areas under the administration of Japan, under article V of the Treaty of Mutual Cooperation and Security Between the United States of America and Japan;(B)defending the Republic of Korea under article III of the Mutual Defense Treaty Between the United States and the Republic of Korea;(C)defending the Philippines under article IV of the Mutual Defense Treaty Between the United States and the Republic of the Philippines;(D)defending Thailand under the 1954 Manila Pact and the Thanat-Rusk communique of 1962; and(E)defending Australia under article IV of the Australia, New Zealand, United States Security Treaty;(3)to strengthen and deepen the United States’ bilateral and regional partnerships, including with India, Taiwan, ASEAN, and New Zealand;(4)to cooperate with Japan, the Republic of Korea, Australia, the Philippines, and Thailand to promote human rights bilaterally and through regional and multilateral fora and pacts; and(5)to strengthen and advance diplomatic, economic, and security cooperation with regional partners, such as Taiwan, Vietnam, Malaysia, Singapore, Indonesia, and India.203.Sense of Congress on cooperation with the QuadIt is the sense of Congress that—(1)the United States should reaffirm our commitment to quadrilateral cooperation among Australia, India, Japan, and the United States (the Quad) to enhance and implement a shared vision to meet shared regional challenges and to promote a free, open, inclusive, resilient, and healthy Indo-Pacific that is characterized by democracy, rule of law, and market-driven economic growth, and is free from undue influence and coercion;(2)the United States should seek to expand sustained dialogue and cooperation through the Quad with a range of partners to support the rule of law, freedom of navigation and overflight, peaceful resolution of disputes, democratic values, and territorial integrity, and to uphold peace and prosperity and strengthen democratic resilience;(3)the United States should seek to expand avenues of cooperation with the Quad, including more regular military-to-military dialogues, joint exercises, and coordinated policies related to shared interests such as protecting cyberspace and advancing maritime security; (4)the recent pledge from the first-ever Quad leaders meeting on March 12, 2021, to respond to the economic and health impacts of COVID–19, including expanding safe, affordable, and effective vaccine production and equitable access, and to address shared challenges, including in cyberspace, critical technologies, counterterrorism, quality infrastructure investment, and humanitarian assistance and disaster relief, as well as maritime domains, further advances the important cooperation among Quad nations that is so critical to the Indo-Pacific region;(5)building upon their partnership to help finance 1,000,000,000 or more COVID–19 vaccines by the end of 2022 for use in the Indo-Pacific region, the United States International Development Finance Corporation, the Japan International Cooperation Agency, and the Japan Bank for International Cooperation, including through partnerships other multilateral development banks, should also venture to finance development and infrastructure projects in the Indo-Pacific region that are sustainable and offer a viable alternative to the investments of the People's Republic of China in that region under the Belt and Road Initiative;(6)in consultation with other Quad countries, the President should establish clear deliverables for the 3 new Quad Working Groups established on March 12, 2021, which are—(A)the Quad Vaccine Experts Working Group;(B)the Quad Climate Working Group; and(C)the Quad Critical and Emerging Technology Working Group; and(7)the formation of a Quad Intra-Parliamentary Working Group could—(A)sustain and deepen engagement between senior officials of the Quad countries on a full spectrum of issues; and(B)be modeled on the successful and long-standing bilateral intra-parliamentary groups between the United States and Mexico, Canada, and the United Kingdom, as well as other formal and informal parliamentary exchanges.204.Establishment of Quad Intra-Parliamentary Working Group(a)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall seek to enter into negotiations with the governments of Japan, Australia, and India (collectively, with the United States, known as the Quad) with the goal of reaching a written agreement to establish a Quad Intra-Parliamentary Working Group for the purpose of acting on the recommendations of the Quad Working Groups described in section 203(6) and to facilitate closer cooperation on shared interests and values.(b)United States Group(1)In generalAt such time as the governments of the Quad countries enter into a written agreement described in subsection (a), there shall be established a United States Group, which shall represent the United States at the Quad Intra-Parliamentary Working Group.(2)Membership(A)In generalThe United States Group shall be comprised of not more than 24 Members of Congress.(B)AppointmentOf the Members of Congress appointed to the United States Group under subparagraph (A)—(i)half shall be appointed by the Speaker of the House of Representatives from among Members of the House, not less than 4 of whom shall be members of the Committee on Foreign Affairs; and(ii)half shall be appointed by the President Pro Tempore of the Senate, based on recommendations of the majority leader and minority leader of the Senate, from among Members of the Senate, not less than 4 of whom shall be members of the Committee on Foreign Relations (unless the majority leader and minority leader determine otherwise). (3)Meetings(A)In generalThe United States Group shall seek to meet not less frequently than annually with representatives and appropriate staff of the legislatures of Japan, Australia, and India, and any other country invited by mutual agreement of the Quad countries.(B)LimitationA meeting described in subparagraph (A) may be held—(i)in the United States; (ii)in another Quad country during periods when Congress is not in session; or (iii)virtually.(4)Chairperson and Vice Chairperson(A)House delegationThe Speaker of the House of Representatives shall designate the chairperson or vice chairperson of the delegation of the United States Group from the House from among members of the Committee on Foreign Affairs.(B)Senate delegationThe President Pro Tempore of the Senate shall designate the chairperson or vice chairperson of the delegation of the United States Group from the Senate from among members of the Committee on Foreign Relations.(5)Authorization of appropriations(A)In generalThere is authorized to be appropriated $1,000,000 for each fiscal year 2022 through 2025 for the United States Group.(B)Distribution of appropriations(i)In generalFor each fiscal year for which an appropriation is made for the United States Group, half of the amount appropriated shall be available to the delegation from the House of Representatives and half of the amount shall be available to the delegation from the Senate. (ii)Method of distributionThe amounts available to the delegations of the House of Representatives and the Senate under clause (i) shall be disbursed on vouchers to be approved by the chairperson of the delegation from the House of Representatives and the chairperson of the delegation from the Senate, respectively.(6)Private sourcesThe United States Group may accept gifts or donations of services or property, subject to the review and approval, as appropriate, of the Committee on Ethics of the House of Representatives and the Committee on Ethics of the Senate.(7)Certification of expendituresThe certificate of the chairperson of the delegation from the House of Representatives or the delegation of the Senate of the United States Group shall be final and conclusive upon the accounting officers in the auditing of the accounts of the United States Group.(8)Annual reportThe United States Group shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report for each fiscal year for which an appropriation is made for the United States Group, which shall include a description of its expenditures under such appropriation. 205.Statement of policy on cooperation with ASEANIt is the policy of the United States to—(1)stand with the nations of the Association of Southeast Asian Nations (ASEAN) as they respond to COVID–19 and support greater cooperation in building capacity to prepare for and respond to pandemics and other public health challenges;(2)support high-level United States participation in the annual ASEAN Summit held each year;(3)reaffirm the importance of United States-ASEAN economic engagement, including the elimination of barriers to cross-border commerce, and support the ASEAN Economic Community’s (AEC) goals, including strong, inclusive, and sustainable long-term economic growth and cooperation with the United States that focuses on innovation and capacity-building efforts in technology, education, disaster management, food security, human rights, and trade facilitation, particularly for ASEAN’s poorest countries;(4)urge ASEAN to continue its efforts to foster greater integration and unity within the ASEAN community, as well as to foster greater integration and unity with non-ASEAN economic, political, and security partners, including Japan, the Republic of Korea, Australia, the European Union, Taiwan, and India;(5)recognize the value of strategic economic initiatives like United States-ASEAN Connect, which demonstrates a commitment to ASEAN and the AEC and builds upon economic relationships in the region;(6)support ASEAN nations in addressing maritime and territorial disputes in a constructive manner and in pursuing claims through peaceful, diplomatic, and, as necessary, legitimate regional and international arbitration mechanisms, consistent with international law, including through the adoption of a code of conduct in the South China Sea that represents the interests of all parties and promotes peace and stability in the region;(7)urge all parties involved in the maritime and territorial disputes in the Indo-Pacific region, including the Government of the People’s Republic of China—(A)to cease any current activities, and avoid undertaking any actions in the future, that undermine stability, or complicate or escalate disputes through the use of coercion, intimidation, or military force;(B)to demilitarize islands, reefs, shoals, and other features, and refrain from new efforts to militarize, including the construction of new garrisons and facilities and the relocation of additional military personnel, material, or equipment;(C)to oppose actions by any country that prevent other countries from exercising their sovereign rights to the resources in their exclusive economic zones and continental shelves by enforcing claims to those areas in the South China Sea that lack support in international law; and(D)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;(8)urge parties to refrain from unilateral actions that cause permanent physical damage to the marine environment and support the efforts of the National Oceanic and Atmospheric Administration and ASEAN to implement guidelines to address the illegal, unreported, and unregulated fishing in the region;(9)urge ASEAN member states to develop a common approach to reaffirm the decision of the Permanent Court of Arbitration’s 2016 ruling in favor of the Republic of the Philippines in the case against the People’s Republic of China’s excessive maritime claims;(10)reaffirm the commitment of the United States to continue joint efforts with ASEAN to halt human smuggling and trafficking in persons and urge ASEAN to create and strengthen regional mechanisms to provide assistance and support to refugees and migrants;(11)support the Mekong-United States Partnership;(12)support newly created initiatives with ASEAN countries, including the United States-ASEAN Smart Cities Partnership, the ASEAN Policy Implementation Project, the United States-ASEAN Innovation Circle, and the United States-ASEAN Health Futures;(13)encourage the President to communicate to ASEAN leaders the importance of promoting the rule of law and open and transparent government, strengthening civil society, and protecting human rights, including releasing political prisoners, ceasing politically motivated prosecutions and arbitrary killings, and safeguarding freedom of the press, freedom of assembly, freedom of religion, and freedom of speech and expression;(14)support efforts by organizations in ASEAN that address corruption in the public and private sectors, enhance anti-bribery compliance, enforce bribery criminalization in the private sector, and build beneficial ownership transparency through the ASEAN-USAID PROSPECT project partnered with the South East Asia Parties Against Corruption (SEA-PAC);(15)support the Young Southeast Asian Leaders Initiative as an example of a people-to-people partnership that provides skills, networks, and leadership training to a new generation that will create and fill jobs, foster cross-border cooperation and partnerships, and rise to address the regional and global challenges of the future;(16)support the creation of initiatives similar to the Young Southeast Asian Leaders Initiative for other parts of the Indo-Pacific to foster people-to-people partnerships with an emphasis on civil society leaders;(17)acknowledge those ASEAN governments that have fully upheld and implemented all United Nations Security Council resolutions and international agreements with respect to the Democratic People’s Republic of Korea’s nuclear and ballistic missile programs and encourage all other ASEAN governments to do the same; and(18)allocate appropriate resources across the United States Government to articulate and implement an Indo-Pacific strategy that respects and supports ASEAN centrality and supports ASEAN as a source of well-functioning and problem-solving regional architecture in the Indo-Pacific community.206.Sense of Congress on enhancing United States–ASEAN cooperation on technology issues with respect to the People’s Republic of ChinaIt is the sense of Congress that—(1)the United States and ASEAN should complete a joint analysis on risks of overreliance on Chinese equipment critical to strategic technologies and critical infrastructure;(2)the United States and ASEAN should share information about and collaborate on screening Chinese investments in strategic technology sectors and critical infrastructure;(3)the United States and ASEAN should work together on appropriate import restriction regimes regarding Chinese exports of surveillance technologies;(4)the United States should urge ASEAN to adopt its March 2019 proposed sanctions regime targeting cyber attacks;(5)the United States should urge ASEAN to commit to the September 2019 principles signed by 28 countries regarding Advancing Responsible State Behavior in Cyberspace, a set of commitments that support the rules-based international order, affirm the applicability of international law to state-on-state behavior, adherence to voluntary norms of responsible state behavior in peacetime, and the development and implementation of practical confidence building measures to help reduce the risk of conflict stemming from cyber incidents; and(6)the United States and ASEAN should explore how Chinese investments in critical technology, including artificial intelligence, will impact Indo-Pacific security over the coming decades.207.Report on Chinese influence in international organizations(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the Committee on Foreign Relations and the Select Committee on Intelligence of the Senate and the Committee on Foreign Affairs and the Permanent Select Committee on Intelligence of the House of Representatives a report on the expanded influence of the Government of the People’s Republic of China and the Chinese Communist Party in international organizations.(b)ContentsThe report required by subsection (a) shall include analysis of the following:(1)The influence of the PRC and Chinese Communist Party in international organizations and how that influence has expanded over the last 10 years, including—(A)tracking countries’ voting patterns that align with Chinese government voting patterns;(B)the number of PRC nationals in leadership positions at the D–1 level or higher;(C)changes in PRC voluntary and mandatory funding by organization;(D)adoption of Chinese Communist Party phrases and initiatives in international organization language and programming;(E)efforts by the PRC to secure legitimacy for its own foreign policy initiatives, including the Belt and Road Initiative;(F)the number of Junior Professional Officers that the Government of the People’s Republic of China has funded by organization;(G)tactics used by the Government of the People’s Republic of China or the CCP to manipulate secret or otherwise non-public voting measures, voting bodies, or votes;(H)the extent to which technology companies incorporated in the PRC, or which have PRC or CCP ownership interests, provide equipment and services to international organizations; and(I)efforts by the PRC’s United Nations Mission to generate criticism of the United States in the United Nations, including any efforts to highlight delayed United States payments or to misrepresent total United States voluntary and assessed financial contributions to the United Nations and its specialized agencies and programs. (2)The purpose and ultimate goals of the expanded influence of the PRC government and the Chinese Communist Party in international organizations, including an analysis of PRC Government and Chinese Communist Party strategic documents and rhetoric.(3)The tactics and means employed by the PRC government and the Chinese Communist Party to achieve expanded influence in international organizations, including—(A)incentive programs for PRC nationals to join and run for leadership positions in international organizations;(B)coercive economic and other practices against other members in the organization; and(C)economic or other incentives provided to international organizations, including donations of technologies or goods.(4)The successes and failures of the PRC government and Chinese Communist Party influence efforts in international organizations, especially those related to human rights, internet sovereignty, the development of norms on artificial intelligence, labor, international standards setting, and freedom of navigation.(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may include a classified annex.(d)DefinitionIn this section, the term international organizations includes the following:(1)The African Development Bank.(2)The Asian Development Bank.(3)The Asia Pacific Economic Cooperation.(4)The Bank of International Settlements.(5)The Caribbean Development Bank.(6)The Food and Agriculture Organization.(7)The International Atomic Energy Agency.(8)The International Bank for Reconstruction and Development.(9)The International Bureau of Weights and Measures.(10)The International Chamber of Commerce.(11)The International Civil Aviation Organization.(12)The International Criminal Police Organization.(13)The International Finance Corporation.(14)The International Fund for Agricultural Development.(15)The International Hydrographic Organization.(16)The International Labor Organization.(17)The International Maritime Organization.(18)The International Monetary Fund.(19)The International Olympic Committee.(20)The International Organization for Migration.(21)The International Organization for Standardization.(22)The International Renewable Energy Agency.(23)The International Telecommunications Union.(24)The Organization for Economic Cooperation and Development.(25)The Organization for the Prohibition of Chemical Weapons.(26)The United Nations.(27)The United Nations Conference on Trade and Development.(28)The United Nations Educational, Scientific, and Cultural Organization.(29)The United Nations Industrial Development Organization.(30)The United Nations Institute for Training and Research.(31)The United Nations Truce Supervision Organization.(32)The Universal Postal Union.(33)The World Customs Organization.(34)The World Health Organization.(35)The World Intellectual Property Organization.(36)The World Meteorological Organization.(37)The World Organization for Animal Health.(38)The World Tourism Organization.(39)The World Trade Organization.(40)The World Bank Group.208.Regulatory exchanges with allies and partners(a)In generalThe Secretary of State, in coordination with the heads of other participating executive branch agencies, shall establish and develop a program to facilitate and encourage regular dialogues between United States Government regulatory and technical agencies and their counterpart organizations in allied and partner countries, both bilaterally and in relevant multilateral institutions and organizations—(1)to promote best practices in regulatory formation and implementation;(2)to collaborate to achieve optimal regulatory outcomes based on scientific, technical, and other relevant principles;(3)to seek better harmonization and alignment of regulations and regulatory practices;(4)to build consensus around industry and technical standards in emerging sectors that will drive future global economic growth and commerce; and(5)to promote United States standards regarding environmental, labor, and other relevant protections in regulatory formation and implementation, in keeping with the values of free and open societies, including the rule of law.(b)Prioritization of activitiesIn facilitating expert exchanges under subsection (a), the Secretary shall prioritize—(1)bilateral coordination and collaboration with countries where greater regulatory coherence, harmonization of standards, or communication and dialogue between technical agencies is achievable and best advances the economic and national security interests of the United States;(2)multilateral coordination and collaboration where greater regulatory coherence, harmonization of standards, or dialogue on other relevant regulatory matters is achievable and best advances the economic and national security interests of the United States, including with—(A)the European Union;(B)the Asia-Pacific Economic Cooperation;(C)the Association of Southeast Asian Nations (ASEAN);(D)the Organization for Economic Cooperation and Development (OECD); and(E)multilateral development banks; and(3)regulatory practices and standards-setting bodies focused on key economic sectors and emerging technologies.(c)Participation by non-governmental entitiesWith regard to the program described in subsection (a), the Secretary of State may facilitate, including through the use of amounts appropriated pursuant to subsection (e), the participation of private sector representatives, and other relevant organizations and individuals with relevant expertise, as appropriate and to the extent that such participation advances the goals of such program.(d)Delegation of authority by the SecretaryThe Secretary of State is authorized to delegate the responsibilities described in this section to the Under Secretary of State for Economic Growth, Energy, and the Environment.(e)Authorization of appropriations(1)In generalThere is authorized to be appropriated $2,500,000 for each of fiscal years 2022 through 2026 to carry out this section.(2)Use of fundsThe Secretary may make available amounts appropriated pursuant to paragraph (1) in a manner that—(A)facilitates participation by representatives from technical agencies within the United States Government and their counterparts; and(B)complies with applicable procedural requirements under the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).209.Technology partnership office at the Department of State(a)Statement of policyIt shall be the policy of the United States to lead new technology policy partnerships focused on the shared interests of the world’s technology-leading democracies.(b)EstablishmentThe Secretary of State shall establish an interagency-staffed Technology Partnership Office (referred to in this section as the Office), which shall be housed in the Department of State.(c)Leadership(1)Ambassador-at-largeThe Office shall be headed by an Ambassador-at-Large for Technology, who shall—(A)be appointed by the President, by and with the advice and consent of the Senate;(B)have the rank and status of ambassador; and(C)report to the Secretary of State, unless otherwise directed.(2)Office liaisonsThe Secretary of Commerce and the Secretary of the Treasury shall each appoint, from within their respective departments at the level of GS–14 or higher, liaisons between the Office and the Department of Commerce or the Department of the Treasury, as applicable, to perform the following duties:(A)Collaborate with the Department of State on relevant technology initiatives and partnerships.(B)Provide technical and other relevant expertise to the Office, as appropriate.(d)MembershipIn addition to the liaisons referred to in subsection (c), the Office shall include a representative or expert detailee from key Federal agencies, as determined by the Ambassador-at-Large for Technology.(e)PurposesThe purposes of the Office shall include responsibilities such as—(1)creating, overseeing, and carrying out technology partnerships with countries and relevant political and economic unions that are committed to—(A)the rule of law, freedom of speech, and respect for human rights;(B)the safe and responsible development and use of new and emerging technologies and the establishment of related norms and standards;(C)a secure internet architecture governed by a multi-stakeholder model instead of centralized government control;(D)robust international cooperation to promote an open internet and interoperable technological products and services that are necessary to freedom, innovation, transparency, and privacy; and(E)multilateral coordination, including through diplomatic initiatives, information sharing, and other activities, to defend the principles described in subparagraphs (A) through (D) against efforts by state and non-state actors to undermine them;(2)harmonizing technology governance regimes with partners, coordinating on basic and pre-competitive research and development initiatives, and collaborating to pursue such opportunities in key technologies, including—(A)artificial intelligence and machine learning;(B)5G telecommunications and other advanced wireless networking technologies;(C)semiconductor manufacturing;(D)biotechnology;(E)quantum computing;(F)surveillance technologies, including facial recognition technologies and censorship software; and(G)fiber optic cables;(3)coordinating with such countries regarding shared technology strategies, including technology controls and standards, as well as strategies with respect to the development and acquisition of key technologies to provide alternatives for those countries utilizing systems supported by authoritarian regimes; (4)supporting and expanding adherence to international treaties and frameworks governing the responsible use of new and emerging technologies;(5)coordinating the adoption of shared data privacy, data sharing, and data archiving standards among the United States and partner countries and relevant economic and political unions, including complementary data protection regulations;(6)coordinating with other technology partners on export control policies, including as appropriate through the Wassenaar Arrangement On Export Controls for Conventional Arms and Dual-Use Goods and Technologies, done at The Hague December 1995, the Nuclear Suppliers Group, the Australia Group, and the Missile Technology Control Regime; supply chain security; and investment in or licensing of critical infrastructure and dual-use technologies;(7)coordinating with members of technology partnerships on other policies regarding the use and control of emerging and foundational technologies through appropriate restrictions, investment screening, and appropriate measures with respect to technology transfers;(8)coordinating policies, in coordination with the Department of Commerce, around the resiliency of supply chains in critical technology areas, including possible diversification of supply chain components to countries involved in technology partnerships with the United States, while also maintaining transparency surrounding subsidies and product origins;(9)sharing information regarding the technology transfer threat posed by authoritarian governments and the ways in which autocratic regimes are utilizing technology to erode individual freedoms and other foundations of open, democratic societies;(10)administering the establishment of—(A)the common funding mechanism for development and adoption of measurably secure semiconductors and measurably secure semiconductors supply chains created in and in accordance with the requirements of section 9905 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283); and (B)the multilateral telecommunications security fund created in and in accordance with the requirements of section 9202 of such Act; and(11)collaborating with private companies, trade associations, and think tanks to realize the purposes of paragraphs (1) through (10).(f)Special hiring authoritiesThe Secretary of State may—(1)appoint employees without regard to the provisions of title 5, United States Code, regarding appointments in the competitive service; and(2)fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title regarding classification and General Schedule pay rates.(g)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for the next 3 years, the Secretary of State, in coordination with the Director for National Intelligence, shall submit an unclassified report to the appropriate congressional committees, with a classified index, if necessary, regarding—(1)the activities of the Office, including any cooperative initiatives and partnerships pursued with United States allies and partners, and the results of those activities, initiatives, and partnerships; and(2)the activities of the Government of the Peoples’ Republic of China, the Chinese Communist Party, and the Russian Federation in key technology sectors and the threats they pose to the United States, including—(A)artificial intelligence and machine learning;(B)5G telecommunications and other advanced wireless networking technologies;(C)semiconductor manufacturing;(D)biotechnology;(E)quantum computing;(F)surveillance technologies, including facial recognition technologies and censorship software; and(G)fiber optic cables. (h)Sense of Congress on establishing international technology partnershipIt is the sense of Congress that the Ambassador-at-Large for Technology should seek to establish an International Technology Partnership for the purposes described in this section with foreign countries that have— (1)a democratic national government and a strong commitment to democratic values, including an adherence to the rule of law, freedom of speech, and respect for and promotion of human rights;(2)an economy with advanced technology sectors; and(3)a demonstrated record of trust or an expressed interest in international cooperation and coordination with the United States on important defense and intelligence issues.210.United States representation in standards-setting bodies(a)Short titleThis section may be cited as the Promoting United States International Leadership in 5G Act of 2021.(b)Sense of CongressIt is the sense of Congress that—(1)the United States and its allies and partners should maintain participation and leadership at international standards-setting bodies for 5th and future generation mobile telecommunications systems and infrastructure;(2)the United States should work with its allies and partners to encourage and facilitate the development of secure supply chains and networks for 5th and future generation mobile telecommunications systems and infrastructure; and(3)the maintenance of a high standard of security in telecommunications and cyberspace between the United States and its allies and partners is a national security interest of the United States.(c)Enhancing representation and leadership of United States at international standards-setting bodies(1)In generalThe President shall—(A)establish an interagency working group to provide assistance and technical expertise to enhance the representation and leadership of the United States at international bodies that set standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure, such as the International Telecommunication Union and the 3rd Generation Partnership Project; and(B)work with allies, partners, and the private sector to increase productive engagement.(2)Interagency working groupThe interagency working group described in paragraph (1)—(A)shall be chaired by the Secretary of State or a designee of the Secretary of State; and(B)shall consist of the head (or designee) of each Federal department or agency the President determines appropriate.(3)Briefings(A)In generalNot later than 180 days after the date of the enactment of this Act, and subsequently thereafter as provided under subparagraph (B), the interagency working group described in paragraph (1) shall provide a strategy to the appropriate congressional committees that addresses—(i)promotion of United States leadership at international standards-setting bodies for equipment, systems, software, and virtually defined networks relevant to 5th and future generation mobile telecommunications systems and infrastructure, taking into account the different processes followed by the various international standard-setting bodies;(ii)diplomatic engagement with allies and partners to share security risk information and findings pertaining to equipment that supports or is used in 5th and future generation mobile telecommunications systems and infrastructure and cooperation on mitigating such risks;(iii)China’s presence and activities at international standards-setting bodies relevant to 5th and future generation mobile telecommunications systems and infrastructure, including information on the differences in the scope and scale of China’s engagement at such bodies compared to engagement by the United States or its allies and partners and the security risks raised by Chinese proposals in such standards-setting bodies; and(iv)engagement with private sector communications and information service providers, equipment developers, academia, Federally funded research and development centers, and other private-sector stakeholders to propose and develop secure standards for equipment, systems, software, and virtually defined networks that support 5th and future generation mobile telecommunications systems and infrastructure.(B)Subsequent briefingsUpon receiving a request from the appropriate congressional committees, or as determined appropriate by the chair of the interagency working group established pursuant to paragraph (1), the interagency working group shall provide such committees an updated briefing that covers the matters described in clauses (i) through (iv) of subparagraph (A). 211.Sense of Congress on centrality of sanctions and other restrictions to strategic competition with China(a)FindingsCongress makes the following findings:(1)Sanctions and other restrictions, when used as part of a coordinated and comprehensive strategy, are a powerful tool to advance United States foreign policy and national security interests.(2)Congress has authorized and mandated a broad range of sanctions and other restrictions to address malign behavior and incentivize behavior change by individuals and entities in the PRC.(3)The sanctions and other restrictions authorized and mandated by Congress address a range of malign PRC behavior, including—(A)intellectual property theft;(B)cyber-related economic espionage;(C)repression of ethnic minorities;(D)other human rights abuses;(E)abuses of the international trading system;(F)illicit assistance to and trade with the Government of the Democratic People’s Republic of Korea; and(G)drug trafficking, including trafficking in fentanyl and other opioids;(4)The sanctions and other restrictions described in this section include the following:(A)The Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note).(B)Section 1637 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (50 U.S.C. 1708).(C)The Fentanyl Sanctions Act (21 U.S.C. 2301 et seq.).(D)The Hong Kong Autonomy Act (Public Law 116–149; 22 U.S.C. 5701 note).(E)Section 7 of the Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76; 22 U.S.C. 5701 note).(F)Section 6 of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note).(G)The Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.).(H)Export control measures required to be maintained with respect to entities in the telecommunications sector of the People’s Republic of China, including under section 1260I of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(I)Section 311 of the Countering America’s Adversaries Through Sanctions Act of 2018 (Public Law 115–44; 131 Stat. 942).(J)The prohibition on the export of covered munitions and crime control items to the Hong Kong Police Force under the Act entitled An Act to prohibit the commercial export of covered munitions and crime control items to the Hong Kong Police Force, approved November 27, 2019 (Public Law 116–77; 133 Stat. 1173), as amended by section 1252 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(5)Full implementation of the authorities described in paragraph (4) is required under the respective laws described therein and pursuant to the Take Care Clause of the Constitution (article II, section 3).(b)Sense of CongressIt is the sense of Congress that—(1)the executive branch has not fully implemented the sanctions and other restrictions described in subsection (a)(4) despite the statutory and constitutional requirements to do so; and(2)the President’s full implementation and execution of the those authorities is a necessary and essential component to the success of the United States in the strategic competition with China.212.Sense of Congress on negotiations with G7 and G20 countries(a)In generalIt is the sense of Congress that the President, acting through the Secretary of State, should initiate an agenda with G7 and G20 countries on matters relevant to economic and democratic freedoms, including the following:(1)Trade and investment issues and enforcement.(2)Building support for international infrastructure standards, including those agreed to at the G20 summit in Osaka in 2018.(3)The erosion of democracy and human rights.(4)The security of 5G telecommunications.(5)Anti-competitive behavior, such as intellectual property theft, massive subsidization of companies, and other policies and practices.(6)Predatory international sovereign lending that is inconsistent with Organisation for Economic Cooperation and Development (OECD) and Paris Club principles.(7)International influence campaigns.(8)Environmental standards.(9)Coordination with like-minded regional partners that are not in the G7 and G20.213.Enhancing the United States-Taiwan partnership(a)Statement of policyIt is the policy of the United States—(1)to recognize Taiwan as a vital part of the United States Indo-Pacific strategy;(2)to advance the security of Taiwan and its democracy as key elements for the continued peace and stability of the greater Indo-Pacific region, and a vital national security interest of the United States;(3)to reinforce its commitments to Taiwan under the Taiwan Relations Act (Public Law 96–8) and the Six Assurances;(4)to support Taiwan’s implementation of its asymmetric defense strategy, including the priorities identified in Taiwan’s Overall Defense Concept;(5)to urge Taiwan to increase its defense spending in order to fully resource its defense strategy; (6)to conduct regular transfers of defense articles to Taiwan in order to enhance Taiwan’s self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including anti-ship, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance, and reconnaissance, and resilient command and control capabilities, into its military forces;(7)to advocate and actively advance Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate; (8)to advocate for information sharing with Taiwan in the International Agency for Research on Cancer;(9)to promote meaningful cooperation among the United States, Taiwan, and other like-minded partners; (10)to enhance bilateral trade, including potentially through new agreements or resumption of talks related to a possible Trade and Investment Framework Agreement; (11)to actively engage in trade talks in pursuance of a bilateral free trade agreement;(12)to expand bilateral economic and technological cooperation, including improving supply chain security; (13)to support United States educational and exchange programs with Taiwan, including by promoting the study of Chinese language, culture, history, and politics in Taiwan; and (14)to expand people-to-people exchanges between the United States and Taiwan. (b)Supporting United States educational and exchange programs with Taiwan(1)Establishment of the united states-taiwan cultural exchange foundationThe Secretary of State should consider establishing an independent nonprofit that—(A)is dedicated to deepening ties between the future leaders of Taiwan and the United States; and(B)works with State and local school districts and educational institutions to send high school and university students to Taiwan to study the Chinese language, culture, history, politics, and other relevant subjects.(2)PartnerState and local school districts and educational institutions, including public universities, are encouraged to partner with the Taipei Economic and Cultural Representative Office in the United States to establish programs to promote an increase in educational and cultural exchanges.214.Taiwan Fellowship Program(a)Short titleThis section may be cited as the Taiwan Fellowship Act.(b)FindingsCongress finds the following:(1)The Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) affirmed United States policy to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan, as well as the people on the China mainland and all other peoples of the Western Pacific area.(2)Consistent with the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), the United States has grown its strategic partnership with Taiwan’s vibrant democracy of 23,000,000 people.(3)Despite a concerted campaign by the People’s Republic of China to isolate Taiwan from its diplomatic partners and from international organizations, including the World Health Organization, Taiwan has emerged as a global leader in the coronavirus global pandemic response, including by donating more than 2,000,000 surgical masks and other medical equipment to the United States.(4)The creation of a United States fellowship program with Taiwan would support—(A)a key priority of expanding people-to-people exchanges, which was outlined in President Donald J. Trump’s 2017 National Security Strategy;(B)President Joseph R. Biden’s commitment to Taiwan, a leading democracy and a critical economic and security partner, as expressed in his March 2021 Interim National Security Strategic Guidance; and(C)April 2021 guidance from the Department of State based on a review required under the Taiwan Assurance Act of 2020 (subtitle B of title III of division FF of Public Law 116–260) to encourage U.S. government engagement with Taiwan that reflects our deepening unofficial relationship.(c)PurposesThe purposes of this section are—(1)to further strengthen the United States-Taiwan strategic partnership and broaden understanding of the Indo-Pacific region by temporarily assigning officials of agencies of the United States Government to Taiwan for intensive study in Mandarin and placement as Fellows with the governing authorities on Taiwan or a Taiwanese civic institution;(2)to provide for eligible United States personnel to learn or strengthen Mandarin Chinese language skills and to expand their understanding of the political economy of Taiwan and the Indo-Pacific region; and(3)to better position the United States to advance its economic, security, and human rights interests and values in the Indo-Pacific region.(d)DefinitionsIn this section:(1)Agency headThe term agency head means in the case of the executive branch of United States Government, or a legislative branch agency described in paragraph (2), the head of the respective agency.(2)Agency of the united states governmentThe term agency of the United States Government includes the Government Accountability Office, Congressional Budget Office, or the Congressional Research Service of the legislative branch as well as any agency of the executive branch.(3)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Appropriations of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on Appropriations of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(4)DetaileeThe term detailee—(A)means an employee of a branch of the United States Government on loan to the American Institute in Taiwan, without a change of position from the agency at which he or she is employed; and(B)a legislative branch employee from the Government Accountability Office, Congressional Budget Office, or the Congressional Research Service.(5)Implementing partnerThe term implementing partner means any United States organization described in 501(c)(3) of the Internal Revenue Code of 1986 that—(A)performs logistical, administrative, and other functions, as determined by the Department of State and the American Institute of Taiwan in support of the Taiwan Fellowship Program; and(B)enters into a cooperative agreement with the American Institute in Taiwan to administer the Taiwan Fellowship Program.(e)Establishment of Taiwan Fellowship Program(1)EstablishmentThe Secretary of State shall establish the Taiwan Fellowship Program (referred to in this subsection as the Program) to provide a fellowship opportunity in Taiwan of up to 2 years for eligible United States citizens. The Department of State, in consultation with the American Institute in Taiwan and the implementing partner, may modify the name of the Program.(2)Cooperative agreement(A)In generalThe American Institute in Taiwan should use amounts appropriated pursuant to subsection (h)(1) to enter into an annual or multi-year cooperative agreement with an appropriate implementing partner.(B)FellowshipsThe Department of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, should award to eligible United States citizens, subject to available funding—(i)approximately 5 fellowships during the first 2 years of the Program; and(ii)approximately 10 fellowships during each of the remaining years of the Program.(3)International agreement; implementing partnerNot later than 30 days after the date of the enactment of this Act, the American Institute in Taiwan, in consultation with the Department of State, should—(A)begin negotiations with the Taipei Economic and Cultural Representative Office, or with another appropriate entity, for the purpose of entering into an agreement to facilitate the placement of fellows in an agency of the governing authorities on Taiwan; and(B)begin the process of selecting an implementing partner, which—(i)shall agree to meet all of the legal requirements required to operate in Taiwan; and(ii)shall be composed of staff who demonstrate significant experience managing exchange programs in the Indo-Pacific region.(4)Curriculum(A)First yearDuring the first year of each fellowship under this subsection, each fellow should study—(i)the Mandarin Chinese language;(ii)the people, history, and political climate on Taiwan; and(iii)the issues affecting the relationship between the United States and the Indo-Pacific region.(B)Second yearDuring the second year of each fellowship under this subsection, each fellow, subject to the approval of the Department of State, the American Institute in Taiwan, and the implementing partner, and in accordance with the purposes of this section, should work in—(i)a parliamentary office, ministry, or other agency of the governing authorities on Taiwan; or(ii)an organization outside of the governing authorities on Taiwan, whose interests are associated with the interests of the fellow and the agency of the United States Government from which the fellow had been employed.(5)Flexible fellowship durationNotwithstanding any requirement under this subsection, the Secretary of State, in consultation with the American Institute in Taiwan and, as appropriate, the implementing partner, may award fellowships that have a duration of less than two years, and may alter the curriculum requirements under paragraph (4) for such purposes.(6)SunsetThe fellowship program under this subsection shall terminate 7 years after the date of the enactment of this Act.(f)Program requirements(1)Eligibility requirementsA United States citizen is eligible for a fellowship under subsection (e) if he or she—(A)is an employee of the United States Government;(B)has received at least one exemplary performance review in his or her current United States Government role within at least the last three years prior to beginning the fellowship;(C)has at least 2 years of experience in any branch of the United States Government;(D)has a demonstrated professional or educational background in the relationship between the United States and countries in the Indo-Pacific region; and(E)has demonstrated his or her commitment to further service in the United States Government.(2)Responsibilities of fellowsEach recipient of a fellowship under subsection (e) shall agree, as a condition of such fellowship—(A)to maintain satisfactory progress in language training and appropriate behavior in Taiwan, as determined by the Department of State, the American Institute in Taiwan and, as appropriate, its implementing partner;(B)to refrain from engaging in any intelligence or intelligence-related activity on behalf of the United States Government; and(C)to continue Federal Government employment for a period of not less than 4 years after the conclusion of the fellowship or for not less than 2 years for a fellowship that is 1 year or shorter.(3)Responsibilities of implementing partner(A)Selection of fellowsThe implementing partner, in close coordination with the Department of State and the American Institute in Taiwan, shall—(i)make efforts to recruit fellowship candidates who reflect the diversity of the United States;(ii)select fellows for the Taiwan Fellowship Program based solely on merit, with appropriate supervision from the Department of State and the American Institute in Taiwan; and(iii)prioritize the selection of candidates willing to serve a fellowship lasting 1 year or longer.(B)First yearThe implementing partner should provide each fellow in the first year (or shorter duration, as jointly determined by the Department of State and the American Institute in Taiwan for those who are not serving a 2-year fellowship) with—(i)intensive Mandarin Chinese language training; and(ii)courses in the political economy of Taiwan, China, and the broader Indo-Pacific.(C)Waiver of required trainingThe Department of State, in coordination with the American Institute in Taiwan and, as appropriate, the implementing partner, may waive any of the training required under subparagraph (B) to the extent that a fellow has Mandarin language skills, knowledge of the topic described in subparagraph (B)(ii), or for other related reasons approved by the Department of State and the American Institute in Taiwan. If any of the training requirements are waived for a fellow serving a 2-year fellowship, the training portion of his or her fellowship may be shortened to the extent appropriate.(D)Office; staffingThe implementing partner, in consultation with the Department of State and the American Institute in Taiwan, may maintain an office and at least 1 full-time staff member in Taiwan—(i)to liaise with the American Institute in Taiwan and the governing authorities on Taiwan; and(ii)to serve as the primary in-country point of contact for the recipients of fellowships under this section and their dependents.(E)Other functionsThe implementing partner may perform other functions in association in support of the Taiwan Fellowship Program, including logistical and administrative functions, as prescribed by the Department of State and the American Institute in Taiwan.(4)Noncompliance(A)In generalAny fellow who fails to comply with the requirements under this subsection shall reimburse the American Institute in Taiwan for—(i)the Federal funds expended for the fellow’s participation in the fellowship, as set forth in subparagraphs (B) and (C); and(ii)interest accrued on such funds (calculated at the prevailing rate).(B)Full reimbursementAny fellow who violates subparagraph (A) or (B) of paragraph (2) shall reimburse the American Institute in Taiwan in an amount equal to the sum of—(i)all of the Federal funds expended for the fellow’s participation in the fellowship; and(ii)interest on the amount specified in clause (i), which shall be calculated at the prevailing rate.(C)Pro rata reimbursementAny fellow who violates paragraph (2)(C) shall reimburse the American Institute in Taiwan in an amount equal to the difference between—(i)the amount specified in subparagraph (B); and(ii)the product of—(I)the amount the fellow received in compensation during the final year of the fellowship, including the value of any allowances and benefits received by the fellow; multiplied by(II)the percentage of the period specified in paragraph (2)(C) during which the fellow did not remain employed by the Federal Government.(5)Annual reportNot later than 90 days after the selection of the first class of fellows under this section, and annually thereafter for 7 years, the Department of State shall offer to brief the appropriate committees of Congress regarding the following issues:(A)An assessment of the performance of the implementing partner in fulfilling the purposes of this section.(B)The names and sponsoring agencies of the fellows selected by the implementing partner and the extent to which such fellows represent the diversity of the United States.(C)The names of the parliamentary offices, ministries, other agencies of the governing authorities on Taiwan, and nongovernmental institutions to which each fellow was assigned during the second year of the fellowship.(D)Any recommendations, as appropriate, to improve the implementation of the Taiwan Fellowship Program, including added flexibilities in the administration of the program.(E)An assessment of the Taiwan Fellowship Program’s value upon the relationship between the United States and Taiwan or the United States and Asian countries.(6)Annual financial audit(A)In generalThe financial records of any implementing partner shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants or independent licensed public accountants who are certified or licensed by a regulatory authority of a State or another political subdivision of the United States.(B)LocationEach audit under subparagraph (A) shall be conducted at the place or places where the financial records of the implementing partner are normally kept.(C)Access to documentsThe implementing partner shall make available to the accountants conducting an audit under subparagraph (A)—(i)all books, financial records, files, other papers, things, and property belonging to, or in use by, the implementing partner that are necessary to facilitate the audit; and(ii)full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.(D)Report(i)In generalNot later than 6 months after the end of each fiscal year, the implementing partner shall provide a report of the audit conducted for such fiscal year under subparagraph (A) to the Department of State and the American Institute in Taiwan.(ii)ContentsEach audit report shall—(I)set forth the scope of the audit;(II)include such statements, along with the auditor’s opinion of those statements, as may be necessary to present fairly the implementing partner’s assets and liabilities, surplus or deficit, with reasonable detail;(III)include a statement of the implementing partner’s income and expenses during the year; and(IV)include a schedule of—(aa)all contracts and cooperative agreements requiring payments greater than $5,000; and(bb)any payments of compensation, salaries, or fees at a rate greater than $5,000 per year.(iii)CopiesEach audit report shall be produced in sufficient copies for distribution to the public.(g)Taiwan fellows on detail from government service(1)In general(A)Detail authorizedWith the approval of the Secretary of State, an agency head may detail, for a period of not more than 2 years, an employee of the agency of the United States Government who has been awarded a fellowship under this section, to the American Institute in Taiwan for the purpose of assignment to the governing authorities on Taiwan or an organization described in subsection (e)(4)(B)(ii).(B)AgreementEach detailee shall enter into a written agreement with the Federal Government before receiving a fellowship, in which the fellow shall agree—(i)to continue in the service of the sponsoring agency at the end of fellowship for a period of at least 4 years (or at least 2 years if the fellowship duration is 1 year or shorter) unless the detailee is involuntarily separated from the service of such agency; and(ii)to pay to the American Institute in Taiwan any additional expenses incurred by the Federal Government in connection with the fellowship if the detailee voluntarily separates from service with the sponsoring agency before the end of the period for which the detailee has agreed to continue in the service of such agency.(C)ExceptionThe payment agreed to under subparagraph (B)(ii) may not be required of a detailee who leaves the service of the sponsoring agency to enter into the service of another agency of the United States Government unless the head of the sponsoring agency notifies the detailee before the effective date of entry into the service of the other agency that payment will be required under this subsection.(2)Status as government employeeA detailee—(A)is deemed, for the purpose of preserving allowances, privileges, rights, seniority, and other benefits, to be an employee of the sponsoring agency;(B)is entitled to pay, allowances, and benefits from funds available to such agency, which is deemed to comply with section 5536 of title 5, United States Code; and(C)may be assigned to a position with an entity described in section (f)(4)(B)(i) if acceptance of such position does not involve—(i)the taking of an oath of allegiance to another government; or(ii)the acceptance of compensation or other benefits from any foreign government by such detailee.(3)Responsibilities of sponsoring agency(A)In generalThe Federal agency from which a detailee is detailed should provide the fellow allowances and benefits that are consistent with Department of State Standardized Regulations or other applicable rules and regulations, including—(i)a living quarters allowance to cover the cost of housing in Taiwan;(ii)a cost of living allowance to cover any possible higher costs of living in Taiwan;(iii)a temporary quarters subsistence allowance for up to 7 days if the fellow is unable to find housing immediately upon arriving in Taiwan;(iv)an education allowance to assist parents in providing the fellow’s minor children with educational services ordinarily provided without charge by public schools in the United States;(v)moving expenses to transport personal belongings of the fellow and his or her family in their move to Taiwan, which is comparable to the allowance given for American Institute in Taiwan employees assigned to Taiwan; and(vi)an economy-class airline ticket to and from Taiwan for each fellow and the fellow’s immediate family.(B)Modification of benefitsThe American Institute in Taiwan and its implementing partner, with the approval of the Department of State, may modify the benefits set forth in subparagraph (A) if such modification is warranted by fiscal circumstances.(4)No financial liabilityThe American Institute in Taiwan, the implementing partner, and any governing authorities on Taiwan or nongovernmental entities in Taiwan at which a fellow is detailed during the second year of the fellowship may not be held responsible for the pay, allowances, or any other benefit normally provided to the detailee.(5)ReimbursementFellows may be detailed under paragraph (1)(A) without reimbursement to the United States by the American Institute in Taiwan.(6)Allowances and benefitsDetailees may be paid by the American Institute in Taiwan for the allowances and benefits listed in paragraph (3).(h)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to the American Institute in Taiwan—(A)for fiscal year 2022, $2,900,000, of which—(i)$500,000 shall be used to launch the Taiwan Fellowship Program through a competitive cooperative agreement with an appropriate implementing partner;(ii)$2,300,000 shall be used to fund a cooperative agreement with the appropriate implementing partner; and(iii)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program; and(B)for fiscal year 2023, and each succeeding fiscal year, $2,400,000, of which—(i)$2,300,000 shall be used to fund a cooperative agreement with an appropriate implementing partner; and(ii)$100,000 shall be used for management expenses of the American Institute in Taiwan related to the management of the Taiwan Fellowship Program.(2)Private sourcesThe implementing partner selected to implement the Taiwan Fellowship Program may accept, use, and dispose of gifts or donations of services or property in carrying out such program, subject to the review and approval of the American Institute in Taiwan.(i)Study and reportNot later than one year prior to the sunset of the fellowship program under subsection (e), the Comptroller General of the United States shall conduct a study and submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House a report that includes— (A)an analysis of the United States Government participants in this program, including the number of applicants and the number of fellowships undertaken, the place of employment, and as assessment of the costs and benefits for participants and for the United States Government of such fellowships;(B)an analysis of the financial impact of the fellowship on United States Government offices which have provided Fellows to participate in the program; and(C)recommendations, if any, on how to improve the fellowship program. 215.Treatment of Taiwan government(a)In generalThe Department of State and other United States Government departments and agencies shall engage with the democratically elected government of Taiwan as the legitimate representative of the people of Taiwan and end the outdated practice of referring to the government in Taiwan as the Taiwan authorities. Notwithstanding the continued supporting role of the American Institute in Taiwan in carrying out United States foreign policy and protecting United States interests in Taiwan, the United States Government shall not place any restrictions on the ability of officials of the Department of State and other United States Government departments and agencies to interact directly and routinely with counterparts in the Taiwan government. (b)Rule of constructionNothing in this paragraph shall be construed as entailing restoration of diplomatic relations with the Republic of China (Taiwan) or altering the United States Government’s position on Taiwan’s international status.216.Taiwan symbols of sovereignty(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall rescind any contact guideline, internal restriction, section of the Foreign Affairs Manual or Foreign Affairs Handbook, related guidance, or related policies that, explicitly or implicitly, including through restrictions or limitations on activities of United States personnel, limits the ability of members of the armed forces of the Republic of China (Taiwan)and government representatives from the Taipei Economic and Cultural Representative Office (TECRO) to display for official purposes symbols of Republic of China sovereignty, including— (1)the flag of the Republic of China (Taiwan); and (2)the corresponding emblems or insignia of military units. (b)Official purposes definedIn this section, the term official purposes means—(1)the wearing of official uniforms; (2)conducting government-hosted ceremonies or functions; and (3)appearances on Department of State social media accounts promoting engagements with Taiwan. (c)Rule of constructionNothing in this section shall be construed as entailing restoration of diplomatic relations with the Republic of China (Taiwan) or altering the United States Government’s position on Taiwan’s international status. 217.Report on origins of the COVID–19 pandemic(a)Sense of CongressIt is the sense of Congress that—(1)it is critical to understand the origins of the COVID–19 pandemic so the United States can better prepare, prevent, and respond to pandemic health threats in the future;(2)given the impact of the COVID–19 pandemic on all Americans, the American people deserve to know what information the United States Government possesses about the origins of COVID–19, as appropriate;(3)Congress shares the concerns expressed by the United States Government and 13 other foreign governments that the international team of experts dispatched to the People’s Republic of China by the World Health Organization (WHO) to study the origins of the SARS–CoV–2 virus was significantly delayed and lacked access to complete, original data and samples;(4)the March 30, 2021, statement by the Director-General of the WHO, Dr. Tedros Adhanom Ghebreyesus, further affirms that the investigative team had encountered difficulties in accessing necessary raw data, that we have not yet found the source of the virus, and that all hypotheses remain on the table; and(5)it is critical for independent experts to have full access to all pertinent human, animal, and environmental data, live virus samples, research, and personnel involved in the early stages of the outbreak relevant to determining how this pandemic emerged.(b)Report requiredNot later than 180 days after enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, the Secretary of Health and Human Services, the Secretary of Energy, and other relevant executive departments, shall submit to the appropriate committees of Congress a report consisting of—(1)an assessment of the most likely source or origin of the SARS–CoV–2 virus, including a detailed review of all information the United States possesses that it has identified as potentially relevant to the source or origin of the SARS–CoV–2 virus, including zoonotic transmission and spillover, the Wuhan Institute of Virology (WIV), or other sources of origin, transmission, or spillover, based on the information the United States Government has to date;(2)an identification of the leading credible theories of the etiology of the SARS–CoV–2 virus by the United States Government, the steps the United States has taken to validate those theories, and any variance in assessment or dissent among or between United States intelligence agencies, executive agencies, and executive offices of the most likely source or origin of the SARS–CoV–2 virus, and the basis for such variance or dissent;(3)a description of all steps the United States Government has taken to identify and investigate the source of the SARS–CoV–2 virus, including a timeline of such efforts;(4)a detailed description of the data to which the United States and the WHO have requested and have access to in order to determine the origin of the source of the SARS–CoV–2 virus;(5)an account of efforts by the PRC to cooperate with, impede, or obstruct any inquiry or investigation to determine the source and transmission of SARS–CoV–2 virus, including into a possible lab leak, or to create or spread misinformation or disinformation regarding the source and transmission of SARS–CoV–2 virus by the PRC or CCP, including by national and local governmental and health entities;(6)a detailed account of information known to the United States Government regarding the WIV and associated facilities, including research activities on coronaviruses and gain-of-function research, any reported illnesses of persons associated with the laboratory with symptoms consistent with COVID–19 and the ultimate diagnosis, and a timeline of research relevant to coronaviruses;(7)a list of any known obligations on the PRC that require disclosure and cooperation in the event of a viral outbreak like SARS–CoV–2; and(8)an overview of United States engagement with the PRC with respect to coronaviruses that includes—(A)a detailed accounting of United States engagement with the WIV and similar labs in the PRC specific to coronaviruses, including a detailed accounting of United States Government-sponsored research and funding and diplomatic engagements such as track 1.5 and track 2 engagements; and(B)an assessment of any additional scrutiny of United States Government funding to support gain-of-function research in the PRC after the moratorium on such funding was lifted in 2017, and whether United States Government funding was used to support gain-of-function research in the PRC, during the moratorium on gain-of-function research (2014–2017).(c)FormThe report required by subsection (b) shall be submitted in unclassified form but may include a classified annex.(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Health, Education, Labor, and Pensions of the Senate;(4)the Committee on Energy and Natural Resources of the Senate;(5)the Committee on Foreign Affairs of the House of Representatives;(6)the Permanent Select Committee on Intelligence of the House of Representatives; and(8)the Committee on Energy and Commerce of the House of Representatives.218.Enhancement of diplomatic support and economic engagement with Pacific island countries(a)AuthorityThe Secretary of State and Secretary of Commerce are authorized to hire Locally Employed Staff in Pacific island countries for the purpose of providing increased diplomatic support and promoting increased economic and commercial engagement between the United States and Pacific Island countries.(b)Availability of funds(1)In generalOf the amounts authorized to be appropriated or otherwise made available to the Department of State and the Department of Commerce for fiscal year 2022, not more than $10,000,000, respectively, shall be available to carry out the purposes of this section.(2)TerminationThe availability of funds in paragraph (1) shall expire on October 1, 2026.(c)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State and the Secretary of Commerce shall provide to the appropriate committees of Congress a report on the activities of the Department of State and Department of Commerce Locally Employed Staff in Pacific island countries, which shall include—(1)a detailed description of the additional diplomatic, economic, and commercial engagement and activities in the Pacific island countries provided by Locally Employed Staff; and(2)an assessment of the impact of the activities with respect to the diplomatic, economic, and security interests of the United States.(d)Exception for American SamoaThe Secretary of State may, as appropriate, treat the territory of American Samoa as a foreign country for purposes of carrying out this section.(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Energy and Commerce, the Committee on Natural Resources, and the Committee on Appropriations of the House of Representatives.219.Increasing Department of State personnel and resources devoted to the Indo-Pacific(a)FindingsCongress makes the following findings:(1)In fiscal year 2020, the Department of State allocated $1,500,000,000 to the Indo-Pacific region in bilateral and regional foreign assistance (FA) resources, including as authorized by section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409; 132 Stat. 5391), and $798,000,000 in the fiscal year 2020 diplomatic engagement (DE) budget. These amounts represent only 5 percent of the DE budget and only 4 percent of the total Department of State-USAID budget. (2)Over the last 5 years the DE budget and personnel levels in the Indo-Pacific averaged only 5 percent of the total, while FA resources averaged only 4 percent of the total.(3)In 2020, the Department of State began a process to realign certain positions at posts to ensure that its personnel footprint matches the demands of great-power competition, including in the Indo-Pacific.(b)Sense of CongressIt is the sense of Congress that—(1)the size of the United States diplomatic corps must be sufficient to meet the current and emerging challenges of the 21st century, including those posed by the PRC in the Indo-Pacific region and elsewhere;(2)the increase must be designed to meet the objectives of an Indo-Pacific strategy focused on strengthening the good governance and sovereignty of states that adhere to and uphold the rules-based international order; and(3)the increase must be implemented with a focus on increased numbers of economic, political, and public diplomacy officers, representing a cumulative increase of at least 200 foreign service officer generalists, to—(A)advance free, fair, and reciprocal trade and open investment environments for United States companies, and engaged in increased commercial diplomacy in key markets;(B)better articulate and explain United States policies, strengthen civil society and democratic principles, enhance reporting on Chinese the PRC’s global activities, promote people-to-people exchanges, and advance United States influence; and(C)increase capacity at small- and medium-sized embassies and consulates in the Indo-Pacific and other regions around the world, as necessary. (c)Statement of policy(1)It shall be the policy of the United States to ensure Department of State funding levels and personnel footprint in the Indo-Pacific reflect the region’s high degree of importance and significance to United States political, economic, and security interests.(2)It shall be the policy of the United States to increase DE and FA funding and the quantity of personnel dedicated to the Indo-Pacific region respective to the Department of State’s total budget.(3)It shall be the policy of the United States to increase the number of resident Defense attachés in the Indo-Pacific region, particularly in locations where the People’s Republic of China has a resident military attaché but the United States does not, to assure coverage of all appropriate posts.(d)Action planNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall provide to the appropriate committees of Congress an action plan with the following elements:(1)Identification of requirements to advance United States strategic objectives in the Indo-Pacific and the personnel and budgetary resources needed to meet them, assuming an unconstrained resource environment.(2)A plan to increase the portion of the Department’s budget dedicated to the Indo-Pacific in terms of DE and FA focused on development, economic, and security assistance.(3)A plan to increase the number of positions at posts in the Indo-Pacific region and bureaus with responsibility for the Indo-Pacific region, including a description of increases at each post or bureau, a breakdown of increases by cone, and a description of how such increases in personnel will advance United States strategic objectives in the Indo-Pacific region.(4)Defined concrete and annual benchmarks that the Department will meet in implementing the action plan.(5)A description of any barriers to implementing the action plan.(e)Updates to report and briefingEvery 90 days after the submission of the action plan described in subsection (c), the Secretary shall submit an update and brief the appropriate committees of Congress on the implementation of such action plan, with supporting data and including a detailed assessment of benchmarks reached.(f)Authorization of appropriationsThere is authorized to be appropriated, for fiscal year 2022, $2,000,000,000 in bilateral and regional foreign assistance resources to carry out the purposes of part 1 and chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq., 2346 et seq.) to the Indo-Pacific region and $1,250,000,000 in diplomatic engagement resources to the Indo-Pacific region. (g)Inclusion of amounts appropriated pursuant to Asia Reassurance Initiative Act of 2018Amounts authorized to be appropriated under subsection (f) include funds authorized to be appropriated pursuant to section 201(b) of the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). (h)Secretary of State certificationNot later than 2 years after the date of the enactment of this Act, the Secretary of State shall certify, to the appropriate committees of Congress, whether or not the benchmarks described in the action plan in subsection (c) have been met. This certification is non-delegable. 219A.Advancing United States leadership in the United Nations System(a)Establishment(1)In generalThe Secretary of State shall establish, within the Bureau of International Organization Affairs of the Department of State, a Special Representative for Advancing United States Leadership in the United Nations (referred to in this section as the Special Representative). The Special Representative shall serve concurrently as a Deputy Assistant Secretary in the Bureau of International Organization Affairs of the Department of State. The Special Representative shall report directly to the Assistant Secretary for the Bureau of International Organization Affairs, in coordination and consultation with the Representative of the United States to the United Nations.(b)ResponsibilitiesThe Special Representative shall assume responsibility for—(1)promoting United States leadership and participation in the United Nations system, with a focus on issue areas where authoritarian nations are exercising increased influence in and determining the agenda of the United Nations system;(2)highlighting how investments in the United Nations advance United States interests and enable stronger coalitions to hold authoritarian regimes to account;(3)ensuring United States emphasis on the need for United Nations employees to uphold the principals of impartiality enshrined in the United Nations charter, rules, and regulations;(4)monitoring and developing and implementing plans to counter undue influence, especially by authoritarian nations, within the United Nations system;(5)assessing how United States decisions to withdraw from United Nations bodies impacts United States influence at the United Nations and multilateral global initiatives;(6)promoting the participation and inclusion of Taiwan in the United Nations system;(7)monitoring the pipeline of United Nations jobs and identifying qualified Americans and other qualified nationals to promote for these positions;(8)tracking leadership changes in United Nations secretariat, funds, programs and agencies, and developing strategies to ensure that coalitions of like-minded states are assembled to ensure leadership races are not won by countries that do not share United States interests; (9)advancing other priorities deemed relevant by the Secretary of State to ensuring the integrity of the United Nations system;(10)eliminating current barriers to the employment of United States nationals in the United Nations Secretariat, funds, programs, and agencies; and(11)increasing the number of qualified United States candidates for leadership and oversight positions at the United Nations Secretariat, funds, programs, agencies, and at other international organizations.(c)SupportThe Secretary of State shall make any necessary adjustments to the current structure of the Bureau of International Organization Affairs, including the respective roles and responsibilities of offices in that Bureau, to ensure appropriate support for the mission and work of the Special Representative.(d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for fiscal years 2022 through 2026 to carry out the responsibilities under subsection (b). 219B.Asia Reassurance Initiative Act of 2018(a)Sense of CongressIt is the sense of Congress that—(1)the Indo-Pacific region is home to many of the world’s most dynamic democracies, economic opportunities, as well as many challenges to United States interests and values as a result of the growth in authoritarian governance in the region and by broad challenges posed by nuclear proliferation, the changing environment, and deteriorating adherence to human rights principles and obligations;(2)the People’s Republic of China poses a particular threat as it repeatedly violates internationally recognized human rights, engages in unfair economic and trade practices, disregards international laws and norms, coerces its neighbors, engages in malign influence operations, and enables global digital authoritarianism;(3)the Asia Reassurance Initiative Act of 2018 (referred to in this section as ARIA) enhances the United States’ commitment in the Indo-Pacific region by—(A)expanding its defense cooperation with its allies and partners;(B)investing in democracy and the protection of human rights;(C)engaging in cybersecurity initiatives; and(D)supporting people-to-people engagement and other shared priorities; and(4)the 2019 Department of Defense Indo-Pacific Strategy Report concludes that ARIA enshrines a generational whole-of-government policy framework that demonstrates U.S. commitment to a free and open Indo-Pacific region.(b)Authorization of appropriationsThe Asia Reassurance Initiative Act of 2018 (Public Law 115–409) is amended—(1)in section 201(b), by striking $1,500,000,000 for each of the fiscal years 2019 through 2023 and inserting $2,000,000,000 for each of the fiscal years 2022 through 2026;(2)in section 215(b), by striking 2023 and inserting 2026;(3)in section 306(a)—(A)in paragraph (1), by striking 5 years and inserting 8 years; and(B)in paragraph (2), by striking 2023 and inserting 2026;(4)in section 409(a)(1), by striking 2023 and inserting 2026;(5)in section 410—(A)in subsection (c), by striking 2023 and inserting 2026; and(B)in subsection (d), in the matter preceding paragraph (1), by striking 2023 and inserting 2026; and(6)in section 411, by striking 2023 and inserting 2026. 219C.Statement of policy on need for reciprocity in the relationship between the United States and the People’s Republic of China(a)Statement of policyIt is the policy of the United States—(1)to clearly differentiate, in official statements, media communications, and messaging, between the people of China and the Communist Party of China;(2)that any negotiations toward a trade agreement with the People’s Republic of China should be concluded in a manner that addresses unfair trading practices by the People’s Republic of China;(3)that such an agreement should, to the extent possible—(A)ensure that the People’s Republic of China commits to structural changes in its trade and economic policies;(B)hold the People’s Republic of China accountable to those commitments; and(C)promote access to reciprocal direct investment; and(4)to seek and develop a relationship with the People’s Republic of China that is founded on the principles of basic reciprocity across sectors, including economic, diplomatic, educational, and communications sectors.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with other relevant Federal departments and agencies, shall submit to the appropriate congressional committees a report on the manner in which the Government of the People’s Republic of China creates barriers to the work of United States diplomats and other officials, journalists, and businesses, and nongovernmental organizations based in the United States, in the People’s Republic of China.(2)ElementsThe report required by paragraph (1) shall include the following:(A)A summary of obstacles that United States diplomats and other officials, journalists, and businesses encounter in carrying out their work in the People’s Republic of China.(B)A summary of the obstacles Chinese diplomats and other officials, journalists, and businesses encounter while working in the United States.(C)A description of the efforts that officials of the United States have made to rectify any differences in the treatment of diplomats and other officials, journalists, and businesses by the United States and by the People’s Republic of China, and the results of those efforts.(D)An assessment of the adherence of the Government of the People’s Republic of China, in its treatment of United States citizens, to the requirements of—(i)the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967 (21 U.S.T. 77); and(ii)the Consular Convention, signed at Washington September 17, 1980, and entered into force February 19, 1982, between the United States and the People’s Republic of China.(E)An assessment of any impacts of the People’s Republic of China’s internet restrictions on reciprocity between the United States and the People’s Republic of China.(F)A summary of other notable areas where the Government of the People’s Republic of China or entities affiliated with that Government are able to conduct activities or investments in the United States but that are denied to United States entities in the People’s Republic of China.(G)Recommendations on efforts that the Government of the United States could undertake to improve reciprocity in the relationship between the United States and the People’s Republic of China.(3)Form of report; availability(A)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified index.(B)AvailabilityThe unclassified portion of the report required by paragraph (1) shall be posted on a publicly available internet website of the Department of State.(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(c)Reciprocity definedIn this section, the term reciprocity means the mutual and equitable exchange of privileges between governments, countries, businesses, or individuals. 219D.Opposition to provision of assistance to People's Republic of China by Asian Development Bank(a)FindingsCongress makes the following findings:(1)Through the Asian Development Bank, countries are eligible to borrow from the Bank until they can manage long-term development and access to capital markets without financial resources from the Bank.(2)The Bank uses the gross national income per capita benchmark used by the International Bank for Reconstruction and Development to trigger the graduation process. For fiscal year 2021, the graduation discussion income is a gross national income per capita exceeding $7,065.(3)The People’s Republic of China exceeded the graduation discussion income threshold in 2016.(4)Since 2016, the Asian Development Bank has continued to approve loans and technical assistance to the People’s Republic of China totaling $7,600,000,000. The Bank has also approved non-sovereign commitments in the People's Republic of China totaling $1,800,000,000 since 2016.(5)The World Bank calculates the People’s Republic of China’s most recent year (2019) gross national income per capita as $10,390. (b)Statement of policyIt is the policy of the United States to oppose any additional lending from the Asian Development Bank to the People's Republic of China as a result of the People's Republic of China’s successful graduation from the eligibility requirements for assistance from the Bank.(c)Opposition to lending to People's Republic of ChinaThe Secretary of the Treasury shall instruct the United States Executive Director of the Asian Development Bank to use the voice, vote, and influence of the United States to oppose any loan or extension of financial or technical assistance by the Asian Development Bank to the People's Republic of China. 219E.Opposition to provision of assistance to People's Republic of China by International Bank for Reconstruction and Development(a)FindingsCongress makes the following findings:(1)The People's Republic of China is the world’s second largest economy and a major global lender.(2)In February 2021, the People's Republic of China’s foreign exchange reserves totaled more than $3,200,000,000,000.(3)The World Bank classifies the People's Republic of China as having an upper-middle-income economy.(4)On February 25, 2021, President Xi Jinping announced complete victory over extreme poverty in the People's Republic of China.(5)The Government of China utilizes state resources to create and promote the Asian Infrastructure Investment Bank, the New Development Bank, and the Belt and Road Initiative.(6)The People's Republic of China is the world’s largest official creditor.(7)Through the International Bank for Reconstruction and Development, countries are eligible to borrow from the Bank until they can manage long-term development and access to capital markets without financial resources from the Bank.(8)The World Bank reviews the graduation of a country from eligibility to borrow from the International Bank for Reconstruction and Development once the country reaches the graduation discussion income, which is equivalent to the gross national income. For fiscal year 2021, the graduation discussion income is a gross national income per capita exceeding $7,065.(9)The People's Republic of China exceeded the graduation discussion income threshold in 2016.(10)Since 2016, the International Bank for Reconstruction and Development has approved projects totaling $8,930,000,000 to the People's Republic of China. (11)The World Bank calculates the People's Republic of China’s most recent year (2019) gross national income per capita as $10,390. (b)Statement of policyIt is the policy of the United States to oppose any additional lending from the International Bank for Reconstruction and Development to the People's Republic of China as a result of the People's Republic of China’s successful graduation from the eligibility requirements for assistance from the Bank.(c)Opposition to lending to People's Republic of ChinaThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development to use the voice, vote, and influence of the United States—(1)to oppose any loan or extension of financial or technical assistance by the International Bank for Reconstruction and Development to the People's Republic of China; and(2)to end lending and assistance to countries that exceed the graduation discussion income of the Bank. (d)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of the Treasury shall submit to the Committee on Foreign Relations of the Senate and the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives a report that includes—(1)an assessment of the status of borrowing by the People's Republic of China from the World Bank; (2)a list of countries that have exceeded the graduation discussion income at the International Bank for Reconstruction and Development; (3)a list of countries that have graduated from eligibility for assistance from the Bank; and (4)a description of the efforts taken by the United States to graduate countries from such eligibility once they exceed the graduation discussion income. 219F.United States policy on Chinese and Russian government efforts to undermine the United Nations Security Council action on human rights(a)Sense of CongressCongress—(1)notes with growing concern that the People's Republic of China and Russia have, at the United Nations, aligned with one another in blocking Security Council action on Syria, Myanmar, Zimbabwe, Venezuela, and other countries credibly accused of committing human rights abuses;(2)recognizes that it is not only the use of the veto on the United Nations Security Council, but also the threat of the use of a veto, that can prevent the Security Council from taking actions aimed at protecting human rights;(3)condemns efforts by China and Russia to undermine United Nations Security Council actions aimed at censuring governments credibly accused of committing or permitting the commission of human rights violations; and(4)denounces the tactical alignment between the People's Republic of China and Russia within the United Nations Security Council to challenge the protection of human rights and the guarantee of humanitarian access.(b)Statement of PolicyIt shall be the policy of the United States to—(1)reaffirm its commitment to maintain international peace and security, develop friendly relations among nations, and cooperate in solving international problems and promoting respect for human rights;(2)highlight efforts by the People's Republic of China and Russia to undermine international peace and security, protect human rights, and guarantee humanitarian access to those in need;(3)increase the role and presence of the United States at the United Nations and its constituent bodies to advance United States interests, including by counteracting malign Chinese and Russian influence; and(4)urge allies and like-minded partners to work together with the United States to overcome Chinese and Russian efforts to weaken the United Nations Security Council by preventing it from carrying out its core mandate.219G.Deterring PRC use of force against Taiwan(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Statement of policyIt shall be the policy of the United States—(1)to strenuously oppose any action by the People’s Republic of China to use force to change the status quo on Taiwan; and(2)that, in order to deter the use of force by the People’s Republic of China to change the status quo on Taiwan, the United States should coordinate with allies and partners to identify and develop significant economic, diplomatic, and other measures to deter and impose costs on any such action by the People’s Republic of China, and to bolster deterrence by articulating such policies publicly, as appropriate and in alignment with United States interests. (c)Whole-of-government reviewNot later than 14 days after the date of the enactment of this Act, the President shall convene the heads of all relevant Federal departments and agencies to conduct a whole-of-government review of all available economic, diplomatic, and other measures to deter the use of force by the People’s Republic of China to change the status quo of Taiwan. (d)Briefing requiredNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter for 5 years, the Secretary of State, the Secretary of the Treasury, the Secretary of Defense, the Secretary of Commerce, the Director of National Intelligence, and any other relevant heads of Federal departments and agencies shall brief the appropriate committees of Congress on all available economic, diplomatic, and other strategic measures to deter PRC use of force to change the status quo of Taiwan and provide a detailed description and review of—(1)efforts to date by the United States Government to deter the use of force by the People’s Republic of China to change the status quo of Taiwan; and(2)progress to date of all coordination efforts between the United States Government and its allies and partners with respect to deterring the use of force to change the status quo of Taiwan. (e)Coordinated consequences with allies and partnersThe Secretary of State shall coordinate with United States allies and partners to identify and develop significant economic, diplomatic, and other measures to deter the use of force by the People's Republic of China to change the status quo of Taiwan. 219H.Strategy to respond to sharp power operations targeting Taiwan(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall develop and implement a strategy to respond to sharp power operations and the united front campaign supported by the Government of the People’s Republic of China and the Chinese Communist Party that are directed toward persons or entities in Taiwan.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)Development of a response to PRC propaganda and disinformation campaigns and cyber-intrusions targeting Taiwan, including—(A)assistance in building the capacity of the Taiwan government and private-sector entities to document and expose propaganda and disinformation supported by the Government of the People's Republic of China, the Chinese Communist Party, or affiliated entities;(B)assistance to enhance the Taiwan government’s ability to develop a whole-of-government strategy to respond to sharp power operations, including election interference; and(C)media training for Taiwan officials and other Taiwan entities targeted by disinformation campaigns.(2)Development of a response to political influence operations that includes an assessment of the extent of influence exerted by the Government of the People's Republic of China and the Chinese Communist Party in Taiwan on local political parties, financial institutions, media organizations, and other entities.(3)Support for exchanges and other technical assistance to strengthen the Taiwan legal system’s ability to respond to sharp power operations.(4)Establishment of a coordinated partnership, through the Global Cooperation and Training Framework, with like-minded governments to share data and best practices with the Government of Taiwan on ways to address sharp power operations supported by the Government of the People's Republic of China and the Chinese Communist Party. 219I.Study and report on bilateral efforts to address Chinese fentanyl trafficking(a)FindingsCongress finds the following:(1)In January 2020, the DEA named China as the primary source of United States-bound illicit fentanyl and synthetic opioids.(2)While in 2019 China instituted domestic controls on the production and exportation of fentanyl, some of its variants, and two precursors known as NPP and 4–ANPP, China has not yet expanded its class scheduling to include many fentanyl precursors such as 4–AP, which continue to be trafficked to second countries in which they are used in the final production of United States-bound fentanyl and other synthetic opioids.(3)The DEA currently maintains a presence in Beijing but continues to seek Chinese approval to open offices in the major shipping hubs of Guangzhou and Shanghai.(b)DefinitionsIn this section:(1)Appropriate committees of congressThe term appropriate committees of Congress means—(A)the Committee on the Judiciary of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Committee on the Judiciary of the House of Representative; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)ChinaThe term China means the People's Republic of China.(3)DEAThe term DEA means the Drug Enforcement Administration.(4)PrecursorsThe term precursors means chemicals used in the illicit production of fentanyl and related synthetic opioid variants.(c)China’s class scheduling of fentanyl and synthetic opioid precursorsNot later than 180 days after the date of the enactment of this Act, the Secretary of State and Attorney General shall submit to the appropriate committees of Congress a written report—(1)detailing a description of United States Government efforts to gain a commitment from the Chinese Government to submit unregulated fentanyl precursors such as 4–AP to controls; and(2)a plan for future steps the United States Government will take to urge China to combat illicit fentanyl production and trafficking originating in China.(d)Establishment of DEA offices in ChinaNot later than 180 days after enactment of this Act, the Secretary of State and Attorney General shall provide to the appropriate committees of Congress a classified briefing on—(1)outreach and negotiations undertaken by the United States Government with the Chinese Government aimed at securing its approval for the establishment of DEA offices in Shanghai and Guangzhou China; and(2)additional efforts to establish new partnerships with provincial-level authorities to counter the illicit trafficking of fentanyl, fentanyl analogues, and their precursors.(e)Form of reportThe report required under subsection (c) shall be unclassified with a classified annex. 219J.Investment, trade, and development in Africa and Latin America and the Caribbean(a)Strategy required(1)In generalThe President shall establish a comprehensive United States strategy for public and private investment, trade, and development in Africa and Latin America and the Caribbean.(2)Focus of strategyThe strategy required by paragraph (1) shall focus on increasing exports of United States goods and services to Africa and Latin America and the Caribbean by 200 percent in real dollar value by the date that is 10 years after the date of the enactment of this Act.(3)ConsultationsIn developing the strategy required by paragraph (1), the President shall consult with—(A)Congress;(B)each agency that is a member of the Trade Promotion Coordinating Committee;(C)the relevant multilateral development banks, in coordination with the Secretary of the Treasury and the respective United States Executive Directors of such banks;(D)each agency that participates in the Trade Policy Staff Committee established;(E)the President’s Export Council;(F)each of the development agencies;(G)any other Federal agencies with responsibility for export promotion or financing and development; and(H)the private sector, including businesses, nongovernmental organizations, and African and Latin American and Caribbean diaspora groups.(4)Submission to congress(A)StrategyNot later than 180 days after the date of the enactment of this Act, the President shall submit to Congress the strategy required by subsection (a).(B)Progress reportNot later than 3 years after the date of the enactment of this Act, the President shall submit to Congress a report on the implementation of the strategy required by paragraph (1).(b)Special Africa and Latin America and the Caribbean export strategy coordinatorsThe President shall designate an individual to serve as Special Africa Export Strategy Coordinator and an individual to serve as Special Latin America and the Caribbean Export Strategy Coordinator—(1)to oversee the development and implementation of the strategy required by subsection (a); and(2)to coordinate developing and implementing the strategy with—(A)the Trade Promotion Coordinating Committee; (B)the Assistant United States Trade Representative for African Affairs or the Assistant United States Trade Representative for the Western Hemisphere, as appropriate; (C)the Assistant Secretary of State for African Affairs or the Assistant Secretary of State for Western Hemisphere Affairs, as appropriate; (D)the Export-Import Bank of the United States; (E)the United States International Development Finance Corporation; and (F)the development agencies.(c)Trade missions to Africa and Latin America and the CaribbeanIt is the sense of Congress that, not later than one year after the date of the enactment of this Act, the Secretary of Commerce and other high-level officials of the United States Government with responsibility for export promotion, financing, and development should conduct a joint trade missions to Africa and to Latin America and the Caribbean.(d)TrainingThe President shall develop a plan—(1)to standardize the training received by United States and Foreign Commercial Service officers, economic officers of the Department of State, and economic officers of the United States Agency for International Development with respect to the programs and procedures of the Export-Import Bank of the United States, the United States International Development Finance Corporation, the Small Business Administration, and the United States Trade and Development Agency; and(2)to ensure that, not later than one year after the date of the enactment of this Act—(A)all United States and Foreign Commercial Service officers that are stationed overseas receive the training described in paragraph (1); and(B)in the case of a country to which no United States and Foreign Commercial Service officer is assigned, any economic officer of the Department of State stationed in that country receives that training.(e)DefinitionsIn this section:(1)Development agenciesThe term development agencies means the United States Department of State, the United States Agency for International Development, the Millennium Challenge Corporation, the United States International Development Finance Corporation, the United States Trade and Development Agency, the United States Department of Agriculture, and relevant multilateral development banks.(2)Multilateral development banksThe term multilateral development banks has the meaning given that term in section 1701(c)(4) of the International Financial Institutions Act (22 U.S.C. 262r(c)(4)) and includes the African Development Foundation.(3)Trade policy staff committeeThe term Trade Policy Staff Committee means the Trade Policy Staff Committee established pursuant to section 2002.2 of title 15, Code of Federal Regulations.(4)Trade promotion coordinating committeeThe term Trade Promotion Coordinating Committee means the Trade Promotion Coordinating Committee established under section 2312 of the Export Enhancement Act of 1988 (15 U.S.C. 4727).(5)United states and foreign commercial serviceThe term United States and Foreign Commercial Service means the United States and Foreign Commercial Service established by section 2301 of the Export Enhancement Act of 1988 (15 U.S.C. 4721). 219K.Facilitation of increased equity investments under the Better Utilization of Investments Leading to Development Act of 2018(a)Sense of CongressIt is the sense of Congress that support provided under section 1421(c)(1) of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9621(c)(1)) should be considered to be a Federal credit program that is subject to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.) for purposes of applying the requirements of such Act to such support.(b)Maximum contingent liabilitySection 1433 of the Better Utilization of Investments Leading to Development Act of 2018 (22 U.S.C. 9633) is amended by striking $60,000,000,000 and inserting $100,000,000,000. BInternational security matters221.DefinitionsIn this subtitle:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(2)CompanyThe term company means any corporation, company, limited liability company, limited partnership, business trust, business association, or other similar entity.(3)Other security forcesThe term other security forces—(A)includes national security forces that conduct maritime security; and(B)does not include self-described militias or paramilitary organizations.222.FindingsCongress makes the following findings:(1)The People’s Republic of China aims to use its growing military might in concert with other instruments of its national power to displace the United States in the Indo-Pacific and establish hegemony over the region.(2)The military balance of power in the Indo-Pacific region is growing increasingly unfavorable to the United States because—(A)the PRC is rapidly modernizing and expanding the capabilities of the PLA to project power and create contested areas across the entire Indo-Pacific region;(B)PLA modernization has largely focused on areas where it possesses operational advantages and can exploit weaknesses in the United States suite of capabilities; and(C)current United States force structure and presence do not sufficiently counter threats in the Indo-Pacific, as United States allies, bases, and forces at sea in the Indo-Pacific region are concentrated in large bases that are highly vulnerable to the PRC’s strike capabilities.(3)This shift in the regional military balance and erosion of conventional and strategic deterrence in the Indo-Pacific region—(A)presents a substantial and imminent risk to the security of the United States; and(B)left unchecked, could—(i)embolden the PRC to take actions, including the use of military force, to change the status quo before the United States can mount an effective response; and(ii)alter the nuclear balance in the Indo-Pacific.(4)The PRC sees an opportunity to diminish confidence among United States allies and partners in the strength of United States commitments, even to the extent that these nations feel compelled to bandwagon with the PRC to protect their interests. The PRC is closely monitoring the United States reaction to PRC pressure and coercion of United States allies, searching for indicators of United States resolve.(5)Achieving so-called reunification of Taiwan to mainland China is a key step for the PRC to achieve its regional hegemonic ambitions. The PRC has increased the frequency and scope of its exercises and operations targeting Taiwan, such as amphibious assault and live-fire exercises in the Taiwan Strait, PLA Air Force flights that encircle Taiwan, and flights across the unofficial median line in the Taiwan Strait. The Government of the PRC’s full submission of Hong Kong potentially accelerates the timeline of a Taiwan scenario, and makes the defense of Taiwan an even more urgent priority.(6)The defense of Taiwan is critical to—(A)defending the people of Taiwan;(B)limiting the PLA’s ability to project power beyond the First Island Chain, including to United States territory, such as Guam and Hawaii;(C)defending the territorial integrity of Japan;(D)preventing the PLA from diverting military planning, resources, and personnel to broader military ambitions; and(E)retaining the United States credibility as a defender of the democratic values and free-market principles embodied by Taiwan’s people and government;(7)The PRC capitalized on the world’s attention to COVID–19 to advance its military objectives in the South China Sea, intensifying and accelerating trends already underway. The PRC has sent militarized survey vessels into the Malaysian Exclusive Economic Zone, announced the establishment of an administrative district in the Spratly and Paracel Islands under the Chinese local government of Sansha, aimed a fire control radar at a Philippine navy ship, encroached on Indonesia’s fishing grounds, sunk a Vietnamese fishing boat, announced new research stations on Fiery Cross Reef and Subi Reef, landed special military aircraft on Fiery Cross Reef to routinize such deployments, and sent a flotilla of over 200 militia vessels to Whitsun Reef, a feature within the exclusive economic zone of the Philippines.(8)On July 13, 2020, the Department of State clarified United States policy on the South China Sea and stated that Beijing’s claims to offshore resources across most of the South China Sea are completely unlawful.(9)These actions in the South China Sea enable the PLA to exert influence and project power deeper into Oceania and the Indian Ocean. As Admiral Phil Davidson, Commander of Indo-Pacific Command, testified in 2019, In short, China is now capable of controlling the South China Sea in all scenarios short of war with the United States..(10)The PLA also continues to advance its claims in the East China Sea, including through a high number of surface combatant patrols and frequent entry into the territorial waters of the Senkaku Islands, over which the United States recognizes Japan’s administrative control. In April 2014, President Barack Obama stated, Our commitment to Japan’s security is absolute and article five of the U.S.-Japan security treaty covers all territory under Japan’s administration, including the Senkaku islands..(11)On March 1, 2019, Secretary of State Michael R. Pompeo stated, As the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft, or public vessels in the South China Sea will trigger mutual defense obligations under Article 4 of our Mutual Defense Treaty..(12)The PLA also continues to advance its influence over the Korean Peninsula, including through a series of joint air exercises with the Russian Federation in the Republic of Korea's Air Defense Identification Zone.(13)The PLA is modernizing and gaining critical capability in every branch and every domain, including—(A)positioning the PLA Navy to become a great maritime power or blue-water navy that can completely control all activity within the First Island Chain and project power beyond it with a fleet of 425 battle force ships by 2030;(B)increasing the size and range of its strike capabilities, including approximately 1,900 ground-launched short- and intermediate-range missiles capable of targeting United States allies and partners in the First and Second Island chains, United States bases in the Indo-Pacific, and United States forces at sea;(C)boosting capabilities for air warfare, including with Russian-origin Su–35 fighters and S–400 air defense systems, new J–20 5th generation stealth fighters, advanced H–6 bomber variants, a long-range stealth bomber, and Y–20 heavy lift aircraft; (D)making critical investments in new domains of warfare, such as cyber warfare, electronic warfare, and space warfare; and(E)increasing the size of its nuclear stockpile and delivery systems.(14)The PRC is pursuing this modernization through all means at its disposal, including its Military-Civil Fusion initiative, which enlists the whole of PRC society in developing and acquiring technology with military applications to pursue technological advantage over the United States in artificial intelligence, hypersonic glide vehicles, directed energy weapons, electromagnetic railguns, counter-space weapons, and other emerging capabilities.(15)The United States lead in the development of science and technology relevant to defense is eroding in the face of competition from the PRC. United States research and development spending on defense capabilities has declined sharply as a share of global research and development. The commercial sector’s leading role in innovation presents certain unique challenges to the Department of Defense’s reliance on technology for battlefield advantage.(16)The PRC has vastly increased domestic research and development expenditures, supported the growth of new cutting-edge industries and tapped into a large workforce to invest in fostering science and engineering talent.(17)The PRC is increasing exports of defense and security capabilities to build its defense technology and industrial base and improve its own military capabilities, as well as its influence with countries that purchase and become dependent on its military systems. 223.Sense of Congress regarding bolstering security partnerships in the Indo-PacificIt is the sense of Congress that steps to bolster United States security partnerships in the Indo-Pacific must include—(1)supporting Japan in its development of long-range precision fires, munitions, air and missile defense capacity, interoperability across all domains, maritime security, and intelligence, and surveillance and reconnaissance capabilities;(2)launching a United States-Japan national security innovation fund to solicit and support private sector cooperation for new technologies that could benefit the United States and Japan’s mutual security objectives;(3)promoting a deeper defense relationship between Japan and Australia, including supporting reciprocal access agreements and trilateral United States-Japan-Australia intelligence sharing;(4)encouraging and facilitating Taiwan’s accelerated acquisition of asymmetric defense capabilities, which are crucial to defending the islands of Taiwan from invasion, including long-range precision fires, munitions, anti-ship missiles, coastal defense, anti-armor, air defense, undersea warfare, advanced command, control, communications, computers, intelligence, surveillance and reconnaissance (C4ISR), and resilient command and control capabilities, and increasing the conduct of relevant and practical training and exercises with Taiwan’s defense forces; and(5)prioritizing building the capacity of United States allies and partners to protect defense technology.224.Statement of policyIt shall be the policy of the United States to—(1)prioritize the Indo-Pacific region in United States foreign policy, and prioritize resources for achieving United States political and military objectives in the region;(2)exercise freedom of operations in the international waters and airspace in the Indo-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Indo-Pacific region;(3)maintain forward-deployed forces in the Indo-Pacific region, including a rotational bomber presence, integrated missile defense capabilities, long-range precision fires, undersea warfare capabilities, and diversified and resilient basing and rotational presence, including support for pre-positioning strategies;(4)strengthen and deepen the alliances and partnerships of the United States to build capacity and capabilities, increase multilateral partnerships, modernize communications architecture, address anti-access and area denial challenges, and increase joint exercises and security cooperation efforts;(5)reaffirm the commitment and support of the United States for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding—(A)Article V of the Treaty of Mutual Cooperation and Security between the United States and Japan, signed at Washington January 19, 1960;(B)Article III of the Mutual Defense Treaty between the United States and the Republic of Korea, signed at Washington October 1, 1953;(C)Article IV of the Mutual Defense Treaty between the United States and the Republic of the Philippines, signed at Washington August 30, 1951, including that, as the South China Sea is part of the Pacific, any armed attack on Philippine forces, aircraft or public vessels in the South China Sea will trigger mutual defense obligations under Article IV of our mutual defense treaty;(D)Article IV of the Australia, New Zealand, United States Security Treaty, done at San Francisco September 1, 1951; and(E)the Southeast Asia Collective Defense Treaty, done at Manila September 8, 1954, together with the Thanat-Rusk Communique of 1962; (6)collaborate with United States treaty allies in the Indo-Pacific to foster greater multilateral security and defense cooperation with other regional partners;(7)ensure the continuity of operations by the United States Armed Forces in the Indo-Pacific region, including, as appropriate, in cooperation with partners and allies, in order to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law;(8)sustain the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) and the Six Assurances provided by the United States to Taiwan in July 1982 as the foundations for United States-Taiwan relations, and to deepen, to the fullest extent possible, the extensive, close, and friendly relations of the United States and Taiwan, including cooperation to support the development of capable, ready, and modern forces necessary for the defense of Taiwan;(9)enhance security partnerships with India, across Southeast Asia, and with other nations of the Indo-Pacific;(10)deter acts of aggression or coercion by the PRC against United States and allies’ interests, especially along the First Island Chain and in the Western Pacific, by showing PRC leaders that the United States can and is willing to deny them the ability to achieve their objectives, including by—(A)consistently demonstrating the political will of the United States to deepening existing treaty alliances and growing new partnerships as a durable, asymmetric, and unmatched strategic advantage to the PRC’s growing military capabilities and reach;(B)maintaining a system of forward-deployed bases in the Indo-Pacific region as the most visible sign of United States resolve and commitment to the region, and as platforms to ensure United States operational readiness and advance interoperability with allies and partners;(C)adopting a more dispersed force posture throughout the region, particularly the Western Pacific, and pursuing maximum access for United States mobile and relocatable launchers for long-range cruise, ballistic, and hypersonic weapons throughout the Indo-Pacific region;(D)fielding long-range, precision-strike networks to United States and allied forces, including ground-launched cruise missiles, undersea and naval capabilities, and integrated air and missile defense in the First Island Chain and the Second Island Chain, in order to deter and prevent PRC coercion and aggression, and to maximize the United States ability to operate;(E)strengthening extended deterrence to ensure that escalation against key United States interests would be costly, risky, and self-defeating; and(F)collaborating with allies and partners to accelerate their roles in more equitably sharing the burdens of mutual defense, including through the acquisition and fielding of advanced capabilities and training that will better enable them to repel PRC aggression or coercion; and(11)maintain the capacity of the United States to impose prohibitive diplomatic, economic, financial, reputational, and military costs on the PRC for acts of coercion or aggression, including to defend itself and its allies regardless of the point of origin of attacks against them.225.Foreign military financing in the Indo-Pacific and authorization of appropriations for Southeast Asia maritime security programs and diplomatic outreach activities(a)Foreign Military Financing fundingIn addition to any amount appropriated pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for activities in the Indo-Pacific region in accordance with this section—(1)$110,000,000 for fiscal year 2022;(2)$125,000,000 for fiscal year 2023;(3)$130,000,000 for fiscal year 2024;(4)$140,000,000 for fiscal year 2025; and(5)$150,000,000 for fiscal year 2026.(b)Southeast Maritime Law Enforcement InitiativeThere is authorized to be appropriated $10,000,000 for each of fiscal years 2022 through 2026 for the Department of State for International Narcotics Control and Law Enforcement (INCLE) for the support of the Southeast Asia Maritime Law Enforcement Initiative.(c)Diplomatic outreach activitiesThere is authorized to be appropriated to the Department of State $1,000,000 for each of fiscal years 2022 through 2026, which shall be used—(1)to conduct, in coordination with the Department of Defense, outreach activities, including conferences and symposia, to familiarize partner countries, particularly in the Indo-Pacific region, with the United States’ interpretation of international law relating to freedom of the seas; and(2)to work with allies and partners in the Indo-Pacific region to better align respective interpretations of international law relating to freedom of the seas, including on the matters of operations by military ships in exclusive economic zones, innocent passage through territorial seas, and transits through international straits.(d)Program authorization and purposeUsing amounts appropriated pursuant to subsection (a), the Secretary of State, in coordination with the Secretary of Defense, is authorized to provide assistance, for the purpose of increasing maritime security and domain awareness for countries in the Indo-Pacific region—(1)to provide assistance to national military or other security forces of such countries that have maritime security missions among their functional responsibilities;(2)to provide training to ministry, agency, and headquarters level organizations for such forces; and(3)to provide assistance and training to other relevant foreign affairs, maritime, or security-related ministries, agencies, departments, or offices that manage and oversee maritime activities and policy that the Secretary of State may so designate.(e)Designation of assistanceAssistance provided by the Secretary of State under subsection (g) shall be known as the Indo-Pacific Maritime Security Initiative (in this section referred to as the Initiative). (f)Program objectivesAssistance provided through the Initiative may be used to accomplish the following objectives: (1)Retaining unhindered access to and use of international waterways in the Indo-Pacific region that are critical to ensuring the security and free flow of commerce and to achieving United States national security objectives.(2)Improving maritime domain awareness in the Indo-Pacific region.(3)Countering piracy in the Indo-Pacific region.(4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Indo-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.(5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Indo-Pacific region.(6)Strengthening United States alliances and partnerships in Southeast Asia and other parts of the Indo-Pacific region. (g)Authorization of appropriations(1)In generalOf the amount appropriated pursuant to subsection (a) (relating to foreign military financing assistance), there is authorized to be appropriated to the Department of State for the Indo-Pacific Maritime Security Initiative and other related regional programs exactly—(A)$70,000,000 for fiscal year 2022;(B)$80,000,000 for fiscal year 2023;(C)$90,000,000 for fiscal year 2024;(D)$100,000,000 for fiscal year 2025; and(E)$110,000,000 for fiscal year 2026.(2)Rule of constructionThe Indo-Pacific Maritime Security Initiative and funds authorized for the Initiative shall include existing regional programs carried out by the Department of State related to maritime security, including the Southeast Asia Maritime Security Initiative.(h)Eligibility and priorities for assistance(1)In generalThe Secretary of State shall use the following considerations when selecting which countries in the Indo-Pacific region should receive assistance pursuant to the Initiative:(A)Assistance may be provided to a country in the Indo-Pacific region to enhance the capabilities of that country according to the objectives outlined in (f), or of a regional organization that includes that country, to conduct—(i)maritime intelligence, surveillance, and reconnaissance;(ii)littoral and port security;(iii)Coast Guard operations;(iv)command and control; and(v)management and oversight of maritime activities.(B)Priority shall be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Indo-Pacific region that have maritime missions and the government agencies responsible for such forces.(2)Types of assistance and training(A)Authorized elements of assistanceAssistance provided under paragraph (1)(A) may include the provision of equipment, training, and small-scale military construction.(B)Required elements of assistance and trainingAssistance and training provided under subparagraph (A) shall include elements that promote—(i)the observance of and respect for human rights; and(ii)respect for legitimate civilian authority within the country to which the assistance is provided.226.Foreign military financing compact pilot program in the Indo-Pacific(a)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 for each of fiscal years 2022 and 2023 for the creation of a pilot program for foreign military financing (FMF) compacts.(b)Assistance(1)In generalThe Secretary of State is authorized to create a pilot program, for a duration of two years, with an assessment for any additional or permanent programming, to provide assistance under this section for each country that enters into an FMF Challenge Compact with the United States pursuant to subsection (d) to support policies and programs that advance the progress of the country in achieving lasting security and civilian-military governance through respect for human rights, good governance (including transparency and free and fair elections), and cooperation with United States and international counter-terrorism, anti-trafficking, and counter-crime efforts and programs.(2)Form of assistanceAssistance under this subsection may be provided in the form of grants, cooperative agreements, contracts, or no-interest loans to the government of an eligible country described in subsection (c).(c)Eligible countries(1)In generalA country shall be a candidate country for purposes of eligibility for assistance for fiscal years 2022 and 2023 if—(A)the country is classified as a lower middle income country in the then-most recent edition of the World Development Report for Reconstruction and Development published by the International Bank for Reconstruction and Development and has an income greater than the historical ceiling for International Development Association eligibility for the fiscal year involved; and(B)the Secretary of State determines that the country is committed to seeking just and democratic governance, including with a demonstrated commitment to—(i)the promotion of political pluralism, equality, and the rule of law;(ii)respect for human and civil rights;(iii)protection of private property rights;(iv)transparency and accountability of government;(v)anti-corruption; and(vi)the institution of effective civilian control, professionalization, and respect for human rights by and the accountability of the armed forces.(2)Identification of eligible countriesNot later than 90 days prior to the date on which the Secretary of State determines eligible countries for an FMF Challenge Compact, the Secretary—(A)shall prepare and submit to the appropriate congressional committees a report that contains a list of all eligible countries identified that have met the requirements under paragraph (1) for the fiscal year; and(B)shall consult with the appropriate congressional committees on the extent to which such countries meet the criteria described in paragraph (1).(d)FMF Challenge Compact(1)CompactThe Secretary of State may provide assistance for an eligible country only if the country enters into an agreement with the United States, to be known as an FMF Challenge Compact (in this subsection referred to as a Compact) that establishes a multi-year plan for achieving shared security objectives in furtherance of the purposes of this title.(2)ElementsThe elements of the Compact shall be those listed in subsection (c)(1)(B) for determining eligibility, and be designed to significantly advance the performance of those commitments during the period of the Compact.(3)In generalThe Compact should take into account the national strategy of the eligible country and shall include—(A)the specific objectives that the country and the United States expect to achieve during the term of the Compact, including both how the foreign military financing under the Compact will advance shared security interests and advance partner capacity building efforts as well as to advance national efforts towards just and democratic governance;(B)the responsibilities of the country and the United States in the achievement of such objectives;(C)regular benchmarks to measure, where appropriate, progress toward achieving such objectives; and(D)the strategy of the eligible country to sustain progress made toward achieving such objectives after expiration of the Compact.(e)Congressional consultation prior to compact negotiationsNot later than 15 days before commencing negotiations of a Compact with an eligible country, the Secretary of State shall consult with the appropriate congressional committees with respect to the proposed Compact negotiation and shall identify the objectives and mechanisms to be used for the negotiation of the Compact.(f)Assessment of pilot program and recommendationsNot later than 90 days after the conclusion of the pilot program, the Secretary of State shall provide a report to the appropriate congressional committees with respect to the pilot program, including an assessment of the success and utility of the pilot program established under this subsection in meeting United States objectives and a recommendation with respect to whether to continue a further foreign military financing compact program on a pilot or permanent basis. 227.Additional funding for international military education and training in the Indo-PacificThere is authorized to be appropriated for each of fiscal years 2022 through fiscal year 2026 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.) (relating to international military education and training (IMET) assistance), $45,000,000 for activities in the Indo-Pacific region in accordance with this Act.228.Prioritizing excess defense article transfers for the Indo-Pacific(a)Sense of CongressIt is the sense of Congress that the United States Government should prioritize the review of excess defense article transfers to Indo-Pacific partners.(b)Five-year planNot later than 90 days after the date of the enactment of this Act, the President shall develop a five-year plan to prioritize excess defense article transfers to the Indo-Pacific and provide a report describing such plan to the appropriate committees of Congress.(c)Transfer authoritySection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended by inserting , Thailand, Indonesia, Vietnam, and Malaysia after and to the Philippines.(d)Required coordinationThe United States Government shall coordinate and align excess defense article transfers with capacity building efforts of regional allies and partners.(e)TaiwanTaiwan shall receive the same benefits conferred for the purposes of transfers pursuant to section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)).229.Prioritizing excess naval vessel transfers for the Indo-Pacific(a)AuthorityThe President is authorized to transfer to a government of a country listed pursuant to the amendment made under section 228(c) two OLIVER HAZARD PERRY class guided missile frigates on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(b)Grants not counted in annual total of transferred excess defense articlesThe value of a vessel transferred to another country on a grant basis pursuant to authority provided by this section shall not be counted against the aggregate value of excess defense articles transferred in any fiscal year under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j).(c)Costs of transfersAny expense incurred by the United States in connection with a transfer authorized by this section shall be charged to the recipient notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(e)).(d)Repair and refurbishment in united states shipyardsTo the maximum extent practicable, the President shall require, as a condition of the transfer of a vessel under this subsection, that the recipient to which the vessel is transferred have such repair or refurbishment of the vessel as is needed, before the vessel joins the naval forces of that recipient, performed at a shipyard located in the United States.(e)Expiration of authorityThe authority to transfer a vessel under this section shall expire at the end of the 3-year period beginning on the date of the enactment of this Act.230.Statement of policy on maritime freedom of operations in international waterways and airspace of the Indo-Pacific and on artificial land features in the South China Sea(a)Sense of congressCongress—(1)condemns coercive and threatening actions or the use of force to impede freedom of operations in international airspace by military or civilian aircraft, to alter the status quo, or to destabilize the Indo-Pacific region;(2)urges the Government of the People’s Republic of China to refrain from implementing the declared East China Sea Air Defense Identification Zone (ADIZ), or an ADIZ in the South China Sea, which is contrary to freedom of overflight in international airspace, and to refrain from taking similar provocative actions elsewhere in the Indo-Pacific region;(3)reaffirms that the 2016 Permanent Court of Arbitration decision is final and legally binding on both parties and that the People’s Republic of China’s claims to offshore resources across most of the South China Sea are unlawful; and(4)condemns the People’s Republic of China for failing to abide by the 2016 Permanent Court of Arbitration ruling, despite the PRC’s obligations as a state party to the United Nations Convention on the Law of the Sea.(b)Statement of policyIt shall be the policy of the United States to—(1)reaffirm its commitment and support for allies and partners in the Indo-Pacific region, including longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty and reaffirm its position that Article V of the United States-Japan Mutual Defense Treaty applies to the Japanese-administered Senkaku Islands;(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea, or the airspace above it, that belong to all nations, and oppose the militarization of new and reclaimed land features in the South China Sea;(3)continue certain policies with respect to the PRC claims in the South China Sea, namely—(A)that PRC claims in the South China Sea, including to offshore resources across most of the South China Sea, are unlawful;(B)that the PRC cannot lawfully assert a maritime claim vis-à-vis the Philippines in areas that the Permanent Court of Arbitration found to be in the Philippines’ Exclusive Economic Zone (EEZ) or on its continental shelf;(C)to reject any PRC claim to waters beyond a 12 nautical mile territorial sea derived from islands it claims in the Spratly Islands; and(D)that the PRC has no lawful territorial or maritime claim to James Shoal;(4)urge all parties to refrain from engaging in destabilizing activities, including illegal occupation or efforts to unlawfully assert administration over disputed claims;(5)ensure that disputes are managed without intimidation, coercion, or force;(6)call on all claimants to clarify or adjust claims in accordance with international law;(7)uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law;(8)oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, regulations which have raised tensions in the region;(9)support an effective Code of Conduct, if that Code of Conduct reflects the interests of Southeast Asian claimant states and does not serve as a vehicle for the People’s Republic of China to advance its unlawful maritime claims; (10)reaffirm that an existing body of international rules and guidelines, including the International Regulations for Preventing Collisions at Sea, done at London October 12, 1972 (COLREGs), is sufficient to ensure the safety of navigation between the United States Armed Forces and the forces of other countries, including the People’s Republic of China;(11)support the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to build practical cooperation in the region and reinforce the role of international law;(12)encourage the deepening of partnerships with other countries in the region for maritime domain awareness and capacity building, as well as efforts by the United States Government to explore the development of appropriate multilateral mechanisms for a common operating picture in the South China Sea among Southeast Asian countries that would serve to help countries avoid destabilizing behavior and deter risky and dangerous activities;(13)oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law; and(14)assure the continuity of operations by the United States in the Indo-Pacific region, including, when appropriate, in cooperation with partners and allies, to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.231.Report on capability development of Indo-Pacific allies and partners(a)Sense of CongressIt is the sense of Congress that—(1)the Secretary of State should expand and strengthen existing measures under the United States Conventional Arms Transfer Policy to provide capabilities to allies and partners consistent with agreed-on division of responsibility for alliance roles, missions and capabilities, prioritizing allies and partners in the Indo-Pacific region in accordance with United States strategic imperatives;(2)the United States should design for export to Indo-Pacific allies and partners capabilities critical to maintaining a favorable military balance in the region, including long-range precision fires, air and missile defense systems, anti-ship cruise missiles, land attack cruise missiles, conventional hypersonic systems, intelligence, surveillance, and reconnaissance capabilities, and command and control systems;(3)the United States should pursue, to the maximum extent possible, anticipatory technology security and foreign disclosure policy on the systems described in paragraph (2); and(4)the Secretary of State, in coordination with the Secretary of Defense, should—(A)urge allies and partners to invest in sufficient quantities of munitions to meet contingency requirements and avoid the need for accessing United States stocks in wartime; and(B)cooperate with allies to deliver such munitions, or when necessary, to increase allies’ capacity to produce such munitions.(b)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.(c)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress a report that describes United States priorities for building more capable security partners in the Indo-Pacific region.(2)Matters to be includedThe report required under paragraph (1) shall—(A)provide a priority list of defense and military capabilities that Indo-Pacific allies and partners must possess for the United States to be able to achieve its military objectives in the Indo-Pacific region;(B)identify, from the list referred to in subparagraph (A), the capabilities that are best provided, or can only be provided, by the United States;(C)identify—(i)actions required to prioritize United States Government resources and personnel to expedite fielding the capabilities identified in subparagraph (B); and(ii)steps needed to fully account for and a plan to integrate all means of United States foreign military sales, direct commercial sales, security assistance, and all applicable authorities of the Department of State and the Department of Defense;(D)assess the requirements for United States security assistance, including International Military Education and Training, in the Indo-Pacific region, as a part of the means to deliver critical partner capability requirements identified in subparagraph (B);(E)assess the resources necessary to meet the requirements for United States security assistance, and identify resource gaps;(F)assess the major obstacles to fulfilling requirements for United States security assistance in the Indo-Pacific region, including resources and personnel limits, foreign legislative and policy barriers, and factors related to specific partner countries;(G)identify limitations on the ability of the United States to provide such capabilities, including those identified under subparagraph (B), because of existing United States treaty obligations, United States policies, or other regulations;(H)recommend improvements to the process for developing requirements for United States partner capabilities; and(I)identify required jointly agreed recommendations for infrastructure and posture, based on any ongoing mutual dialogues.(3)FormThe report required under this subsection shall be unclassified, but may include a classified annex.232.Report on national technology and industrial base(a)Sense of congressIt is the sense of Congress that—(1)a more streamlined, shared, and coordinated approach, which leverages economies of scale with major allies, is necessary for the United States to retain its lead in defense technology;(2)allowing for the export, re-export, or transfer of defense-related technologies and services to members of the national technology and industrial base (as defined in section 2500 of title 10, United States Code) would advance United States security interests by helping to leverage the defense-related technologies and skilled workforces of trusted allies to reduce the dependence on other countries, including countries that pose challenges to United States interests around the world, for defense-related innovation and investment; and(3)it is in the interest of the United States to continue to increase cooperation with Australia, Canada, and the United Kingdom of Great Britain and Northern Ireland to protect critical defense-related technology and services and leverage the investments of like-minded, major ally nations in order to maximize the strategic edge afforded by defense technology innovation.(b)Report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that—(A)describes the Department of State’s efforts to facilitate access among the national technology and industrial base to defense articles and services subject to the United States Munitions List under section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)); and(B)identifies foreign legal and regulatory challenges, as well as foreign policy or other challenges or considerations that prevent or frustrate these efforts, to include any gaps in the respective export control regimes implemented by United Kingdom of Great Britain and Northern Ireland, Australia, or Canada.(2)FormThis report required under paragraph (1) shall be unclassified, but may include a classified annex.233.Report on diplomatic outreach with respect to Chinese military installations overseas(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense, shall submit a report to the appropriate committees of Congress regarding United States diplomatic engagement with other nations that host or are considering hosting any military installation of the Government of the People’s Republic of China.(b)Matters to be includedThe report required under subsection (a) shall include—(1)a list of countries that currently host or are considering hosting any military installation of the Government of the People’s Republic of China;(2)a detailed description of United States diplomatic and related efforts to engage countries that are considering hosting a military installation of the Government of the People’s Republic of China, and the results of such efforts;(3)an assessment of the adverse impact on United States interests of the Government of the People’s Republic of China successfully establishing a military installation at any of the locations it is currently considering;(4)a description and list of any commercial ports outside of the People’s Republic of China that the United States Government assesses could be used by the Government of the People’s Republic of China for military purposes, and any diplomatic efforts to engage the governments of the countries where such ports are located;(5)the impact of the military installations of the Government of the People’s Republic of China on United States interests; and(6)lessons learned from the diplomatic experience of addressing the PRC’s first overseas base in Djibouti.(c)Form of reportThe report required under subsection (a) shall be classified, but may include a unclassified summary.234.Statement of policy regarding universal implementation of United Nations sanctions on North KoreaIt is the policy of the United States to sustain maximum economic pressure on the Government of the Democratic People’s Republic of Korea (referred to in this section as the DPRK) until the regime undertakes complete, verifiable, and irreversible actions toward denuclearization, including by—(1)pressing all nations, including the PRC, to implement and enforce existing United Nations sanctions with regard to the DPRK;(2)pressing all nations, including the PRC, and in accordance with United Nations Security Council resolutions, to end the practice of hosting DPRK citizens as guest workers, recognizing that such workers are demonstrated to constitute an illicit source of revenue for the DPRK regime and its nuclear ambitions;(3)pressing all nations, including the PRC, to pursue rigorous interdiction of shipments to and from the DPRK, including ship-to-ship transfers, consistent with United Nations Security Council resolutions;(4)pressing the PRC and PRC entities—(A)to cease business activities with United Nations-designated entities and their affiliates in the DPRK; and(B)to expel from the PRC individuals who enable the DPRK to acquire materials for its nuclear and ballistic missile programs; and(5)enforcing United Nations Security Council resolutions with respect to the DPRK and United States sanctions, including those pursuant to the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122), the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), the Otto Warmbier North Korea Nuclear Sanctions and Enforcement Act of 2019 (title LXXI of division F of Public Law 116–92), and relevant United States executive orders.235.Limitation on assistance to countries hosting Chinese military installations(a)Sense of CongressIt is the sense of Congress that—(1)although it casts the Belt and Road Initiative (BRI) as a development initiative, the People’s Republic of China is also utilizing the BRI to advance its own security interests, including to expand its power projection capabilities and facilitate greater access for the People’s Liberation Army through overseas military installations; and(2)the expansion of the People’s Liberation Army globally through overseas military installations will undermine the medium- and long-term security of the United States and the security and development of strategic partners in critical regions around the world, which is at odds with United States goals to promote peace, prosperity, and self-reliance among partner nations, including through the Millennium Challenge Corporation. (b)Limitation on assistanceExcept as provided in subsection (c), for fiscal years 2022 through 2031, the government of a country that is hosting on its territory a military installation of the Government of the People’s Republic of China or facilitates the expansion of the presence of the People’s Liberation Army for purposes other than participating in United Nations peacekeeping operations or for temporary humanitarian, medical, and disaster relief operations in such country shall not be eligible for assistance under sections 609 or 616 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708, 7715). (c)National interest waiverThe President may, on a case by case basis, waive the limitation in subsection (b) if the President submits to the appropriate congressional committees—(1)a written determination that the waiver is important to the national interests of the United States; and(2)a detailed explanation of how the waiver is important to those interests. CRegional strategies to counter the People’s Republic of China241.Statement of policy on cooperation with allies and partners around the world with respect to the People’s Republic of ChinaIt is the policy of the United States—(1)to strengthen alliances and partnerships in Europe and with like-minded countries around the globe to effectively compete with the People’s Republic of China; and(2)to work in collaboration with such allies and partners—(A)to address significant diplomatic, economic, and military challenges posed by the People’s Republic of China;(B)to deter the People’s Republic of China from pursuing military aggression;(C)to promote the peaceful resolution of territorial disputes in accordance with international law;(D)to promote private sector-led long-term economic development while countering efforts by the Government of the People’s Republic of China to leverage predatory economic practices as a means of political and economic coercion in the Indo-Pacific region and beyond;(E)to promote the values of democracy and human rights, including through efforts to end the repression by the Chinese Communist Party of political dissidents and Uyghurs and other ethnic Muslim minorities, Tibetan Buddhists, Christians, and other minorities;(F)to respond to the crackdown by the Chinese Communist Party, in contravention of the commitments made under the Sino-British Joint Declaration of 1984 and the Basic Law of Hong Kong, on the legitimate aspirations of the people of Hong Kong; and(G)to counter the Chinese Communist Party’s efforts to spread disinformation in the People’s Republic of China and beyond with respect to the response of the Chinese Communist Party to COVID–19. IWestern Hemisphere245.Sense of Congress regarding United States-Canada relationsIt is the sense of Congress that—(1)the United States and Canada have a unique relationship based on shared geography, extensive personal connections, deep economic ties, mutual defense commitments, and a shared vision to uphold democracy, human rights, and the rules based international order established after World War II; (2)the United States and Canada can better address the People’s Republic of China’s economic, political, and security influence through closer cooperation on counternarcotics, environmental stewardship, transparent practices in public procurement and infrastructure planning, the Arctic, energy and connectivity issues, trade and commercial relations, bilateral legal matters, and support for democracy, good governance, and human rights;(3)amidst the COVID–19 pandemic, the United States and Canada should maintain joint initiatives to address border management, commercial and trade relations and infrastructure, a shared approach with respect to the People’s Republic of China, and transnational challenges, including pandemics, energy security, and environmental stewardship; (4)the United States and Canada should enhance cooperation to counter Chinese disinformation, influence operations, economic espionage, and propaganda efforts;(5)the People’s Republic of China’s infrastructure investments, particularly in 5G telecommunications technology, extraction of natural resources, and port infrastructure, pose national security risks for the United States and Canada;(6)the United States should share, as appropriate, intelligence gathered regarding—(A)Huawei’s 5G capabilities; and(B)the PRC government’s intentions with respect to 5G expansion;(7)the United States and Canada should continue to advance collaborative initiatives to implement the January 9, 2020, United States-Canada Joint Action Plan on Critical Minerals Development Collaboration; and(8)the United States and Canada must prioritize cooperation on continental defense and in the Arctic, including by modernizing the North American Aerospace Defense Command (NORAD) to effectively defend the Northern Hemisphere against the range of threats by peer competitors, including long-range missiles and high-precision weapons. 246.Sense of Congress regarding the Government of China’s arbitrary imprisonment of Canadian citizensIt is the sense of Congress that—(1)the Government of the People’s Republic of China’s apparent arbitrary detention and abusive treatment of Canadian nationals Michael Spavor and Michael Kovrig in apparent retaliation for the Government of Canada’s arrest of Meng Wanzhou is deeply concerning; (2)the Government of Canada has shown international leadership by—(A)upholding the rule of law and complying with its international legal obligations, including those pursuant to the Extradition Treaty Between the United States of America and Canada, signed at Washington December 3, 1971; and(B)launching the Declaration Against Arbitrary Detention in State-to-State Relations, which has been endorsed by 57 countries and the European Union, and reaffirms well-established prohibitions under international human rights conventions against the arbitrary detention of foreign nationals to be used as leverage in state-to-state relations; and (3)the United States continues to join the Government of Canada in calling for the immediate release of Michael Spavor and Michael Kovrig and for due process for Canadian national Robert Schellenberg.247.Strategy to enhance cooperation with Canada(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a strategy to the appropriate congressional committees that describes how the United States will enhance cooperation with the Government of Canada in managing relations with the PRC government.(b)ElementsThe strategy required under subsection (a) shall—(1)identify key policy points of convergence and divergence between the United States and Canada in managing relations with the People’s Republic of China in the areas of technology, trade, economic practices, cyber security, secure supply chains and critical minerals, and illicit narcotics; (2)include a description of United States development and coordination efforts with Canadian counterparts to enhance the cooperation between the United States and Canada with respect to—(A)managing economic relations with the People’s Republic of China;(B)democracy and human rights in the People’s Republic of China;(C)technology issues involving the People’s Republic of China;(D)defense issues involving the People’s Republic of China; and(E)international law enforcement and transnational organized crime issues. (3)detail diplomatic efforts and future plans to work with Canada to counter the PRC’s projection of an authoritarian governing model around the world;(4)detail diplomatic, defense, and intelligence cooperation to date and future plans to support Canadian efforts to identify cost-effective alternatives to Huawei’s 5G technology;(5)detail diplomatic and defense collaboration—(A)to advance joint United States-Canadian priorities for responsible stewardship in the Arctic Region; and(B)to counter the PRC’s efforts to project political, economic, and military influence into the Arctic Region; and(6)detail diplomatic efforts to work with Canada to track and counter the PRC’s attempts to exert influence across the multilateral system, including at the World Health Organization.(c)FormThe strategy required under this section shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex, if necessary.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and not less frequently than every 180 days thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the strategy required under this section.248.Strategy to strengthen economic competitiveness, governance, human rights, and the rule of law in Latin America and the Caribbean(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Chief Executive Officer of the United States International Development Finance Corporation, shall submit a multi-year strategy for increasing United States economic competitiveness and promoting good governance, human rights, and the rule of law in Latin American and Caribbean countries, particularly in the areas of investment, equitable and sustainable development, commercial relations, anti-corruption activities, and infrastructure projects, to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Finance of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Committee on Ways and Means of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Additional elementsThe strategy required under subsection (a) shall include a plan of action, including benchmarks to achieve measurable progress, to—(1)enhance the technical capacity of countries in the region to advance the sustainable development of equitable economies;(2)reduce trade and non-tariff barriers between the countries of the Americas;(3)facilitate a more open, transparent, and competitive environment for United States businesses in the region;(4)establish frameworks or mechanisms to review long term financial sustainability and security implications of foreign investments in strategic sectors or services, including transportation, communications, natural resources, and energy;(5)establish competitive and transparent infrastructure project selection and procurement processes that promote transparency, open competition, financial sustainability, adherence to robust global standards, and the employment of the local workforce;(6)strengthen legal structures critical to robust democratic governance, fair competition, combatting corruption, and ending impunity;(7)identify and mitigate obstacles to private sector-led economic growth in Latin America and the Caribbean; and(8)maintain transparent and affordable access to the internet and digital infrastructure in the Western Hemisphere. (c)Briefing requirementNot later than 1 year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, after consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the leadership of the United States International Development Finance Corporation, shall brief the congressional committees listed in subsection (a) regarding the implementation of this part, including examples of successes and challenges.249.Engagement in international organizations and the defense sector in Latin America and the Caribbean(a)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Appropriations of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Appropriations of the House of Representatives.(b)Reporting requirement(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, working through the Assistant Secretary of State for Intelligence and Research, and in coordination with the Director of National Intelligence and the Director of the Central Intelligence Agency, shall submit a report to the appropriate congressional committees that assesses the nature, intent, and impact to United States strategic interests of Chinese diplomatic activity aimed at influencing the decisions, procedures, and programs of multilateral organizations in Latin America and the Caribbean, including the World Bank, International Monetary Fund, Organization of American States, and the Inter-American Development Bank.(2)Defense sectorThe report required under paragraph (1) shall include an assessment of the nature, intent, and impact on United States strategic interests of Chinese military activity in Latin America and the Caribbean, including military education and training programs, weapons sales, and space-related activities in the military or civilian spheres, such as—(A)the satellite and space control station the People’s Republic of China constructed in Argentina; and(B)defense and security cooperation carried out by the People’s Republic of China in Latin America and the Caribbean, including sales of surveillance and monitoring technology to governments in the region such as Venezuela, Cuba, Ecuador, and Colombia, and the potential use of such technologies as tools of Chinese intelligence services. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form and shall include classified annexes.250.Addressing China’s sovereign lending practices in Latin America and the Caribbean(a)Sense of CongressIt is the sense of Congress that—(1)since 2005, the Government of the People’s Republic of China has expanded sovereign lending to governments in Latin America and the Caribbean with loans that are repaid or collateralized with natural resources or commodities;(2)several countries in Latin American and the Caribbean that have received a significant amount of sovereign lending from the Government of the People’s Republic of China face challenges in repaying such loans;(3)the Government of the People’s Republic of China’s predatory economic practices and sovereign lending practices in Latin America and the Caribbean negatively influence United States national interests in the Western Hemisphere;(4)the Inter-American Development Bank, the premier multilateral development bank dedicated to the Western Hemisphere, should play a significant role supporting the countries of Latin America and the Caribbean in achieving sustainable and serviceable debt structures; and(5)a tenth general capital increase for the Inter-American Development Bank would strengthen the Bank’s ability to help the countries of Latin America and the Caribbean achieve sustainable and serviceable debt structures.(b)Support for a general capital increaseThe President shall take steps to support a tenth general capital increase for the Inter-American Development Bank, including advancing diplomatic engagement to build support among member countries of the Bank for a tenth general capital increase for the Bank.(c)Tenth capital increaseThe Inter-American Development Bank Act (22 U.S.C. 283 et seq.) is amended by adding at the end the following:42.Tenth capital increase(a)Vote authorizedThe United States Governor of the Bank is authorized to vote in favor of a resolution to increase the capital stock of the Bank by $80,000,000,000 over a period not to exceed 5 years.(b)Subscription authorized(1)In generalThe United States Governor of the Bank may subscribe on behalf of the United States to 1,990,714 additional shares of the capital stock of the Bank.(2)LimitationAny subscription by the United States to the capital stock of the Bank shall be effective only to such extent and in such amounts as are provided in advance in appropriations Acts.(c)Limitations on authorization of appropriations(1)In generalIn order to pay for the increase in the United States subscription to the Bank under subsection (b), there is authorized to be appropriated $24,014,857,191 for payment by the Secretary of the Treasury.(2)Allocation of fundsOf the amount authorized to be appropriated under paragraph (1)—(A)$600,371,430 shall be for paid in shares of the Bank; and(B)$23,414,485,761 shall be for callable shares of the Bank..(d)Addressing China’s sovereign lending in the AmericasThe Secretary of the Treasury and the United States Executive Director to the Inter-American Development Bank shall use the voice, vote, and influence of the United States—(1)to advance efforts by the Bank to help countries restructure debt resulting from sovereign lending by the Government of the People’s Republic of China in order to achieve sustainable and serviceable debt structures; and(2)to establish appropriate safeguards and transparency and conditionality measures to protect debt-vulnerable member countries of the Inter-American Development Bank that borrow from the Bank for the purposes of restructuring Chinese bilateral debt held by such countries and preventing such countries from incurring subsequent Chinese bilateral debt.(e)Briefings(1)ImplementationNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter for 6 years, the President shall provide to the Committee on Foreign Relations of the Senate, the Committee on Finance of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives a briefing detailing efforts to carry out subsection (b) and (d) and the amendment made by subsection (c).(2)Progress in achieving sustainable and serviceable debt structuresNot later than 180 days after the successful completion of a tenth general capital increase for the Inter-American Development Bank, and every 180 days thereafter for a period of 3 years, the President shall provide to the Committee on Foreign Relations of the Senate, the Committee on Finance of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives a briefing on efforts by the Bank to support countries in Latin American and the Caribbean in their efforts to achieve sustainable and serviceable debt structures. 251.Defense cooperation in Latin America and the Caribbean(a)In generalThere is authorized to be appropriated to the Department of State $12,000,000 for the International Military Education and Training Program for Latin America and the Caribbean for each of fiscal years 2022 through 2026. (b)ModernizationThe Secretary of State shall take steps to modernize and strengthen the programs receiving funding under subsection (a) to ensure that such programs are vigorous, substantive, and the preeminent choice for international military education and training for Latin American and Caribbean partners.(c)Required elementsThe programs referred to in subsection (a) shall—(1)provide training and capacity-building opportunities to Latin American and Caribbean security services;(2)provide practical skills and frameworks for—(A)improving the functioning and organization of security services in Latin America and the Caribbean;(B)creating a better understanding of the United States and its values; and(C)using technology for maximum efficiency and organization; and(3)promote and ensure that security services in Latin America and the Caribbean respect civilian authority and operate in compliance with international norms, standards, and rules of engagement, including a respect for human rights.(d)LimitationSecurity assistance under this section is subject to limitations as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).252.Engagement with civil society in Latin America and the Caribbean regarding accountability, human rights, and the risks of pervasive surveillance technologies(a)Sense of congressIt is the sense of Congress that—(1)the Government of the People’s Republic of China is exporting its model for internal security and state control of society through advanced technology and artificial intelligence; and(2)the inclusion of communication networks and communications supply chains with equipment and services from companies with close ties to or that are susceptible to pressure from governments or security services without reliable legal checks on governmental powers can lead to breaches of citizens’ private information, increased censorship, violations of human rights, and harassment of political opponents. (b)Diplomatic engagementThe Secretary of State shall conduct diplomatic engagement with governments and civil society organizations in Latin America and the Caribbean to—(1)help identify and mitigate the risks to civil liberties posed by technologies and services described in subsection (a); and(2)offer recommendations on ways to mitigate such risks.(c)Internet freedom programsThe Chief Executive Officer of the United States Agency for Global Media, working through the Open Technology Fund, and the Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor’s Internet Freedom and Business and Human Rights Section, shall expand and prioritize efforts to provide anti-censorship technology and services to journalists in Latin America and the Caribbean, in order to enhance their ability to safely access or share digital news and information.(d)Support for civil societyThe Secretary of State, through the Assistant Secretary of State for Democracy, Human Rights, and Labor, and in coordination with the Administrator of the United States Agency for International Development, shall work through nongovernmental organizations to—(1)support and promote programs that support internet freedom and the free flow of information online in Latin America and the Caribbean;(2)protect open, interoperable, secure, and reliable access to internet in Latin America and the Caribbean;(3)provide integrated support to civil society for technology, digital safety, policy and advocacy, and applied research programs in Latin America and the Caribbean;(4)train journalists and civil society leaders in Latin America and the Caribbean on investigative techniques necessary to ensure public accountability and prevent government overreach in the digital sphere;(5)assist independent media outlets and journalists in Latin America and the Caribbean to build their own capacity and develop high-impact, in-depth news reports covering governance and human rights topics;(6)provide training for journalists and civil society leaders on investigative techniques necessary to improve transparency and accountability in government and the private sector;(7)provide training on investigative reporting of incidents of corruption and unfair trade, business and commercial practices related to the People’s Republic of China, including the role of the Government of the People’s Republic of China in such practices; (8)assist nongovernmental organizations to strengthen their capacity to monitor the activities described in paragraph (7); and(9)identify local resources to support the preponderance of activities that would be carried out under this subsection. (e)Briefing requirementNot more than 180 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States Agency for Global Media shall provide a briefing regarding the efforts described in subsections (c), (d), and (e) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Appropriations of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Appropriations of the House of Representatives.IITransatlantic alliance255.Sense of Congress on the Transatlantic allianceIt is the sense of Congress that—(1)the United States, European Union, and European countries are close partners, sharing values grounded in democracy, human rights, transparency, and the rules-based international order established after World War II;(2)without a common approach by the United States, European Union, and European countries on connectivity, trade, transnational problems, and support for democracy and human rights, the People’s Republic of China will continue to increase its economic, political, and security leverage in Europe;(3)the People’s Republic of China’s deployment of assistance to European countries following the COVID–19 outbreak showcased a coercive approach to aid, but it also highlighted Europe’s deep economic ties to the People’s Republic of China;(4)as European states seek to recover from the economic toll of the COVID–19 outbreak, the United States must stand in partnership with Europe to support our collective economic recovery, reinforce our collective national security, and defend shared values;(5)the United States, European Union, and European countries should coordinate on joint strategies to diversify reliance on supply chains away from the People’s Republic of China, especially in the medical and pharmaceutical sectors;(6)the United States, European Union, and European countries should leverage their respective economic innovation capabilities to support the global economic recovery from the COVID–19 recession and draw a contrast with the centralized economy of the People’s Republic of China;(7)the United States, United Kingdom, and European Union should accelerate efforts to de-escalate their trade disputes, including negotiating a United States-European Union trade agreement that benefits workers and the broader economy in both the United States and European Union; (8)the United States, European Union, and Japan should continue trilateral efforts to address economic challenges posed by the People’s Republic of China;(9)the United States, European Union, and countries of Europe should enhance cooperation to counter PRC disinformation, influence operations, and propaganda efforts;(10)the United States and European nations share serious concerns with the repressions being supported and executed by the Government of the People’s Republic of China, and should continue implementing measures to address the Government of the People’s Republic of China’s specific abuses in Tibet, Hong Kong, and Xinjiang, and should build joint mechanisms and programs to prevent the export of China’s authoritarian governance model to countries around the world;(11)the United States and European nations should remain united in their shared values against attempts by the Government of the People’s Republic of China at the United Nations and other multilateral organizations to promote efforts that erode the Universal Declaration of Human Rights, like the community of a shared future for mankind and democratization of international relations;(12)the People’s Republic of China’s infrastructure investments around the world, particularly in 5G telecommunications technology and port infrastructure, could threaten democracy across Europe and the national security of key countries;(13)as appropriate, the United States should share intelligence with European allies and partners on Huawei’s 5G capabilities and the intentions of the Government of the People’s Republic of China with respect to 5G expansion in Europe;(14)the European Union’s Investment Screening Regulation, which came into force in October 2020, is a welcome development, and member states should closely scrutinize PRC investments in their countries through their own national investment screening measures;(15)the President should actively engage the European Union on the implementation of the Export Control Reform Act regulations and to better harmonize United States and European Union policies with respect to export controls;(16)the President should strongly advocate for the listing of more items and technologies to restrict dual use exports controlled at the National Security and above level to the People’s Republic of China under the Wassenaar Arrangement; (17)the United States should explore the value of establishing a body akin to the Coordinating Committee for Multilateral Export Controls (CoCom) that would specifically coordinate United States and European Union export control policies with respect to limiting exports of sensitive technologies to the People’s Republic of China; and(18)the United States should work with counterparts in Europe to—(A)evaluate United States and European overreliance on goods originating in the People’s Republic of China, including in the medical and pharmaceutical sectors, and develop joint strategies to diversify supply chains;(B)counter PRC efforts to use COVID–19-related assistance as a coercive tool to pressure developing countries by offering relevant United States and European expertise and assistance; and(C)leverage the United States and European private sectors to advance the post-COVID–19 economic recovery. 256.Strategy to enhance transatlantic cooperation with respect to the People’s Republic of China(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall brief the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives on a strategy for how the United States will enhance cooperation with the European Union, NATO, and European partner countries with respect to the People’s Republic of China.(b)ElementsThe briefing required by subsection (a) shall do the following:(1)Identify the senior Senate-confirmed Department of State official that leads United States efforts to cooperate with the European Union, NATO, and European partner countries to advance a shared approach with respect to the People’s Republic of China.(2)Identify key policy points of convergence and divergence between the United States and European partners with respect to the People’s Republic of China in the areas of technology, trade, and economic practices.(3)Describe efforts to advance shared interests with European counterparts on—(A)economic challenges with respect to the People’s Republic of China;(B)democracy and human rights challenges with respect to the People’s Republic of China;(C)technology issues with respect to the People’s Republic of China;(D)defense issues with respect to the People’s Republic of China; and(E)developing a comprehensive strategy to respond to the Belt and Road Initiative (BRI) established by the Government of the People’s Republic of China.(4)Describe the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with European partners on the People’s Republic of China.(5)Detail diplomatic efforts up to the date of the briefing and future plans to work with European partners to counter the Government of the People’s Republic of China’s advancement of an authoritarian governance model around the world. (6)Detail the diplomatic efforts made up to the date of the briefing and future plans to support European efforts to identify cost-effective alternatives to Huawei’s 5G technology.(7)Detail how United States public diplomacy tools, including the Global Engagement Center of the Department of State, will coordinate efforts with counterpart entities within the European Union to counter Chinese propaganda.(8)Describe the staffing and budget resources the Department of State dedicates to engagement between the United States and the European Union on the People’s Republic of China and provide an assessment of out-year resource needs to execute the strategy.(9)Detail diplomatic efforts to work with European partners to track and counter Chinese attempts to exert influence across multilateral fora, including at the World Health Organization.(c)FormThe briefing required by section (a) shall be classified.(d)ConsultationNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter for 5 years, the Secretary of State shall consult with the appropriate congressional committees regarding the development and implementation of the elements described in subsection (b).257.Enhancing Transatlantic cooperation on promoting private sector finance(a)In generalThe President should work with transatlantic partners to build on the agreement among the Development Finance Corporation, FinDev Canada, and the European Development Finance Institutions (called the DFI Alliance) to enhance coordination on shared objectives to foster private sector-led development and provide market-based alternatives to state-directed financing in emerging markets, particularly as related to the People’s Republic of China's Belt and Road Initiative (BRI), including by integrating efforts such as—(1)the European Union Strategy on Connecting Europe and Asia;(2)the Three Seas Initiative and Three Seas Initiative Fund;(3)the Blue Dot Network among the United States, Japan, and Australia; and(4)a European Union-Japan initiative that has leveraged $65,000,000,000 for infrastructure projects and emphasizes transparency standards.(b)Cooperation at the United NationsThe United States, European Union, and European countries should coordinate efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance and legitimize BRI as a global good, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs on BRI implementation. (c)StandardsThe United States and the European Union should coordinate and develop a strategy to enhance transatlantic cooperation with the OECD and the Paris Club on ensuring the highest possible standards for Belt and Road Initiative contracts and terms with developing countries. 258.Report and briefing on cooperation between China and Iran and between China and Russia(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Select Committee on Intelligence, the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, the Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Financial Services, the Committee on Ways and Means, and the Committee on Appropriations of the House of Representatives.(b)Report and briefing required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall, in coordination with the Secretary of State, the Secretary of Defense, the Secretary of Commerce, the Secretary of Energy, the Secretary of the Treasury, and such other heads of Federal agencies as the Director considers appropriate, submit to the appropriate committees of Congress a report and brief the appropriate committees of Congress on cooperation between the People’s Republic of China and the Islamic Republic of Iran and between the People’s Republic of China and the Russian Federation.(2)ContentsThe report submitted under paragraph (1) shall include the following elements:(A)An identification of major areas of diplomatic energy, infrastructure, banking, financial, economic, military, and space cooperation—(i)between the People’s Republic of China and the Islamic Republic of Iran; and(ii)between the People’s Republic of China and the Russian Federation.(B)An assessment of the effect of the COVID–19 pandemic on such cooperation.(C)An assessment of the effect that United States compliance with the Joint Comprehensive Plan of Action (JCPOA) starting in January 14, 2016, and United States withdrawal from the JCPOA on May 8, 2018, had on the cooperation described in subparagraph (A)(i).(D)An assessment of the effect on the cooperation described in subparagraph (A)(i) that would be had by the United States reentering compliance with the JCPOA or a successor agreement and the effect of the United States not reentering compliance with the JCPOA or reaching a successor agreement. (3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(c)Sense of congress on sharing with allies and partnersIt is the sense of Congress that the Director of National Intelligence and the heads of other appropriate Federal departments and agencies should share the findings of the report submitted under subsection (b) with important allies and partners of the United States, as appropriate. 259.Promoting responsible development alternatives to the belt and road initiative(a)In generalThe President should seek opportunities to partner with multilateral development finance institutions to develop financing tools based on shared development finance criteria and mechanisms to support investments in developing countries that—(1)support low carbon economic development; and(2)promote resiliency and adaptation to environmental changes.(b)Partnership agreementThe Chief Executive Officer of the United States International Development Finance Corporation should seek to partner with other multilateral development finance institutions and development finance institutions to leverage the respective available funds to support low carbon economic development, which may include nuclear energy projects, environmental adaptation, and resilience activities in developing countries.(c)Alternatives to the People’s Republic of China’s Belt and Road InitiativeThe President shall work with European counterparts to establish a formal United States-European Commission Working Group to develop a comprehensive strategy to develop alternatives to the Government of the People’s Republic of China’s Belt and Road Initiative for development finance. United States participants in the working group shall seek to integrate existing efforts into the strategy, including efforts to address the Government of the People’s Republic of China’s use of the United Nations to advance the Belt and Road Initiative, including the proliferation of memoranda of understanding between the People’s Republic of China and United Nations funds and programs regarding the implementation of the Belt and Road Initiative.(d)Co-financing of infrastructure projects(1)AuthorizationSubject to paragraph (2), the Secretary of State, the Administrator of the United States Development Agency, and other relevant agency heads are authorized to co-finance infrastructure projects that advance the development objectives of the United States overseas and provide viable alternatives to projects that would otherwise be included within China’s Belt and Road Initiative.(2)ConditionsCo-financing arrangements authorized pursuant to paragraph (1) may not be approved unless—(A)the projects to be financed—(i)promote the public good;(ii)promote low carbon emissions, which may include nuclear energy projects; and(iii)will have substantially lower environmental impact than the proposed Belt and Road Initiative alternative; and(B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives are notified not later than 15 days in advance of entering into such co-financing arrangements. IIISouth and Central Asia261.Sense of Congress on South and Central AsiaIt is the sense of Congress that—(1)the United States should continue to stand with friends and partners in South and Central Asia as they contend with efforts by the Government of the People’s Republic of China to interfere in their respective political systems and encroach upon their sovereign territory; and(2)the United States should reaffirm its commitment to the Comprehensive Global Strategic Partnership with India and further deepen bilateral defense consultations and collaboration with India commensurate with its status as a major defense partner. 262.Strategy to enhance cooperation with South and Central Asia(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the Committee on Foreign Relations and the Committee on Armed Services of the Senate and the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives a strategy for how the United States will engage with the countries of South and Central Asia, including through the C5+1 mechanism, with respect to the People’s Republic of China.(b)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A detailed description of the security and economic challenges that the People’s Republic of China poses to the countries of South and Central Asia, including border disputes with South and Central Asian countries that border the People’s Republic of China, PRC investments in land and sea ports, transportation infrastructure, and energy projects across the region.(2)A detailed description of United States efforts to provide alternatives to PRC investment in infrastructure and other sectors in South and Central Asia.(3)A detailed description of bilateral and regional efforts to work with countries in South Asia on strategies to build resilience against PRC efforts to interfere in their political systems and economies.(4)A detailed description of United States diplomatic efforts to work with the Government of Afghanistan on addressing the challenges posed by PRC investment in the Afghan mineral sector.(5)A detailed description of United States diplomatic efforts with the Government of Pakistan with respect to matters relevant to the People’s Republic of China, including investments by the People’s Republic of China in Pakistan through the Belt and Road Initiative. (6)In close consultation with the Government of India, identification of areas where the United States Government can provide diplomatic and other support as appropriate for India’s efforts to address economic and security challenges posed by the People’s Republic of China in the region.(7)A description of the coordination mechanisms among key regional and functional bureaus within the Department of State and Department of Defense tasked with engaging with the countries of South and Central Asia on issues relating to the People’s Republic of China.(8)A description of the efforts being made by Federal departments agencies, including the Department of State, the United States Agency for International Development, the Department of Commerce, the Department of Energy, and the Office of the United States Trade Representative, to help the nations of South and Central Asia develop trade and commerce links that will help those nations diversify their trade away from the People’s Republic of China. (9)A detailed description of United States diplomatic efforts with Central Asian countries, Turkey, and any other countries with significant populations of Uyghurs and other ethnic minorities fleeing persecution in the People’s Republic of China to press those countries to refrain from deporting ethnic minorities to the People’s Republic of China, protect ethnic minorities from intimidation by Chinese government authorities, and protect the right to the freedoms of assembly and expression.(c)FormThe strategy required under section (a) shall be submitted in an unclassified form that can be made available to the public, but may include a classified annex as necessary.(d)ConsultationNot later than 120 days after the date of the enactment of this Act, and not less than annually thereafter for 5 years, the Secretary of State shall consult with the Committee on Foreign Relations and the Committee on Appropriations of the Senate and the Committee of Foreign Affairs and the Committee on Appropriations of the House of Representatives regarding the development and implementation of the strategy required under subsection (a).IVAfrica271.Assessment of political, economic, and security activity of the People’s Republic of China in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Intelligence assessmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in coordination with the Director of National Intelligence, submit to the appropriate committees of Congress a report that assesses the nature and impact of the People’s Republic of China’s political, economic, and security sector activity in Africa, and its impact on United States strategic interests, including—(1)the amount and impact of direct investment, loans, development financing, oil-for-loans deals, and other preferential trading arrangements;(2)the involvement of PRC state-owned enterprises in Africa; (3)the amount of African debt held by the People’s Republic of China;(4)the involvement of PRC private security, technology and media companies in Africa; (5)the scale and impact of PRC arms sales to African countries;(6)the scope of Chinese investment in and control of African energy resources and minerals critical for emerging and foundational technologies;(7)an analysis on the linkages between Beijing’s aid and assistance to African countries and African countries supporting PRC geopolitical goals in international fora; (8)the methods, tools, and tactics used to facilitate illegal and corrupt activity, including trade in counterfeit and illicit goods, to include smuggled extractive resources and wildlife products, from Africa to the People’s Republic of China;(9)the methods and techniques that the People’s Republic of China uses to exert undue influence on African governments and facilitate corrupt activity in Africa, including through the CCP's party-to-party training program, and to influence African multilateral organizations; and(10)an analysis of the soft power, cultural and educational activities undertaken by the PRC and CCP to seek to expand its influence in Africa. 272.Increasing the competitiveness of the United States in Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Ways and Means of the House of Representatives.(b)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Secretary of the Treasury, the Secretary of Commerce, the Attorney General, the United States Trade Representative, the Administrator of the United States Agency for International Development, and the leadership of the United States International Development Finance Corporation, submit to the appropriate committees of Congress a report setting forth a multi-year strategy for increasing United States economic competitiveness and promoting improvements in the investment climate in Africa, including through support for democratic institutions, the rule of law, including property rights, and for improved transparency, anti-corruption and governance.(c)ElementsThe strategy submitted pursuant to subsection (a) shall include—(1)a description and assessment of barriers to United States investment in Africa for United States businesses, including a clear identification of the different barriers facing small-sized and medium-sized businesses, and an assessment of whether existing programs effectively address such barriers;(2)a description and assessment of barriers to African diaspora investment in Africa, and recommendations to overcome such barriers; (3)an identification of the economic sectors in the United States that have a comparative advantage in African markets;(4)a determination of priority African countries for promoting two-way trade and investment and an assessment of additional foreign assistance needs, including democracy and governance and rule of law support, to promote a conducive operating environment in priority countries;(5)an identification of opportunities for strategic cooperation with European allies on trade and investment in Africa, and for establishing a dialogue on trade, security, development, and environmental issues of mutual interest; and(6)a plan to regularly host a United States-Africa Leaders Summit to promote two-way trade and investment, strategic engagement, and security in Africa (d)Assessment of united states government human resources capacityThe Comptroller General of the United States shall—(1)conduct a review of the number of Foreign Commercial Service Officers and Department of State Economic Officers at United States embassies in sub-Saharan Africa; and(2)develop and submit to the appropriate congressional committees an assessment of whether human resource capacity in such embassies is adequate to meet the goals of the various trade and economic programs and initiatives in Africa, including the African Growth and Opportunity Act and Prosper Africa.273.Digital security cooperation with respect to Africa(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Interagency working group to counter PRC cyber aggression in Africa(1)In generalThe President shall establish an interagency Working Group, which shall include representatives of the Department of State, the Department of Defense, the Office of the Director of National Intelligence, and such other agencies of the United States Government as the President considers appropriate, on means to counter PRC cyber aggression with respect to Africa.(2)DutiesThe Working Group established pursuant to this subsection shall develop and submit to the appropriate congressional committees a set of recommendations for—(A)bolstering the capacity of governments in Africa to ensure the integrity of their data networks and critical infrastructure where applicable;(B)providing alternatives to Huawei;(C)an action plan for United States embassies in Africa to offer to provide assistance to host-country governments with respect to protecting their vital digital networks and infrastructure from PRC espionage, including an assessment of staffing resources needed to implement the action plan in embassies in Africa;(D)utilizing interagency resources to counter PRC disinformation and propaganda in traditional and digital media targeted to African audiences; and(E)helping civil society in Africa counter digital authoritarianism and identifying tools and assistance to enhance and promote digital democracy.274.Increasing personnel in United States embassies in sub-Saharan Africa focused on the People’s Republic of ChinaThe Secretary of State may station on a permanent basis Department of State personnel at such United States embassies in sub-Saharan Africa as the Secretary considers appropriate focused on the activities, policies and investments of the People’s Republic of China in Africa. 275.Support for Young African Leaders Initiative(a)FindingCongress finds that youth in Africa can have a positive impact on efforts to foster economic growth, improve public sector transparency and governance, and counter extremism, and should be an area of focus for United States outreach on the continent.(b)PolicyIt is the policy of the United States, in cooperation and collaboration with private sector companies, civic organizations, nongovernmental organizations, and national and regional public sector entities, to commit resources to enhancing the entrepreneurship and leadership skills of African youth with the objective of enhancing their ability to serve as leaders in the public and private sectors in order to help them spur growth and prosperity, strengthen democratic governance, and enhance peace and security in their respective countries of origin and across Africa.(c)Young african leaders initiative(1)In generalThere is hereby established the Young African Leaders Initiative, to be carried out by the Secretary of State.(2)FellowshipsThe Secretary is authorized to support the participation in the Initiative established under this paragraph, in the United States, of fellows from Africa each year for such education and training in leadership and professional development through the Department of State as the Secretary of State considers appropriate. The Secretary shall establish and publish criteria for eligibility for participation as such a fellow, and for selection of fellows among eligible applicants for a fellowship.(3)Reciprocal exchangesUnder the Initiative, United States citizens may engage in such reciprocal exchanges in connection with and collaboration on projects with fellows under paragraph (1) as the Secretary considers appropriate.(4)Regional centers and networksThe Administrator of the United States Agency for International Development shall establish each of the following:(A)Not fewer than four regional centers in Africa to provide in-person and online training throughout the year in business and entrepreneurship, civic leadership, and public management.(B)An online network that provides information and online courses on, and connections with leaders in, the private and public sectors in Africa.(d)Sense of CongressIt is the sense of Congress that the Secretary of State should increase the number of fellows from Africa participating in the Mandela Washington Fellowship above the current 700 projected for fiscal year 2021. 276.Africa broadcasting networksNot later than 180 days after the date of the enactment of this Act, the CEO of the United States Agency for Global Media shall submit to the appropriate congressional committees a report on the resources and timeline needed to establish within the Agency an organization whose mission shall be to promote democratic values and institutions in Africa by providing objective, accurate, and relevant news and information to the people of Africa and counter disinformation from malign actors, especially in countries where a free press is banned by the government or not fully established, about the region, the world, and the United States through uncensored news, responsible discussion, and open debate.VMiddle East and North Africa281.Strategy to counter Chinese influence in, and access to, the Middle East and North Africa(a)Sense of CongressIt is the sense of Congress that—(1)the economic influence of the People’s Republic of China through its oil and gas imports from the Middle East, infrastructure investments, technology transfer, and arms sales provides influence and leverage that runs counter to United States interests in the region; (2)the People’s Republic of China seeks to erode United States influence in the Middle East and North Africa through the sale of Chinese arms, associated weapons technology, and joint weapons research and development initiatives;(3)the People’s Republic of China seeks to establish military or dual use facilities in geographically strategic locations in the Middle East and North Africa to further the Chinese Communist Party’s Belt and Road Initiative at the expense of United States national security interests; and(4)the export of certain communications infrastructure from the People’s Republic of China degrades the security of partner networks, exposes intellectual property to theft, threatens the ability of the United States to conduct security cooperation with compromised regional partners, and furthers China’s authoritarian surveillance model.(b)Strategy required(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other appropriate Federal agencies, shall jointly develop and submit to the appropriate congressional committees a strategy for countering and limiting Chinese influence in, and access to, the Middle East and North Africa.(2)ElementsThe strategy required under paragraph (1) shall include—(A)an assessment of the People’s Republic of China’s intent with regards to increased cooperation with Middle East and North African countries and how these activities fit into its broader global strategic objectives;(B)an assessment of how governments across the region are responding to the People’s Republic of China’s efforts to increase its military presence in their countries;(C)efforts to improve regional cooperation through foreign military sales, financing, and efforts to build partner capacity and increase interoperability with the United States;(D)an assessment of the People’s Republic of China’s joint research and development with the Middle East and North Africa, impacts on the United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(E)an assessment of arms sales and weapons technology transfers from the People’s Republic of China to the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area;(F)an assessment of the People’s Republic of China’s military sales to the region including lethal and non-lethal unmanned aerial systems;(G)an assessment of People’s Republic of China military basing and dual-use facility initiatives across the Middle East and North Africa, impacts on United States’ national security interests, and recommended steps to mitigate the People’s Republic of China’s influence in this area; (H)efforts to improve regional security cooperation with United States allies and partners with a focus on—(i)maritime security in the Arabian Gulf, the Red Sea, and the Eastern Mediterranean;(ii)integrated air and missile defense; (iii)cyber security; (iv)border security; and(v)critical infrastructure security, to include energy security;(I)increased support for government-to-government engagement on critical infrastructure development projects including ports and water infrastructure;(J)efforts to encourage United States private sector and public-private partnerships in healthcare technology and foreign direct investment in non-energy sectors;(K)efforts to expand youth engagement and professional education exchanges with key partner countries;(L)specific steps to counter increased investment from the People’s Republic of China in telecommunications infrastructure and diplomatic efforts to stress the political, economic, and social benefits of a free and open internet;(M)efforts to promote United States private sector engagement in and public-private partnerships on renewable energy development;(N)the expansion of public-private partnership efforts on water, desalination, and irrigation projects; and(O)efforts to warn United States partners in the Middle East and North Africa of the risks associated with the People’s Republic of China’s telecommunications infrastructure and provide alternative clean paths to the People’s Republic of China’s technology. 282.Sense of Congress on Middle East and North Africa engagement(a)FindingsCongress makes the following findings:(1)The United States and the international community have long-term interests in the stability, security, and prosperity of the people of the Middle East and North Africa.(2)In addition to and apart from military and security efforts, the United States should harness a whole of government approach, including bilateral and multilateral statecraft, economic lines of effort, and public diplomacy to compete with and counter Chinese Communist Party influence.(3)A clearly articulated positive narrative of United States engagement, transparent governance structures, and active civil society engagement help counter predatory foreign investment and influence efforts. (b)Statement of policyIt is the policy of the United States that the United States and the international community should continue diplomatic and economic efforts throughout the Middle East and North Africa that support reform efforts to—(1)promote greater economic opportunity;(2)foster private sector development;(3)strengthen civil society; and(4)promote transparent and democratic governance and the rule of law.VIArctic Region285.Arctic diplomacy(a)Sense of Congress on Arctic securityIt is the sense of Congress that—(1)the rapidly changing Arctic environment—(A)creates new national and regional security challenges due to increased military activity in the Arctic;(B)heightens the risk of the Arctic emerging as a major theater of conflict in ongoing strategic competition; (C)threatens maritime safety as Arctic littoral nations have inadequate capacity to patrol the increased vessel traffic in this remote region, which is a result of diminished annual levels of sea ice; (D)impacts public safety due to increased human activity in the Arctic region where search and rescue capacity remains very limited; and(E)threatens the health of the Arctic’s fragile and pristine environment and the unique and highly sensitive species found in the Arctic’s marine and terrestrial ecosystems; and(2)the United States should reduce the consequences outlined in paragraph (1) by—(A)carefully evaluating the wide variety and dynamic set of security and safety risks unfolding in the Arctic;(B)developing policies and making preparations to mitigate and respond to threats and risks in the Arctic, including by continuing to work with allies and partners in the Arctic region to deter potential aggressive activities and build Arctic competencies; (C)adequately funding the National Earth System Prediction Capability to substantively improve weather, ocean, and ice predictions on the time scales necessary to ensure regional security and trans-Arctic shipping;(D)investing in resources, including a significantly expanded icebreaker fleet, to ensure that the United States has adequate capacity to prevent and respond to security threats in the Arctic region; (E)pursuing diplomatic engagements with all nations in the Arctic region for—(i)maintaining peace and stability in the Arctic region; (ii)fostering cooperation on stewardship and safety initiatives in the Arctic region; (iii)ensuring safe and efficient management of commercial maritime traffic in the Arctic; (iv)promoting responsible natural resource management and economic development; and(v)countering China's Polar Silk Road initiative; and(F)examining the possibility of reconvening the Arctic Chiefs of Defense Forum. (b)Statement of policyIt is the policy of the United States—(1)to recognize only the nations enumerated in subsection (c)(1) as Arctic nations, and to reject all other claims to this status; and(2)that the militarization of the Arctic poses a serious threat to Arctic peace and stability, and the interests of United States allies and partners. (c)DefinitionsIn this section:(1)Arctic nationsThe term Arctic nations means the 8 nations with territory or exclusive economic zones that extend north of the 66.56083 parallel latitude north of the equator, namely Russia, Canada, the United States, Norway, Denmark (including Greenland), Finland, Sweden, and Iceland.(2)Arctic regionThe term Arctic Region means the geographic region north of the 66.56083 parallel latitude north of the equator. (d)DesignationThe Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs (OES) shall designate a deputy assistant secretary serving within the Bureau of Oceans and International Environmental and Scientific Affairs as Deputy Assistant Secretary for Arctic Affairs, who shall be responsible for OES affairs in the Arctic Region.(e)DutiesThe Deputy Assistant Secretary for Arctic Affairs shall—(1)facilitate the development and coordination of United States foreign policy in the Arctic Region relating to—(A)strengthening institutions for cooperation among the Arctic nations;(B)enhancing scientific monitoring and research on local, regional, and global environmental issues; (C)protecting the Arctic environment and conserving its biological resources;(D)promoting responsible natural resource management and economic development; and(E)involving Arctic indigenous people in decisions that affect them.(2)coordinate the diplomatic objectives with respect to the activities described in paragraph (1), and, as appropriate, represent the United States within multilateral fora that address international cooperation and foreign policy matters in the Arctic Region;(3)help inform, in coordination with the Bureau of Economic and Business Affairs, transnational commerce and commercial maritime transit in the Arctic Region;(4)coordinate the integration of scientific data on the current and projected effects of emerging environmental changes on the Arctic Region and ensure that such data is applied to the development of security strategies for the Arctic Region;(5)make available the methods and approaches on the integration of environmental science and data to other regional security planning programs in the Department of State to better ensure that broader decision making processes may more adequately account for the changing environment;(6)assist with the development of, and facilitate the implementation of, an Arctic Region Security Policy in accordance with subsection (f);(7)use the voice, vote, and influence of the United States to encourage other countries and international multilateral organizations to support the principles of the Arctic Region Security Policy implemented pursuant to subsection (f); and(8)perform such other duties and exercise such powers as the Assistant Secretary of State for Oceans and International Environmental and Scientific Affairs shall prescribe.(f)Rank and statusThe Secretary of State may change the title of the Deputy Assistant Secretary for Arctic Affairs designated under subsection (c) to Special Representative or Special Envoy with the rank of Ambassador if—(1)the President nominates the person so designated to that rank and status; and(2)the Senate confirms such person to such rank and status. (g)Arctic region security policyThe Bureau of European and Eurasian Affairs shall be the lead bureau for developing and implementing the United States’ Arctic Region Security Policy, in coordination with the Bureau of Oceans and International Environmental and Scientific Affairs, the Bureau of Political-Military Affairs, embassies, other regional bureaus, and relevant offices to advance United States national security interests, including through conflict prevention efforts, security assistance, humanitarian disaster response and prevention, and economic and other relevant assistance programs. The Arctic Region Security Policy shall assess, develop, budget for, and implement plans, policies, and actions— (1)to bolster the diplomatic presence of the United States in Arctic nations, including through enhancements to diplomatic missions and facilities, participation in regional and bilateral dialogues related to Arctic security, and coordination of United States initiatives and assistance programs across agencies to protect the national security of the United States and its allies and partners;(2)to enhance the resilience capacities of Arctic nations to the effects of environmental change and increased civilian and military activity by Arctic nations and other nations that may result from increased accessibility of the Arctic Region; (3)to assess specific added risks to the Arctic Region and Arctic nations that—(A)are vulnerable to the changing Arctic environment; and(B)are strategically significant to the United States;(4)to coordinate the integration of environmental change and national security risk and vulnerability assessments into the decision making process on foreign assistance awards with Greenland;(5)to advance principles of good governance by encouraging and cooperating with Arctic nations on collaborative approaches—(A)to responsibly manage natural resources in the Arctic Region;(B)to share the burden of ensuring maritime safety in the Arctic Region;(C)to prevent the escalation of security tensions by mitigating against the militarization of the Arctic Region;(D)to develop mutually agreed upon multilateral policies among Arctic nations on the management of maritime transit routes through the Arctic Region and work cooperatively on the transit policies for access to and transit in the Arctic Region by non-Arctic nations; and(E)to facilitate the development of Arctic Region Security Action Plans to ensure stability and public safety in disaster situations in a humane and responsible fashion; and(6)to evaluate the vulnerability, security, survivability, and resiliency of United States interests and non-defense assets in the Arctic Region. VIIOceania291.Statement of policy on United States engagement in OceaniaIt shall be the policy of the United States—(1)to elevate the countries of Oceania as a strategic national security and economic priority of the United States Government;(2)to promote civil society, the rule of law, and democratic governance across Oceania as part of a free and open Indo-Pacific region;(3)to broaden and deepen relationships with the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia through robust defense, diplomatic, economic, and development exchanges that promote the goals of individual states and the entire region;(4)to work with the governments of Australia, New Zealand, and Japan to advance shared alliance goals of the Oceania region concerning health, environmental protection, disaster resilience and preparedness, illegal, unreported and unregulated fishing, maritime security, and economic development;(5)to participate, wherever possible and appropriate, in existing regional organizations and international structures to promote the national security and economic goals of the United States and countries of the Oceania region;(6)to invest in a whole-of-government United States strategy that will enhance youth engagement and advance long-term growth and development throughout the region, especially as it relates to protecting marine resources that are critical to livelihoods and strengthening the resilience of the countries of the Oceania region against current and future threats resulting from extreme weather and severe changes in the environment;(7)to deter and combat acts of malign foreign influence and corruption aimed at undermining the political, environmental, social, and economic stability of the people and governments of the countries of Oceania;(8)to improve the local capacity of the countries of Oceania to address public health challenges and improve global health security;(9)to help the countries of Oceania access market-based private sector investments that adhere to best practices regarding transparency, debt sustainability, and environmental and social safeguards as an alternative to state-directed investments by authoritarian governments;(10)to ensure the people and communities of Oceania remain safe from the risks of old and degrading munitions hazards and other debris that threaten health and livelihoods;(11)to cooperate with Taiwan by offering United States support for maintaining Taiwan’s diplomatic partners in Oceania; and (12)to work cooperatively with all governments in Oceania to promote the dignified return of the remains of members of the United States Armed Forces that are missing in action from previous conflicts in the Indo-Pacific region.292.Oceania strategic roadmap(a)Oceania strategic roadmapNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic roadmap for strengthening United States engagement with the countries of Oceania, including an analysis of opportunities to cooperate with Australia, New Zealand, and Japan, to address shared concerns and promote shared goals in pursuit of security and resiliency in the countries of Oceania.(b)ElementsThe strategic roadmap required by subsection (a) shall include the following:(1)A description of United States regional goals and concerns with respect to Oceania and increasing engagement with the countries of Oceania.(2)An assessment, based on paragraph (1), of United States regional goals and concerns that are shared by Australia, New Zealand, and Japan, including a review of issues related to anticorruption, maritime and other security issues, environmental protection, fisheries management, economic growth and development, and disaster resilience and preparedness.(3)A review of ongoing programs and initiatives by the governments of the United States, Australia, New Zealand, and Japan in pursuit of those shared regional goals and concerns, including with respect to the issues described in paragraph (1).(4)A review of ongoing programs and initiatives by regional organizations and other related intergovernmental structures aimed at addressing the issues described in paragraph (1).(5)A plan for aligning United States programs and resources in pursuit of those shared regional goals and concerns, as appropriate.(6)Recommendations for additional United States authorities, personnel, programs, or resources necessary to execute the strategic roadmap.(7)Any other elements the Secretary considers appropriate.293.Review of USAID programming in Oceania(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development (in this section referred to as USAID), should include the Indo-Pacific countries of Oceania in existing strategic planning and multi-sector program evaluation processes, including the Department of State’s Integrated Country Strategies and USAID’s Country Development Cooperation Strategies, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps.(b)Programmatic considerationsEvaluations and considerations for Indo-Pacific countries of Oceania in the program planning and strategic development processes under subsection (a) should include—(1)descriptions of the diplomatic and development challenges of the Indo-Pacific countries of Oceania as those challenges relate to the strategic, economic, and humanitarian interests of the United States;(2)reviews of existing Department of State and USAID programs to address the diplomatic and development challenges of those countries evaluated under paragraph (1);(3)descriptions of the barriers, if any, to increasing Department of State and USAID programming to Indo-Pacific countries of Oceania, including—(A)the relative income level of the Indo-Pacific countries of Oceania relative to other regions where there is high demand for United States foreign assistance to support development needs;(B)the relative capacity of the Indo-Pacific countries of Oceania to absorb United States foreign assistance for diplomatic and development needs through partner governments and civil society institutions; and(C)any other factor that the Secretary or Administrator determines may constitute a barrier to deploying or increasing United States foreign assistance to the Indo-Pacific countries of Oceania;(4)assessments of the presence of, degree of international development by, partner country indebtedness to, and political influence of malign foreign governments, such as the Government of the People’s Republic of China, and non-state actors;(5)assessments of new foreign economic assistance modalities that could assist in strengthening United States foreign assistance in the Indo-Pacific countries of Oceania, including the deployment of technical assistance and asset recovery tools to partner governments and civil society institutions to help develop the capacity and expertise necessary to achieve self-sufficiency;(6)an evaluation of the existing budget and resource management processes for the Department of State’s and USAID’s mission and work with respect to its programming in the Indo-Pacific countries of Oceania;(7)an explanation of how the Secretary and the Administrator will use existing programming processes, including those with respect to development of an Integrated Country Strategy, Country Development Cooperation Strategy, the Joint Strategic Plan, and the Journey to Self-Reliance Country Roadmaps, to advance the long-term growth, governance, economic development, and resilience of the Indo-Pacific countries of Oceania; and(8)any recommendations about appropriate budgetary, resource management, and programmatic changes necessary to assist in strengthening United States foreign assistance programming in the Indo-Pacific countries of Oceania. 294.Oceania Security Dialogue(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall brief the appropriate committees of Congress on the feasibility and advisability of establishing a United States-based public-private sponsored security dialogue (to be known as the Oceania Security Dialogue) among the countries of Oceania for the purposes of jointly exploring and discussing issues affecting the economic, diplomatic, and national security of the Indo-Pacific countries of Oceania.(b)Report requiredThe briefing required by subsection (a) shall, at a minimum, include the following:(1)A review of the ability of the Department of State to participate in a public-private sponsored security dialogue.(2)An assessment of the potential locations for conducting an Oceania Security Dialogue in the jurisdiction of the United States.(3)Consideration of dates for conducting an Oceania Security Dialogue that would maximize participation of representatives from the Indo-Pacific countries of Oceania.(4)A review of the funding modalities available to the Department of State to help finance an Oceania Security Dialogue, including grant-making authorities available to the Department of State.(5)An assessment of any administrative, statutory, or other legal limitations that would prevent the establishment of an Oceania Security Dialogue with participation and support of the Department of State as described in subsection (a).(6)An analysis of how an Oceania Security Dialogue could help to advance the Boe Declaration on Regional Security, including its emphasis on the changing environment as the greatest existential threat to countries of Oceania. (7)An evaluation of how an Oceania Security Dialogue could help amplify the issues and work of existing regional structures and organizations dedicated to the security of the Oceania region, such as the Pacific Island Forum and Pacific Environmental Security Forum.(8)An analysis of how an Oceania Security Dialogue would help with implementation of the strategic roadmap required by section 292 and advance the National Security Strategy of the United States.(c)Interagency consultationTo the extent practicable, the Secretary of State may consult with the Secretary of Defense and, where appropriate, evaluate the lessons learned of the Regional Centers for Security Studies of the Department of Defense to determine the feasibility and advisability of establishing the Oceania Security Dialogue. 295.Report on countering illegal, unreported, and unregulated fishing in Oceania(a)Sense of CongressIt is the sense of Congress that—(1)many countries of the Oceania region depend on commercial tuna fisheries as a critical component of their economies;(2)the Government of the People’s Republic of China has used its licensed fishing fleet to exert greater influence in Oceania, but at the same time, its licensed fishing fleet is also a major contributor to illegal, unreported, and unregulated fishing (in this section referred to as IUU fishing) activities;(3)the sustainability of Oceania’s fisheries is threatened by IUU fishing, which depletes both commercially important fish stocks and non-targeted species that help maintain the integrity of the ocean ecosystem;(4)in addition, IUU fishing puts pressure on protected species of marine mammals, sea turtles, and sea birds, which also jeopardizes the integrity of the ocean ecosystem;(5)further, because IUU fishing goes unrecorded, the loss of biomass compromises scientists’ work to assess and model fishery stocks and advise managers on sustainable catch levels;(6)beyond the damage to living marine resources, IUU fishing also contributes directly to illegal activity in the Oceania region, such as food fraud, smuggling, and human trafficking;(7)current approaches to IUU fishing enforcement rely on established methods, such as vessel monitoring systems, logbooks maintained by government fisheries enforcement authorities to record the catches landed by fishing vessels, and corroborating data on catches hand-collected by human observer programs;(8)such established methods are imperfect because—(A)vessels can turn off monitoring systems and unlicensed vessels do not use them; and (B)observer coverage is thin and subject to human error and corruption;(9)maritime domain awareness technology solutions for vessel monitoring have gained credibility in recent years and include systems such as observing instruments deployed on satellites, crewed and uncrewed air and surface systems, aircraft, and surface vessels, as well as electronic monitoring systems on fishing vessels;(10)maritime domain awareness technologies hold the promise of significantly augmenting the current IUU fishing enforcement capacities; and(11)maritime domain awareness technologies offer an avenue for addressing key United States national interests, including those interests related to—(A)increasing bilateral diplomatic ties with key allies and partners in the Oceania region; (B)countering illicit trafficking in arms, narcotics, and human beings associated with IUU fishing; (C)advancing security, long-term growth, and development in the Oceania region; (D)supporting ocean conservation objectives; (E)reducing food insecurity; and (F)countering attempts by the Government of the People’s Republic of China to grow its influence in the Oceania region.(b)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Administrator of the National Oceanic and Atmospheric Administration, the Commandant of the Coast Guard, and the Secretary of Defense, shall submit to the appropriate congressional committees a report assessing the use of advanced maritime domain awareness technology systems to combat IUU fishing in Oceania. (2)ElementsThe report required by paragraph (1) shall include—(A)a review of the effectiveness of existing monitoring technologies, including electronic monitoring systems, to combat IUU fishing;(B)recommendations for effectively integrating effective monitoring technologies into a Oceania-wide strategy for IUU fishing enforcement;(C)an assessment and recommendations for the secure and reliable processing of data from such monitoring technologies, including the security and verification issues;(D)the technical and financial capacity of countries of the Oceania region to deploy and maintain large-scale use of maritime domain awareness technological systems for the purposes of combating IUU fishing and supporting fisheries resource management;(E)a review of the technical and financial capacity of regional organizations and international structures to support countries of the Oceania region in the deployment and maintenance of large-scale use of maritime domain awareness technology systems for the purposes of combating IUU fishing and supporting fisheries resource management;(F)an evaluation of the utility of using foreign assistance, security assistance, and development assistance provided by the United States to countries of the Oceania region to support the large-scale deployment and operations of maritime domain awareness systems to increase maritime security across the region; and(G)an assessment of the role of large-scale deployment and operations of maritime domain awareness systems throughout Oceania to supporting United States economic and national security interests in the Oceania region, including efforts related to countering IUU fishing, improving maritime security, and countering malign foreign influence. 296.Oceania Peace Corps partnerships(a)In generalNot later than one year after the date of the enactment of this Act, the Director of the Peace Corps shall submit to Congress a report on strategies for to reasonably and safely expand the number of Peace Corps volunteers in Oceania, with the goals of—(1)expanding the presence of the Peace Corps to all currently feasible locations in Oceania; and(2)working with regional and international partners of the United States to expand the presence of Peace Corps volunteers in low-income Oceania communities in support of climate resilience initiatives.(b)ElementsThe report required by subsection (a) shall—(1)assess the factors contributing to the current absence of the Peace Corps and its volunteers in Oceania; (2)examine potential remedies that include working with United States Government agencies and regional governments, including governments of United States allies—(A)to increase the health infrastructure and medical evacuation capabilities of the countries of Oceania to better support the safety of Peace Corps volunteers while in those countries;(B)to address physical safety concerns that have decreased the ability of the Peace Corps to operate in Oceania; and(C)to increase transportation infrastructure in the countries of Oceania to better support the travel of Peace Corps volunteers and their access to necessary facilities; (3)evaluate the potential to expand the deployment of Peace Corps Response volunteers to help the countries of Oceania address social, economic, and development needs of their communities that require specific professional expertise; and(4)explore potential new operational models to address safety and security needs of Peace Corps volunteers in the countries of Oceania, including—(A)changes to volunteer deployment durations; and(B)scheduled redeployment of volunteers to regional or United States-based healthcare facilities for routine physical and behavioral health evaluation. (c)Volunteers in low-income oceania communities(1)In generalIn examining the potential to expand the presence of Peace Corps volunteers in low-income Oceania communities under subsection (a)(2), the Director of the Peace Corps shall consider the development of initiatives described in paragraph (2).(2)Initiatives describedInitiatives described in this paragraph are volunteer initiatives that help the countries of Oceania address social, economic, and development needs of their communities, including by—(A)addressing, through appropriate resilience-based interventions, the vulnerability that communities in Oceania face as result of extreme weather, severe environmental change, and other climate related trends; and(B)improving, through smart infrastructure principles, access to transportation and connectivity infrastructure that will help address the economic and social challenges that communities in Oceania confront as a result of poor or nonexistent infrastructure.(d)Oceania definedIn this section, the term Oceania includes the following:(1)Easter Island of Chile.(2)Fiji.(3)French Polynesia of France.(4)Kiribati.(5)New Caledonia of France.(6)Nieu of New Zealand.(7)Papua New Guinea.(8)Samoa.(9)Vanuatu.(10)The Ashmore and Cartier Islands of Australia.(11)The Cook Islands of New Zealand.(12)The Coral Islands of Australia.(13)The Federated States of Micronesia.(14)The Norfolk Island of Australia.(15)The Pitcairn Islands of the United Kingdom.(16)The Republic of the Marshal Islands.(17)The Republic of Palau.(18)The Solomon Islands.(19)Tokelau of New Zealand.(20)Tonga.(21)Tuvalu.(22)Wallis and Futuna of France. IIIInvesting in our values301.Authorization of appropriations for promotion of democracy in Hong Kong(a)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for fiscal year 2022 for the Bureau of Democracy, Human Rights, and Labor of the Department of State to promote democracy in Hong Kong.(b)AdministrationThe Secretary of State shall designate an office with the Department of State to administer and coordinate the provision of such funds described in subsection (a) within the Department of State and across the United States Government.302.Imposition of sanctions relating to forced labor in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note) is amended—(1)by redesignating subparagraph (E) as subparagraph (F); and(2)by inserting after subparagraph (D) the following: (E)Serious human rights abuses in connection with forced labor..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment.303.Imposition of sanctions with respect to systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation in the Xinjiang Uyghur Autonomous Region(a)In generalSection 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145; 22 U.S.C. 6901 note), as amended by section 302, is further amended—(1)by redesignating subparagraphs (F) as subparagraph (G); and(2)by inserting after subparagraph (E) the following:(F)Systematic rape, coercive abortion, forced sterilization, or involuntary contraceptive implantation policies and practices..(b)Effective date; applicabilityThe amendment made by subsection (a)—(1)takes effect on the date of the enactment of this Act; and(2)applies with respect to the first report required by section 6(a)(1) of the Uyghur Human Rights Policy Act of 2020 submitted after such date of enactment. 304.Report on corrupt activities of senior officials of Government of the People’s Republic of China(a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(b)Annual report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter through 2026, the Director of the Central Intelligence Agency, in coordination with the Secretary of State, the Secretary of Treasury, and any other relevant United States Government official, shall submit to the appropriate committees of Congress a report on the corruption and corrupt activities of senior officials of the Government of China.(2)Elements(A)In generalEach report under paragraph (1) shall include the following elements:(i)A description of the wealth and sources of wealth of senior officials of the Government of China.(ii)A description of corrupt activities, including activities taking place outside of China, engaged in by senior officials of the Government of China.(iii)A description of any gaps in the ability of the intelligence community to collect information covered in clauses (i) and (ii).(B)Scope of reportsThe first report under paragraph (1) shall include comprehensive information on the matters described in subparagraph (A). Any succeeding report under paragraph (1) may consist of an update or supplement to the preceding report under that subsection.(3)FormEach report under paragraph (1) shall include an unclassified executive summary of the elements described in clauses (i) and (ii) of paragraph (2)(A), and may include a classified annex.(c)Sense of CongressIt is the sense of Congress that the United States should undertake every effort and pursue every opportunity to expose the corruption and related practices of senior officials of the Government of China, including President Xi Jinping. 305.Removal of members of the United Nations Human Rights Council that commit human rights abusesThe President shall direct the Permanent Representative of the United States to the United Nations to use the voice, vote, and influence of the United States to—(1)reform the process for removing members of the United Nations Human Rights Council that commit gross and systemic violations of human rights, including—(A)lowering the threshold vote at the United Nations General Assembly for removal to a simple majority;(B)ensuring information detailing the member country’s human rights record is publicly available before the vote on removal; and(C)making the vote of each country on the removal from the United Nations Human Rights Council publicly available;(2)reform the rules on electing members to the United Nations Human Rights Council to ensure United Nations members that have committed gross and systemic violations of human rights are not elected to the Human Rights Council; and(3)oppose the election to the Human Rights Council of any United Nations member—(A)currently designated as a country engaged in a consistent pattern of gross violations of internationally recognized human rights pursuant to section 116 or section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2151n, 2304);(B) currently designated as a state sponsor of terrorism;(C) currently designated as a Tier 3 country under the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(D)the government of which is identified on the list published by the Secretary of State pursuant to section 404(b) of the Child Soldiers Prevention Act of 2008 (22 U.S.C. 2370c–1(b)) as a government that recruits and uses child soldiers; or(E)the government of which the United States determines to have committed genocide or crimes against humanity. 306.Policy with respect to Tibet(a)Rank of United States Special Coordinator for Tibetan IssuesSection 621 of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note) is amended—(1)by redesignating subsections (b), (c), and (d), as subsections (c), (d), and (e), respectively; and(2)by inserting after subsection (a) the following: (b)RankThe Special Coordinator shall either be appointed by the President, with the advice and consent of the Senate, or shall be an individual holding the rank of Under Secretary of State or higher..(b)Tibet Unit at United States Embassy in Beijing(1)In generalThe Secretary of State shall establish a Tibet Unit in the Political Section of the United States Embassy in Beijing, People's Republic of China. (2)OperationThe Tibet Unit established under paragraph (1) shall operate until such time as the Government of the People's Republic of China permits—(A)the United States Consulate General in Chengdu, People's Republic of China, to reopen; or (B)a United States Consulate General in Lhasa, Tibet, to open. (3)Staff(A)In generalThe Secretary shall—(i)assign not fewer than 2 United States direct-hire personnel to the Tibet Unit established under paragraph (1); and (ii)hire not fewer than 1 locally engaged staff member for such unit. (B)Language trainingThe Secretary shall make Tibetan language training available to the personnel assigned under subparagraph (A), consistent with the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note). 307.United States policy and international engagement on the succession or reincarnation of the Dalai Lama and religious freedom of Tibetan Buddhists(a)Reaffirmation of policyIt is the policy of the United States, as provided under section 342(b) of division FF of the Consolidated Appropriations Act, 2021 (Public Law 116–260), that any interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the 14th Dalai Lama and any future Dalai Lamas would represent a clear abuse of the right to religious freedom of Tibetan Buddhists and the Tibetan people.(b)International efforts to protect religious freedom of Tibetan BuddhistsThe Secretary of State should engage with United States allies and partners to—(1)support Tibetan Buddhist religious leaders' sole religious authority to identify and install the 15th Dalai Lama;(2)oppose claims by the Government of the People’s Republic of China that the PRC has the authority to decide for Tibetan Buddhists the 15th Dalai Lama; and(3)reject interference by the Government of the People’s Republic of China in the religious freedom of Tibetan Buddhists. 308.Sense of Congress on treatment of Uyghurs and other ethnic minorities in the Xinjiang Uyghur Autonomous Region(a)FindingsCongress makes the following findings:(1)The Uyghurs are one of several predominantly Muslim Turkic groups living in the Xinjiang Uyghur Autonomous Region (XUAR) in the northwest of the People’s Republic of China (PRC).(2)Following Uyghur demonstrations and unrest in 2009 and clashes with government security personnel and other violent incidents in subsequent years, PRC leaders sought to stabilize the XUAR through large-scale arrests and extreme security measures, under the pretext of combatting alleged terrorism, religious extremism, and ethnic separatism.(3)In May 2014, the PRC launched its Strike Hard Against Violent Extremism campaign, which placed further restrictions on and facilitated additional human rights violations against minorities in the XUAR under the pretext of fighting terrorism.(4)In August 2016, Chinese Communist Party (CCP) Politburo member Chen Quanguo, former Tibet Autonomous Region (TAR) Party Secretary, known for overseeing intensifying security operations and human rights abuses in the TAR, was appointed as Party Secretary of the XUAR.(5)Beginning in 2017, XUAR authorities have sought to forcibly assimilate Uyghurs and other Turkic minorities into Chinese society through a policy of cultural erasure known as Sinicization.(6)Since 2018, credible reporting including from the BBC, France24, and the New York Times has shown that the Government of the PRC has built mass internment camps in the XUAR, which it calls vocational training centers, and detained Uyghurs and other groups in them and other facilities.(7)Since 2015, XUAR authorities have arbitrarily detained an estimated 1,500,000 Uyghurs—12.5 percent of the XUAR’s official Uyghur population of 12,000,000—and a smaller number of other ethnic minorities in the vocational training centers and other detention and pre-detention facilities.(8)In 2017, the XUAR accounted for less than two percent of the PRC’s total population but 21 percent of all arrests in China.(9)The Atlantic, Radio Free Asia, and other sources have revealed that detainees are forced to renounce many of their Islamic beliefs and customs and repudiate Uyghur culture, language, and identity.(10)Investigations by Human Rights Watch and other human rights organizations have documented how detainees are subject to political indoctrination, forced labor, crowded and unsanitary conditions, involuntary biometric data collection, both medical neglect and intrusive medical interventions, food and water deprivation, beatings, sexual violence, and torture.(11)Research by the Australian Strategic Policy Institute suggests that, since late 2019, many detainees have been placed in higher security facilities and convicted of formal crimes.(12)Human Rights Watch has reported that the PRC uses data collection programs, including facial recognition technology, to surveil Uyghurs in the XUAR and to identify individuals whom authorities may detain.(13)PRC authorities have placed countless children whose parents are detained or in exile in state-run institutions and boarding schools without the consent of their parents.(14)New York Times reporting revealed that numerous local PRC officials who did not agree with the policies carried out in XUAR have been fired and imprisoned.(15)Associated Press reporting documented widespread and systemic efforts by PRC authorities to force Uyghur women to take contraceptives or to subject them to sterilization or abortion, threatening to detain those who do not comply.(16)PRC authorities prohibit family members and advocates inside and outside China from having regular communications with relatives and friends imprisoned in the XUAR, such as journalist and entrepreneur Ekpar Asat.(17)PRC authorities have imposed pervasive restrictions on the peaceful practice of Islam in the XUAR, to the extent that Human Rights Watch asserts the PRC has effectively outlawed the practice of Islam.(18)Individuals who are not detained in camps have been forced to attend political indoctrination sessions, subjected to movement restrictions, mass surveillance systems, involuntary biometric data collection, and other human rights abuses.(19)International media, nongovernmental organizations, scholars, families, and survivors have reported on the systemic nature of many of these abuses.(20)On June 26, 2020, a group of 50 independent United Nations experts jointly expressed alarm over China’s deteriorating human rights record, including its repression in Xinjiang, and called on the international community to act collectively and decisively to ensure China respects human rights and abides by its international obligations.(21)On October 6, 2020, 39 United Nations member countries issued a public statement condemning human rights violations by PRC authorities and calling on the PRC to allow the United Nations High Commissioner for Human Rights unfettered access to Xinjiang.(22)The United States Congress passed the Uyghur Human Rights Policy Act of 2020 (Public Law 116–145).(23)The United States Congress passed the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note), which has been used to sanction PRC officials and entities for their activities in the XUAR.(24)The United States Government has implemented additional targeted restrictions on trade with Xinjiang and imposed visa and economic sanctions on PRC officials and entities for their activities in the XUAR.(25)The United States Government has documented human rights abuses and violations of individual freedoms in the XUAR, including in the 2019 Department of State Report on International Religious Freedom.(26)On January 19, 2021, then-Secretary of State Michael Pompeo determined that the PRC, under the direction and control of the CCP, has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang.(27)On January 19, 2021, during his confirmation hearing, Secretary of State Antony Blinken testified that forcing men, women, and children into concentration camps, trying to in effect reeducate them to be adherents to the Chinese Communist Party—all of that speaks to an effort to commit genocide.(28)On January 19, 2021, Secretary of the Treasury Janet L. Yellen, during her confirmation hearing, publicly stated that China is guilty of horrendous human rights abuses.(29)On January 27, 2021, in response to a question from the press regarding the Uyghurs, Secretary Blinken stated that his judgement remains that genocide was committed against the Uyghurs.(30)On March 10, 2021, in response to a question on Xinjiang during his testimony before the Committee on Foreign Affairs of the House of Representatives, Secretary Blinken reiterated, We’ve been clear, and I’ve been clear, that I see it as genocide, other egregious abuses of human rights, and we’ll continue to make that clear..(31)The 2020 Department of State Country Reports on Human Rights Practices: China states that [g]enocide and crimes against humanity occurred during the year against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang.(b)Sense of CongressIt is the sense of Congress that—(1)the atrocities committed by the CCP against Uyghurs and other predominantly Muslim Turkic groups in Xinjiang, including forced labor, sexual violence, the internment of over 1,000,000 individuals, and other horrific abuses must be condemned;(2)the President, the Secretary of State, and the United States Ambassador to the United Nations should speak publicly about the ongoing human rights abuses in the XUAR, including in formal speeches at the United Nations and other international fora;(3)the President, the Secretary of State, and the United States Ambassador to the United Nations should appeal to the United Nations Secretary-General to take a more proactive and public stance on the situation in the XUAR, including by supporting calls for an investigation and accountability for individuals and entities involved in abuses against the people of the XUAR;(4)the United States should continue to use targeted sanctions and all diplomatic tools available to hold those responsible for the atrocities in Xinjiang to account;(5)United States agencies engaged with China on trade, climate, defense, or other bilateral issues should include human rights abuses in the XUAR as a consideration in developing United States policy;(6)the United States supports Radio Free Asia Uyghur, the only Uyghur-language news service in the world independent of Chinese government influence; and(7)the United States recognizes the repeated requests from the United Nations High Commissioner for Human Rights for unfettered access to the XUAR and the PRC’s refusal to comply, and therefore—(A)PRC authorities must allow unfettered access by the United Nations Office of the High Commissioner for Human Rights to the XUAR;(B)the United States should urge collaborative action between the United States Government and international partners to pressure PRC authorities to allow unfettered access to the XUAR;(C)the President, the Secretary of State, and the United States Ambassador to the United Nations should simultaneously outline a strategy to investigate the human rights abuses and crimes that have taken place in the XUAR, collect evidence, and transfer the evidence to a competent court; and(D)United States partners and allies should undertake similar strategies in an effort to build an international investigation outside of the PRC if PRC authorities do not comply with a United Nations investigation in the XUAR. 309.Development and deployment of internet freedom and Great Firewall circumvention tools for the people of Hong Kong(a)FindingsCongress makes the following findings:(1)The People’s Republic of China has repeatedly violated its obligations under the Joint Declaration by suppressing the basic rights and freedoms of Hong Kongers.(2)On June 30, 2020, the National People’s Congress passed a National Security Law that further erodes Hong Kong’s autonomy and enables authorities to suppress dissent.(3)The Government of the People’s Republic of China continues to utilize the National Security Law to undermine the fundamental rights of the Hong Kong people through suppression of the freedom of speech, assembly, religion, and the press.(4)Article 9 of the National Security Law authorizes unprecedented regulation and supervision of internet activity in Hong Kong, including expanded police powers to force internet service providers to censor content, hand over user information, and block access to platforms.(5)On January 13, 2021, the Hong Kong Broadband Network blocked public access to HK Chronicles, a website promoting pro-democracy viewpoints, under the authorities of the National Security Law.(6)On February 12, 2021, internet service providers blocked access to the Taiwan Transitional Justice Commission website in Hong Kong.(7)Major tech companies including Facebook, Twitter, WhatsApp and Google have stopped reviewing requests for user data from Hong Kong authorities.(8)On February 28, 2021, 47 pro-democracy activists in Hong Kong were arrested and charged under the National Security Law on the charge of conspiracy to commit subversion.(b)Sense of CongressIt is the sense of Congress that the United States should—(1)support the ability of the people of Hong Kong to maintain their freedom to access information online; and(2)focus on investments in technologies that facilitate the unhindered exchange of information in Hong Kong in advance of any future efforts by the Chinese Communist Party—(A)to suppress internet access;(B)to increase online censorship; or (C)to inhibit online communication and content-sharing by the people of Hong Kong.(c)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Appropriations of the Senate;(C)the Select Committee on Intelligence of the Senate;(D)the Committee on Foreign Affairs of the House of Representatives;(E)the Committee on Appropriations of the House of Representatives; and(F)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Working groupThe term working group means—(A)the Under Secretary of State for Civilian Security, Democracy, and Human Rights;(B)the Assistant Secretary of State for East Asian and Pacific Affairs;(C)the Chief Executive Officer of the United States Agency for Global Media and the President of the Open Technology Fund; and (D)the Administrator of the United States Agency for International Development.(3)Joint DeclarationThe term Joint Declaration means the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong, done at Beijing on December 19, 1984. (d)Hong Kong Internet Freedom Program(1)In generalThe Secretary of State is authorized to establish a working group to develop a strategy to bolster internet resiliency and online access in Hong Kong. The Secretary shall establish a Hong Kong Internet Freedom Program in the Bureau of Democracy, Human Rights, and Labor at the Department of State. Additionally, the President of the Technology Fund is authorized to establish a Hong Kong Internet Freedom Program. These programs shall operate independently, but in strategic coordination with other entities in the working group. The Open Technology Fund shall remain independent from Department of State direction in its implementation of this, and any other Internet Freedom Programs.(2)IndependenceDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2023, the Program shall be carried out independent from the mainland China internet freedom portfolios in order to focus on supporting liberties presently enjoyed by the people of Hong Kong.(3)Consolidation of Department of State programBeginning on October 1, 2023, the Secretary of State may—(A)consolidate the Program with the mainland China initiatives in the Bureau of Democracy, Human Rights, and Labor; or(B)continue to carry out the Program in accordance with paragraph (2). (4)Consolidation of Open Technology Fund ProgramBeginning on October 1, 2023, the President of the Open Technology Fund may—(A)consolidate the Program with the mainland China initiatives in the Open Technology Fund; or (B)continue to carry out the Program in accordance with paragraph (2).(e)Support for internet freedom technology Programs(1)Grants authorized(A)In generalThe Secretary of State, working through the Bureau of Democracy, Human Rights, and Labor, and the Open Technology Fund, separately and independently from the Secretary of State, are authorized to award grants and contracts to private organizations to support and develop programs in Hong Kong that promote or expand—(i)open, interoperable, reliable and secure internet; and(ii)the online exercise of human rights and fundamental freedoms of individual citizens, activists, human rights defenders, independent journalists, civil society organizations, and marginalized populations in Hong Kong.(B)GoalsThe goals of the programs developed with grants authorized under subparagraph (A) should be—(i)to make the internet available in Hong Kong;(ii)to increase the number of the tools in the technology portfolio;(iii)to promote the availability of such technologies and tools in Hong Kong;(iv)to encourage the adoption of such technologies and tools by the people of Hong Kong;(v)to scale up the distribution of such technologies and tools throughout Hong Kong;(vi)to prioritize the development of tools, components, code, and technologies that are fully open-source, to the extent practicable; (vii)to conduct research on repressive tactics that undermine internet freedom in Hong Kong; (viii)to ensure digital safety guidance and support is available to repressed individual citizens, human rights defenders, independent journalists, civil society organizations and marginalized populations in Hong Kong; and (ix)to engage American private industry, including e-commerce firms and social networking companies, on the importance of preserving internet access in Hong Kong.(C)Grant recipientsGrants authorized under this paragraph shall be distributed to multiple vendors and suppliers through an open, fair, competitive, and evidence-based decision process—(i)to diversify the technical base; and (ii)to reduce the risk of misuse by bad actors.(D)Security auditsNew technologies developed using grants from this paragraph shall undergo comprehensive security audits to ensure that such technologies are secure and have not been compromised in a manner detrimental to the interests of the United States or to individuals or organizations benefitting from programs supported by the Open Technology Fund. (2)Funding sourceThe Secretary of State is authorized to expend funds from the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor of the Department of State during fiscal year 2020 for grants authorized under paragraph (1) at any entity in the working group.(3)Authorization of appropriations(A)Open technology fundIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Open Technology Fund $5,000,000 for each of fiscal years 2022 and 2023 to carry out this subsection. This funding is in addition to the funds authorized for the Open Technology Fund through the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–92). (B)Bureau of democracy, human rights, and laborIn addition to the funds authorized to be expended pursuant to paragraph (2), there are authorized to be appropriated to the Office of Internet Freedom Programs in the Bureau of Democracy, Human Rights, and Labor of the Department of State $10,000,000 for each of fiscal years 2022 and 2023 to carry out this section.(C)AvailabilityAmounts appropriated pursuant to subparagraphs (A) and (B) shall remain available until expended.(f)Strategic planning reportNot later than 120 days after the date of the enactment of this Act, the Secretary of State and the working group shall submit a classified report to the appropriate committees of Congress that—(1)describes the Federal Government’s plan to bolster and increase the availability of Great Firewall circumvention and internet freedom technology in Hong Kong during fiscal year 2022; (2)outlines a plan for—(A)supporting the preservation of an open, interoperable, reliable, and secure internet in Hong Kong; (B)increasing the supply of the technology referred to in paragraph (1);(C)accelerating the dissemination of such technology; (D)promoting the availability of internet freedom in Hong Kong;(E)utilizing presently-available tools in the existing relevant portfolios for further use in the unique context of Hong Kong;(F)expanding the portfolio of tools in order to diversify and strengthen the effectiveness and resiliency of the circumvention efforts; (G)providing training for high-risk groups and individuals in Hong Kong; and(H)detecting analyzing, and responding to new and evolving censorship threats;(3)includes a detailed description of the technical and fiscal steps necessary to safely implement the plans referred to in paragraphs (1) and (2), including an analysis of the market conditions in Hong Kong;(4)describes the Federal Government’s plans for awarding grants to private organizations for the purposes described in subsection (e)(1)(A);(5)outlines the working group’s consultations regarding the implementation of this section to ensure that all Federal efforts are aligned and well coordinated; and(6)outlines the Department of State’s strategy to influence global internet legal standards at international organizations and multilateral fora. 310.Enhancing transparency on international agreements and qualifying non-binding instruments(a)In generalSection 112b of title 1, United States Code, is amended—(1)in the section heading, by striking transmission to Congress and inserting transparency provisions; (2)by striking subsection (e); (3)in subsection (a), by striking The Secretary and all that follows through notice from the President.; (4)by redesignating subsection (a), as amended by paragraph (2), as subsection (e); (5)by inserting before subsection (b) the following: (a)(1)Not later than 5 business days after the date on which the Secretary or an officer or employee of the Department of State approves the negotiation or conclusion of an international agreement or qualifying non-binding instrument, the Secretary, through the Legal Adviser of the Department, shall provide written notice of such approval to the appropriate congressional committees.(2)The written notice required by paragraph (1) shall include the following: (A)A description of the intended scope, substance, form, and parties to or participants in the international agreement or qualifying non-binding instrument.(B)A description of the primary legal authority that, in the view of the Secretary, provides authorization for the negotiation, conclusion, or negotiation and conclusion of the international agreement or qualifying non-binding instrument. If multiple authorities are relied upon, the Secretary may cite all such authorities but shall identify a primary authority. All citations to a treaty or statute shall include the specific article or section and subsection reference whenever available and, if not available, shall be as specific as possible. If the primary authority relied upon is article II of the Constitution of the United States, the Secretary shall explain the basis for that reliance.(C)A statement of intended opportunities for public comment on the proposed international agreement or qualifying non-binding instrument and the timing of such opportunities.(D)A statement describing any new or amended statutory or regulatory authority anticipated to be required to fully implement the proposed international agreement or qualifying non-binding instrument.(3)The written notice required by paragraph (1) and all information contained therein shall be provided in unclassified form, unless the proposed text of the international agreement or qualifying non-binding instrument that is the subject of the notification is classified.;(6)by striking subsection (b) and inserting the following: (b)(1)Not later than 5 business days after the date on which an international agreement or a qualifying non-binding instrument is signed or otherwise concluded, the Secretary shall transmit the text of the international agreement or qualifying non-binding instrument to the appropriate congressional committees.(2)The Secretary should simultaneously make the text of the international agreement or qualifying non-binding instrument, and the notification required by subsection (a), available to the public on the website of the Department of State, unless such text or notification is classified.; (7)in subsection (c), in the first sentence, by striking of State; (8)by redesignating subsection (c) as subsection (h); (9)by redesignating subsection (d) as subsection (k); (10)by inserting after subsection (b) the following: (c)(1)Not later than 15 business days after the date on which an international agreement enters into force or a qualifying non-binding instrument becomes effective, the Secretary shall make the text of the international agreement or qualifying non-binding instrument and the notification required by subsection (a) available to the public on the website of the Department of State.(2)The requirement in paragraph (1)— (A)shall not apply to any text of the international agreement or qualifying non-binding instrument that is classified; and (B)shall apply to any text of the international agreement or qualifying non-binding instrument that is unclassified.(d)(1)Not later than 5 business days after the date on which any implementing material, whether binding or non-binding, for an international agreement or qualifying non-binding instrument, is concluded, the Secretary shall submit such material to the appropriate congressional committees. (2)Paragraph (1) shall apply—(A)with respect to an international agreement, until the agreement is no longer in force; and (B)with respect to a qualifying non-binding instrument, until the instrument is no longer effective.; (11)in subsection (e), as redesignated by paragraph (4)—(A)by inserting or qualifying non-binding instrument after international agreement; and (B)by striking shall transmit and all that follows and inserting the following: “shall—(1)provide to the Secretary the text of such agreement or non-binding instrument not later than 5 business days after the date on which such agreement or non-binding instrument is signed or otherwise concluded; and(2)on an ongoing basis, provide any implementing material to the Secretary for transmittal to Congress.; (12)by redesignating subsection (f) as subsection (l); (13)by inserting after subsection (e) the following:(f)(1)Each department or agency of the United States Government that enters into any international agreement or qualifying non-binding instrument on behalf of the United States shall designate a Chief International Agreements Officer, who shall—(A)be selected from among employees of such department or agency;(B)serve concurrently as the Chief International Agreements Officer; and(C)subject to the authority of the head of such department or agency, have department- or agency-wide responsibility for efficient and appropriate compliance with this section.(2)The Chief International Agreements Officer of the Department of State shall serve in the Office of the Legal Adviser with the title of International Agreements Compliance Officer.(g)Texts of oral international agreements and qualifying non-binding instruments shall be reduced to writing and subject to the requirements of subsections (a) through (c).;(14)by inserting after subsection (h), as redesignated by paragraph (8), the following: (i)Notwithstanding any other provision of law, no amounts appropriated to the Department of State under any law shall be available for obligation or expenditure to conclude or implement or to support the conclusion or implementation of (including through the use of personnel or resources subject to the authority of a chief of mission) an international agreement or qualifying non-binding instrument, other than to facilitate compliance with this section, until the Secretary satisfies the substantive requirements in subsections (a) through (c) and subsection (f).(j)(1)Not less frequently than twice each year, the Comptroller General of the United States shall conduct an audit of the compliance of the Secretary with the requirements of this section.(2)In any instance in which a failure by the Secretary to comply with such requirements is due to the failure or refusal of another agency to provide information or material to the Department of State, or the failure to do so in a timely manner, the Comptroller General shall engage such other agency to determine—(A)the cause and scope of such failure or refusal;(B)the specific office or offices responsible for such failure or refusal; and(C)penalties or other recommendations for measures to ensure compliance with statutory requirements.(3)The Comptroller General shall submit to the appropriate congressional committees the results of each audit required by paragraph (1).(4)The Comptroller General and the Secretary shall make the results of each audit required by paragraph (1) publicly available on the websites of the Government Accountability Office and the Department of State, respectively.; (15)in subsection (k), as redesignated by paragraph (9)—(A)in paragraph (1)—(i)by striking The Secretary of State shall annually submit to Congress and inserting Not later than February 1 of each year, the Secretary shall submit to the appropriate congressional committees; and(ii)by striking an index of and all that follows and inserting the following: “a list of—(A)all international agreements and qualifying non-binding instruments that were signed or otherwise concluded, entered into force or otherwise became effective, or that were modified or otherwise amended during the preceding calendar year; and (B)for each agreement and instrument included in the list under subparagraph (A)—(i)the dates of any action described in such subparagraph; (ii)the title of the agreement or instrument; and (iii)a summary of the agreement or instrument (including a description of the duration of activities under the agreement or instrument and a description of the agreement or instrument).; (B)in paragraph (2), by striking may be submitted in classified form and inserting shall be submitted in unclassified form, but may include a classified annex; and(C)by adding at the end the following: (3)(A)The Secretary should make the report, except for any classified annex, available to the public on the website of the Department of State. (B)Not later than February 1 of each year, the Secretary shall make available to the public on the website of the Department of State each part of the report involving an international agreement or qualifying non-binding instrument that entered into force or became effective during the preceding calendar year, except for any classified annex or information contained therein.; and(16)by adding after subsection (l), as redesignated by paragraph (12), the following: (m)There is authorized to be appropriated $1,000,000 for each of fiscal years 2022 through 2026 for purposes of implementing the requirements of this section.(n)In this section:(1)The term appropriate congressional committees means—(A)the Committee on Foreign Relations of the Senate; and(B)the Committee on Foreign Affairs of the House of Representatives.(2)The term international agreement includes—(A)treaties that require the advice and consent of the Senate, pursuant to article II of the Constitution of the United States; and(B)other international agreements commonly referred to as ‘executive agreements’ for purposes of Federal law, and which are not subject to the advice and consent of the Senate.(3)The term qualifying non-binding instrument means a non-binding instrument that—(A)is signed or otherwise concluded with one or more foreign governments or international organizations; and(B)(i)has an important effect on the foreign policy of the United States; or(ii)is the subject of a written communication from the Chair or Ranking Member of either of the appropriate congressional committees to the Secretary.(4)The term Secretary means the Secretary of State.(5)The term text of the international agreement or qualifying non-binding instrument includes any annex, appendix, codicil, side agreement, implementing material, document, or guidance, technical or other understanding, and any related agreement or non-binding instrument, whether entered into or implemented prior to the entry into force of the agreement or the effective date of the qualifying non-binding instrument or to be entered into or implemented in the future..(b)Clerical amendmentThe table of sections at the beginning of chapter 2 of title 1, United States Code, is amended by striking the item relating to section 112b and inserting the following: 112b. United States international agreements; transparency provisions..(c)Conforming amendmentSection 317(h)(2) of the Homeland Security Act of 2002 (6 U.S.C. 195c(h)(2)) is amended by striking Section 112b(c) and inserting Section 112b(h). 311.Authorization of appropriations for protecting human rights in the People’s Republic of China(a)In generalAmounts authorized to be appropriated or otherwise made available to carry out section 409 of the Asia Reassurance Initiative (Public Law 115–409) include programs that prioritize the protection and advancement of the freedoms of association, assembly, religion, and expression for women, human rights activists, and ethnic and religious minorities in the People’s Republic of China. (b)Use of fundsAmounts appropriated pursuant to subsection (a) may be used to fund nongovernmental agencies within the Indo-Pacific region that are focused on the issues described in subsection (a). (c)Consultation requirementIn carrying out this section, the Assistant Secretary of Democracy, Human Rights and Labor shall consult with the appropriate congressional committees and representatives of civil society regarding—(1)strengthening the capacity of the organizations referred to in subsection (b);(2)protecting members of the groups referred to in subsection (a) who have been targeted for arrest, harassment, forced sterilizations, coercive abortions, forced labor, or intimidation, including members residing outside of the People’s Republic of China; and(3)messaging efforts to reach the broadest possible audiences within the People’s Republic of China about United States Government efforts to protect freedom of association, expression, assembly, and the rights of ethnic minorities. 312.Diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games(a)Statement of policyIt shall be the policy of the United States—(1)to implement a diplomatic boycott of the XXIV Olympic Winter Games and the XIII Paralympic Winter Games in the PRC; and(2)to call for an end to the Chinese Communist Party’s ongoing human rights abuses, including the Uyghur genocide.(b)Funding prohibition(1)In generalNotwithstanding any other provision of law, the Secretary of State may not obligate or expend any Federal funds to support or facilitate the attendance of the XXIV Olympic Winter Games or the XIII Paralympic Winter Games by any employee of the United States Government.(2)ExceptionParagraph (1) shall not apply to the obligation or expenditure of Federal funds necessary—(A)to support—(i)the United States Olympic and Paralympic Committee; (ii)the national governing bodies of amateur sports; or(iii)athletes, employees, or contractors of the Olympic and Paralympic Committee or such national governing bodies; or (B)to provide consular services or security to, or otherwise protect the health, safety, and welfare of, United States persons, employees, contractors, and their families.(3)WaiverThe Secretary of State may waive the applicability of paragraph (1) in a circumstance in which the Secretary determines a waiver is the national interest. 313.Repeal of sunset applicable to authority under Global Magnitsky Human Rights Accountability ActSection 1265 of the Global Magnitsky Human Rights Accountability Act (Subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) is repealed. IVInvesting in our economic statecraft401.Findings and sense of Congress regarding the PRC’s industrial policy(a)FindingsCongress makes the following findings:(1)The People’s Republic of China, at the direction of the Chinese Communist Party, is advancing an ecosystem of anticompetitive economic and industrial policies that—(A)distort global markets;(B)limit innovation;(C)unfairly advantage PRC firms at the expense of the United States and other foreign firms; and(D)unfairly and harmfully prejudice consumer choice.(2)Of the extensive and systemic economic and industrial policies pursued by the PRC, the mass subsidization of PRC firms, intellectual property theft, and forced technology transfer are among the most damaging to the global economy.(3)Through regulatory interventions and direct financial subsidies, the CCP, for the purposes of advancing national political and economic objectives, directs, coerces, and influences in anti-competitive ways the commercial activities of firms that are directed, financed, influenced, or otherwise controlled by the state, including state-owned enterprises, and ostensibly independent and private Chinese companies, such as technology firms in strategic sectors.(4)The PRC Government, at the national and subnational levels, grants special privileges or status to certain PRC firms in key sectors designated as strategic, such as telecommunications, oil, power, aviation, banking, and semiconductors. Enterprises receive special state preferences in the form of favorable loans, tax exemptions, and preferential land access from the CCP.(5)The subsidization of PRC companies, as described in paragraphs (3) and (4)—(A)enables these companies to sell goods below market prices, allowing them to outbid and crowd out market-based competitors and thereby pursue global dominance of key sectors;(B)distorts the global market economy by undermining longstanding and generally accepted market-based principles of fair competition, leading to barriers to entry and forced exit from the market for foreign or private firms, not only in the PRC, but in markets around the world;(C)creates government-sponsored or supported de facto monopolies, cartels, and other anti-market arrangements in key sectors, limiting or removing opportunities for other firms; and(D)leads to, as a result of the issues described in paragraphs (A) through (C), declines in profits and revenue needed by foreign and private firms for research and development.(6)The CCP incentivizes and empowers PRC actors to steal critical technologies and trade secrets from private and foreign competitors operating in the PRC and around the world, particularly in areas that the CCP has identified as critical to advancing PRC objectives. The PRC, as directed by the CCP, also continues to implement anti-competitive regulations, policies, and practices that coerce the handover of technology and other propriety or sensitive data from foreign enterprises to domestic firms in exchange for access to the PRC market.(7)Companies in the United States and in foreign countries compete with state-subsidized PRC companies that enjoy the protection and power of the state in third-country markets around the world. The advantages granted to PRC firms, combined with significant restrictions to accessing the PRC market itself, severely hamper the ability of United States and foreign firms to compete, innovate, and pursue the provision of best value to customers. The result is an unbalanced playing field. Such an unsustainable course, if not checked, will over time lead to depressed competition around the world, reduced opportunity, and harm to both producers and consumers.(8)As stated in the United States Trade Representative’s investigation of the PRC’s trade practices under section 301 of the Trade Act of 1974 (19 U.S.C. 2411), conducted in March 2018, When U.S. companies are deprived of fair returns on their investment in IP, they are unable to achieve the growth necessary to reinvest in innovation. In this sense, China’s technology transfer regime directly burdens the innovation ecosystem that is an engine of economic growth in the United States and similarly-situated economies..(9)In addition to forced technology described in this subsection, the United States Trade Representative’s investigation of the PRC under section 301 of the Trade Act of 1974 (19 U.S.C. 2411) also identified requirements that foreign firms license products at less than market value, government-directed and government-subsidized acquisition of sensitive technology for strategic purposes, and cyber theft as other key PRC technology and industrial policies that are unreasonable and discriminatory. These policies place at risk United States intellectual property rights, innovation and technological development, and jobs in dozens of industries.(10)Other elements of the PRC’s ecosystem of industrial policies that harm innovation and distort global markets include—(A)advancement of policies that encourage local production over imports;(B)continuation of policies that favor unique technical standards in use by PRC firms rather than globally accepted standards, which often force foreign firms to alter their products and manufacturing chains to compete;(C)requirements that foreign companies disclose proprietary information to qualify for the adoption of their standards for use in the PRC domestic market; and(D)maintenance of closed procurement processes, which limit participation by foreign firms, including by setting terms that require such firms to use domestic suppliers, transfer know-how to firms in the PRC, and disclose proprietary information.(11)The Belt and Road Initiative (BRI) and associated industry-specific efforts under this initiative, such as the Digital Silk Road, are key vectors to advance the PRC’s mercantilist policies and practices globally. The resulting challenges do not only affect United States firms. As the European Chamber of Commerce reported in a January 2020 report, the combination of concessional lending to PRC state-owned enterprises, nontransparent procurement and bidding processes, closed digital standards, and other factors severely limit European and other participation in BRI and make competition [with PRC companies] in third-country markets extremely challenging. This underscores a key objective of BRI, which is to ensure the reliance of infrastructure, digital technologies, and other important goods on PRC supply chains and technical standards.(12)On January 9, 2021, the Ministry of Commerce of the PRC issued Order No. 1 of 2021, entitled Rules on Counteracting Unjustified Extraterritorial Application of Foreign Legislation and other Measures, which establishes a blocking regime in response to foreign sanctions on Chinese individuals and entities. That order allows the Government of the PRC to designate specific foreign laws as unjustified extraterritorial application of foreign legislation and to prohibit compliance with such foreign laws. (b)Sense of congressIt is the sense of Congress that—(1)the challenges presented by a nonmarket economy like the PRC’s economy, which has captured such a large share of global economic exchange, are in many ways unprecedented and require sufficiently elevated and sustained long-term focus and engagement;(2)in order to truly address the most detrimental aspects of CCP-directed mercantilist economic strategy, the United States must adopt policies that—(A)expose the full scope and scale of intellectual property theft and mass subsidization of Chinese firms, and the resulting harm to the United States, foreign markets, and the global economy;(B)ensure that PRC companies face costs and consequences for anticompetitive behavior;(C)provide options for affected United States persons to address and respond to unreasonable and discriminatory CCP-directed industrial policies; and(D)strengthen the protection of critical technology and sensitive data, while still fostering an environment that provides incentives for innovation and competition;(3)the United States must work with its allies and partners through the Organization for Economic Cooperation and Development (OECD), the World Trade Organization, and other venues and fora—(A)to reinforce long-standing generally accepted principles of fair competition and market behavior and address the PRC’s anticompetitive economic and industrial policies that undermine decades of global growth and innovation;(B)to ensure that the PRC is not granted the same treatment as that of a free-market economy until it ceases the implementation of laws, regulations, policies, and practices that provide unfair advantage to PRC firms in furtherance of national objectives and impose unreasonable, discriminatory, and illegal burdens on market-based international commerce; and(C)to align policies with respect to curbing state-directed subsidization of the private sector, such as advocating for global rules related to transparency and adherence to notification requirements, including through the efforts currently being advanced by the United States, Japan, and the European Union;(4)the United States and its allies and partners must collaborate to provide incentives to their respective companies to cooperate in areas such as—(A)advocating for protection of intellectual property rights in markets around the world;(B)fostering open technical standards; and(C)increasing joint investments in overseas markets; and(5)the United States should develop policies that—(A)insulate United States entities from PRC pressure against complying with United States laws; (B)counter the potential impact of the blocking regime of the PRC described in subsection (a)(12), including by working with allies and partners of the United States and multilateral institutions; and(C)plan for future actions that the Government of the PRC may take to undermine the lawful application of United States legal authorities, including with respect to the use of sanctions. 402.Intellectual property violators list(a)In generalNot later than one year after the date of the enactment of this Act, and not less frequently than annually thereafter for 5 years, the Secretary of State, in coordination with the Secretary of Commerce, the Attorney General, the United States Trade Representative, and the Director of National Intelligence, shall create a list (referred to in this section as the intellectual property violators list) that identifies—(1)all centrally administered state-owned enterprises incorporated in the People's Republic of China that have benefitted from—(A)a significant act or series of acts of intellectual property theft that subjected a United States economic sector or particular company incorporated in the United States to harm; or(B)an act or government policy of involuntary or coerced technology transfer of intellectual property ultimately owned by a company incorporated in the United States; and(2)any corporate officer of, or principal shareholder with controlling interests in, an entity described in paragraph (1). (b)Rules for identificationTo determine whether there is a credible basis for determining that a company should be included on the intellectual property violators list, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, shall consider—(1)any finding by a United States court that the company has violated relevant United States laws intended to protect intellectual property rights; or(2)substantial and credible information received from any entity described in subsection (c) or other interested persons.(c)ConsultationIn carrying out this section, the Secretary of State, in coordination with the Secretary of Commerce, the United States Trade Representative, and the Director of National Intelligence, may consult, as necessary and appropriate, with—(1)other Federal agencies, including independent agencies;(2)the private sector; (3)civil society organizations with relevant expertise; and(4)the Governments of Australia, Canada, the European Union, Japan, New Zealand, South Korea, and the United Kingdom. (d)Report(1)In generalThe Secretary of State shall publish, in the Federal Register, an annual report that—(A)lists the companies engaged in the activities described in subsection (a)(1); and(B)describes the circumstances surrounding actions described in subsection (a)(2), including any role of the PRC government; (C)assesses, to the extent practicable, the economic advantage derived by the companies engaged in the activities described in subsection (a)(1); and(D)assesses whether each company engaged in the activities described in subsection (a)(1) is using or has used the stolen intellectual property in commercial activity in Australia, Canada, the European Union, Japan, New Zealand, South Korea, the United Kingdom, or the United States. (2)FormThe report published under paragraph (1) shall be unclassified, but may include a classified annex.(e)Declassification and releaseThe Director of National Intelligence may authorize the declassification of information, as appropriate, to inform the contents of the report published pursuant to subsection (d).(f)Requirement to protect business-confidential information(1)In generalThe Secretary of State and the heads of all other Federal agencies involved in the production of the intellectual property violators list shall protect from disclosure any proprietary information submitted by a private sector participant and marked as business-confidential information, unless the party submitting the confidential business information—(A)had notice, at the time of submission, that such information would be released by the Secretary; or(B)subsequently consents to the release of such information.(2)Nonconfidential version of reportIf confidential business information is provided by a private sector participant, a nonconfidential version of the report under subsection (d) shall be published in the Federal Register that summarizes or deletes, if necessary, the confidential business information.(3)Treatment as trade secretsProprietary information submitted by a private party under this section—(A)shall be considered to be trade secrets and commercial or financial information (as defined under section 552(b)(4) of title 5, United States Code); and(B)shall be exempt from disclosure without the express approval of the private party.403.Government of the People’s Republic of China subsidies list(a)ReportNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Secretary of State, in coordination with the United States Trade Representative and the Secretary of Commerce, shall publish an unclassified report in the Federal Register that identifies—(1)subsidies provided by the PRC government to enterprises in the PRC; and(2)discriminatory treatment favoring enterprises in the PRC over foreign market participants.(b)Subsidies and discriminatory treatment describedIn compiling the report under subsection (a), the Secretary of State shall consider—(1)regulatory and other policies enacted or promoted by the PRC government that—(A)discriminate in favor of enterprises in the PRC at the expense of foreign market participants;(B)shield centrally administered, state-owned enterprises from competition; or(C)otherwise suppress market-based competition;(2)financial subsidies, including favorable lending terms, from or promoted by the PRC government or centrally administered, state-owned enterprises that materially benefit PRC enterprises over foreign market participants in contravention of generally accepted market principles; and(3)any subsidy that meets the definition of subsidy under article 1 of the Agreement on Subsidies and Countervailing Measures referred to in section 101(d)(12) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(12)).(c)ConsultationThe Secretary of State, in coordination with the Secretary of Commerce and the United States Trade Representative, may, as necessary and appropriate, consult with—(1)other Federal agencies, including independent agencies;(2)the private sector; and(3)civil society organizations with relevant expertise.404.Countering foreign corrupt practices(a)In generalThe Secretary of State, in coordination with the Attorney General, shall offer to provide technical assistance to establish legislative and regulatory frameworks to combat the bribery of foreign public officials consistent with the principles of the OECD Convention on Combating Bribery of Foreign Public Officials in International Business Transactions to the governments of countries—(1)that are partners of the United States;(2)that have demonstrated a will to combat foreign corrupt practices responsibly; and(3)for which technical assistance will have the greatest opportunity to achieve measurable results.(b)Strategy requirementNot later than 90 days after the date of enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsections (a) to the appropriate congressional committees.(c)CoordinationIn formulating the strategy described in subsection (b), the Secretary of State shall coordinate with the Attorney General.(d)Semiannual briefing requirementNot later than 180 days after the date of enactment of this Act, and every 180 days thereafter for five years, the Secretary of State shall provide a briefing regarding the activities described in subsection (a) and the strategy submitted under subsection (b) to the appropriate congressional committees.405.Debt relief for countries eligible for assistance from the International Development Association(a)Policy statementIt is the policy of the United States to coordinate with the international community to provide debt relief for debt that is held by countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic.(b)Debt reliefThe Secretary of the Treasury, in consultation with the Secretary of State, shall engage with international financial institutions and other bilateral official creditors to advance policy discussions on restructuring, rescheduling, or canceling the sovereign debt of countries eligible for assistance from the International Development Association, as necessary, to respond to the COVID–19 pandemic.(c)Reporting requirementNot later than 45 days after the date of the enactment of this Act, and every 90 days thereafter until the end of the COVID–19 pandemic, as determined by the World Health Organization, or until two years after the date of the enactment of this Act, whichever is earlier, the Secretary of the Treasury, in coordination with the Secretary of State, shall submit to the committees specified in subsection (d) a report that describes—(1)actions that have been taken to advance debt relief for countries eligible for assistance from the International Development Association that request forbearance to respond to the COVID–19 pandemic in coordination with international financial institutions, the Group of 7 (G7), the Group of 20 (G20), Paris Club members, and the Institute of International Finance;(2)mechanisms that have been utilized and mechanisms that are under consideration to provide the debt relief described in paragraph (1);(3)any United States policy concerns regarding debt relief to specific countries;(4)the balance and status of repayments on all loans from the People’s Republic of China to countries eligible for assistance from the International Development Association, including—(A)loans provided as part of the Belt and Road Initiative of the People’s Republic of China;(B)loans made by the Export-Import Bank of China;(C)loans made by the China Development Bank; and(D)loans made by the Asian Infrastructure Investment Bank; and(5)the transparency measures established or proposed to ensure that funds saved through the debt relief described in paragraph (1) will be used for activities—(A)that respond to the health, economic, and social consequences of the COVID–19 pandemic; and(B)that are consistent with the interests and values of the United States.(d)Committees specifiedThe committees specified in this subsection are—(1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives.406.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protectionsTitle III of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731 et seq.) is amended by adding at the end the following:303.Report on manner and extent to which the Government of China exploits Hong Kong to circumvent United States laws and protections(a)In generalNot later than 180 days after the date of the enactment of this section, the Secretary of State shall submit to the appropriate congressional committees a report on the manner and extent to which the Government of the People’s Republic of China uses the status of Hong Kong to circumvent the laws and protections of the United States.(b)ElementsThe report required by subsection (a) shall include the following:(1)In consultation with the Secretary of Commerce, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent United States export controls; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such controls during the reporting period.(2)In consultation with the Secretary of the Treasury and the Secretary of Commerce—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent duties on merchandise exported to the United States from the People’s Republic of China; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such duties during the reporting period.(3)In consultation with the Secretary of the Treasury, the Secretary of Homeland Security, and the Director of National Intelligence—(A)an assessment of how the Government of the People’s Republic of China uses Hong Kong to circumvent sanctions imposed by the United States or pursuant to multilateral regimes; and(B)a list of all significant incidents in which the Government of the People’s Republic of China used Hong Kong to circumvent such sanctions during the reporting period.(4)In consultation with the Secretary of Homeland Security and the Director of National Intelligence, an assessment of how the Government of the People’s Republic of China uses formal or informal means to extradite or coercively move individuals, including United States persons, from Hong Kong to the People’s Republic of China.(5)In consultation with the Secretary of Defense, the Director of National Intelligence, and the Director of Homeland Security—(A)an assessment of how the intelligence, security, and law enforcement agencies of the Government of the People’s Republic of China, including the Ministry of State Security, the Ministry of Public Security, and the People’s Armed Police, use the Hong Kong Security Bureau and other security agencies in Hong Kong to conduct espionage on foreign nationals, including United States persons, conduct influence operations, or violate civil liberties guaranteed under the laws of Hong Kong; and(B)a list of all significant incidents of such espionage, influence operations, or violations of civil liberties during the reporting period.(c)Form of report; availability(1)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified index.(2)AvailabilityThe unclassified portion of the report required by subsection (a) shall be posted on a publicly available internet website of the Department of State.(d)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Finance, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Permanent Select Committee on Intelligence, and the Committee on Ways and Means of the House of Representatives.(2)Foreign nationalThe term foreign national means a person that is neither—(A)an individual who is a citizen or national of the People’s Republic of China; or(B)an entity organized under the laws of the People’s Republic of China or of a jurisdiction within the People’s Republic of China.(3)Reporting periodThe term reporting period means the 5-year period preceding submission of the report required by subsection (a).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity..407.Annual review on the presence of Chinese companies in United States capital markets(a)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations of the Senate;(2)the Select Committee on Intelligence of the Senate;(3)the Committee on Banking, Housing, and Urban Affairs of the Senate;(4)the Committee on Foreign Affairs of the House of Representatives;(5)the Permanent Select Committee on Intelligence of the House of Representatives; and(6)the Committee on Financial Services of the House of Representatives.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for the following 5 years, the Secretary of State, in consultation with the Director of National Intelligence and the Secretary of the Treasury, shall submit an unclassified report to the appropriate committees of Congress that describes the risks posed to the United States by the presence in United States capital markets of companies incorporated in the PRC.(2)Matters to be includedThe report required under paragraph (1) shall—(A)identify companies incorporated in the PRC that—(i)are listed or traded on one or several stock exchanges within the United States, including over-the-counter market and A Shares added to indexes and exchange-traded funds out of mainland exchanges in the PRC; and(ii)based on the factors for consideration described in paragraph (3), have knowingly and materially contributed to—(I)activities that undermine United States national security;(II)serious abuses of internationally recognized human rights; or(III)a substantially increased financial risk exposure for United States-based investors;(B)describe the activities of the companies identified pursuant to subparagraph (A), and their implications for the United States; and(C)develop policy recommendations for the United States Government, State governments, United States financial institutions, United States equity and debt exchanges, and other relevant stakeholders to address the risks posed by the presence in United States capital markets of the companies identified pursuant to subparagraph (A).(3)Factors for considerationIn completing the report under paragraph (1), the President shall consider whether a company identified pursuant to paragraph (2)(A)—(A)has materially contributed to the development or manufacture, or sold or facilitated procurement by the PLA, of lethal military equipment or component parts of such equipment;(B)has contributed to the construction and militarization of features in the South China Sea;(C)has been sanctioned by the United States or has been determined to have conducted business with sanctioned entities;(D)has engaged in an act or a series of acts of intellectual property theft;(E)has engaged in corporate or economic espionage;(F)has contributed to the proliferation of nuclear or missile technology in violation of United Nations Security Council resolutions or United States sanctions;(G)has contributed to the repression of religious and ethnic minorities within the PRC, including in Xinjiang Uyghur Autonomous Region or Tibet Autonomous Region;(H)has contributed to the development of technologies that enable censorship directed or directly supported by the PRC government;(I)has failed to comply fully with Federal securities laws (including required audits by the Public Company Accounting Oversight Board) and material risk disclosure requirements of the Securities and Exchange Commission; or(J)has contributed to other activities or behavior determined to be relevant by the President.(c)Report formThe report required under subsection (b)(1) shall be submitted in unclassified form, but may include a classified annex.(d)PublicationThe unclassified portion of the report under subsection (b)(1) shall be made accessible to the public online through relevant United States Government websites.408.Economic defense response teams(a)Pilot programNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of State, shall develop and implement a pilot program for the creation of deployable economic defense response teams to help provide emergency technical assistance and support to a country subjected to the threat or use of coercive economic measures and to play a liaison role between the legitimate government of that country and the United States Government. Such assistance and support may include the following activities:(1)Reducing the partner country’s vulnerability to coercive economic measures.(2)Minimizing the damage that such measures by an adversary could cause to that country.(3)Implementing any bilateral or multilateral contingency plans that may exist for responding to the threat or use of such measures.(4)In coordination with the partner country, developing or improving plans and strategies by the country for reducing vulnerabilities and improving responses to such measures in the future.(5)Assisting the partner country in dealing with foreign sovereign investment in infrastructure or related projects that may undermine the partner country’s sovereignty.(6)Assisting the partner country in responding to specific efforts from an adversary attempting to employ economic coercion that undermines the partner country’s sovereignty, including efforts in the cyber domain, such as efforts that undermine cybersecurity or digital security of the partner country or initiatives that introduce digital technologies in a manner that undermines freedom, security, and sovereignty of the partner country.(7)Otherwise providing direct and relevant short-to-medium term economic or other assistance from the United States and marshalling other resources in support of effective responses to such measures.(b)Institutional supportThe pilot program required by subsection (a) should include the following elements:(1)Identification and designation of relevant personnel within the United States Government with expertise relevant to the objectives specified in subsection (a), including personnel in—(A)the Department of State, for overseeing the economic defense response team’s activities, engaging with the partner country government and other stakeholders, and other purposes relevant to advancing the success of the mission of the economic defense response team;(B)the United States Agency for International Development, for the purposes of providing technical, humanitarian, and other assistance, generally;(C)the Department of the Treasury, for the purposes of providing advisory support and assistance on all financial matters and fiscal implications of the crisis at hand;(D)the Department of Commerce, for the purposes of providing economic analysis and assistance in market development relevant to the partner country’s response to the crisis at hand, technology security as appropriate, and other matters that may be relevant;(E)the Department of Energy, for the purposes of providing advisory services and technical assistance with respect to energy needs as affected by the crisis at hand;(F)the Department of Homeland Security, for the purposes of providing assistance with respect to digital and cybersecurity matters, and assisting in the development of any contingency plans referred to in paragraphs (3) and (6) of subsection (a) as appropriate;(G)the Department of Agriculture, for providing advisory and other assistance with respect to responding to coercive measures such as arbitrary market closures that affect the partner country’s agricultural sector;(H)the Office of the United States Trade Representative with respect to providing support and guidance on trade and investment matters; and(I)other Federal departments and agencies as determined by the President.(2)Negotiation of memoranda of understanding, where appropriate, with other United States Government components for the provision of any relevant participating or detailed non-Department of State personnel identified under paragraph (1).(3)Negotiation of contracts, as appropriate, with private sector representatives or other individuals with relevant expertise to advance the objectives specified in subsection (a).(4)Development within the United States Government of—(A)appropriate training curricula for relevant experts identified under paragraph (1) and for United States diplomatic personnel in a country actually or potentially threatened by coercive economic measures;(B)operational procedures and appropriate protocols for the rapid assembly of such experts into one or more teams for deployment to a country actually or potentially threatened by coercive economic measures; and(C)procedures for ensuring appropriate support for such teams when serving in a country actually or potentially threatened by coercive economic measures, including, as applicable, logistical assistance, office space, information support, and communications.(5)Negotiation with relevant potential host countries of procedures and methods for ensuring the rapid and effective deployment of such teams, and the establishment of appropriate liaison relationships with local public and private sector officials and entities.(c)Reports required (1)Report on establishmentUpon establishment of the pilot program required by subsection (a), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the pilot program, the major elements of the program, the personnel and institutions involved, and the degree to which the program incorporates the elements described in subsection (a).(2)Follow-up reportNot later than one year after the report required by paragraph (1), the Secretary of State shall provide the appropriate committees of Congress with a detailed report and briefing describing the operations over the previous year of the pilot program established pursuant to subsection (a), as well as the Secretary’s assessment of its performance and suitability for becoming a permanent program.(3)FormEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex. (d)Declaration of an economic crisis required(1)NotificationThe President may activate an economic defense response team for a period of 180 days under the authorities of this section to assist a partner country in responding to an unusual and extraordinary economic coercive threat by an adversary of the United States upon the declaration of a coercive economic emergency, together with notification to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Extension authorityThe President may activate the response team for an additional 180 days upon the submission of a detailed analysis to the committees described in paragraph (1) justifying why the continued deployment of the economic defense response team in response to the economic emergency is in the national security interest of the United States.(e)SunsetThe authorities provided under this section shall expire on December 31, 2026. (f)Rule of constructionNeither the authority to declare an economic crisis provided for in subsection (d), nor the declaration of an economic crisis pursuant to subsection (d), shall confer or be construed to confer any authority, power, duty, or responsibility to the President other than the authority to activate an economic defense response team as described in this section. (g)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the Committee on Commerce, Science, and Transportation, the Committee on Energy and Natural Resources, the Committee on Agriculture, Nutrition, and Forestry, and the Committee on Finance of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Energy and Commerce, the Committee on Agriculture, and the Committee on Ways and Means of the House of Representatives. VEnsuring strategic security501.Findings on strategic security and arms controlCongress makes the following findings:(1)The United States and the PRC have both made commitments to advancing strategic security through enforceable arms control and non-proliferation agreements as states parties to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968. (2)The United States has long taken tangible steps to seek effective, verifiable, and enforceable arms control and non-proliferation agreements that support United States and allied security by—(A)controlling the spread of nuclear materials and technology;(B)placing limits on the production, stockpiling, and deployment of nuclear weapons;(C)decreasing misperception and miscalculation; and(D)avoiding destabilizing nuclear arms competition.(3)In May 2019, Director of the Defense Intelligence Agency Lieutenant General Robert Ashley stated, China is likely to at least double the size of its nuclear stockpile in the course of implementing the most rapid expansion and diversification of its nuclear arsenal in China’s history.. The PLA is building a full triad of modernized fixed and mobile ground-based launchers and new capabilities for nuclear-armed bombers and submarine-launched ballistic missiles.(4)In June 2020, the Department of State raised concerns in its annual Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments report to Congress that the PRC is not complying with the zero-yield nuclear testing ban and accused the PRC of blocking the flow of data from the monitoring stations in China.(5)The Department of Defense 2020 Report on Military and Security Developments Involving the People’s Republic of China states that the PRC intends to increase peacetime readiness of its nuclear forces by moving to a launch on warning posture with an expanded silo-based force.(6)The Department of Defense report also states that, over the next decade, the PRC’s nuclear stockpile—currently estimated in the low 200s—is projected to least double in size as the PRC expands and modernizes its nuclear force.(7)The PRC is conducting research on its first potential early warning radar, with technical cooperation from Russia. This radar could indicate that the PRC is moving to a launch-on warning posture.(8)The PRC plans to use its increasingly capable space, cyber, and electronic warfare capabilities against United States early warning systems and critical infrastructure in a crisis scenario. This poses great risk to strategic security, as it could lead to inadvertent escalation.(9)The PRC’s nuclear expansion comes as a part of a massive modernization of the PLA which, combined with the PLA’s aggressive actions, has increasingly destabilized the Indo-Pacific region.(10)The PLA Rocket Force (PLARF), which was elevated in 2015 to become a separate branch within the PLA, has formed 11 new missile brigades since May 2017, some of which are capable of both conventional and nuclear strikes. Unlike the United States, which separates its conventional strike and nuclear capabilities, the PLARF appears to not only co-locate conventional and nuclear forces, including dual-use missiles like the DF–26, but to task the same unit with both nuclear and conventional missions. Such intermingling could lead to inadvertent escalation in a crisis. The United States Defense Intelligence Agency determined in March 2020 that the PLA tested more ballistic missiles than the rest of the world combined in 2019.(11)A January 2021 report from the Institute for Defense Analysis found that many United States and international observers viewed China’s no first-use policy with skepticism, especially in the wake of the expansion and modernization of its nuclear capabilities.(12)The long-planned United States nuclear modernization program will not increase the United States nuclear weapons stockpile, predates China’s conventional military and nuclear expansion, and is not an arms race against China.(13)The United States extended nuclear deterrence—(A)provides critical strategic security around the world;(B)is an essential element of United States military alliances; and(C)serves a vital non-proliferation function.(14)As a signatory to the Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, the PRC is obligated under Article Six of the treaty to pursue arms control negotiations in good faith.(15)The United States has, on numerous occasions, called on the PRC to participate in strategic arms control negotiations, but the PRC has thus far declined.(16)The Governments of Japan, the United Kingdom, Poland, Slovenia, Denmark, Norway, Latvia, Lithuania, Estonia, the Netherlands, Romania, Austria, Montenegro, Ukraine, Slovakia, Spain, North Macedonia, Sweden, the Czech Republic, Croatia, and Albania, as well as the Deputy Secretary General of the North Atlantic Treaty Organization, have all encouraged the PRC to join arms control discussions. 502.Cooperation on a strategic nuclear dialogue(a)Statement of policyIt is the policy of the United States—(1)to pursue, in coordination with United States allies, arms control negotiations and sustained and regular engagement with the PRC—(A)to enhance understanding of each other’s respective nuclear policies, doctrine, and capabilities;(B)to improve transparency; and(C)to help manage the risks of miscalculation and misperception;(2)to formulate a strategy to engage the Government of the People’s Republic of China on relevant bilateral issues that lays the groundwork for bringing the People’s Republic of China into an arms control framework, including—(A)fostering bilateral dialogue on arms control leading to the convening of bilateral strategic security talks;(B)negotiating norms for outer space;(C)developing pre-launch notification regimes aimed at reducing nuclear miscalculation; and(D)expanding lines of communication between both governments for the purposes of reducing the risks of conventional war and increasing transparency;(3)to pursue relevant capabilities in coordination with our allies and partners to ensure the security of United States and allied interests in the face of the PRC’s military modernization and expansion, including—(A)ground-launched cruise and ballistic missiles;(B)integrated air and missile defense;(C)hypersonic missiles;(D)intelligence, surveillance, and reconnaissance;(E)space-based capabilities;(F)cyber capabilities; and(G)command, control, and communications;(4)to maintain sufficient force structure, posture, and capabilities to provide extended nuclear deterrence to United States allies and partners;(5)to maintain appropriate missile defense capabilities to protect against threats to the United States homeland and our forces across the theater from rogue intercontinental ballistic missiles from the Indo-Pacific region; and(6)to ensure that the United States declaratory policy reflects the requirements of extended deterrence, to both assure allies and to preserve its non-proliferation benefits.(b)Sense of CongressIt is the sense of Congress that—(1)in the midst of growing competition between the United States and the PRC, it is in the interest of both nations to cooperate in reducing risks of conventional and nuclear escalation;(2)a physical, cyber, electronic, or any other PLA attack on United States early warning satellites, other portions of the nuclear command and control enterprise, or critical infrastructure poses a high risk to inadvertent but rapid escalation;(3)the United States and its allies should promote international norms on military operations in space, the employment of cyber capabilities, and the military use of artificial intelligence, as an element of risk reduction regarding nuclear command and control; and(4)United States allies and partners should share the burden of promoting and protecting such norms by voting against the PRC’s proposals regarding the weaponization of space, highlighting unsafe behavior by the PRC that violates international norms, such as in rendezvous and proximity operations, and promoting responsible behavior in space and all other domains.503.Report on United States efforts to engage the People’s Republic of China on nuclear issues and ballistic missile issues(a)Report on the future of United States-China arms controlNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report, and if necessary a separate classified annex, that examines the approaches and strategic effects of engaging the Government of the People’s Republic of China on arms control and risk reduction, including—(1)areas of potential dialogue between the Governments of the United States and the People’s Republic of China, including on ballistic, hypersonic glide, and cruise missiles, conventional forces, nuclear, space, and cyberspace issues, as well as other new strategic domains, which could reduce the likelihood of war, limit escalation if a conflict were to occur, and constrain a destabilizing arms race in the Indo-Pacific;(2)how the United States Government can incentivize the Government of the People’s Republic of China to engage in a constructive arms control dialogue;(3)identifying strategic military capabilities of the People’s Republic of China that the United States Government is most concerned about and how limiting these capabilities may benefit United States and allied security interests;(4)mechanisms to avoid, manage, or control nuclear, conventional, and unconventional military escalation between the United States and the People’s Republic of China; (5)the personnel and expertise required to effectively engage the People's Republic of China in strategic stability and arms control dialogues; and(6)opportunities and methods to encourage transparency from the People’s Republic of China.(b)Report on arms control talks with the Russian Federation and the People’s Republic of ChinaNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Defense and the Secretary of Energy, shall submit to the appropriate committees of Congress a report that describes—(1)a concrete plan for arms control talks that includes both the People’s Republic of China and the Russian Federation;(2)if a trilateral arms control dialogue does not arise, what alternative plans the Department of State envisages for ensuring the security of the United States and its allies security from Russian and Chinese nuclear weapons;(3)effects on the credibility of United States extended deterrence assurances to allies and partners if the United States is faced with two nuclear-armed peer competitors and any likely corresponding implications for regional security architectures;(4)efforts at engaging the People’s Republic of China to join arms control talks, whether on a bilateral or multilateral basis; and(5)the interest level of the Government of China in joining arms control talks, whether on a bilateral or multilateral basis.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Energy and Commerce of the House of Representatives. 504.Countering China’s proliferation of ballistic missiles and nuclear technology to the Middle East(a)FindingsCongress makes the following findings:(1)The People’s Republic of China became a full participant of the Nuclear Suppliers Group in 2004, committing it to apply a strong presumption of denial in exporting nuclear-related items that a foreign country could divert to a nuclear weapons program.(2)China also committed to the United States, in November 2000, to abide by the foundational principles of the 1987 Missile Technology Control Regime (MTCR) to not assist, in any way, any country in the development of ballistic missiles that can be used to deliver nuclear weapons (i.e., missiles capable of delivering a payload of at least 500 kilograms to a distance of at least 300 kilometers).(3)The 2020 Department of State Report on the Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments found that China continued to supply MTCR-controlled goods to missile programs of proliferation concern in 2019 and that the United States imposed sanctions on nine Chinese entities for covered missile transfers to Iran.(4)A June 5, 2019, press report indicated that China allegedly provided assistance to Saudi Arabia in the development of a ballistic missile facility, which if confirmed, would violate the purpose of the MTCR and run contrary to the longstanding United States policy priority to prevent weapons of mass destruction proliferation in the Middle East.(5)The Arms Export and Control Act of 1976 (Public Law 93–329) requires the President to sanction any foreign person or government who knowingly exports, transfers, or otherwise engages in the trade of any MTCR equipment or technology to a country that does not adhere to the MTCR.(6)China concluded two nuclear cooperation agreements with Saudi Arabia in 2012 and 2017, respectively, which may facilitate China’s bid to build two reactors in Saudi Arabia to generate 2.9 Gigawatt-electric (GWe) of electricity.(7)On August 4, 2020, a press report revealed the alleged existence of a previously undisclosed uranium yellowcake extraction facility in Saudi Arabia allegedly constructed with the assistance of China, which if confirmed, would indicate significant progress by Saudi Arabia in developing the early stages of the nuclear fuel cycle that precede uranium enrichment.(8)Saudi Arabia’s outdated Small Quantities Protocol and its lack of an in-force Additional Protocol to its International Atomic Energy Agency (IAEA) Comprehensive Safeguards Agreement severely curtails IAEA inspections, which has led the Agency to call upon Saudi Arabia to either rescind or update its Small Quantities Protocol.(b)MTCR transfersNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a written determination, and any documentation to support that determination detailing—(1)whether any foreign person in China knowingly exported, transferred, or engaged in trade of any item designated under Category I of the MTCR Annex to any foreign person in the previous three fiscal years; and(2)the sanctions the President has imposed or intends to impose pursuant to section 11B(b) of the Export Administration Act of 1979 (50 U.S.C. 4612(b)) against any foreign person who knowingly engaged in the export, transfer, or trade of that item or items.(c)China’s nuclear fuel cycle cooperationNot later than 30 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report detailing—(1)whether any foreign person in China engaged in cooperation with any other foreign person in the previous three fiscal years in the construction of any nuclear-related fuel cycle facility or activity that has not been notified to the IAEA and would be subject to complementary access if an Additional Protocol was in force; and(2)the policy options required to prevent and respond to any future effort by China to export to any foreign person an item classified as plants for the separation of isotopes of uranium or plants for the reprocessing of irradiated nuclear reactor fuel elements under Part 110 of the Nuclear Regulatory Commission export licensing authority.(d)Form of reportThe determination required under subsection (b) and the report required under subsection (c) shall be unclassified with a classified annex.(e)DefinitionsIn this section:(1)The term appropriate committees of Congress means—(A)the Select Committee on Intelligence of the Senate;(B)the Committee on Foreign Relations of the Senate;(C)the Select Committee on Intelligence of the House of Representatives; and(D)the Committee on Foreign Affairs of the House of Representatives.(2)Foreign person; personThe terms foreign person and person mean—(A)a natural person that is an alien;(B)a corporation, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group, that is organized under the laws of a foreign country or has its principal place of business in a foreign country;(C)any foreign governmental entity operating as a business enterprise; and(D)any successor, subunit, or subsidiary of any entity described in subparagraph (B) or (C). May 10, 2021Reported with an amendment